THIS OFFICE LEASE (this "Lease") is made this 11th day of July 2011 (“Effective
Date”), between F. P. ROCKVILLE II LIMITED PARTNERSHIP, a Maryland limited
partnership (“Landlord"), and CHOICE HOTELS INTERNATIONAL SERVICES CORP., a
Delaware corporation ("Tenant").


WITNESSETH:


For and in consideration of the covenants herein contained and upon the terms
and conditions herein set forth, the parties agree as follows:


1.    Introductory Provisions.


(a)    Fundamental Lease Provisions    . Certain fundamental Lease provisions
are presented in this Section in summary form solely to facilitate convenient
reference by the parties hereto:
(1) Leased Premises








The entire fourth (4th), fifth (5th), sixth (6th), seventh (7th), eighth (8th)
and ninth (9th) floors of the Building (hereinafter defined). Each of the
foregoing floors of the Building, and any full floor of the Building that Tenant
may in the future lease in its entirety, is referred to herein as a "Full Floor"
and collectively such floors are referred to herein as the "Full Floors".






[See Section 2(a)]
           Storage Area
Approximately 2,200 usable square feet of storage area on the P-6 level of the
Building
 
(2) Building Address
Rockville Metro Plaza II
121 Rockville Pike
Rockville, Maryland 20850
[See Section 2(a)]
(3) Rentable Area of Leased Premises
137,778 rentable square feet
Subject to modification and verification in accordance with Section 2(a) hereof
[See Section 2(a)]
(4) Gross Area of Leased Premises
197,866 rentable square feet (consisting of 182,786 rentable square feet of
office space and 15,080 rentable square feet of retail space)
Subject to modification and verification in accordance with Section 2(a) hereof
[See Section 2(b)]

--------------------------------------------------------------------------------

(5) Proportionate Share
69.63% (for those matters affecting both the office and retail spaces)
75.38% (for those matters affecting only the office space)
Subject to modification and verification in accordance with Section 2(a) hereof
[See Section 2(a)]
(6) Lease Commencement Date      
The date on which the End of the Construction Period (hereinafter defined)
occurs


[See Section 3(a)]
            Rent Commencement Date*
June 1, 2013
 
 
*[Anticipated Date - Subject to extension pursuant to the terms of this Lease]
 
(7) Lease Term
Ten (10) Lease Years (hereinafter defined) from the Rent Commencement Date,
unless extended or earlier terminated in accordance with the terms of this Lease
[See Section 3(a)]
(8) Property Manager
Foulger Pratt Management, Inc.
9600 Blackwell Drive, Suite 200
Rockville, Maryland 20850
Attn.: Director of Property Management
[See Section 5(a)]
(9) Minimum Annual Rent
See Chart in Section 5(a)
Subject to modification and verification in accordance with Section 2(a) hereof
[See Section 5(a)]
(10) Basic Monthly Rent
See Chart in Section 5 (a)
Subject to modification and verification in accordance with Section 2(a) hereof
[See Section 5(a)]
 

--------------------------------------------------------------------------------

(11) Annual Adjustment to Minimum Annual Rent
For the Leased Premises - 2.60% - see Chart in Section 5 (a)


For the Supplemental Premises (hereinafter defined) – 2.60%


For the Storage Area – 2.60% - see Chart in Section 5 (a)
  
[See Section 5(b)]
 
(12) Use of Leased Premises
Except with respect to the Storage Area, general office purposes and legally
permitted ancillary uses thereto, including but not limited to (i) vending
machines for the sale of food, confections, nonalcoholic beverages, and other
convenience items to employees of Tenant, (ii) kitchens and pantries, (iii)
business machines, equipment for printing, producing and reproducing forms,
circulars and other materials used in connection with the conduct of Tenant’s
business, and equipment for the production of such photocopies and other
material as Tenant may require for the transaction of its business, but not for
sale to others, (iv) conference, seminar and training rooms for employees,
franchisees and clients of Tenant, (v) cafeteria, kitchens, pantries and dining
rooms for serving meals to employees and guests of Tenant, (vi) facilities for
storage of equipment and supplies in connection with the foregoing, (vii) the
use of showers, (viii) showroom use and (ix) storage (for the Storage Area only)
[See Section 7]
 
(13) Security Deposit
$0.00
[See Section 6]
 
(14) Base Operating Expense Amount
Basic Operating Charges for the first Lease Year, as such may be revised
pursuant to the terms of Section 5, below
[See Section 5(c)]
 
(15) Additional Rent
Tenant’s Proportionate Share of increases in Basic Operating Charges over the
Base Operating Expense Amount.


[See Section 5(c)(ii)]
 
(16) Standard Building 
       Operating Hours
8:00 a.m. to 6:00 p.m. Monday-Friday, 9:00 a.m. to 1:00 p.m. Saturday (exclusive
of Building Holidays)
[See Section 10(a)]
 

--------------------------------------------------------------------------------

(17) Building Holidays
New Year’s Day, Martin Luther King Day, President’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, and Christmas Day
[See Section 10(a)]
 
(18) Address for Notices to Tenant before Occupancy of the Leased Premises
Choice Hotels International Services Corp.
10750 Columbia Pike
Silver Spring, Maryland 20901
Attention: Dan Slear


[See Section 31(B)]
 
 
With a copy to:
Choice Hotels International Services Corp.
10750 Columbia Pike
Silver Spring, Maryland 20901
Attention: General Counsel
 
(19) Address for Notices to Tenant after Occupancy of the Leased Premises
To the Leased Premises
Attention: Dan Slear, Senior Director, Asset Operations & Administration
[See Section 31(b)]
 
 
With a copy to:


To the Leased Premises
Attention: General Counsel


 
(20) Address for Notices 
      to Landlord
F. P. Rockville II Limited Partnership
9600 Blackwell Road, Suite 200
Rockville, Maryland 20850
Attn.: Morgan O. Doolittle III, Esq.
With a copy to:


Foulger Investments, Inc.
9600 Blackwell Road, Suite 200
Rockville, Maryland 20850
Attn.: Clayton F. Foulger
With a copy to the Property Manager


[See Section 31(a)]
 
(21) Leasing Broker(s)
Lois A. Zambo and Steven A. London of Studley, Inc. on behalf of Tenant
(“Tenant’s Broker”) and Andrew Masters of Jones Lang LaSalle Brokerage, Inc. on
behalf of Landlord (“Landlord’s Broker”)
[See Section 34]
 

(b)    References and Conflicts. The Section references appearing in Section
1(a) are intended to designate some of the Sections in this Lease where
additional provisions applicable to the particular fundamental Lease provisions
appear. These references are for convenience only and shall not be deemed
all-inclusive. If there is any conflict between any of the fundamental Lease
provisions set forth in Section 1(a) and any other provision of this Lease, the
latter shall control.



--------------------------------------------------------------------------------

(c)    Exhibits. The following drawings and special provisions are attached
hereto as exhibits and are hereby made a part of this Lease:




Exhibit A    Site Plan/Legal Description of the Land [§ 2(a)]
Exhibit B    Floor Plan of Leased Premises and Storage Area [§ 2(a)]
Exhibit B-1    Fourth (4th) Floor Cross-section
Exhibit B-2    North Patio
Exhibit B-3    Landlord and Tenant Construction Responsibilities
Exhibit B-4
Matrix of Base Building Work and Tenant Improvement Work

Exhibit B-5    MEP Narrative
Exhibit B-6    End of the Construction Period Work
Exhibit B-7    Construction Schedule
Exhibit B-8    Size and Location of Dedicated Sleeves
Exhibit C    Rules and Regulations [§ 9]
Exhibit D    Certificate of Lease Commencement [§ 3(a)]
Exhibit D-1    Certificate of Rent Commencement [§ 3(a)]
Exhibit E    Option to Extend Term
Exhibit F    Janitorial Specifications
Exhibit G    Rules and Regulations for Tenant Alterations
Exhibit H    Exclusions from Basic Operating Changes
Exhibit I    Form of Subordination, Non-Disturbance and Attornment
Agreement            
Exhibit J    Roof Rights
Exhibit K    HVAC Specifications
Exhibit L    Telecommunications Provider
Exhibit M    Tenant Exclusive Reserved Parking Area
Exhibit N    Form of Guaranty
Exhibit O    Form of Estimate Statement
Exhibit P    Form of Annual Statement
Exhibit Q    Form of Damage Guaranty
Exhibit R    Title Report
Exhibit S    Market Area
Exhibit T    Approved Choice Exterior Signage Locations; Location of Retail Sign
Band; Qualified Landlord Affiliate Potential Sign Locations




2.    Leased Premises.


(a)    Leased Premises.


(i)    Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the Leased Premises and the Storage Area. The Leased Premises and the Storage
Area shall be located in the building specified in Section 1(a)(2) (the
"Building") which is to be constructed by Landlord on the Land described on
Exhibit A attached hereto and made a part hereof (the “Land”). Notwithstanding
anything to the contrary contained herein, as used herein, the term "Leased
Premises" shall also include, if applicable, any Supplemental Premises and/or
Pre-Commencement Date Expansion Space leased by Tenant pursuant to the terms of
this Lease.


Tenant’s learning center and/or cafeteria will be located on the fourth floor of
the Building (the "4th Floor"). To accommodate these “assembly” uses, Landlord
will, at Landlord’s sole cost and expense

--------------------------------------------------------------------------------

(i) modify both sets of fire stairs designed as part of the core for the 4th
Floor which lead from the 4th Floor to the street level egress from a width of
44” to a width of 64” and (ii) increase the slab-to-slab height of the 4th Floor
to at least 12' 9" (per the attached cross-section prepared by WDG Architecture
dated June 1, 2010 and attached hereto as Exhibit B-1). Landlord hereby
expressly acknowledges and agrees that the forgoing work shall be deemed to be
Base Building Work (hereinafter defined). Except as noted above, any incremental
modifications to the base building construction set forth in those certain plans
and specifications known as "Rockville Metro Plaza II Permit Set Dated 1/20/2011
including all Landscape, Architectural, Interiors, Structural, Mechanical,
Plumbing and Electrical drawings and the Project Manual-all volumes" and
"Rockville Metro Plaza II Site Grading and Development Plan prepared by Joyce
Engineering Corp dated January 24, 2011 and stamped February 22, 2011, Sheets SP
1 - SP 15, Use Permit #-USE 97-0057" that are necessitated by the proposed 4th
Floor “assembly” uses (including, but not limited to, restroom additions or
modifications) or other base building modifications requested by Tenant shall
(i) be approved by Landlord, which consent shall not be unreasonably withheld,
delayed or conditioned, and (ii) shall be constructed at the sole cost and
expense of Tenant; provided, that Tenant shall in no event be required to bear
the cost and expense of such modifications if such expense would exceed the
Construction Period Maximum Liability [as defined in Section 3(g)]; and provided
further, that it shall be deemed reasonable for Landlord to withhold or
condition consent to such modifications if Landlord reasonably believes that the
expense related to such modifications may exceed the Construction Period Maximum
Liability.
Tenant shall have the exclusive use of the Dedicated Sleeves (as such term is
defined in Exhibit B-3 attached hereto) as well as the right to use its
proportionate share of riser capacity in risers other than the Dedicated
Sleeves, telephone and electrical closets, shafts and core areas of the Building
for the purposes of installing and thereafter maintaining Tenant’s
voice/data/telecommunications equipment, wiring and connections to service
providers, Tenant's fire/life safety and security systems and Tenant's HVAC
piping, in each case, without additional rental charge therefor. Notwithstanding
the foregoing, Tenant shall have the exclusive use of all risers, telephone and
electrical closets on Full Floors, except to the extent the use of a portion
thereof is reasonably required by Landlord for the operation of the Building and
for through-connections in order to provide voice/data/telecommunications and
fire/life safety and security services to tenants located on floors above the
Leased Premises.
All Limited Common Areas (hereinafter defined) are part of the Leased Premises,
but shall be deemed to be Common Areas (hereinafter defined) for purposes of
Landlord’s maintenance, repair and service obligations under this Lease. As used
herein, the term "Limited Common Areas" shall mean areas within Full Floors that
would have been part of the Common Areas had Tenant not leased the entirety of
such floor, including restrooms, elevator lobbies, and electrical, telephone,
and janitorial closets. The West Patio and North Patio (as each said term is
defined herein) shall not be considered Limited Common Areas.
(ii)    In order to finally determine the Minimum Annual Rent, the Basic Monthly
Rent, Tenant’s Proportionate Share, the Construction Allowance, the Additional
Construction Allowance (hereinafter defined) and other terms of this Lease that
are dependent upon the rentable area of the Leased Premises and/or the Building,
the rentable area of the Leased Premises and the Building shall be measured in
accordance with the BOMA Method of Measurement (ANSI /BOMA Z65.1-1996) (“BOMA
Measurement Method”) except that (a) the rentable area of the Leased Premises
and the Building shall not include the area of the North Patio or the West Patio
if any and (b) the size of the Storage Area represents only the usable square
footage within the Storage Area. The preliminary calculations of the rentable
and usable areas of the Building indicate an average single tenant core factor
of 11.27% and an average multi-tenant core factor of 15.95%. In no event shall
the core factors of the Building include any storage area located in the
Building.
   
Landlord and Tenant acknowledge that the estimated gross rentable area in the
Building is specified in Section 1(a) (4) ("Gross Rentable Area" or "GRA"),
subject to adjustment in accordance with the terms of this Section 2(a) (ii).
The GRA shall be used for purposes of computing Tenant's proportionate share

--------------------------------------------------------------------------------

of certain expenses payable to Landlord as Additional Rent. Landlord reserves
the right to modify the GRA of the Building from time to time during the Lease
Term solely as a result of construction of new rentable area(s) or the
demolition of existing rentable area(s) (which construction and/or demolition is
not undertaken as the result of any casualty or condemnation), which measurement
shall be made in accordance with the BOMA Measurement Method. For the purposes
of this Lease, Tenant's proportionate share of certain expenses hereinafter made
payable to Landlord as Additional Rent is specified in Section 1(a) (5). Said
computation is based upon the ratio that the total rentable area in the Leased
Premises bears to the GRA of the Building. Tenant’s Proportionate Share shall be
modified in the event that the GRA of the Building is modified by the addition
or removal of rentable area as provided in this Section 2(a) (ii).


(iii)    Within fifteen (15) days after the Effective Date, Landlord shall
deliver to Tenant a certificate from Landlord’s architect that specifies (i) the
rentable square footage of the Leased Premises and the Supplemental Premises, if
any, each as measured in accordance with the BOMA Measurement Method, (ii) the
useable square footage of the Storage Area, as measured in accordance with the
BOMA Measurement Method, and (iii) the rentable square footage of the Building
as measured in accordance with the BOMA Measurement Method. In addition, not
later than seventy-five (75) days after the Lease Commencement Date, Landlord
shall deliver to Tenant an updated certificate from Landlord’s architect
(“Landlord’s Measurement Certificate”) that specifies (a) the updated rentable
square footage of the Leased Premises and the Supplemental Premises, if any,
each as measured in accordance with the BOMA Measurement Method), (b) the
useable square footage of the Storage Area, as measured in accordance with the
BOMA Measurement Method and (c) the updated rentable square footage of the
Building as measured in accordance with the BOMA Measurement Method. The
Landlord’s Measurement Certificate shall also set forth the Minimum Annual Rent,
the Basic Monthly Rent, Tenant’s Proportionate Share, the Construction Allowance
and other terms of this Lease that are dependent upon the rentable area of the
Leased Premises and/or the Building. If Tenant disagrees with any such updated
measurement then, prior to the Rent Commencement Date, Tenant may cause its
architect to verify the rentable area of the Building, the Leased Premises, the
Supplemental Premises, if any and the Storage Area, as set forth in the
Landlord's Measurement Certificate. If the rentable square footage measured by
Tenant’s architect, as measured in accordance with the BOMA Measurement Method,
varies from the rentable square footage of the Building, the Leased Premises,
the Supplemental Premises, if any and/or the useable square footage of the
Storage Area, as set forth on Landlord's Measurement Certificate, then Landlord
and Tenant shall each cause their respective architects to resolve the
discrepancy within ten (10) Business Days after Tenant notifies Landlord of such
discrepancy (the "Discrepancy Notice"). In the event Landlord’s architect and
Tenant’s architect cannot resolve any such discrepancy within ten (10) Business
Days after Landlord's receipt of the Discrepancy Notice, then Landlord's
architect and Tenant's architect shall cause the rentable area of the Building,
the Leased Premises, the Supplemental Premises, if any and/or the Storage Area,
as applicable, to be conclusively determined by an architect mutually selected
by Landlord's architect and Tenant's architect using the BOMA Measurement
Method. If Landlord's architect and Tenant's architect are not able to agree
upon such an architect within five (5) Business Days following the expiration of
the foregoing ten (10) Business Day period, the selection of such architect
shall be made by the Arbitrator (as such term is defined in Exhibit B-3 attached
hereto) pursuant to an Arbitration (as such term is defined in Exhibit B-3
attached hereto) conducted pursuant to the terms of Paragraph 5(b)4 of Exhibit
B-3 attached hereto. The rentable square footage (or if applicable, useable
square footage) agreed upon by both Landlord’s architect and Tenant’s architect
(or as determined by such third architect, if applicable) shall be used to
recalculate the Minimum Annual Rent, the Basic Monthly Rent, Tenant’s
Proportionate Share, the Construction Allowance, the Additional Construction
Allowance and any other terms of this Lease that are dependent upon the rentable
area of the Building, the Leased Premises, the Supplemental Premises, if any
and/or the Storage Area, as applicable. Landlord

--------------------------------------------------------------------------------

and Tenant shall each pay any cost charged by their respective architects with
respect to the foregoing measurements and the cost of such third architect, if
applicable, shall be equally shared by Landlord and Tenant (it being expressly
acknowledged that Tenant may elect to have Tenant's portion of such fees
deducted from the Construction Allowance); provided, that if such cost with
respect to the third architect accrues prior to the End of the Construction
Period (as defined in Exhibit B-3), then Landlord shall pay the entire cost of
the third architect and Tenant shall reimburse Landlord for one-half of the cost
with respect to the third architect subject to the Construction Period Maximum
Liability. Tenant shall in no event be liable for such costs until the
reimbursement of these amounts would not exceed the Construction Period Maximum
Liability. Until the rentable area of the Leased Premises is conclusively
determined, the Leased Premises shall be deemed to contain 137,778 rentable
square feet [as such size may be increased in accordance with Tenant’s options
set forth in Sections 39 (a), (b) and (c), below] and the Building shall be
deemed to contain 197,866 rentable square feet.


If, pursuant to the terms of this Section 2, either (i) the Leased Premises is
determined to contain an amount of rentable square feet other than 137,778
rentable square feet or (ii) the Storage Area is determined to contain an amount
of usable square feet other than 2,200 usable square feet or (iii) the Building
is determined to contain an amount of rentable square feet other than 197,866
rentable square feet, then Landlord and Tenant shall enter into an amendment to
this Lease to amend the Minimum Annual Rent, the Basic Monthly Rent, Tenant’s
Proportionate Share, the Construction Allowance, the Additional Construction
Allowance and any other terms of this Lease that are dependent upon the rentable
square footage of the Building, the Leased Premises, the Storage Area and, if
applicable, any appropriate credits or payments, as the case may be, shall be
made by and between Landlord and Tenant which are necessary due to the revised
rentable square footage of the Leased Premises, the Storage Area and/or the
Building.
 
(b) Patio Areas. The Building shall include (and the Base Building Plans shall
reflect) an outdoor plaza area of approximately 2,000 usable square feet on the
north side of the 4th Floor as shown on Exhibit B-2 attached hereto (the “North
Patio”). The North Patio shall not constitute part of the Leased Premises or the
GRA of the Building, but Tenant shall have exclusive use of the North Patio at
no charge throughout the Lease Term and any Extension Option. Subject to
applicable law, Tenant shall have the right to maintain tables, chairs and other
furniture and personal property selected by Tenant on the North Patio. Landlord
shall include the North Patio in the insurance policies Landlord is required
hereunder to maintain with respect to the Building.


As of the date of this Lease, Landlord has delivered to Tenant (i) detailed
plans and specifications (collectively, the "West Patio Plans") for the
construction of (a) an outdoor plaza area on the west side of the 4th Floor and
exterior egress stairs (the "West Patio Egress Stairs") there from
(collectively, the "West Patio") [provided, however, the West Patio shall extend
approximately 14’ beyond the centerline of the exterior column line of the
Building, or further if such extension, in Landlord’s reasonable opinion, will
not materially adversely affect the development of the adjacent land currently
owned by an affiliate of Landlord as an office building] and (b) any
modifications to the North Patio necessary to integrate the North Patio into the
West Patio so as to make such areas one (1) contiguous plaza area (collectively,
the "North Patio Modifications") and (ii) a reasonably detailed estimate (the
"Patio Work Estimate") of the total costs of constructing the West Patio and the
North Patio Modifications (the "West Patio Total Costs"). The Patio Work
Estimate shall include all of the following: (1) the West Patio Total Costs; (2)
the West Patio Hard Costs (hereinafter defined) presented in Construction
Specifications Institute (CSI) 50 division format including a reasonable
contingency; (3) the general contractor’s fee; (4) the general contractor’s
proposed change order fee; (5) subcontractors' proposed change order fee; and
(6) any exclusions, assumptions and/or clarifications.


On or before the date that is fifteen (15) days after Tenant's receipt from
Landlord of both the West Patio Plans and the Patio Work Estimate in accordance
with the terms of this Lease, Tenant shall elect, by written notice to Landlord,
to either (a) accept the West Patio Plans and the Patio Work Estimate delivered

--------------------------------------------------------------------------------

by Landlord, in which event Landlord shall construct the West Patio and the
North Patio Modifications in accordance with the terms of this Lease pursuant to
such West Patio Plans and Patio Work Estimate or (b) deliver to Landlord
revisions to the West Patio Plans for Landlord's consideration and/or the
results from any "value engineering" performed by Tenant with respect to the
West Patio and the North Patio Modifications (collectively, "West Patio Tenant
Revisions"). If Tenant delivers West Patio Tenant Revisions to Landlord, then,
within ten (10) Business Days after such delivery, Landlord shall provide Tenant
with revised West Patio Plans and/or a revised Patio Work Estimate, as
applicable, containing those West Patio Tenant Revisions acceptable to Landlord,
Landlord being under no obligation to accept any West Patio Tenant Revisions.
Within ten (10) Business Days after Tenant's receipt of the revised West Patio
Plans and/or the revised Patio Work Estimate, as applicable, Tenant shall
deliver to Landlord any West Patio Tenant Revisions with respect to the revised
West Patio Plans and/or the revised Patio Work Estimate, as applicable, for
Landlord's consideration and the foregoing process shall continue until Tenant
approves the West Patio Plans and the Patio Work Estimate. Landlord and Tenant
shall work together in good faith to address any West Patio Tenant Revisions.
The failure by Landlord or Tenant to respond to any submission of West Patio
Plans and/or the Patio Work Estimate by the other party within the time periods
set forth in this paragraph shall be a Landlord Delay or a Tenant Delay
hereunder, as applicable.
 
If either or both of the West Patio Plans and/or the Patio Work Estimate has not
been approved by Tenant on or before August 1, 2011, Tenant shall have the right
to terminate this Lease without penalty upon written notice to Landlord, in
which event this Lease shall immediately terminate and be of no further force or
effect.


From and after the date on which Tenant has approved the West Patio Plans and
the Patio Work Estimate, Landlord will use commercially reasonable good-faith
efforts to obtain approvals for the West Patio and the North Patio
Modifications. Landlord does not warrant or covenant that the applicable
governmental authorities having jurisdiction will issue final, non-conditional
approval of the West Patio or the North Patio Modifications ("Final West Patio
Approval"). If Final West Patio Approval is not obtained, Landlord shall
immediately notify Tenant thereof in writing (which notice shall contain any
reasons known to Landlord as to why Final West Patio Approval was not obtained)
and Landlord and Tenant shall agree upon revised West Patio Plans and a revised
Patio Work Estimate in accordance with the terms of this Lease. Once the revised
West Patio Plans and revised Patio Work Estimate have been agreed upon, Landlord
will use commercially reasonable good-faith efforts to obtain approvals for the
West Patio and the North Patio Modifications as set forth on the revised West
Patio Plans. If Final West Patio Approval is obtained, the West Patio shall not
constitute part of the Leased Premises or the GRA of the Building, but Tenant
shall have exclusive use of the West Patio at no charge throughout the Lease
Term and any Extension Option. Subject to applicable law, Tenant shall have the
right to maintain tables, chairs and other furniture and personal property
selected by Tenant on the West Patio. Landlord shall include the West Patio in
the insurance policies Landlord is required hereunder to maintain with respect
to the Building.


If, on or before the date on which the Construction Loan Closing (hereinafter
defined) occurs in accordance with the terms set forth in the Commitment
(hereinafter defined), Final West Patio Approval is not obtained in writing,
with evidence of such approval delivered to Tenant, or, alternatively, if Tenant
has not approved an alternate means of egress to replace the West Patio Egress
Stairs, Tenant shall have the right to terminate this Lease without penalty upon
written notice to Landlord, in which event this Lease shall immediately
terminate and be of no further force or effect.


Landlord and Tenant agree that Tenant shall reimburse to Landlord, in accordance
with the terms of this Lease, fifty percent (50%) of the West Patio Total Costs
up to $400,000.00. Any portion of the West Patio Total Costs that exceed
$400,000.00 will be fully reimbursed by Tenant to Landlord in accordance with
the terms of this Lease. For example, if the West Patio Total Costs equal
$500,000.00, Tenant shall reimburse to Landlord $200,000.00 of the first
$400,000.00 of West Patio Total Costs incurred by Landlord, and Tenant shall
reimburse to Landlord all of the remaining $100,000.00 of West Patio Total

--------------------------------------------------------------------------------

Costs. Notwithstanding anything to the contrary contained herein: (i) Tenant
shall have no obligation to reimburse to Landlord any West Patio Total Costs
that exceed the West Patio Total Costs set forth in the Patio Work Estimate
approved by Tenant except for change orders requested, or approved, by Tenant,
(ii) Tenant’s maximum reimbursement to Landlord pursuant to the foregoing two
(2) sentences shall not exceed the Construction Period Maximum Liability and
(iii) the amount reimbursed by Tenant pursuant to the foregoing two (2)
sentences shall not exceed an amount equal to the Construction Allowance. Tenant
shall in no event be liable for such costs until the reimbursement of these
amounts would not exceed the Construction Period Maximum Liability.


Provided Landlord is not in default of any of its monetary obligations under
this Lease, then, except in connection with the Final West Patio Costs
Reimbursement Request (hereinafter defined), Tenant shall reimburse to Landlord,
within thirty (30) days after Tenant's receipt of Landlord's request for
reimbursement (but in no event more than once during any calendar month),
ninety-five percent (95%) of the West Patio Total Costs set forth in Landlord's
request which are Tenant's obligation to reimburse to Landlord pursuant to the
terms of this Lease, it being expressly understood that any such request ("West
Patio Total Costs Reimbursement Request") shall contain all of the following:
(i) a copy of all invoices (and reasonable back-up information relating thereto)
for West Patio Total Costs covered by such West Patio Total Costs Reimbursement
Request marked "paid" by the applicable contractor or vendor; (ii) an
application for payment and sworn statement of contractor substantially in the
form of AIA Document G-702 or G-703 covering all construction work for which
reimbursement is to be made to a date specified therein with respect to the West
Patio Hard Costs; (iii) a certification from Landlord's architect substantially
in the form of the Architect’s Certificate for Payment which is located on AIA
Document G702, Application and Certificate of Payment with respect to the West
Patio Hard Costs; (iv) contractor’s, subcontractor’s and materialmen’s partial
waivers of liens (for contractors, subcontractors and materialmen providing in
excess of $10,000 in materials and/or services) conditioned upon payment for the
current request and releasing all claims for amounts previously paid which shall
cover the West Patio Hard Costs set forth in the applicable West Patio Total
Costs Reimbursement Request; and (v) all construction relating to the West Patio
Hard Costs set forth in the applicable West Patio Total Costs Reimbursement
Request have been permanently incorporated into the Building, free of any
security interest, lien or encumbrance except for the lien of Landlord’s
construction lender. Upon the completion of the construction of the West Patio
and the North Patio Modifications in accordance with the terms of this Lease,
and provided Landlord is not in default of its monetary obligations under this
Lease, Tenant shall reimburse to Landlord, any remaining West Patio Total Costs
which are Tenant's obligation to reimburse to Landlord pursuant to the terms of
this Lease within thirty (30) days after Tenant's receipt of Landlord's request
for final reimbursement ("West Patio Total Costs Final Reimbursement Request"),
it being expressly understood that any such request shall contain all of the
following: (a) contractor’s and subcontractor’s final waivers of liens (for
contractors, subcontractors and materialmen providing in excess of $10,000 in
materials and/or services) which shall cover all the West Patio Hard Costs, (b)
any information required to be submitted had the West Patio Total Costs Final
Reimbursement Request been a West Patio Total Costs Reimbursement Request, but
only to the extent such information had not been previously submitted to Tenant
pursuant to the delivery of a West Patio Total Costs Reimbursement Request and
(c) Tenant's inspection and approval of the West Patio and the North Patio
Modifications. Notwithstanding anything to the contrary contained in this Lease,
Tenant may elect to have Landlord apply any available Construction Allowance
against any West Patio Total Costs which Tenant is obligated to reimburse to
Landlord pursuant to the terms of this Lease. In the event Tenant fails to
timely make any reimbursement of West Patio Total Costs to Landlord, then
Landlord shall apply any available Construction Allowance against such costs. As
used herein, the term "West Patio Hard Costs" means only those actual and
verifiable costs of the West Patio and the North Patio Modifications for (1)
materials and equipment that are permanently incorporated into the Building and
(2) the labor required in incorporating such materials and equipment.


Notwithstanding anything to the contrary contained in this Lease, West Patio
Total Costs shall not include, and Tenant shall have no obligation pursuant to
the terms of this Lease to pay or reimburse Landlord for, any cost or expense
incurred by Landlord with respect to any site plan revision, including, without

--------------------------------------------------------------------------------

limitation associated legal fees, filing fees, permit expediting services and
fees, permit fees, development management fees and the fees of any Landlord
consultant.


Landlord hereby expressly acknowledges and agrees that (i) Landlord shall cause
its general contractor to bid all work relating to the construction of the West
Patio and the North Patio Modifications to at least three (3) subcontractors for
each trade, (ii) Landlord shall use commercially reasonable efforts to solicit
bids from subcontractors that are certified by the State of Maryland as minority
or women owned business enterprise (MBE/WBE) and (iii) all change orders with
respect to such work shall require Tenant's written approval, which approval
shall not be unreasonably withheld, delayed or conditioned.


The construction of the North Patio and, if applicable, of the West Patio and
the North Patio Modifications, shall deemed to be Base Building Work and
Landlord shall undertake such work in accordance with the terms of this Lease,
subject to the Tenant’s reimbursement obligation as set forth above.


Landlord shall repair and maintain all components of the North Patio and the
West Patio (i) reflected on the final Base Building Plans and/or the final West
Patio Plans, as such plans may be amended in accordance with the terms of this
Lease and (ii) required pursuant to applicable code (collectively, the "Patio
Structural Components"), in good condition and repair during the Lease Term and
any Extension Option. Tenant shall repair and maintain all components of the
North Patio and the West Patio which are not Patio Structural Components in good
condition and repair during the Lease Term and any Extension Option.


If agreement is reached between Landlord and Tenant to construct the West Patio
then Landlord and its affiliate F. P. Rockville III Limited Partnership will
execute and record a permanent easement with respect to any encroachment of the
West Patio onto the land owned by F. P. Rockville III Limited Partnership. F. P.
Rockville III Limited Partnership will execute this Lease for the purpose of (i)
acknowledging this requirement and (ii) acknowledging its obligations under
Section 39 (j) with respect to Tenant’s option to acquire land owned by F. P.
Rockville III Limited Partnership.
 
3.    Term.
        
(a)    Lease Term; Rent Commencement Date. This Lease shall be effective as of
the date of execution of this Lease by Landlord and Tenant. The Lease Term
(sometimes herein called the "Lease Term") shall commence on the Lease
Commencement Date [as set forth in Section 1(a) (6), above] and expire on the
last day (the "Expiration Date") of the one hundred twentieth (120th) full
calendar month after the Rent Commencement Date [as set forth in Section 1 (a)
(6), above] unless extended or earlier terminated in accordance with the terms
of this Lease. Landlord and Tenant acknowledge and agree that, except as
otherwise specifically stated in or as reasonably contemplated by this Lease,
Tenant’s obligations to make any payments or incur liabilities with respect to
the Building will not arise prior to the End of the Construction Period (as
defined in Exhibit B-3). Upon the occurrence of the Lease Commencement Date,
Landlord shall deliver to Tenant a Certificate of Lease Commencement in the form
attached hereto as Exhibit D and made a part hereof, which certificate Tenant
and Landlord shall promptly execute and return to each other. Upon the
occurrence of the Rent Commencement Date, Landlord shall deliver to Tenant a
Certificate of Rent Commencement in the form attached hereto as Exhibit D-1 and
made a part hereof, which certificate Tenant and Landlord shall promptly execute
and return to each other. As used herein, the term "Lease Year" means (i) with
respect to the first (1st) Lease Year, the period commencing on the Rent
Commencement Date and ending on the last day of the twelfth (12th) full calendar
month thereafter and (ii) each successive full twelve (12) month period
thereafter during the Lease Term. As used herein, the term "Rent Commencement
Date" means the date which is

--------------------------------------------------------------------------------

the later to occur of (A) the date that is six (6) months after the Lease
Commencement Date or (B) June 1, 2013, subject, however, to the extension of the
Rent Commencement Date pursuant to the terms of this Section 3(a) or Section
3(c), below. Notwithstanding anything to the contrary contained in this Lease
(i) the Rent Commencement Date shall be extended on a day-for-day basis for each
day of Landlord Delay and (ii) in no event shall the Rent Commencement Date
occur prior to the date on which Landlord achieves the Rent Commencement
Condition (as such term is defined in Exhibit B-3 attached hereto).


(b)Possible Extension of Expiration Date. Subject to the terms of Section 3(a),
above, if the Lease Commencement Date occurs prior to December 1, 2012, then,
the Expiration Date shall be extended by a number of days (collectively, the
"Extension Days") equal to the lesser of (1) the number of days prior to
December 1, 2012 that the Lease Commencement Date occurs or (2) the number of
days prior to June 1, 2013 that Landlord obtains a final, non-conditional
certificate of occupancy, or its equivalent, for the Building (excluding the
Leased Premises) or (3) ninety (90). Notwithstanding anything to the contrary
contained in this Lease, if the Expiration Date is extended pursuant to the
terms of this Section 3(b) (i) Landlord and Tenant shall execute a revised
Certificate of Commencement setting forth the new Expiration Date and (ii) the
Extension Days shall be added to, and be a part of, the tenth (10th) Lease Year
hereunder.


(c)    Completion Delay Events; Extension of Rent Commencement Date. In the
event (i) the Lease Commencement Date does not occur on or before December 1,
2012, or (ii) the Rent Commencement Condition does not occur on or before May 1,
2013, or (iii) the Building cannot be occupied or utilized for its intended
purposes on or before June 1, 2013 (each of the foregoing events being
hereinafter referred to as a “Completion Delay” and each of the foregoing dates
being hereinafter referred to as a "Completion Delay Date"), and such Completion
Delay is not caused by a Tenant Delay, then Landlord shall be responsible to pay
Tenant for all Completion Delay Damages (hereinafter defined). As used herein,
the term "Completion Delay Damages" shall collectively mean (A) the premium
portion of Tenant’s holdover rent under Tenant's lease at 10720, 10750 and 10770
Columbia Pike, Silver Spring, Maryland ("Tenant's Current Location") and (B) in
the event Tenant is not permitted to hold over in Tenant's Current Location
and/or if the condition of Tenant's Current Location materially interferes with
Tenant's ability to undertake Tenant's normal business operations, and, as a
result thereof, Tenant relocates from Tenant's Current Location to a location
other than the Building (the "Relocation Premises") (1) all reasonable real
estate related costs and expenses incurred by Tenant in connection with such
relocation (collectively, "Relocation Costs"), which costs and expenses shall be
deemed to include, without limitation, all rent paid by Tenant with respect to
the Relocation Premises that is in excess of the rent payable by Tenant at
Tenant's Current Location calculated as of the last day of the non-"holdover"
term of Tenant's lease at Tenant's Current Location and all costs incurred by
Tenant in connection with Tenant's move from Tenant's Current Location to the
Relocation Premises, provided, however, that Landlord shall not be obligated to
pay Tenant for any Relocation Costs in excess of Three Million Dollars
($3,000,000.00) and (2) as and for liquidated and agreed final damages for
Tenant's consequential damages arising from such Completion Delay, an amount
equal to One Million Dollars ($1,000,000.00). Notwithstanding anything to the
contrary contained herein, for each Completion Delay, the Rent Commencement Date
shall be extended on a day-for-day basis equal to the number of days that elapse
between the Completion Delay Date for such Completion Delay and the date on
which Landlord cures such Completion Delay, inclusive, but in no event greater
than the period from June 1, 2013 until the date upon which Tenant occupies the
Leased Premises for the conduct of business therein.


Landlord will notify Tenant promptly after the occurrence of any event which
Landlord believes will likely result in a Completion Delay. In such notice,
Landlord will advise Tenant of Landlord’s then-current best estimate of the
length of such Completion Delay. When and if such estimate changes, Landlord
will so advise Tenant in writing.


Notwithstanding anything herein to the contrary, Tenant shall make commercially
reasonable best efforts to mitigate Tenant's Completion Delay Damages.



--------------------------------------------------------------------------------

(d)    Termination Events; Security for Completion Delay Damages and Termination
Event Damages.


(i)    Notwithstanding anything in this Lease to the contrary, in the event that
(i) intentionally omitted, or (ii) the Building is not fully permitted for the
Base Building Work on or before August 1, 2011, or (iii) the construction
financing does not close (i.e., fully executed and enforceable loan documents)
on or before September 1, 2011 (the “Construction Loan Closing”), or (iv)
Landlord has not commenced grading of the Land on or before October 1, 2011, or
(v) Landlord does not deliver the Agreed Upon Construction Loan SNDA on or
before the SNDA Delivery Date, or (vi) Landlord has not completed the Building
garage-to-grade as of December 1, 2012, or (vii) any Completion Delay remains
uncured on the date that is twelve (12) months after the applicable Completion
Delay Date, or (viii) Landlord abandons the construction of the Base Building
Work for a period of thirty (30) consecutive days or ninety (90) days in the
aggregate and Landlord's construction lender does not agree, within fifteen (15)
days thereafter, to complete the construction of the Base Building Work in
accordance with the terms of this Lease, (each of the foregoing events being
hereinafter referred to as a “Termination Event” and each of the foregoing dates
being hereinafter referred to as a "Termination Event Date"), then Tenant shall
have the right to terminate this Lease without penalty by the delivery of
written notice given to Landlord (“Termination Notice”) prior to the date on
which the applicable Termination Event has been cured and evidence of such cure
reasonably acceptable to Tenant has been delivered to Tenant. For example, if
the Termination Event is the failure of Landlord to obtain all of the permits
for the Base Building Work on or before August 1, 2011, but Landlord obtains
those permits (and delivers evidence thereof to Tenant in accordance with the
terms of this Section 3(d)) before Tenant sends a Termination Notice, then
Tenant shall no longer have the right to terminate this Lease based on that
Termination Event.


If Tenant terminates this Lease pursuant to the occurrence of a Termination
Event with a Termination Event Date which occurs after December 1, 2011 (or if
Tenant terminates this Lease pursuant to the Termination Event set forth in
subsection (viii) in the immediately preceding paragraph), Landlord shall be
responsible, in addition to the payment of any Completion Delay Damages payable
by Landlord pursuant to the terms of this Lease, for the payment to Tenant, as
and for liquidated and agreed final damages (including consequential damage) to
Tenant arising from such Termination Event, an amount equal to Three Million
Dollars ($3,000,000.00) ("Termination Event Damages"). Landlord shall promptly
provide Tenant with notice of the occurrence of any Termination Event.


(ii)    Simultaneously with the execution of this Lease, Clayton F. Foulger,
Bryant F. Foulger, Brent K. Pratt, CFF Guarantor, LLC, BFF Guarantor, LLC and
BKP Guarantor, LLC, jointly and severally, or such other guarantor or guarantors
reasonably acceptable to Tenant (collectively, the “Damage Guarantor”) shall
execute a guaranty of lease in the form attached hereto as Exhibit Q (the
"Damage Guaranty"), pursuant to which Damage Guarantor shall unconditionally
guarantee full and prompt payment to Tenant of any Completion Delay Damages
and/or any Termination Event Damages.
(e)    Acceptance of Leased Premises.     It is expressly understood and agreed
that Landlord has made no representations or warranties with respect to the
Leased Premises except as set forth in this Lease.


(f)    Option to Extend Term.    Tenant is hereby given the option to extend the
Lease Term in accordance with the provisions of Exhibit E attached hereto.


(g)    Construction Period Maximum Liability and Related Definitions. For
purposes of clarification, the following definitions are made part of this Lease
with the specific intention of clarifying and ensuring that the Tenant is not
considered to be the owner of the Building pursuant to ASC 840-40-55:



--------------------------------------------------------------------------------

Tenant’s “Construction Period Maximum Liability” shall mean 89.95% of the
then-incurred project costs for the Building (excluding the cost of the real
estate) that are properly capitalizable under U.S. GAAP incurred as of such date
(after having adjusted such costs for any Force Majeure Costs) minus the sum of
(x) any payments previously paid by Tenant in connection with the Building
discounted at five percent (5%) to such point in time, and (y) the present value
of any future payments made by Tenant in connection with the Building discounted
at five percent (5%) that the Tenant is obligated to make, but in each case
excluding payments that are not required to be included in the calculation of
the Tenant’s maximum guaranty amount under ASC 840-40-55 (EITF 97-10).


“Force Majeure Costs” shall mean the sum of (a) all costs and expenses incurred
by Landlord to restore the Building in connection with a Force Majeure Event
(including (i) all capitalized interest and other collateral costs and carrying
costs accruing on such cost necessary to repair and restore damage caused by
such Force Majeure Event following such Force Majeure Event and (ii) all
capitalized interest and other collateral costs and carrying costs accruing as a
result of time delays necessary to repair and restore damage caused by such
Force Majeure Event following such Force Majeure Event) less the amount of all
insurance proceeds applied to the restoration of the Building and (b) to the
extent the Building is not restored following such Force Majeure Event, the
reduction, if any, in fair market value of the Building as a result of such
Force Majeure Event, as set forth in an appraisal in form and substance
reasonably satisfactory to the Landlord conducted by an independent appraiser
selected by the Landlord; provided, however, in no event shall the amount
determined in the foregoing clause (b) be less than the remaining estimated cost
to restore the Building to substantially the same condition which existed
immediately prior to the Force Majeure Event.


“Force Majeure Event” shall mean the occurrence of one or more events that
causes damage to the Building or any portion thereof caused by Landlord or
Landlord’s employees, agents, contractors or subcontractors, Acts of God
including fire, floods, tornadoes, hurricanes, or any other causes unless such
damage was caused by Tenant or its employees.


4.    Intentionally Omitted.     


5.    Rent.
(a)    Minimum Annual Rent. The Minimum Annual Rent reserved hereunder shall be
as specified in Section 1(a)(9) which shall be payable by Tenant to Landlord
during each Lease Year of the Lease Term in equal monthly installments of Basic
Monthly Rent each as specified in Section 1(a)(10), due in advance, without
notice or demand, and, except as may be otherwise expressly set forth in this
Lease, without set-off, deduction or abatement of any kind, on the first day of
each and every calendar month thereafter during the Lease Term. The Minimum
Annual Rent and Basic Monthly Rent payable by Tenant to Landlord will be as
follows:






Leased Premises:



--------------------------------------------------------------------------------

Lease Year
Annual Rent Per RSF
Minimum Annual Rent
Basic Monthly Rent
1
$43.81
$5,476,346.05+
$456,326.17+
2 - 1st 3 Months
$44.95
$5,618,750.04*+
$468,229.17+
2 - Last 9 Months
$44.95
$6,193,121.16*
$516,093.43
3
$46.12
$6,354,120.82
$529,510.07
4
$47.32
$6,519,327.96
$543,277.33
5
$48.55
$6,688,830.48
$557,402.54
6
$49.81
$6,862,740.08
$571,895.01
7
$51.1
$7,041,171.32
$586,764.28
8
$52.43
$7,224,241.77
$602,020.15
9
$53.8
$7,412,072.06
$617,672.67
10
$55.19
$7,604,785.93
$633,732.16
[*on an annualized basis]
[+based on 125,000 rsf only]



Landlord and Tenant hereby expressly acknowledge and agree that if, as of the
Rent Commencement Date, the amount of rentable square feet in the Leased
Premises plus any Creditable Square Footage [as said term is defined in Section
39 (b) hereof] exceeds 125,000 rentable square feet, then the initial per square
foot annual rental rate for the Leased Premises (i.e. $44.35) shall be reduced
by $0.0000422 for each rentable square foot which is in excess of 125,000, but
does not exceed 140,000 (the “Base Rent Reduction”). Further, Landlord
acknowledges and agrees that for any square footage leased by Tenant during the
period beginning on the Effective Date and ending on June 1, 2012 that is in
excess of 125,000 rentable square feet but does not exceed 140,000 rentable
square feet (the “Additional Square Footage”) Landlord will abate 100% of the
Basic Monthly Rent on such Additional Square Footage for the first fifteen (15)
months after the rent commencement date for such Additional Square Footage (the
“Additional Square Footage Abatement”). The chart set forth above reflects the
Base Rent Reduction and the Additional Square Footage Abatement based on the
Leased Premises containing 137,778 rentable square feet.



--------------------------------------------------------------------------------

Storage Area:


Lease Year
Annual Rent Per RSF
Minimum Annual Rent
Basic Monthly Rent
1
$14
$30,800
$2,566.67
2
$14.36
$31,600.8
$2,633.4
3
$14.74
$32,422.42
$2,701.87
4
$15.12
$33,265.4
$2,772.12
5
$15.51
$34,130.3
$2,844.19
6
$15.92
$35,017.69
$2,918.14
7
$16.33
$35,928.15
$2,994.01
8
$16.76
$36,862.28
$3,071.86
9
$17.19
$37,820.7
$3,151.73
10
$17.64
$38,804.04
$3,233.67



In the event that the Lease Term commences on a day other than the first day of
a calendar month or ends on a day other than the last day of a calendar month,
then the Basic Monthly Rent for such period shall be computed on a per diem
basis by dividing the Basic Monthly Rent due for such month by the number of
days in such month. Rent shall be paid to Landlord (or its agent) as specified
in Section 1(a) (8), or to such other persons or at such other address as
Landlord may designate from time to time.


        (b)      Adjustments to Minimum Annual Rent. On the first day of the
second Lease Year, and on the first day of each Lease Year thereafter during the
initial Lease Term, the Minimum Annual Rent (then in effect) for the Leased
Premises shall be increased as shown in the above Chart. On the first day of the
second Lease Year, and on the first day of each Lease Year thereafter during the
initial Lease Term, the Minimum Annual Rent (then in effect) for the
Supplemental Premises (if any) and/or the Storage Area shall be increased by the
amount shown in Section 1(a)(11). Each such adjustment shall be accomplished
(and shall be effective for the entire then-operative Lease Year) by adding to
the Minimum Annual Rent (then in effect) the amount created by multiplying the
Minimum Annual Rent then in effect by the percentage shown in Section 1(a)(11).


(c)    Additional Rent.
(i)    General. Whenever it is provided by the terms of this Lease that Tenant
is required to make any payment to Landlord other than of Minimum Annual Rent,
such payment shall be deemed to be Additional Rent ("Additional Rent"). Unless
otherwise expressly specified herein, Additional Rent shall be paid by Tenant
within thirty (30) days after written notice to Tenant, and, except as expressly
provided otherwise in this Lease, without set-off, deduction or abatement of any
kind. Additional Rent shall include, but not be limited to:


(a)    Basic Operating Charges.


(i)    (A)    Tenant shall pay to Landlord, as Additional Rent, Tenant’s
Proportionate Share as set forth in Section 1(a)(5) of any increase in the Basic
Operating Charges incurred by Landlord in the operation of the Building during
any calendar year over the Basic Operating Charges portion of the Base Operating
Expense Amount specified in Section 1(a)(14) (such amount being hereinafter
referred to as "Tenant's Increase Charges").
    

--------------------------------------------------------------------------------

(B)     If the average occupancy rate for the Building during any calendar year
and/or during the first Lease Year (which for purposes of Basic Operating
Charges may also be referred to as the "Base Year") is less than ninety-five
percent (95%), or if any tenant is separately paying for electricity, janitorial
or other services furnished to its premises which would otherwise be included in
Basic Operating Charges, then Basic Operating Charges for such calendar year and
for the Base Year shall include all additional expenses that vary with
occupancy, as reasonably estimated by Landlord, which would have been incurred
during such calendar year and the Base Year if such average occupancy rate had
been ninety-five percent (95%) and if Landlord paid for such electricity,
janitorial and other services to such premises. For example: if the average
occupancy rate for Building during a calendar year is eighty percent (80%), and
if the janitorial contractor charges are $1.00 per square foot of occupied
rentable area per year, and if the Building contains one hundred thousand
(100,000) square feet of rentable area, then it would be reasonable for Landlord
to estimate that if the Building had been ninety-five percent (95%) occupied
during such year, then janitorial charges for such year would have been
Ninety-five Thousand dollars ($95,000.00).


(ii)    As used herein, the "Basic Operating Charges" shall mean the sum of all
reasonable and customary costs of operating, policing, managing, maintaining and
repairing the Building, including the following: Real Estate Taxes (but only to
the extent that such is in excess of the Real Estate Tax Base (as hereinafter
defined)), charges (including surcharges) for electricity, gas, water and sewer
and any other utilities supplied to the Building; the cost of public liability
insurance, casualty insurance, rent loss insurance, and all other reasonable and
customary insurance coverage carried by Landlord in connection with the
Building, including, but not limited to, casualty and liability insurance for
Landlord's personal property used in connection with the Building; legal and
accounting fees; property management fees of two percent (2%) of annual gross
revenues of the Building; personnel costs, including, but not limited to,
reasonable salaries, wages, fringe benefits, taxes, insurance and other direct
and indirect costs of on-site property manager(s), engineers, superintendents,
watchmen, security guards or services, porters and any other Building personnel
at or below the grade of property manager including a reasonable allocation of
overhead of compensation paid for the wages, salary, and other compensation and
benefits paid to such employees (provided that with respect to any employee of
Landlord or Landlord's agents that does not dedicate 100% of his/her time to the
operation, management, maintenance, or repair of the Building, Basic Operating
Charges may only include a percentage of the costs attributed to such employee
(based on time spent by Tenant in connection with the Building) ("Permitted
Personnel Allocations"); the cost of all service and maintenance contracts,
including, but not limited to, access control and energy management services;
security; window cleaning; elevator maintenance and janitorial service;
landscaping maintenance, including reasonable upgrades and replacements; parking
facility maintenance, including routine repairs, re-striping and resealing to
the Building’s parking facilities (but not more than 1 time during any 5 year
period), and removal of snow, ice and debris; traffic control; sanitary and
drainage control; public address system; holiday decorations; disposal of trash
(except for amounts of trash generated by Tenant which are considered by
Landlord, in Landlord's reasonable discretion, to be excessive, the cost of
disposal of which Landlord reserves the right to charge Tenant, and Tenant
agrees to pay within fifteen (15) days of demand); the cost of any capital
improvements or alterations made by Landlord to the Building after the Rent
Commencement Date of the Lease Term, that (A) reduce other Base Operating
Charges (but only to the extent that annual reduction in Basic Operating Charges
exceeds the annual amortized amount of such capital expenditure), or (B) are
required under any governmental law or regulation that was not applicable to the
Building at the time it was constructed (collectively “Permitted Capital
Expenditures”), such cost to be amortized over the useful life of such
improvements or alterations on a straight-line basis over the useful life
thereof in accordance with generally accepted accounting principles consistently
applied ("GAAP"), together, if applicable, with an interest factor on the
unamortized cost of such item equal to the interest rate charged to Landlord by
an unaffiliated third

--------------------------------------------------------------------------------

party to finance such items (or, if Landlord did not in fact finance such items
with an unaffiliated third party lender, the rate that would have been charged
to Landlord to finance such items with an unaffiliated third party lender);
non-capital equipment, materials and tools reasonably necessary for the
operation, repair and maintenance of the Building; the Building's share of all
costs to maintain, repair and/or replace as necessary any common driveways,
facilities and structures pursuant to easements, covenants or similar agreements
affecting the Building on the date hereof (collectively, the “Recorded
Covenants”)(including but not limited to costs assessed to the Building by
virtue of the fact that the Building is located on Land that is part of a
condominium regime (a “Land Condominium”); charges of any kind imposed by any
governmental authority in connection with the use or occupancy of the Building,
including any and all license, permit, and inspection fees and specifically
including the Transportation Demand Management Fee (provided the Transportation
Demand Management Fee is included in the Base Operating Expense Amount); and any
other reasonable costs and expenses incurred by Landlord in maintaining or
operating the Building.


(iii)    Landlord agrees that (1) no item of maintenance or repair or any
provisions of any service will be deferred in the first Lease Year solely for
the purpose of reducing the Base Operating Expense Amount; and, (2) Basic
Operating Charges shall be calculated consistently from year to year and
Landlord shall reasonably allocate (on a fair and equitable basis, based on the
usage of the service, utility or item in question) Basic Operating Charges
between those Basic Operating Charges that are charged to all tenants in the
Building (inclusive of retail tenants), those Basic Operating Charges that are
charged only to office tenants in the Building (exclusive of retail tenants) and
those Basic Operating Charges that are charged only to retail tenants in the
Building (exclusive of office tenants); and, (3) Basic Operating Charges shall
be determined on a calendar year accrual basis and shall only include the Basic
Operating Charges incurred by Landlord on an accrual basis in accordance with
sound management practices generally prevailing for first class commercial
office buildings of similar size, age, quality and reputation (hereinafter
“Comparable Buildings”) in the area identified on Exhibit S (the "Market Area");
and, (4) Basic Operating Charges shall not include those matters set forth on
Exhibit H attached hereto.
                    
(iv)    Notwithstanding anything to the contrary contained in the definition of
Basic Operating Charges above, Basic Operating Charges shall not include those
items set forth on Exhibit H attached hereto and in the event there exists a
conflict as to an expense which is specified to be included in Basic Operating
Charges and is also specified on Exhibit H to be excluded from Basic Operating
Charges as hereinafter described, the exclusions shall prevail and the expenses
shall be deemed excluded.


(v)    If Landlord allocates costs between the Building and other portions of
the Rockville Metro Center project (the "Project") owned by Landlord and its
affiliates such allocations must be made by Landlord in good faith and on an
equitable and consistent basis.


(vi)    Notwithstanding anything to the contrary in this Lease, Tenant shall not
be obligated to pay to Landlord its share of Controllable Basic Operating
Charges (as hereinafter defined) on a component by component basis to the extent
that the increase in Controllable Basic Operating Charges exceeds a five percent
(5%) annual increase (the "Cap"). Such Cap shall be cumulative for two (2) years
such that Controllable Basic Operating Charges that exceed a calendar year’s Cap
may be carried forward by Landlord for two (2) years and recovered in the next
two (2) years if and to the extent the Cap for such later two (2) years is not
exceeded. For example, if the Controllable Basic Operating Charges in calendar
year 2014 do not increase over the amount of Controllable Basic Operating
Charges in calendar year 2013, the Controllable Basic Operating Charges

--------------------------------------------------------------------------------

increase by ten percent (10%) in calendar year 2015 (over the amount of
Controllable Basic Operating Charges in calendar year 2014), the Controllable
Basic Operating Charges increase seven percent (7%) in calendar year 2016 (over
the amount of Controllable Basic Operating Charges in calendar year 2015), the
Controllable Basic Operating Charges increase three percent (3%) in calendar
year 2017 (over the amount of Controllable Basic Operating Charges in calendar
year 2016), the Controllable Basic Operating Charges increase three percent (3%)
in calendar year 2018 (over the amount of Controllable Basic Operating Charges
in calendar year 2017) and the Controllable Basic Operating Charges increase
three percent (3%) in calendar year 2019 (over the amount of Controllable Basic
Operating Charges in calendar year 2018), Basic Operating Charges for calendar
years 2015 through 2019 would reflect an increase in Controllable Basic
Operating Charges as follows:


2015    5% (with 5% carried forward)
2016     5% (with the 5% from 2015 and the 2% from 2016 carried forward)
2017     5% (as 2% from 2015 is applied),
2018
4% (as 1% from 2016 is applied and the unapplied 3% from 2015 can no longer be
carried forward and/or applied)

2019
3% (as the unapplied 1% from 2016 can no longer be carried forward and/or
applied)



As used herein, the term “Controllable Basic Operating Charges” shall be defined
as Basic Operating Charges other than (1) Real Estate Taxes, (2) insurance, (3)
utilities, (4) payroll taxes, (5) license fees, (6) cost incurred to achieve
compliance with governmental laws, regulations, and orders, (7) any
governmentally imposed fees, surcharges and taxes, (8) personal property taxes,
and (9) costs for ice and snow removal.


(vii)    Landlord shall use commercially reasonable efforts to keep Basic
Operating Charges at amounts comparable to operating charges for Comparable
Buildings in the Market Area while maintaining services at least equal to the
quality of services required hereunder. Landlord shall re-bid: (i) all insurance
contracts upon the request of Tenant and (ii) all service contracts in excess of
$75,000 per year on an annual basis; provided, however, that (A) Landlord shall
have no obligation to re-bid the contract for property management services so
long the Building is owned by F. P. Rockville II Limited Partnership (or an
affiliate) and the property management company is an affiliate of F. P.
Rockville II Limited Partnership and (B) with respect to the contract for
Janitorial Services (as hereinafter defined) (1) such contract shall only be
re-bid to contractors that are “green” certified and provide such service at the
time of the initial contract to more than 500,000 square feet of commercial
office space (a “Qualified Concern”) and (2) for as long as Pioneer Building
Services, LLC (“PBS”) is an affiliate of Landlord then, if PBS is not the low
bidder, PBS will have the right to match the lowest bid from a Qualified
Concern.


(viii)    Basic Operating Charges shall be reduced by all cash discounts, trade
discounts or quantity discounts received by Landlord or any management company
in the purchase of any goods, utilities or services in connection with the
prudent operation of the Building.
(ix)     Landlord and Tenant intend that Basic Operating Charges paid by Tenant
under this Lease reimburse Landlord in full for any actual increase in costs
incurred by Landlord over the Base Year but not provide a profit to Landlord. In
no event shall Basic Operating Charges per rentable square foot, as determined
by Landlord for any calendar year, multiplied by the rentable area of the
Building, exceed one hundred percent (100%) of the actual Basic Operating
Charges incurred by Landlord in that calendar year.

--------------------------------------------------------------------------------

(x)    If, during any Lease Year, Landlord (x) furnishes any particular work or
service or adds a “line item” to Basic Operating Charges that was not furnished
or included in the Base Year or (y) materially increases the level of any
service for any Lease Year above the level of service for the Base Year, the
Basic Operating Charges for the Base Year shall be deemed to be increased by an
amount equal to the additional Basic Operating Charges which would reasonably
have been incurred during the Base Year by Landlord if it had furnished such
work or service, included such line item or increased level of service during
the Base Year.
(xi) Landlord’s books and records shall be kept, and Basic Operating Charges
shall be calculated, in accordance with GAAP.
(xii)    No later than five (5) months after the end of the Base Year (and the
end of any base year which will be utilized in connection with any expansion
space and/or the extension of the Term of this Lease), Landlord shall provide
Tenant with a detailed statement which sets forth the Basic Operating Charges
for the Base Year (or, if applicable, any other base year) (a "Base Year
Statement"). The Base Year Statements shall be calculated in the same manner as
an Annual Statement (as hereinafter defined) and may be audited by Tenant in
accordance with Section 5(e) of this Lease.
(b)    Real Estate Taxes.    For the purposes of this Lease, the Base Operating
Expense Amount shall include the "Real Estate Tax Base". The Real Estate Tax
Base shall initially be the Real Estate Taxes paid by Landlord during the first
tax year after the Building is substantially completed and assessed by the
Maryland State Department of Assessments and Taxation ("SDAT") as a completed
structure (“Interim Real Estate Tax Base”). The Real Estate Tax Base shall be
adjusted to be the Real Estate Taxes paid by Landlord during the 2015 tax year
based on the 2015 triennial assessment as such is finally established (the
"Final Real Estate Tax Base"). In the event the amount of Real Estate Taxes paid
by Landlord prior to the establishment of the Final Real Estate Tax Base is
based on an assessment by SDAT after the establishment of the Interim Real
Estate Tax Base (the "Further Real Estate Tax Base"), until the Final Real
Estate Tax Base is established, the Real Estate Tax Base shall be based on the
Real Estate Taxes paid by Landlord based on the Further Real Estate Tax Base. If
the Real Estate Tax Base is based on a pro-rated time period of less than twelve
months, for purposes of this Lease the Real Estate Tax Base shall be adjusted to
one hundred percent (100%) of the annualized taxes.


(i)    The term “Real Estate Taxes” shall mean all taxes and assessments,
general and special, ordinary and extraordinary, foreseen and unforeseen, now or
hereafter assessed, levied or imposed upon the Building and the Land and which
are paid by Landlord, including, without limitation, front foot benefit charges
and adequate public facility costs and assessments, together with (1) any tax,
assessment, or other imposition in the nature of a real estate tax, (2) any ad
valorem tax on rent or any tax on income if imposed in lieu of or in addition to
real estate taxes and assessments but not any such tax imposed in full or
partial substitution for the existing system of Federal, State or local income
taxation, and (3) any taxes and assessments which may hereafter be substituted
for real estate taxes, including by way of illustration only, any tax,
assessment or other imposition (whether a business rental or other tax) now or
hereafter levied upon Landlord for Tenant’s use or occupancy of or conduct of
business at the Leased Premises, or Tenant’s improvements to or furniture,
fixtures or equipment in the Leased Premises. Assessments shall be prorated and
divided into the maximum number of installments permitted by law and only the
current portion, including any interest factor, shall be included in Real Estate
Taxes in any year. “Real Estate Taxes” shall also include all reasonable
third-party costs incurred by Landlord in contesting the validity or amount of
any such taxes (but only to the extent of any reduction which exceeds such
costs). The Real Estate Taxes for any calendar year shall mean the Real Estate
Taxes

--------------------------------------------------------------------------------

actually paid or due to be paid during such calendar year, whether such Real
Estate Taxes relates to such calendar year or a fiscal year.


(ii)    Notwithstanding anything to the contrary contained in the definition of
Real Estate Taxes, (1) Real Estate Taxes shall not include (i) any excise,
franchise, grantor’s, recordation, net income, inheritance, estate, succession,
transfer, income, gift or profit tax, (ii) any business, professional or
occupational tax, or (iii) any fines or penalties incurred as a result of the
late payment of Real Estate Taxes and (2) in the event there exists a conflict
as to an expense which is specified to be included in Real Estate Taxes and is
also specified to be excluded from Real Estate Taxes, the exclusions listed
above shall prevail and the expenses shall be deemed excluded from Real Estate
Taxes and Basic Operating Charges.
(iii)    In the event Tenant obtains jurisdictional incentives or tax abatements
that accrue fully or partially to the benefit of the Building or Landlord as a
direct result of Tenant's incentive agreements with the State of Maryland,
Montgomery County and/or City of Rockville with respect to this Lease, then 100%
of said incentives or abatements shall be credited to Tenant in a manner
reasonably acceptable to Tenant. In the event Tenant obtains jurisdictional
incentives or tax abatements that do not accrue to the benefit of the Building
or Landlord as a direct result of Tenant's incentive agreements with the State
of Maryland, Montgomery County and/or City of Rockville with respect to this
Lease, then Tenant shall have the right to utilize such incentives and
abatements in any manner that it desires.


(iv)    In the event that the method currently used by the applicable taxing
authority for the computation of the assessed market value of the Building
and/or the Land is discontinued or revised, the determination of the increase in
Real Estate Taxes shall thereafter be made according to a format and procedure
which most nearly approximates the method currently in use. Real Estate Taxes
which are being contested by Landlord shall nevertheless be included for
purposes of the computation of the liability of Tenant under this Section;
provided, however, that in the event that Tenant shall have paid any amount of
Additional Rent pursuant to this Section and Landlord shall thereafter receive a
refund of any portion of the Real Estate Taxes on which such payment was based
(without regard to who instituted the tax contest), Landlord shall pay to Tenant
its proportionate share of such refund within thirty (30) days of Landlord's
receipt of the refund (or the application of a credit to reflect such refund).
Tenant's right to a refund shall apply in the event Landlord receives a refund
following the end of the Lease Term which covers a period of time during the
Lease Term. This paragraph shall survive the end of the Lease Term. Landlord, in
good faith, shall use reasonable efforts to keep Real Estate Taxes as low as
possible but, except as noted below, Landlord shall have no obligation to
contest, object or litigate the levying or imposition of the Real Estate Taxes
and may settle, compromise, consent to, waive, or otherwise determine in its
discretion the Real Estate Taxes without consent or approval of Tenant. Landlord
agrees to keep Tenant apprised of all tax contest filings and proceedings
undertaken by Landlord or others to obtain a tax reduction or refund for the
Land and the Building for the period comprising the Lease Term, whether
protested during or following the end of the Lease Term. In consideration of
Tenant's undertaking to reimburse Landlord for Tenant's Proportionate Share of
increases in Real Estate Taxes, Tenant may request that Landlord contest the
amount of assessments of Real Estate Taxes from time to time. If Landlord elects
not to contest such assessments, Tenant, by written request, may ask Landlord to
retain an independent tax consultant reasonably satisfactory to Landlord, at
Tenant's expense, to assist Landlord in determining whether or not Real Estate
Taxes should be contested. If the consultant recommends a challenge, and
Landlord elects not to contest Real Estate Taxes in spite of the consultant's
recommendation, Landlord shall deliver a copy of the consultant's report to
Tenant. Tenant may proceed with a challenge to Real Estate Taxes at Tenant's
sole cost and expense

--------------------------------------------------------------------------------

at any reasonable time thereafter, after a fifteen (15) day notice to Landlord
and further provided that if as a result of such challenge the assessment for
the Building is increased then Tenant shall be solely responsible to pay 100% of
the increase in the Real Estate Taxes resulting from such increase in the
assessment. Notwithstanding the foregoing sentence, Landlord may, at Landlord's
sole option, elect within said fifteen (15) day period to give Tenant the tax
savings the consultant anticipates is likely to result from a challenge without
permitting Tenant to bring the challenge. In the event that any tax contest
results in a reduction, the amount of Real Estate Taxes shall be adjusted to
reduce the estimated Real Estate Taxes and to include the reasonable costs
incurred in connection with the consultant and the challenge, to the extent not
paid by Tenant. Tenant shall be entitled to a reimbursement for previously paid
portions of any Real Estate Taxes so reduced.


(v)    Landlord shall not voluntarily cause the Building to be assessed or taxed
together with any other building or land; provided, however, that in the event
the Building is assessed or taxed together with any other building or land,
Landlord shall allocate on a reasonable basis a proportionate share of the taxes
to the Building and any other building and/or land.


(vi)    If any real property tax or assessment levied against the Land, Building
or improvements covered hereby or the rents reserved there from, shall be
evidenced by improvement or other bonds, or in other form, which may be paid in
annual installments, only the amount paid or accrued in any calendar year shall
be included as Real Estates Taxes for such calendar year.
(vii)    Landlord shall pay all Real Estate Taxes when due and payable.
(viii)     Upon Tenant’s written request from time to time, Landlord shall
deliver to Tenant copies of receipted tax bills.


(c)    Landlord’s Enforcement Costs. Additional Rent shall include any and all
reasonable expenses incurred by Landlord, including reasonable attorneys’ fees,
for the collection of monies due from Tenant and the enforcement of Tenant’s
obligations under the provisions of this Lease following the expiration of any
applicable notice and cure period. When Landlord, at Tenant’s expense, performs
an obligation of Tenant pursuant to the express terms of this Lease following
the expiration of any applicable notice an cure period, the reasonable
out-of-pocket costs and expenses incurred by Landlord (as documented, in
writing, to the reasonable satisfaction of Tenant)plus a reasonable amount (not
to exceed ten percent (10%)) for Landlord's overhead and supervision in
performance of such obligations shall be paid by Tenant to Landlord within
thirty (30) days of written demand as Additional Rent.    
(d)    Additional Rent Estimates and Adjustments.
(i)    In order to provide for current monthly payments of Additional Rent,
Landlord shall submit to Tenant prior to the Rent Commencement Date and
thereafter before the beginning of each calendar year a written statement of
Landlord’s estimate of the increase in Basic Operating Charges for such calendar
year over the Base Operating Expense Amount and the amount of Tenant's Increase
Charges (the "Estimate Statement"). The Estimate Statement shall be in a form
substantially similar to the form of the statement attached hereto as Exhibit O.
Beginning on the later to occur of (i) the first anniversary of the Rent
Commencement Date and (ii) thirty (30) days after Tenant's receipt of the
initial Estimate Statement, Tenant shall pay each month one-twelfth (1/12th) of
Landlord’s reasonable

--------------------------------------------------------------------------------

estimate of Tenant's Increase Charges. To the extent that the Estimate Statement
shows an increase in Basic Operating Charges of more than four percent (4%) of
the actual amount of Basic Operating Charges for the prior calendar year, then
upon receipt of written request from Tenant, Landlord shall promptly provide
Tenant with a written explanation for the estimated increase in Basic Operating
Charges in excess of four percent (4%). Landlord may revise its Estimate
Statement at any time during a calendar year [but not more often than one (1)
time per calendar year] by written notice to Tenant, setting forth such revised
estimate of the increase in Basic Operating Charges for such calendar year over
the Base Operating Expense Amount, the amount of Tenant's Increase Charges and a
reasonably detailed explanation for such revised estimate. In such event, all
monthly payments due from Tenant beginning after the date which is thirty (30)
days after receipt of such revised Estimate Statement shall be in an amount
calculated on the basis of such revised estimate. Tenant shall, in all cases,
continue to make monthly payments of Basic Operating Charges based on the last
estimate received from Landlord until it receives a revised or updated estimate
in which event Tenant shall make monthly payments in accordance with the terms
of this paragraph.
(ii)After the end of each calendar year, Landlord will submit, as soon as
practicable but in no event later than the date (the "Annual Statement Deadline
Date") which is five (5) months after the end of the calendar year, to Tenant a
reasonably detailed statement (the "Annual Statement") prepared on a line item
basis and in a consistent format, showing the actual Basic Operating Charges
incurred in the preceding calendar year and the increase of the Basic Operating
Charges for the preceding calendar year over the Base Operating Expense Amount
(the "Annual Increase Amount"). The Annual Statement shall be generally in the
form of the statement attached hereto as Exhibit P. Tenant shall pay Landlord,
within thirty (30) days of Tenant’s receipt of such statement, the excess, if
any, of Tenant’s Proportionate Share of the Annual Increase Amount over the
amount paid by Tenant during the previous year as its share of such increases
based on the Estimated Statement. If the amount paid by Tenant during the
previous year based on the Estimated Statement exceeded Tenant’s Proportionate
Share of the Annual Increase Amount, the excess amount shall, at Tenant's
election, be paid to Tenant within thirty (30) days after Landlord’s submission
to Tenant of the Annual Statement or credited toward payment of the next
installment of Basic Monthly Rent to be paid by Tenant after Tenant receives
said Annual Statement from Landlord. If the amount paid by Tenant during the
last calendar year of the Lease Term exceeds Tenant’s Proportionate Share of the
Annual Increase Amount for such year, Landlord shall pay Tenant the excess
amount within thirty (30) days after Landlord’s submission to Tenant of the
aforesaid operating charge statement for such calendar year. In the event
Landlord shall have failed to deliver the Annual Statement by the Annual
Statement Deadline Date, interest shall accrue at the Default Rate, on the
amount of the overpayment from the Annual Statement Deadline Date until the date
that Landlord shall have delivered the Annual Statement (and any such accrued
interest shall be paid to Tenant at the same time that Landlord pays the excess
to Tenant) . If the amount paid by Tenant during the last calendar year of the
Lease Term is less than Tenant’s Proportionate Share of the Annual Increase
Amount for such year, Tenant shall pay Landlord the underpaid amount within
thirty (30) days after Landlord’s submission to Tenant of the aforesaid
operating charge statement for such calendar year.


Landlord's obligation to deliver an Annual Statement with respect to the
calendar year in which this Lease shall expire or terminate shall survive the
termination or expiration of this Lease.
    
(e)    Audit. Tenant or an independent, certified public accountant designated
by Tenant (who is hired by Tenant on a non-contingency basis and who shall sign
a commercially reasonable confidentiality agreement reasonably acceptable to
Landlord) shall have the right, during regular business hours and after giving
ten (10) Business Days’ advance written notice to Landlord, to inspect and audit
Landlord’s books and records relating to an Annual Statement (and at Tenant's
request, the books and

--------------------------------------------------------------------------------

records covered by the Base Year) and to object to any such Annual Statement
and/or the Base Operating Expense Amount) for a period of three (3) years
following the receipt by Tenant of the Annual Statement required of Landlord for
the calendar year covered by such Annual Statement. In addition to its right to
audit the Annual Statement, Tenant shall also be permitted to audit the Base
Operating Expense Amount during the first three (3) years of the Lease Term. All
audits shall take place in the Building or Landlord's headquarters (provided
Landlord's headquarters is located in the Market Area). As part of any audit,
Landlord shall reasonably cooperate with Tenant at Tenant’s request in
exercising Tenant’s rights to audit or otherwise review the expenses of any
property owners and/or unit owners association to which the Building is subject.
Tenant may review those records of Landlord that are related to Basic Operating
Charges and/or Landlord's determination of Tenant's Proportionate Share thereof
(including, without limitation (to the extent within Landlord's reasonable
possession and control), work papers prepared by Landlord's certified public
accountants (if any), canceled checks, invoices, and such other documents as may
be reasonably required, all of which documents shall be in accordance with GAAP)
and Landlord shall certify to Tenant that it has provided Tenant with all such
records that are existing and within the control of Landlord. The results of the
audit shall be shared with Landlord. If such inspection shows that the amounts
paid by Tenant to Landlord on account of increases in such charges exceeded the
amounts to which Landlord was entitled hereunder, or that Tenant is entitled to
a credit with respect to any such charges, Landlord shall promptly refund to
Tenant the amount of such excess or the amount of such credit, as the case may
be together with interest at the Default Rate from the date the Annual Statement
was delivered to Tenant until the date of Landlord’s payment. If Tenant
discovers an error in the calculation of Basic Operating Charges or Tenant’s
Proportionate Share thereof (including during the Base Year), and the nature of
such error is such that it is likely that a similar error existed in prior
years, then Tenant can review Landlord’s books and records relating to such
particular error for all previous calendar years and if such error exists with
respect to any such prior calendar year, then Landlord shall credit Tenant’s
overpayment against the monthly installment(s) of Base Rent next due and payable
or if the Lease Term shall have expired Landlord shall pay such amount to Tenant
within thirty (30) days. All costs and expenses of any such audit shall be paid
by Tenant, except that if such audit shows that Tenant’s obligations to Landlord
under this Section 5 were overstated by Landlord by three percent (3%) or more,
Landlord shall reimburse Tenant for the reasonable out-of-pocket costs and
expenses incurred by Tenant in such audit up to Twenty-five Thousand Dollars
($25,000.00) per audit. Tenant’s audit and reimbursement rights under this
Section 5(e) shall survive the expiration or termination of this Lease.
(f)    Payment of Rent. If (i) any installment of Minimum Annual Rent or
recurring payment of Additional Rent (e.g., Tenant’s Proportionate Share of
Basic Operating Charges ) is not paid within five (5) days of when the same is
due or (ii) any non-recurring installment of Additional Rent (e. g. a charge for
after-hours HVAC) is not paid within thirty (30) days of when the same is due,
then a late charge equal to five percent (5%) of the delinquent amount shall be
assessed as liquidated damages for the additional administrative charges
incurred by Landlord as a result of such late payment. In addition, if any
Minimum Annual Rent or Additional Rent is not paid within ten (10) days after
the same is due, Landlord may, at its option, charge interest thereon at twelve
percent (12%) per annum or the highest legal rate, whichever is lower (the
“Default Rate”) from the due date until the date received by Landlord. No
payment by Tenant or receipt by Landlord of lesser amounts of rent than those
herein stipulated shall be deemed to be other than on account of the earliest
unpaid stipulated rent. No endorsement or statement on any check or any letter
accompanying any check or payment as rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
provided in this Lease. Despite the foregoing, Landlord will waive such late
charge and interest (i) on the first (1st) occasion during any Lease Year in
which Tenant does not timely pay Minimum Annual Rent and/or on the first (1st)
occasion during any Lease Year in which Tenant does not timely pay Additional
Rent provided that payment is actually

--------------------------------------------------------------------------------

received by Landlord by close of the fifth (5th) calendar day after written
notice is received by Tenant that the payment was not received when due and (ii)
in the event the failure to pay Minimum Annual Rent or Additional Rent results
from the failure of a wire transfer to be timely processed after Tenant has
properly and timely initiated and provided the payment is actually received by
Landlord by the close of the third (3rd) day after written notice is received by
Tenant that the payment was not received when due.


6.    Security Deposit. Tenant shall not be required to post a security deposit
but the obligations of Tenant under this Lease shall be guaranteed by Choice
Hotels International, Inc. ("CHI") pursuant to the terms of a Guaranty of Lease
in the form attached hereto as Exhibit N (the “CHI Guaranty”).


7.    Use of Leased Premises.
(a)    Use. Tenant shall use and occupy the Leased Premises for the purposes
specified in Section 1(a) (12) and for no other purpose whatsoever, and only in
accordance with the uses permitted under applicable zoning and other municipal
regulations. Tenant shall not use or permit the Leased Premises to be used for
any other purpose or purposes without the prior written consent of Landlord,
which consent may be granted or withheld in Landlord’s reasonable discretion.
Subject to the provisions of this Lease and Landlord’s commercially reasonable
after-hours access and security procedures Tenant shall have access to the
Building (including the parking areas and parking structure serving the
Building) and the Leased Premises on a twenty-four hour a day, seven-day per
week basis with at least two (2) elevators being operational at all times
[provided after-hours access may be subject to the access monitoring system
described in Section 10(f)]. Notwithstanding the foregoing, a single elevator
may be taken out of service on a temporary and infrequent basis for no more than
a few hours for repair and maintenance.


(b)    Compliance. Subject to Landlord's obligations under this Lease, Tenant,
at its expense, shall (i) comply with all applicable laws, orders, ordinances
and regulations of any federal, state, county or municipal authorities that
relate to Tenant's use and occupancy of the Leased Premises and (ii) comply with
any directive, order, or citation made pursuant to law by any public officer
requiring abatement of any nuisance or that imposes upon Landlord or Tenant any
duty or obligation arising or pertaining to Tenant’s particular occupancy or use
of the Leased Premises or from conditions that have been created at the request
or insistence of Tenant or that results from the breach by Tenant of any of its
obligations hereunder or otherwise by or through the fault of Tenant (whether
such notice shall be served on Landlord or Tenant) and relate to Tenant's
particular use or occupancy of the Leased Premises (other than in connection
with the initial construction of the Building). Notwithstanding the foregoing it
is agreed that any element of the above that constitutes a legally permitted
non-conformance with respect to a particular Law or is otherwise “grandfathered”
shall be deemed not to be in violation of such law. In furtherance of the
foregoing, and provided Tenant shall first have obtained Landlord’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed) (which Tenant agrees to promptly request), Tenant shall, at Tenant’s
sole cost and expense to the extent such is not an obligation of Landlord under
this Lease, make such changes, alterations, renovations or modifications to the
Leased Premises (except for structural repairs or modifications to Building
systems) which are necessitated or required by any such law, order, ordinance or
regulation. To Landlord’s knowledge, but without having made any independent
investigation, Tenant’s use and occupy the Leased Premises for the purposes
specified in Section 1(a) (12) will not violate applicable laws, orders,
ordinances and regulations of any federal, state, county or municipal
authorities.


(i)    Legal. Tenant shall not knowingly use or permit the Leased Premises or
any part thereof to be used in violation of any present or future applicable
law, regulation or ordinance,

--------------------------------------------------------------------------------

or of the certificate of occupancy issued for the Building or the Leased
Premises, and shall immediately discontinue any use of the Leased Premises which
is declared by any governmental authority having jurisdiction to be in violation
of law or said certificate of occupancy. Tenant will not knowingly use or permit
the Leased Premises to be used for any purposes [other than the purposes
specified in Section 7 (a)] that unreasonably interfere with the use and
enjoyment of the Building by Landlord or the other tenants or which violate the
requirements of any insurance company insuring the Building or its contents.
Tenant shall refrain from and discontinue such use promptly upon receipt of
written notice from Landlord.


The Base Building Work shall include construction of the Base Building
Structure, the Base Building Systems [as each of said terms are defined in
Section 12(a) hereof], and the Building’s Common Areas in accordance with
applicable laws, including the Americans With Disabilities Act of 1990 (“ADA”).
Landlord represents and warrants that upon the commencement of the Lease Term
the Base Building Structure, the Base Building Systems, the Common Areas, the
Limited Common Areas, the Land and the Building shall be in compliance with all
applicable laws ordinances, orders and regulations. Throughout the Lease Term,
Landlord shall be responsible for compliance with the ADA and other applicable
statutes, codes and regulations (i) in the public and Common Areas of the
Building (including the Limited Common Areas) and the Land [including, without
limitation, the parking garage and other parking facilities, all sidewalks and
walkways, the main Building lobby, the elevator cabs, elevator call buttons and
the Common Area restrooms, lobbies and corridors on any floor]and (ii) with
respect to the Base Building Work and the Base Building Structure and Base
Building Systems. Subject to Landlord's obligations with respect to the Base
Building Work, Base Building Structure and the Base Building Systems, throughout
the Lease Term Tenant shall cause the Leased Premises to be maintained in
compliance with ADA and other applicable statutes, codes and regulations. The
costs and expenses associated with such compliance by Landlord with respect to
the Base Building Structure, the Base Building Systems, the Common Areas and
Limited Common Areas shall be considered a Basic Operating Charge to the extent
such costs and expenses are properly included and not excluded as a Basic
Operating Charge pursuant to the provisions of Section 5(c) above.


(ii)    Fire and Safety. The Base Building Work will include a full sprinkler
system with central alarm annunciator, smoke dampers in the duct work serving
the Common Areas (if required by applicable codes or regulations to obtain a
certificate of occupancy for the Building and/or the Leased Premises ), smoke
detectors in the elevator lobbies (if required by applicable codes or
regulations to obtain a certificate of occupancy for the Building and/or the
Leased Premises), and in the mechanical and electrical rooms located in the
Building Common Areas and the Leased Premises (if required by applicable codes
or regulations to obtain a certificate of occupancy for the Building and/or the
Leased Premises), and audio alarms and strobes in the Building’s elevator
lobbies, stairwells and Common Area restrooms (including those which are Limited
Common Areas) if required by applicable codes or regulations to obtain a
certificate of occupancy for the Building and/or the Leased Premises. Nothing in
this Section 7(b)(ii) shall be deemed to limit or reduce the scope of the Base
Building Work. Tenant shall be responsible for the costs of any modifications to
the Base Building fire and life safety system that may be required by reason of
the Tenant Improvement Work or Tenant’s proposed use of the Leased Premises but
Tenant may use the Construction Allowance to pay such costs.


Tenant shall not knowingly do, or permit anything to be done in the Leased
Premises, or bring or keep anything therein, which will in any way increase the
rate of fire insurance on the Building, or invalidate or conflict with fire
insurance policies on the Building, fixtures or on property kept therein. Tenant
agrees that any increases of fire insurance premiums on the Building or contents
caused by the occupancy of Tenant for Tenant’s specific use shall be deemed
Additional Rent and paid as incurred. Notwithstanding the foregoing, Landlord
represents and warrants to Tenant that Tenant's use of the Leased Premises for

--------------------------------------------------------------------------------

the uses specifically permitted pursuant to this Lease shall not result in any
increase on the rate of fire insurance for the Building or invalidate or
conflict with fire insurance policies on the Building, fixtures or on property
kept therein.


(c)    Environmental Protection. (i) Tenant shall not generate, use, release,
store or dispose of any Hazardous Materials in or about the Building except
Tenant may use, store and dispose of Hazardous Materials that are both (i) in
compliance with Environmental Laws and with permits issued pursuant thereto (if
such permits are required), if any, and (ii) either (A) in the case of Hazardous
Materials, in amounts not in excess of that necessary to operate the Leased
Premises and/or Tenant's back-up generator for the purposes set forth herein or
(B) fully disclosed to and approved by Landlord (which approval shall not be
unreasonably, withheld, conditioned or delayed). Landlord hereby approves the
use and storage by Tenant of limited amounts of Hazardous Materials as necessary
to operate its back-up generator. Hazardous Materials mean (a) “hazardous
wastes” as defined under any applicable Environmental Law (hereinafter defined),
(b) “hazardous substances” as defined by any applicable Environmental Law, (c)
“toxic substances” as defined by any Environmental Law, (d) “hazardous
materials” as defined by any Environmental Law, (e) petroleum products, and (f)
chlorofluorocarbons. “Environmental Law” means any federal, state or local
statute, law, rule, regulation, ordinance, code, policy or rule of common law
now or hereafter in effect and in each such case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, health, safety
or hazardous materials, including without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C.
§§9601 et seq.; the Resource Conservation and Recovery Act, 42, U.S.C. §§6901 et
seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §§1801 et seq.; the
Clean Water Act, 33 U.S.C. §§1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§2601 et seq.; the Clean Air Act, 42 U.S.C. §§7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.
§§136 et seq. and the Occupational Safety and Health Act, 29 U.S.C. §§651 et
seq. Tenant agrees to defend, indemnify and hold harmless Landlord, Landlord’s
agents, partners, members, officers, directors, shareholders and employees
(collectively, “Landlord Indemnitees”) harmless from and against all obligations
(including removal and remedial actions), losses, claims, suits, judgments,
liabilities, penalties, actual damages, costs and expenses (including reasonable
attorneys’ and reasonable consultants’ fees and expenses) of any kind or nature
whatsoever that are incurred by any such Landlord Indemnitees based on, or
arising or resulting from, Tenant’s breach of any Environmental Laws or any
environmental claim relating in any way to Tenant’s operation or use of the
Leased Premises or from Tenant’s failure to abide by the terms and conditions of
this Section 7(c).This indemnification of Landlord by Tenant also shall include,
without limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state or local governmental agency or political subdivision because
of hazardous waste introduced or caused by Tenant and present in the soil or
ground water on or under the Land or the Building. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Land, the Leased
Premises or the Building caused by Tenant results in any contamination of the
Land, the Leased Premises or the Building in violation of any Environmental
Laws, Tenant shall promptly take all actions at its sole expense as are
necessary to return the Land, the Leased Premises and/or the Building to the
condition existing prior to the introduction of any such Hazardous Materials to
the Land, the Leased Premises and/or the Building; provided that Landlord’s
written approval of such actions shall first be obtained, which approval shall
not be unreasonably conditioned, delayed or withheld so long as such actions
would not potentially have any material adverse long-term or short-term effect
on the Land, the Leased Premises or the Building. Landlord will impose on all
other tenants and occupants of the Building the same conditions, restrictions
and limitation imposed upon Tenant with respect to Hazardous Materials.

--------------------------------------------------------------------------------



(ii)    Landlord represents and warrants that (1) on this Lease Commencement
Date the Land and Building will be in compliance with Environmental Laws and
with permits issued pursuant thereto (if such permits are required), and (2)
when constructed, the Building will not contain (A) any Hazardous Materials in
amounts in excess of those necessary to operate the Building and otherwise in
compliance with Environmental Laws) or (B) any Biological Contaminants [as said
term is defined in Appendix A of "Mold Remediation in Schools and Commercial
Buildings", (EPA 402-K-01-001, March 2001)]. Landlord shall not (i) generate,
use, release, store or dispose of any Hazardous Materials in or about the Land
or the Building in an amount in excess of those necessary to operate the
Building and otherwise in compliance with Environmental Laws or (ii) permit the
presence of any Biological Contaminants in the Building. Landlord agrees to
defend, indemnify and hold harmless Tenant, Tenant’s agents, partners, members,
officers, directors, shareholders and employees (collectively, “Tenant
Indemnitees”) harmless from and against all obligations (including removal and
remedial actions), losses, claims, suits, judgments, liabilities, penalties,
actual damages, costs and expenses (including reasonable attorneys’ and
reasonable consultants’ fees and expenses) of any kind or nature whatsoever that
are incurred by any such Tenant Indemnitees based on, or arising or resulting
from, Landlord’s breach of any Environmental Laws or due to any environmental
claims and/or the presence of any Biological Contaminants relating in any way to
the construction, design, operation or use of the Building or from Landlord’s
failure to abide by the terms and conditions of this Section 7(c). This
indemnification of Tenant by Landlord also shall include, without limitation,
costs incurred in connection with any investigation of site conditions or any
cleanup, remedial, removal, or restoration work required by any federal, state
or local governmental agency or political subdivision because of Hazardous
Materials present in the soil or ground water on or under the Land or the
Building. Without limiting the foregoing, if the presence of any Hazardous
Materials and/or any Biological Contaminants on the Land, the Leased Premises or
the Building results in any contamination of the Land, the Leased Premises or
the Building, Landlord shall promptly take all actions as are necessary to
return the Land, the Leased Premises and/or the Building to the condition
existing prior to the introduction of any such hazardous waste and/or Biological
Contaminants to the Land, the Leased Premises and/or the Building. The cost of
these remedial actions by Landlord shall, subject to Exhibit H, be Basic
Operating Charges unless the presence of Hazardous Materials and/or Biological
Contaminants in, on or under the Land or the Building resulted from the
negligent or intentional acts or omissions of Landlord, or another tenant in
which case the remediation costs shall not be Basic Operating Charges.
In furtherance to Landlord’s indemnity, if during the Lease Term Hazardous
Materials in violation of Environmental Laws or Biological Contaminants are
discovered in the Leased Premises or the Base Building Systems and have not been
introduced therein by Tenant, Landlord shall, at its sole cost and expense,
promptly perform all remediation work and repair or replace all improvements
damaged by the remediation work. All rent with respect to the impacted portion
of the Leased Premises (the "Impacted Area") shall totally abate from the date
on which the Hazardous Materials or Biological Contaminants are discovered until
the date on which the remediation work is complete and all damaged improvements
are repaired or replaced to the extent that Tenant may reoccupy the Impacted
Area.
        
(d)    Moving and Deliveries. No bulky freight, bulky furniture or other bulky
matter shall be received into the Building and carried in the non-freight
elevators, except at times and by routes reasonably authorized by Landlord.
Tenant shall endeavor to give Landlord at least twenty-four (24) hours
telephonic notice prior to moving any bulky freight, bulky furniture or other
bulky material into or out of the Building. Except as otherwise set forth in
Exhibit B-3 attached hereto, Tenant shall promptly remove from the public areas
within or adjacent to the Building any of Tenant’s property delivered or

--------------------------------------------------------------------------------

deposited there, and, subject to Section 28, shall be responsible for any damage
to the Building or the Leased Premises caused by its moving and deliveries.
Landlord, after not less than ten (10) days prior written notice to Tenant, may
repair any such damage at Tenant’s expense, and Tenant shall pay Landlord’s
reasonable out-of-pocket costs (as documented, in writing, to the reasonable
satisfaction of Tenant) plus a reasonable amount (not to exceed ten percent
(10%)) for Landlord's overhead and supervision in performance of such repairs as
Additional Rent within thirty (30) days after receiving documentation that
reasonably evidences such repair costs.


(e)    Excessive Floor Load. Landlord shall have the right to prescribe the
reasonable weight and method of installation and position of safes or other
heavy fixtures or equipment, including the right to require that same stand on
plank strips to distribute the weight. Tenant will not, without Landlord’s prior
written approval (which approval shall not be unreasonably withheld, delayed, or
conditioned), install in the Leased Premises any fixtures, equipment or
machinery that will place a load upon the floor exceeding the designed floor
load capacity of 100 pounds per square foot (80 live/20 dead – including
partitions) on floors 4 – 11 or 80 pounds per square foot on the P-6 level (60
live/20 dead – including partitions) or 25 pounds per square foot in the parking
area. Tenant shall be liable for all damage done to the Building by installing
or removing a safe or any other article of Tenant’s office equipment, or due to
its being in the Leased Premises. Landlord, after not less than ten (10) days
prior written notice to Tenant, may repair any such damage at Tenant’s expense,
and Tenant shall pay Landlord’s reasonable out-of-pocket costs (as documented,
in writing, to the reasonable satisfaction of Tenant) plus a reasonable amount
(not to exceed ten percent (10%)) for Landlord's overhead and supervision in
performance of such repairs as Additional Rent within thirty (30) days after
receiving documentation that reasonably evidences such repair costs.


8.    Taxes on Tenant’s Property. Tenant shall be liable for, and shall pay
before delinquency, all taxes levied against any personal property or trade
fixtures placed by Tenant in or about the Leased Premises. If any such taxes on
Tenant’s personal property or trade fixtures are levied against Landlord or
Landlord’s property and if Landlord, after written notice to Tenant, pays such
taxes (which Landlord shall have the right to do regardless of the validity
thereof, but under protest if requested by Tenant), Tenant shall upon demand
repay to Landlord a sum equal to the taxes levied against Landlord provided
that, in any such event, Tenant shall have the right, at Tenant’s sole cost and
expense, to bring suit to recover the amount of any such taxes so paid under
protest, and any amount so recovered shall belong to Tenant.


9.    Rules and Regulations. Tenant covenants on behalf of itself, its
employees, agents, licensees and invitees to comply with the rules and
regulations set forth in Exhibit C, which is attached hereto and made a part
hereof (the “Rules and Regulations”). Landlord shall have the right, in its sole
discretion, to make reasonable additions and amendments to the Rules and
Regulations from time to time, provided that such additions and amendments (a)
do not increase Tenant’s cost of occupancy or reduce Tenant’s rights under this
Lease, and (b) are equitably enforced by Landlord and (c) are not inconsistent
with the terms of this Lease. Tenant covenants that Tenant, its employees,
agents, and licensees will comply with additions and amendments to the Rules and
Regulations promptly but not later than thirty (30) days after Landlord’s
provision to Tenant of a written copy of the same. Any default by Tenant, or any
other party set forth above, of any of the provisions of the Rules and
Regulations as set forth in Exhibit C, or as amended from time to time in
accordance with the terms of this Lease, which default continues beyond the
expiration of the applicable notice and cure period, shall be considered to be a
default under the terms of this Lease (provided that if there is no specific
notice and cure period Tenant shall be entitled to the same notice and cure
period set forth in this Lease for non-monetary defaults). Nothing contained in
this Lease shall be construed to impose upon Landlord any duty or

--------------------------------------------------------------------------------

obligation to enforce the Rules and Regulations, or any amendments or additions
thereto, against any other tenant; provided, however, that Landlord shall use
reasonable efforts to require any tenant of the Building to comply with any
rules or regulations (and shall not waive same) to the extent that the failure
to comply therewith materially adversely affects Tenant's use and enjoyment of
the Leased Premises and/or any of the Common Areas. Landlord agrees to enforce
the Rules and Regulations in an equitable manner. Landlord shall have no
liability to Tenant or any other party for violations of the Rules and
Regulations by any party whomsoever. If there is any inconsistency between this
Lease and the Rules and Regulations (including any amendments thereto), this
Lease shall govern.


10.    Utilities and Services.
(a)    Building Standard Services and Utilities. Landlord agrees that the Base
Building Work will incorporate mechanical, electrical and plumbing systems in
accordance with the MEP Narrative dated January 14, 2011 prepared by WFT
Engineering, Inc. and attached hereto as Exhibit B‑5 (updated to comply with
codes and regulations in effect as of the Effective Date), as such may be
updated and revised in accordance with the terms of this Lease.


Landlord shall furnish on a twenty-four (24) hour per day seven (7) day per week
basis (i) sufficient electric current for routine and normal requirements for
lighting and typical office equipment and machinery that is found in modern,
first class office building on the Rent Commencement Date [such as typewriters,
computers, copiers, servers, facsimile machines and similar items, but subject
to the limitations of Section 10(b)], and (ii) hot and cold water for lavatory
and drinking purposes and for use in any kitchen or shower areas. Landlord shall
also (i) furnish lavatory supplies and provide daytime porter service customary
for Comparable Buildings in the Market Area and nightly cleaning and janitorial
services (collectively, the "Janitorial Services"), (ii) replace all electric
bulbs, ballasts and fluorescent tubes in Building Standard light fixtures in the
Leased Premises and the Common Areas (including the Limited Common Areas)
(however Landlord agrees that if Tenant provides Landlord with the electric
bulbs, ballasts and/or fluorescent tubes for any non-Building Standard light
fixtures, Landlord will perform the replacement), (iii) cause the exterior
windows of the Building to be cleaned at least two (2) times per calendar year,
(iv) cause the exterior fascia of the Building to be cleaned at least one (1)
time during each three (3) calendar year period, (v) provide pest control
services and (vi) provide such other services that are typically furnished to
tenants in other Comparable Buildings in the Market Area. The Janitorial
Services shall be provided to the Leased Premises (but not the Supplemental
Premises, if any, or the Storage Area) Monday through Friday only (except
Building Holidays) in accordance with the usual and customary standards for
Comparable Buildings in the Market Area. Notwithstanding the foregoing, those
portions of the Janitorial Services that, in Tenant’s reasonable opinion,
materially interfere with the conduct of Tenant's business shall not be
performed during Standard Building Operating Hours.


Landlord shall provide Tenant with information regarding the terms of the
contract for Janitorial Services and any other contract reasonably requested by
Tenant, which information shall include at a minimum the commencement date,
expiration date, the terms for any automatic renewals and the date by which
Tenant may provide Landlord with a list of vendors to whom Tenant desires a bid
request be delivered. Upon request, Landlord shall also provide Tenant with a
copy of any service contracts.


A copy of the initial specifications for the Janitorial Services is attached
hereto as Exhibit F (the “Existing Janitorial Standards”). Throughout the Lease
Term Landlord shall cause the Janitorial Services to be provided to the Building
and Leased Premises (but not the Supplemental Premises, if any, or the Storage
Area) in a manner that is at least equal to the Existing Janitorial Standards
(but in no event shall the

--------------------------------------------------------------------------------

janitorial services be less than the standard typically furnished to tenants in
other Comparable Buildings in the Market Area).
Notwithstanding the foregoing, if, by virtue of Tenant’s specific use of the
Leased Premises, Tenant requests in writing (i) cleaning services in excess of
those customarily provided in Comparable Buildings in the Market Area or (ii)
that Janitorial Services that are customarily provided during Standard Building
Operating Hours be provided outside of Standard Building Operating Hours, then
Landlord may charge, and Tenant shall pay, an additional charge for the
incremental cost incurred by Landlord to provide said above standard service
above the cost incurred by Landlord to provide the standard service (which
incremental charge from Landlord shall be equal to Landlord's actual cost to
provide such services).


After the first Lease Year if (i) Tenant is not satisfied with the quality of
the Janitorial Services and (ii) gives Landlord written notice of such
dissatisfaction, stating with reasonable specificity the reason(s) for such
dissatisfaction and (iii) gives Landlord not less than sixty (60) days to bring
the Janitorial Services to a standard which is reasonably acceptable to Tenant,
then Tenant shall have the right, upon no less than thirty (30) days prior
written notice to Landlord, to elect not to receive the Janitorial Services
provided by Landlord and to provide such services itself with respect to the
Leased Premises and the Limited Common Areas (such notice being hereinafter
referred to as a "Janitorial Services Removal Notice"). In the event Tenant
shall itself be providing Janitorial Services to the Leased Premises (i) Tenant
shall comply with reasonable procedures established by Landlord with respect to
Tenant's cleaning activities, including security procedures, and (ii) the
provisions of this Section 10 hereof notwithstanding, the costs of the cleaning
contract relating to the provision of Janitorial Services other than to the
Common Areas shall no longer be a Basic Operating Charge and Minimum Annual Rent
shall be reduced by the Janitorial Services Reduction Amount (as hereinafter
defined). The contractor engaged by Tenant to perform the Janitorial Services
shall be a Qualified Concern. During the thirty (30) day period following
Tenant's delivery to Landlord of the Janitorial Services Removal Notice the
parties shall negotiate in good faith to reach agreement on the Janitorial
Services Reduction Amount. In the event Landlord and Tenant fail to agree on the
Janitorial Services Reduction Amount within such thirty (30) day period the
parties shall submit the matter to arbitration utilizing the Modified
Arbitration Procedures (as hereinafter defined). As used herein, the term
"Janitorial Services Reduction Amount" shall be the amount agreed to by Landlord
or Tenant or as determined by arbitration by which the Minimum Annual Rent shall
be reduced due to Tenant's assumption of the responsibility for cleaning the
Leased Premises. As used herein, the term "Modified Arbitration Procedures"
shall mean the arbitration procedures set forth in Exhibit B-3 except that (i)
Landlord shall be responsible for any costs and expenses it incurs in connection
with the arbitration proceedings, (ii) Tenant shall be responsible for any costs
and expenses it incurs in connection with the arbitration proceedings and (iii)
all costs and expenses charged by the AAA (as defined in Exhibit B-3) in
connection with the arbitration proceedings shall be split between Landlord and
Tenant. Any adjustment to Minimum Annual Rent shall be applicable from and after
the date on which Tenant assumes such responsibility for cleaning the Leased
Premises (such adjustment to be pro-rated for the year in which Tenant assumes
such responsibility).


In the event Tenant assumes the responsibility for cleaning the Leased Premises,
Tenant shall have the right to elect to have Landlord once again provide the
Janitorial Services. The date that Tenant desires Landlord to begin to once
again provide the Janitorial Services (the "Janitorial Services Commencement
Date") shall be set forth in the notice (however such date shall be no less than
ninety (90) days after Tenant's delivery of the notice to Landlord). Effective
as of the Janitorial Services Commencement Date, the entire cost of the cleaning
contract relating to the provision of Janitorial Services to the Building shall
be a Basic Operating Charge (subject to any provisions in this Lease regarding
limitations and exclusions as to what may constitute a Basic Operating Charge)
(with no change to the cost of Janitorial Services component of Base Operating
Expense Amount in effect immediately prior to the date that Tenant assumed

--------------------------------------------------------------------------------

the responsibility for cleaning the Leased Premises) and Minimum Annual Rent
shall no longer be reduced by the Janitorial Services Reduction Amount.
Landlord shall be obligated to furnish air conditioning, ventilation and heating
(the “HVAC Service”) to the Leased Premises in accordance with (and in no event
contrary to) the specifications set forth on Exhibit K, on an all-year-round
basis, during the Standard Building Operating Hours excluding the Building
Holidays set forth in Section 1(a) (17) with Building Holidays falling on a
Saturday or Sunday being observed on either Friday or Monday based on when the
federal government observes such Building Holiday.
In the event that Landlord decides to replace the property management company
managing the Building, Landlord shall replace the then current manager with a
reputable property management company experienced in managing Comparable
Buildings in the Market Area with one of the entities on a list which will be
compiled at the time. Such list shall include at least three (3) reputable
property management companies and shall be subject to the approval of Tenant,
which approval shall not be unreasonably withheld, conditioned or delayed.
Tenant may, by written notice to Landlord, require Landlord to increase or
decrease in a commercially reasonable manner the type and/or frequency of
services provided to the Building (including having or not having an on-site
manager); provided, however, that Landlord shall not be required (i) to decrease
or eliminate any service that Landlord, in its sole but reasonable discretion,
deems necessary or advisable to maintain the integrity, value, and/or expected
life span of the Building, or (ii) to alter any service in a manner that
Landlord, in its sole but reasonable discretion, decides would adversely affect
Landlord's status as a prudent and reputable owner of first class office
buildings.
Notwithstanding anything herein to the contrary, Landlord will cause the
Building to be managed, operated, maintained and provided with services in a
manner commensurate with the management, operation, maintenance and service
standards for Comparable Buildings in the Market Area.


(b)    Overtime Services. Landlord, at no cost to Tenant, shall cause an
After-hours Control System (as hereinafter defined) to be installed for the
Leased Premises. As used herein, the term "After-hours Control System" shall
mean a modern state-of-the-art system reasonably acceptable to Tenant which
permits Tenant to initiate the provision of HVAC Services to the Leased Premises
during times outside of Standard Building Operating Hours (whether it be for
immediate use or for use at a future date or time) and without the need for
Tenant to interact with any persons such as through an on-line service,
via-telephone and/or through the use of a card reader system located in mutually
acceptable locations on each floor of the Leased Premises.
  
Should Tenant require heating and cooling services beyond the hours stipulated
in Section 1(a) (16), Landlord will furnish such additional service at the
then-prevailing hourly rate, as established by Landlord from time to time.
Notwithstanding the foregoing, in no event shall the charge for after-hours HVAC
service be more than the actual direct cost of utilities incurred in connection
with such overtime service and such charge shall not include any labor costs,
depreciation or mark-up. Tenant acknowledges that in order for after-hours HVAC
service to be available on any floor the rooftop unit(s) serving that entire
floor must be operating. Landlord, at its option, will create a calculation
system (reasonably acceptable to Tenant) or a metering system to determine the
after-hours HVAC usage from the HVAC equipment (e. g., VAV boxes) located on
each floor. In the event that Tenant and another tenant in the Building request
after-hours HVAC service with respect to the same period and, as a result
thereof, the costs incurred by Landlord to supply such service are reduced, then
Tenant shall receive (and Landlord shall

--------------------------------------------------------------------------------

not retain) its proportionate share of the benefits of such cost reduction for
such period.




(c)    Interruption or Reduction of Service. In no event shall Landlord be
liable to Tenant for any interruption or failure in the supply of any utilities
to the Leased Premises and the Building. Landlord reserves the right to
temporarily interrupt service of the heat, plumbing, air conditioning, cooling,
electric, and sewer and water systems, when necessary, by reason of accident, or
of repairs, alterations or improvements which in the reasonable judgment of
Landlord are desirable or necessary to be made, until such repairs, alterations
or improvements shall have been completed; provided, however, that, except in
cases of emergency, Landlord will make commercially reasonable efforts to
undertake such temporary interruptions outside of Standard Building Operating
Hours. Subject to the last paragraph of this Section 10(c), Landlord shall have
no responsibility or liability for failure to supply heat, plumbing, air
conditioning, cooling, electric, and sewer and water service, or other service
or act for the benefit of Tenant, when prevented from so doing by strikes,
accidents or by any other causes beyond Landlord’s reasonable control, or by
orders or regulations of any federal, state, county, or municipal authority, or
by any failure to receive suitable fuel supply, or inability despite exercise of
reasonable diligence to obtain the regularly-used fuel or other suitable
substitute; and Tenant agrees that, except as noted in the last paragraph of
this Section 10(c), Tenant shall have no claim for damages.


In the event any utility service or other service to be provided by Landlord to
the Building pursuant to the terms of this Lease is interrupted (such being
hereinafter referred to as an "Interruption"), Landlord shall use commercially
reasonable efforts to cause the restoration of any such interrupted services.
Notwithstanding anything herein to the contrary, if (i) an Interruption shall
occur and (ii) such Interruption renders all or a portion of the Leased Premises
unusable and (iii) such inability to use continues for the Initial Interruption
Period (as hereinafter defined), then provided Tenant ceases to use the portion
of the Leased Premises which is not useable the Basic Monthly Rent and all
Additional Rent with respect to the unusable portion of the Leased Premises
shall abate, beginning on the first day after the expiration of the Initial
Interruption Period, until the matter(s) giving rise to the Interruption have
been rectified and the applicable portion of the portion of the Leased Premises
is once again useable. As used herein, the term "Initial Interruption Period"
shall mean five (5) Business Days (or (3) Business Days if the cause of the
Interruption is due to something within Landlord's reasonable control). If only
a portion of the Leased Premises is unusable, then the abatement shall be
proportional based on the rentable area of the unusable portion of the Leased
Premises as compared to the rentable area of the entire Leased Premises. For
purposes of this Section 10(c), the Leased Premises (or a portion thereof) shall
be deemed to be "unusable" in the event Tenant is unable to and ceases to use
(other than for de minimus uses) the Leased Premises (or the portion thereof)
for the purpose for which it was being used prior to the Interruption. For
purposes of this Section 10(c) the term "Interruption" shall also mean the
failure of Landlord to undertake any of its repair and maintenance obligations
under this Lease.




(d)    Excessive Electrical Usage.
(i)    Tenant will not install or operate in the Leased Premises any heavy duty
electrical equipment or machinery exceeding the capacity of the electrical
system described in the MEP Narrative attached hereto as Exhibit B-5, without
obtaining the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned, or delayed. Landlord, at reasonable times
and upon no less than one (1) days' written notice, may make periodic
inspections of the Leased Premises and conduct reasonable investigations
concerning Tenant’s use of electricity to determine that Tenant’s electrically
operated equipment and machinery complies with the provisions of this Section
and Section

--------------------------------------------------------------------------------

10(e).


(ii)Landlord shall have the right to require that one or more separate meters or
sub-meters be installed to record the consumption or use of electricity, or to
cause a reputable independent electrical engineer to survey and determine the
quantity of electricity consumed by such excessive use. The cost of any such
survey or meters and of installation, maintenance and repair thereof shall be
paid by Tenant if Tenant’s use of electricity is determined to be Excessive (as
hereinafter defined). Tenant’s use of electricity shall be deemed to be
"Excessive" if Tenant's electrical consumption exceeds, on a per square foot
basis (exclusive of Landlord's Building lighting and heating/air conditioning
and ventilation services), the Permitted Electrical Consumption Cap (as
hereinafter defined). As used herein, the term "Permitted Electrical Consumption
Cap" shall mean the capacity of the electrical system described in the MEP
Narrative attached hereto as Exhibit B‑5 (exclusive of Landlord's Building
lighting and heating/air conditioning and ventilation services). In the event
Tenant's use of electricity is determined to be Excessive Tenant agrees to pay
Landlord (or the utility company, if direct service is provided by the utility
company), promptly upon demand therefore, the amount by which Tenant's
electrical usage exceeds the Permitted Electrical Consumption Cap at the rates
charged for such service by the local public utility company.


(iii)    (A)    Notwithstanding Section 10(d)(ii) above, Tenant shall have the
right, at its sole cost and expense, to have the Leased Premises separately
metered or (sub-metered) for electricity. In the event the Leased Premises are
metered or (sub-metered) for electricity, Tenant shall have the right upon no
less than ninety (90) days written notice to Landlord (such notice being
hereinafter referred to as an "Electrical Services Removal Notice") to elect to
pay Landlord (or the utility company, if direct service is provided by the
utility company), for all such electricity consumption as shown by said meters
at the rates charged for such service to the Leased Premises by the local public
utility company. It is understood and agreed that the rate pursuant to which
Tenant pays electricity shall be no higher than the rate charged by the utility
provider to Landlord for electricity.


(B)    In the event Tenant elects to directly pay for its electricity
consumption within the Leased Premises the cost to provide electricity other
than to the Common Areas shall no longer be a Basic Operating Charge and Minimum
Annual Rent shall be reduced by the Electrical Services Reduction Amount (as
hereinafter defined). During the thirty (30) day period following Tenant's
delivery to Landlord of an Electrical Services Removal Notice, the parties shall
negotiate in good faith to reach agreement on the Electrical Services Reduction
Amount. In the event Landlord and Tenant fail to agree on the Electrical
Services Reduction Amount within such thirty (30) day period the parties shall
submit the matter to binding expedited arbitration utilizing the Modified
Arbitration Procedures. As used herein, the term "Electrical Services Reduction
Amount" shall be the amount agreed to by Landlord or Tenant or as determined by
arbitration by which the Minimum Annual Rent shall be reduced due to Tenant's
agreement to be responsible for the electrical consumption in the Leased
Premises. Any adjustment to Minimum Annual Rent shall be applicable from and
after the date on which Tenant assumes such responsibility for paying for the
electrical consumption in the Leased Premises (such adjustment to be pro-rated
for the year in which Tenant assumes such responsibility).


(C)    In the event Tenant elects to directly pay for its electricity
consumption within the Leased Premises, unless direct service is provided by the
utility company, Landlord shall provide Tenant with monthly invoices which set
forth Tenant’s actual usage of electricity in the Leased Premises and the actual
cost for such usage based on the rate charged by the utility provider to
Landlord for electricity ("Tenant Electrical Statement"). Tenant shall pay to
Landlord the amount set forth in the Tenant Electrical Statement within thirty
(30) days unless Tenant disputes the Tenant Electrical

--------------------------------------------------------------------------------

Statement (in which case Tenant shall pay the amount to Landlord within (30)
days after such dispute is resolved).


(D)    In the event Tenant elects to directly pay for its electricity
consumption within the Leased Premises, Tenant shall have the right upon written
notice to Landlord to elect to no longer be responsible for paying for the
electrical consumption within Leased Premises. The date that Tenant desires that
it no longer be responsible for paying for the electrical consumption within the
Leased Premises (the "Electrical Services Commencement Date") shall be set forth
in the notice (however such date shall be no less than ninety (90) days after
Tenant's delivery of the notice to Landlord). Effective as of the Electrical
Services Commencement Date, Tenant shall no longer be responsible for the cost
of the electrical consumption within the Leased Premises (other than as part of
the Basic Operating Charges), Basic Operating Charges shall include the entire
cost incurred by Landlord to provide electricity to the Building (subject to any
provisions in this Lease regarding limitations and exclusions as to what may
constitute a Basic Operating Charge) (with no change to the to the cost of
electricity component of Base Operating Expense Amount in effect immediately
prior to the date that Tenant began to directly pay for its electricity
consumption) and Minimum Annual Rent shall no longer be reduced by the
Electrical Services Reduction Amount.


(e)    Excessive Heat Generation. Landlord shall not be liable for its failure
to maintain comfortable atmospheric conditions in all or any portion of the
Leased Premises, due to heat generated by any equipment or machinery installed
by Tenant (with or without Landlord’s consent) that exceeds the capacity of the
HVAC system described in the MEP Narrative attached hereto as Exhibit B-5. If
Tenant desires additional cooling to offset excessive heat generated by such
equipment or machinery, Tenant shall pay for auxiliary cooling equipment and its
operating costs, including without limitation electricity, gas, oil and water or
for excess electrical consumption by the existing cooling system, as
appropriate.


(f)    Access Monitoring.     (i)    Landlord shall provide and maintain an
electronic access/monitoring system for all points of access and egress to the
Building comparable with the usual and customary standards for Comparable
Buildings in the Market Area as of the date of this Lease. Landlord, at no cost
to Tenant, shall provide access cards to Tenant for all employees of Tenant on
the Rent Commencement Date [but in no event at a ratio to exceed five (5) cards
per each 1,000 rentable square feet in the Leased Premises]. Tenant shall
maintain an accurate list of those persons to whom an access card has been
issued and shall pay the Landlord’s reasonable cost for cards issued beyond the
above ratio. The elevators shall contain a card access system which will permit
access to Full Floors only through the use of access cards provided to Tenant.
(ii)    Tenant shall have the right, at Tenant’s sole cost and expense, to
expand the Building’s access/monitoring system (or install a separate
access/monitoring system and tie it into the access/monitoring system for the
Building) to provide additional monitoring for the Leased Premises and
stairwells servicing the Leased Premises in accordance with the following:
Tenant shall have the right to engage a security contractor (at its sole cost
and expense), in addition to any security personnel engaged by Landlord, to
provide security for the Leased Premises and/or to monitor and screen access
from the lobby to the Leased Premises; provided, however, that (a) the security
contractor shall be subject to Landlord’s approval, not to be unreasonably
withheld, conditioned or delayed; (b) any such security personnel stationed in
the lobby shall at all times be attired in the manner customary for lobby
security personnel in comparable office buildings and otherwise consistent and
compatible with the attire of the Building security personnel; (c) Tenant shall
cooperate with Landlord to coordinate the activities of any such security
personnel hired by Tenant with the activities of those hired by Landlord, if
any; (d) any such security personnel stationed in the lobby or any other Common

--------------------------------------------------------------------------------

Areas of the Building (including the fire stairwells) (after reasonable advance
notice) shall adhere to all protocols, procedures, rules and regulations
reasonably established by Landlord applicable to other Building security
personnel stationed in such areas. Tenant's security contractor shall have the
right to utilize the Lobby Attendant's (as hereinafter defined) desk when it is
not being utilized by the Lobby Attendant. In addition Tenant shall have a right
to install security cameras for Tenant's sole benefit in the Building lobby,
elevator, Leased Premises, Limited Common Areas, fire stairs and parking
structure.
Tenant may use the fire stairwells as internal circulation stairs within the
Leased Premises, such use of the fire stairwells shall not preclude other
tenants and their employees or visitors from using the fire stairwells for
access and egress from said other tenants’ premises. Subject to Landlord’s
approval (which shall not be unreasonably withheld, conditioned or delayed) and
compliance with all applicable laws, Tenant may, at its expense, upgrade the
fire stairwells. Tenant, through the installation of an access/monitoring
system, shall have the right to restrict third-party access with respect to any
fire stairwell at such location in the fire stairwell where above such point the
fire stairwell opens solely to the Leased Premises (regardless of whether Tenant
is fully occupying all of the space on any such floor), in each case, provided
such access restriction is in compliance with all applicable laws (and such fire
stairwells are Limited Common Areas) and is approved by Landlord, which approval
may be withheld if Landlord reasonably determines that such restriction would
adversely affect the leasing or maintenance of the Building. By way of example,
provided such access restriction is in compliance with all applicable laws, if
above the ninth (9th) floor of the Building a fire stairwell opens solely to the
Leased Premises, Tenant shall have the right to restrict third-party access to
such fire stairwell above the ninth (9th) floor of the Building. In addition,
Tenant, through the installation of an access/monitoring system, shall have the
right to restrict third-party access to any fire stairwell door that opens
solely to the Leased Premises. By way of example, provided such access
restriction is in compliance with all applicable laws, if a fire stairwell door
on the second (2nd) floor of the Building opens solely to space on the second
(2nd) floor of the Building comprising the Leased Premises but such fire
stairwell, above the second (2nd) floor of the Building does not open solely to
the Leased Premises, Tenant shall not have the right to restrict third-party
access to such fire stairwell above the first floor of the Building but Tenant
shall have the right to restrict third-party use of such fire stairwell door on
the second (2nd) floor of the Building.
            (iii)    The access/monitoring system and any other security
measures that Landlord may undertake are for protection of the Building only and
shall not be relied upon by Tenant to protect Tenant, its property, its
employees and/or their property.


(g)    Lobby Attendant. Landlord shall provide a lobby attendant in the Building
lobby (the "Lobby Attendant") during the Standard Building Operating Hours
excluding the Building Holidays. At a minimum, the Lobby Attendant shall perform
the services provided by lobby attendants in other Comparable Buildings in the
Market Area. Landlord may not cease providing such lobby attendant services
without Tenant’s prior consent. Landlord agrees to work with Tenant in good
faith to establish reasonable Building access procedures which will be
implemented by the Lobby Attendant (such as requiring visitors to provide
identification and to sign a sign-in log). At Tenant's request, Landlord shall
consider in good faith upgrading the Lobby Attendant to a full service
concierge. If such upgraded service is requested, Landlord will survey the other
tenants of the Building to determine if they desire a full service concierge and
the additional costs for the difference between a Lobby Attendant and a full
service concierge shall be borne by the tenants (including Tenant) who desire
such full concierge services. In the event Tenant notifies Landlord that it no
longer desires that Landlord provide a Lobby Attendant (or if applicable a
concierge), Landlord shall terminate the services of the Lobby Attendant (or if
applicable a concierge) no later than sixty (60) days after receipt of Tenant's
notice.
11.    Landlord’s Right of Entry. Landlord, its agents, employees and
contractors shall have

--------------------------------------------------------------------------------

the right to enter the Leased Premises during Tenant's normal business hours (a)
upon not less than twenty-four (24) hours prior telephonic or written notice to
Tenant (except as otherwise provided in this Lease), to make inspections or to
make repairs to the Leased Premises or other premises as Landlord may deem
necessary provided that without Tenant's written consent Landlord may only
undertake repairs upon ten (10) days written notice; (b) without the need for
any advanced written notice to perform the Janitorial Services; and (c) upon not
less than twenty-four (24) hours prior telephonic or written notice to Tenant
for any bona fide purpose relating to the safety, protection or preservation of
the Building. Notwithstanding the foregoing, in the case of an emergency no
advanced written notice shall be required by Landlord to enter the Leased
Premises in order to address the emergency. In making any such entry, Landlord
agrees to use reasonable efforts to avoid interfering with the regular and usual
conduct of Tenant's business (including, without limitation, performing repairs
that would be unreasonably intrusive, as reasonably determined by Tenant,
outside of normal business hours). All work performed by Landlord in the Leased
Premises pursuant to this Section 11 shall be performed (i) in a first class and
good and workmanlike manner (ii) using first class materials, (iii) in
accordance with all laws and applicable governmental codes and regulations and
(iv) with due diligence to minimize any unreasonable disruption to Tenant's
business. Landlord shall consider the anticipated level of disruption to Tenant
in selecting the means by which Landlord will make repairs in the Leased
Premises. Except in case of emergency, any entry by Landlord into the Leased
Premises shall be subject to Tenant’s reasonable security requirements, which
shall include Tenant requiring that any party entering the Leased Premises be
accompanied by a representative of Tenant.


12.    Maintenance and Repairs.
(a)    Landlord Responsibilities. Landlord, throughout the Lease Term, shall
maintain, manage and operate in good condition and repair (including
replacements, if and as necessary) and in compliance with all applicable laws
and in accordance with and according to those standards of repair, maintenance,
management and operation from time to time prevailing for Comparable Buildings
in the Market Area: (i) all Common Areas (including the Limited Common Areas)
and public areas of the Building, parking facilities and the Land, (ii) all
structural components of the Building [including, without limitation, the
foundation, columns, roof, and exterior walls, windows and doors, risers (other
than the Dedicated Sleeves), conduits, floor slabs (including garage slabs),
demising walls and load bearing elements (collectively, the "Base Building
Structure") and (iii) all Building systems and equipment [including, without
limitation, all base Building mechanical, electrical, plumbing,
telecommunications (voice/data/cable) and fire/life safety systems and
equipment] (collectively, the "Base Building Systems"). Without limiting the
foregoing, it is expressly understood that the HVAC system (including VAV boxes,
air ducts, and air handlers and the fire and life safety systems in the Leased
Premises shall be deemed to be part of the Base Building Systems.


Landlord shall ensure that Tenant shall have redundant paths for the
telecommunication systems serving the Leased Premises.
  
The cost of all such repairs or maintenance to the Base Building Structure
and/or the Base Building Systems shall be included in Basic Operating Charges
unless necessitated by the act or omission of Tenant, its agents, employees,
licensees, invitees in the Leased Premises, or contractors, in which event
Tenant, to the extent such repairs are not covered by insurance required under
this Lease (or in the event Landlord fails to maintain the insurance Landlord is
required to maintain, would have been covered had Landlord maintained the
insurance required to be maintained by Landlord under this Lease), shall pay
such cost to Landlord, as Additional Rent, promptly upon demand. Tenant agrees
to report promptly in writing to Landlord any defective condition actually known
to Tenant in or about the Leased Premises

--------------------------------------------------------------------------------

that Landlord is required to repair.


Except as may be otherwise permitted by the express terms of this Lease
(including the last two paragraphs of this Section 12(a)), Tenant waives the
right to make repairs at Landlord’s expense under any law, statute or ordinance
now or hereafter in effect. Landlord reserves the right at any time and from
time to time, as often as Landlord deems desirable, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant or otherwise affecting Tenant’s obligations under this
Lease, to make changes, alterations, additions, improvements, repairs,
relocations or replacements in or to the Building and the fixtures and equipment
thereof provided that (i) such changes, alterations, additions, improvements,
repairs, relocations or replacements do not materially adversely affect Tenant’s
use, occupancy or access to the Leased Premises or its parking spaces, (ii)
Landlord shall cause such changes, alterations, additions, improvements,
repairs, relocations or replacements to be performed in a first class and good
and workmanlike manner, and (iii) Landlord will provide Tenant with no less than
ten (10) days advance written notice. Landlord reserves the right from time to
time and upon no less than ten (10) days advance written notice, to install,
use, maintain, repair and replace pipes, ducts, conduits, wires and appurtenant
meters and equipment for service to other parts of the Building, above the
ceiling surfaces, below the floor surfaces, within the existing walls and in the
central core areas, and to relocate (in areas above the ceiling or below the
floor) any pipes, ducts, conduits wires and appurtenant meters and equipment
included in the Leased Premises which are located in the Leased Premises or
located elsewhere outside the Leased Premises provided such shall not reduce the
usable area of the Leased Premises. In making such repairs and alterations,
Landlord agrees to use reasonable efforts to avoid interfering with the regular
and usual conduct of Tenant's business (including, without limitation,
performing repairs that would be unreasonably intrusive, as reasonably
determined by Tenant, outside of normal business hours). All work performed by
Landlord in the Leased Premises pursuant to this Section 12 shall be performed
(i) in a first class and good and workmanlike manner (ii) using first class
materials, (iii) in accordance with all laws and applicable governmental codes
and regulations and (iv) with due diligence to minimize any unreasonable
disruption to Tenant's business. Landlord shall consider the anticipated level
of disruption to Tenant in selecting the means by which Landlord will make
repairs and alterations in the Leased Premises.


In the event Landlord fails to furnish any services or utilities required to be
furnished by Landlord pursuant to this Lease (including those in Article 10
hereof) or to perform any repairs or maintenance required to be furnished by
Landlord pursuant to this Section 12(a) or elsewhere in this Lease, and such
failure interferes in any material manner with Tenant’s access to, or use and
enjoyment of the Leased Premises, then, if such failure is not cured by Landlord
within a reasonable period [as determined by Tenant in good faith but subject to
the terms of the first sentence in the next paragraph of this Section 12(a)]
after Landlord is first given written notice of such failure by Tenant or
Landlord is not working diligently to rectify the problem (as reasonably
determined by Tenant), Tenant may deliver written notice to Landlord and to any
Identified Lender (as hereinafter defined) identifying such failure with
reasonable specificity and stating that Tenant intends to obtain such service or
utility or to perform such repair or maintenance if Landlord does not obtain or
perform the same. As used herein, the term "Identified Lender" shall mean any
mortgage lender of Landlord as to which Tenant has been provided with contact
information for the delivery of notices.


Unless there is an imminent threat of damage to property or injury to persons
(in which case, Tenant may undertake the repairs if Landlord does not undertake
such repairs within three (3) hours after Tenant’s written notice), prior to
Tenant undertaking any action to cure or remedy such event or condition, Tenant,
shall first allow Landlord and Landlord’s Identified Lender(s) not less than
five (5) Business Days following receipt by Landlord and Landlord’s Identified
Lender(s) of such written notice to cure or

--------------------------------------------------------------------------------

remedy the event or condition specified in Tenant’s notice; provided, however,
that if such event or condition cannot be cured within the five (5) Business Day
period, such period shall be extended for a reasonable additional time, so long
as Landlord or Landlord’s lender(s) commences to cure such event or condition
within the five (5) Business Day period and proceeds diligently thereafter to
effect such cure. If Landlord or Landlord’s lender(s) fails to cure or remedy
such event or condition within such time period, then Tenant may cure or remedy
such event or condition and deliver an invoice to Landlord for the reasonable
and actual out-of-pocket costs and expenses incurred by Tenant thereof plus a
reasonable amount (not to exceed ten percent (10%)) for Tenant's overhead and
supervision in performance of such repairs or maintenance. Landlord shall pay to
Tenant the amount of such invoice. If Landlord shall not pay such amount to
Tenant within the aforementioned thirty (30) day period, Tenant shall have the
right to off-set such amount, with interest thereon at the Default Rate from the
date of invoice, against future payments of Basic Monthly Rent and Additional
Rent.


        (b)    Tenant Responsibilities. Tenant will keep the interior,
non-structural portions of the Leased Premises and the fixtures and equipment
therein in good order and in a clean, safe and sanitary condition and will
suffer no waste or damage thereto. Subject to the provisions of Section 13
below, at the expiration or other termination of the Lease Term, Tenant will
surrender the Leased Premises broom clean and in the same order and condition in
which they were on the Rent Commencement Date, ordinary wear and tear and damage
by casualty or the elements excepted. All repairs and maintenance required to be
performed by Tenant shall be made or performed promptly upon the occurrence of
the necessity therefore, and shall be made or performed in a first class manner,
using first class materials, by a contractor approved by Landlord, which
approval shall not be unreasonably withheld, delayed, or conditioned, and shall
be made or performed in accordance with (i) all laws and all applicable
governmental codes and requirements, and (ii) Landlord’s reasonable insurance
requirements previously provided to Tenant. Maintenance and repair of equipment
such as kitchen fixtures, auxiliary air-conditioning equipment, private bathroom
fixtures and any other type of special equipment, together with related plumbing
or electrical services, whether installed by Tenant or by Landlord on behalf of
Tenant, shall be the sole responsibility of Tenant, and Landlord shall have no
obligation in connection therewith. If Tenant refuses or neglects to diligently
commence (and thereafter to complete) such repair or maintenance necessary to
satisfy the provisions of this Section 12(b), Landlord upon ten (10) days prior
written notice to Tenant may, but shall not be required to, make and complete
said repairs or maintenance and Tenant shall pay Landlord’s reasonable
out-of-pocket costs (as documented, in writing, to the reasonable satisfaction
of Tenant) plus a reasonable amount (not to exceed ten percent (10%)) for
Landlord's overhead and supervision in performance of such repairs or
maintenance as Additional Rent within thirty (30) days after receiving
documentation that reasonably evidences such repair costs.
  
13. Alterations or Improvements by Tenant.     Except for the incidental hanging
of pictures, installation of shelves, and other painting and decoration of the
Leased Premises and other alterations which (i) do not affect the structure of
the Leased Premises or the Building or (ii) do not require the modification of
any Base Building Systems and have a reasonably estimated cost of less than
Seventy-five Thousand Dollars ($75,000.00) in any single instance (however, the
cap set forth in this clause (ii) shall be inapplicable to any painting or
re-carpeting), Tenant shall not make any alterations, additions, or
improvements, structural or otherwise (collectively, “Alterations”) in the
Leased Premises, without the prior written consent of Landlord which consent
shall not be unreasonably withheld, delayed or conditioned. Tenant shall not
install any equipment of any nature whatsoever (other than equipment which is
specifically contemplated by this Lease) which may affect the insurance rating
of the Building, or which may necessitate any changes, replacements or additions
to the Base Building Systems serving the Leased Premises (collectively
“Installations”) without the prior written consent of Landlord which consent
shall not be unreasonably withheld, delayed or conditioned. Tenant shall pay all
costs to make

--------------------------------------------------------------------------------

such Alterations or Installations. Landlord shall not charge any type of
construction management or supervision fee in connection with any Alterations or
Installations.


Any approved Alterations or Installations shall be made in accordance with (i)
the applicable laws and ordinances of any public authority having jurisdiction
over the Building and (ii) the building code and zoning regulations of any such
authority.


All Alterations and Installations shall be performed in a first class manner
using only using first class materials and first-class quality furnishings,
fixtures, equipment and materials. All Alterations and Installations shall be
performed in accordance with the Rules and Regulations for Tenant Alterations
attached hereto as Exhibit G, as said Rules and Regulations may be reasonably
revised from time to time in the same manner and subject to the same condition
as to any changes to the Building rules and regulations as set forth in this
Lease, and without unreasonable interference with the work or business
operations of Landlord or of the other tenants of the Building.


Subject to the terms hereof (specifically including the provisions of Section
28), Tenant will defend, indemnify and hold Landlord harmless from and against
any and all expenses, liens, claims or damages, including reasonable attorneys’
fees, for injury to person or property which arise by reason of the making of
any Alterations or Installations. If any Alteration or Installation that
requires the Landlord’s consent is effected without the prior written consent of
Landlord, Landlord may remove or correct the same if Tenant fails to do so upon
fifteen (15) days written notice and Tenant shall be liable for any and all
expenses of this work. All rights given to Landlord herein shall be in addition
to any other right or remedy of Landlord contained in this Lease.


Tenant hereby agrees that all Alterations or Installations made in, to, or on
the Leased Premises shall, unless otherwise provided by written agreement, be
the property of Landlord and shall remain upon and be surrendered with the
Leased Premises on the Expiration Date or other termination of this Lease. At
Landlord’s request, any or all Alterations or Installations to the Leased
Premises made during the Lease Term (i) for which Landlord’s consent was
required but not obtained or (ii) for which Landlord’s consent was conditioned
upon Tenant’s agreement to remove same shall be removed by Tenant at Tenant’s
sole cost, and the Leased Premises shall be restored to the condition required
by this Lease. Should Tenant fail to remove the same, Landlord may cause the
same to be removed at Tenant’s expense and Tenant hereby agrees to reimburse
Landlord for the cost of such removal plus a reasonable amount (not to exceed
ten percent (10%)) for Landlord's overhead and supervision in performance of
such obligations shall be paid by Tenant to Landlord within thirty (30) days of
written demand as Additional Rent. This obligation shall survive the termination
of this Lease for a period of six (6) months. Notwithstanding anything herein to
the contrary, Landlord agrees that Tenant shall have no obligation to remove any
portion of the Tenant requested Base Building modifications, Tenant Improvement
Work, Landlord approved Alterations and/or Installations or those Alterations
and/or Installations which do not require approval by Landlord unless (i) such
Tenant requested Base Building modification, Tenant Improvement Work, Alteration
or Installation, in Landlord’s reasonable opinion, is not common or customary in
Comparable Buildings in the Market Area and involve excessive demolition costs
(for example, but not limited to, internal stairwells, cafeterias, SCIF space,
and raised or depressed floor areas) and (ii) such election is made in writing
by Landlord (1) before the start of construction of the Building with respect to
any Tenant requested Base Building modification or (2) before the start of the
Tenant Improvement Work with respect to the Tenant Improvement Work, or (3) when
Landlord gives its consent to a proposed Alteration or Installation.


14.    Common Areas.

--------------------------------------------------------------------------------

(a)    Common Areas Defined. In this Lease, “Common Areas” means all areas,
facilities and improvements provided, from time to time, in the Building for the
mutual convenience and use of tenants or other occupants of the Building, their
respective agents, employees, and invitees and shall include, if provided, but
shall not be limited to, the lobbies and hallways, fire stairwells, the public
restrooms, the parking areas and facilities, access roads, loading docks,
driveways, retaining walls, sidewalks, walkways, landscaped areas, and exterior
lighting facilities along with any common driveways, facilities and structures
governed by easements, covenants or similar agreements affecting the Building.
The Common Areas do not include the North Patio and the West Patio, if any.


(b)    Landlord’s Control. Landlord shall maintain exclusive control and
management of the Common Areas [including, but not limited to increasing or
decreasing the size of the Common Areas (but not the Limited Common Areas)] and
may at any time and from time to time during the Lease Term exclude and restrain
any person from use or occupancy thereof (but not the Limited Common Areas),
excepting, however, Tenant and other tenants of Landlord and bona fide invitees
of either who make use of said areas in accordance with the rules and
regulations established by Landlord from time to time with respect thereto. The
rights of Tenant in and to the Common Areas (other than the Limited Common
Areas) shall at all times be subject to the rights of others to use the same in
common with Tenant, and it shall be the duty of Tenant to keep all of said areas
free and clear of any obstructions created by Tenant or resulting from Tenant’s
operation. Landlord may at any time and from time to time and upon no less than
ten (10) days advance written notice, temporarily (i.e. for no more than five
(5) consecutive Business Days and no more than a total of fifteen (15) Business
Days in any two (2) year period) close all or any portion of the Common Areas
(including but not limited to the Loading Docks) to make necessary repairs or
changes or to such extent as may, in the reasonable opinion of Landlord, be
necessary to prevent a dedication thereof or the accrual of any rights to any
person or to the public therein, to close temporarily any or all portions of the
said areas to discourage non-customer parking, and to do and perform such other
acts in and to said areas as, in the exercise of good business judgment,
Landlord shall determine to be advisable with a view to the improvement of the
convenience and use thereof by tenants, their employees, agents, and invitees.
Except during the construction of improvements on the land currently owned by FP
Rockville III Limited Partnership, when access to certain of the Common Areas
(other than the parking areas) may be restricted for longer periods of time than
noted above, Landlord shall make commercially reasonable efforts so as to not
impede or restrict Tenant's access to the Leased Premises or its parking areas
in any material way. Tenant acknowledges that certain points of ingress and
egress into the parking garage may be closed for extended periods of time in
connection with the construction of improvements on the land currently owned by
FP Rockville III Limited Partnership.




(c) Changes and Additions to the Building, Additional Construction. Landlord
hereby reserves the right at any time to make alterations or additions to the
Building, as well as in or to the street entrances, halls, passages, stairways
and other common facilities thereof. Tenant agrees that Landlord shall at all
times have the right and privilege of determining the nature and extent of the
Common Areas (other than the Limited Common Areas), and of making such changes,
additions or reductions therein and thereto from time to time which in
Landlord’s reasonable opinion are deemed to be desirable and for the best
interest of all persons using the Common Areas or which are as a result of any
federal, state or local environmental protection or other law, rule, regulation,
guideline or order. Notwithstanding the foregoing, (i) the initial design and
finishes of the first floor lobby shall be subject to Tenant's reasonable
approval and (ii) no modifications shall be made to (A) the size, configuration
or finishes of the first floor lobby or (B) the size, configuration or finishes
of any Limited Common Areas without obtaining Tenant's prior written consent,
which consent shall not be unreasonably withheld, delayed or

--------------------------------------------------------------------------------

conditioned. If a site plan is attached hereto as Exhibit A, the purpose of said
site plan is solely to show the approximate locational relationship of the
Leased Premises to other units in the Building and the Common Areas as of the
Effective Date. Nothing described in Exhibit A shall limit or prevent Landlord
from effecting any change or alteration to the Building or the Land upon which
it is built as described in this paragraph. No such changes to the Common Areas
or the Building or Land shall be made that would (i) materially and adversely
affect access to the Building, or (ii) materially and adversely affect access or
visibility of the Leased Premises or the parking area or (iii) reduce the number
of parking spaces below a ratio of 1.8 parking spaces for each 1,000 rentable
square feet of space in the Building or (iv) materially and adversely affect or
deny Tenant’s right to the exclusive use of the West Patio (if any) and the
North Patio as such are finally determined and agreed to by the parties and
shown on the final permit construction drawings for the Building.


Without obtaining Tenant's prior written consent, in no event may the Landlord’s
exercise of its rights under this Section 14 reduce the rentable square footage
of the Leased Premises. In the event that as a result of Landlord’s exercise of
its rights under this Section 14, the rentable square footage of the Leased
Premises is reduced, then Minimum Annual Rent, and Tenant’s Proportionate Share
shall be appropriately reduced to reflect the number of rentable square feet
then remaining in the Leased Premises following the loss of such square footage
but in no event shall such a loss of square footage cause the number of parking
spaces allocated to Tenant to be reduced.


(c)    Parking. Subject to the terms hereof, and such commercially reasonable
rules and regulations as may be established from time to time for the garage
serving the Building, Tenant shall have 24 hours per day, 7 days a week access
to the parking areas of the Building. A third party garage operator will be
responsible for the garage serving the Building. Tenant shall have the right,
but not the obligation, to lease parking spaces located in the on-site parking
facilities serving the Building and/or Rockville Metro Plaza I which will be
available at a ratio of 1.8 spaces for every 1,000 rentable square feet leased
(including only the rentable square footage applicable to the Leased Premises
and any Creditable Square Footage). Furthermore, Landlord shall make available
to Tenant up to 15 visitor parking spaces in a portion of the garage located
under the Building in a location reasonably acceptable to Tenant (the "Visitor
Parking Spaces"). Landlord, at no cost to Tenant, shall install prominent
signage that identifies the Visitor Parking Spaces. The monthly charge for each
Visitor Parking Space shall be the same charge as Tenant's reserved parking
spaces as set forth below. Landlord shall provide Tenant with a validation stamp
which can be affixed to the parking tickets of Tenant's visitors which will
permit Tenant's visitors to exit the parking facility at no charge. Upon request
by Tenant, Landlord shall cause the parking garage operator to tow cars that are
improperly parked in the Visitor Parking Spaces.


In no event may any tenant other than Tenant have reserved parking spaces in the
portion of the parking garage shown as marked on Exhibit M (the "Tenant
Exclusive Reserved Parking Area") without regard to the number of spaces in the
Tenant Exclusive Reserved Parking Area that Tenant elects to reserve. Landlord
hereby acknowledges and agrees that Tenant's reserved parking spaces shall be
located in the Tenant Exclusive Reserved Parking Area, as determined by Tenant.


The parking facility serving Rockville Metro Plaza I and the parking facility
serving the Building shall connect at the Building lobby level and on at least
the 1st, 2nd, 3rd and 6th levels of the garage. It is also anticipated that when
Landlord's affiliate F. P. Rockville III Limited Partnership (“FP III”) develops
the land owned by FP III adjacent to the Land (the "RMP III Land") that certain
levels of the parking facility serving the Building will connect to certain
levels of the parking facility serving the building which will be built on the
RMP III Land (the "RMP III Land Building"). Promptly following the execution of
this Lease Landlord and Rockville Metro Plaza I LLC (the owner of Rockville
Metro Plaza I and an affiliate of Landlord) and RMP III shall execute and record
in form and content reasonably acceptable to Tenant a permanent reciprocal
easement agreement granting the tenants and visitors of the Building, Rockville
Metro Plaza I and the RMP III Land Building with the right to access and travel
through the parking

--------------------------------------------------------------------------------

facility of any of the three (3) buildings in connection with the entering or
exiting of the parking facility of another building. In addition, Landlord,
Rockville Metro Plaza I LLC and FP III shall cause and deeds of trusts which
encumber their respective properties to be subordinated of record to the
easement.
Rockville Metro Plaza I LLC and FP III will execute this Lease for the purpose
of acknowledging this requirement.


Parking passes will be available commencing on the Rent Commencement Date (or if
earlier, the date that the Tenant Improvement Work is substantially completed)
at $110.00 per month per space for self-park and $160.00 per month per space for
reserved parking spaces and future increases shall be based upon future market
rate increases but in no event shall exceed 4% compounded annually. In no event
shall the amount charged to Tenant for self-park and reserved parking spaces be
greater than the amount charged to other tenants in the Building for self-park
and reserved parking spaces.


With respect to any or all of Tenant’s allotted parking it elects to lease,
Tenant shall be entitled to choose the proportion of such aggregate allotment
that is reserved and self-park, and to update such proportion from time to time.
Subject to the foregoing, Tenant may decrease and increase the number of
Tenant's parking passes and Visitor Parking Spaces upon thirty (30) days notice
to Landlord (provided in no event shall Tenant be entitled to more than the
maximum number of parking passes and Visitor Parking Spaces to which Tenant is
entitled pursuant to the terms of this Lease). In the event Tenant notifies
Landlord that it elects to increase the number of Tenant's parking passes and/or
Visitor Parking Spaces, Landlord shall make such passes (as well as, if
applicable, the corresponding reserved parking spaces and/or Visitor Parking
Spaces) available to Tenant within thirty (30) days.


Landlord shall retain the absolute right (i) to allocate and assign on a
reasonable basis parking spaces among some or all of the tenants of the Building
(and Tenant shall comply with any such parking assignments), (ii) subject to
Tenant's reasonable approval, to reconfigure the parking area, and/or (iii) to
modify the existing ingress to and egress from the parking area as Landlord
shall deem appropriate, as long as access to such area is not materially and
adversely affected after such modification is completed.


Tenant shall not use parking areas for the permanent (as opposed to the
occasional) overnight storage of vehicles. It is understood and agreed that
Landlord assumes no responsibility, and shall not be held liable, for any damage
or loss to any automobiles parked in the parking facilities or to any personal
property located therein, or for any injury sustained by any person in or about
the parking facilities unless caused by the negligence of Landlord or the garage
operator.


(e)    Loading Docks. Subject to the terms of Section 14 (b) above, Tenant shall
have access to and the non-exclusive right to use the Building's loading docks
twenty-four (24) hours a day, seven (7) days a week. Landlord understands that
Tenant receives frequent deliveries. Accordingly, if at any time that the
loading dock is unavailable for use (such as in connection with the construction
of improvements on the land currently owned by FP Rockville III Limited
Partnership and other instances described in Section 14(b)), Tenant shall have
the right to receive deliveries through the front door of the Building or via
such other reasonable point of access. Tenant agrees to comply with any
reasonable and regulations established by Landlord and provided to Tenant in
writing in connection with Tenant's receipt of deliveries through the front door
of the Building or via such other reasonable point of access.


Landlord shall provide Tenant with a non-exclusive location within the Building
and adjacent to the Building's loading docks which Tenant can utilize as a
receiving area for Tenant's deliveries (including the breaking down/assembly of
such deliveries).


15.    Surrender and Inspection.
(a)    Surrender. Upon the Expiration Date or other termination of the Lease
Term,

--------------------------------------------------------------------------------

Tenant shall quit and surrender the Leased Premises to Landlord in as good order
and condition as when received and as improved by Alterations and Installations
for which (i) Landlord’s consent was not required or (ii) Landlord’s consent was
obtained without the condition that the Alteration or Installation be removed at
the Expiration Date or other termination of the Lease Term, ordinary wear and
tear and damage by casualty or the elements excepted, and Tenant shall remove
all of its personal property from the Leased Premises by the Expiration Date or
other termination of this Lease, but shall not be required to remove any of
Tenant's cabling or wiring. Tenant’s obligation to remove the Tenant Improvement
Work or any Landlord approved Alteration, Base Building modification or
Installation shall be governed by the terms of Section 13 hereof.


(b)    Inspection. Tenant shall have the right to be present at time of final
inspection of the Leased Premises to determine if any damages were done thereto.
The inspection shall occur within five (5) days before or five (5) days after
Tenant’s date of moving, said inspection date to be mutually agreed to by
Landlord and Tenant.


(c)    Fixtures and Personal Property Remaining. If Tenant does not remove
Tenant’s furniture, equipment, machinery, trade fixtures, and all other items of
personal property of every kind and description from the Leased Premises on or
before the Expiration Date, then Tenant shall be conclusively presumed to have
conveyed the same to Landlord under this Lease as a bill of sale without further
payment or credit by Landlord to Tenant.


    16.    Tenant Holding Over. With at least twelve (12) months prior written
notice, Tenant shall have the right under this Lease to extend the Lease Term by
up to six (6) months at its then-current rent.


Except as noted above, if Tenant holds possession of the Leased Premises after
the Expiration Date or other termination of this Lease, Landlord shall have the
option, exercisable in writing within thirty (30) days after the date of
termination as aforesaid, to treat Tenant as a trespasser, or as a tenant by the
month. If Landlord fails to make such election then Tenant shall be deemed a
tenant by the month, commencing with the first day after the termination of this
Lease at the sum of (i) one and one-quarter (1.25) times the Basic Monthly Rent
payable during the last month of the Lease Term (for the first thirty (30) days
and 1.50 times the Basic Monthly Rent thereafter) plus (ii) the Additional Rent
paid during the last month of the Term, and upon all the other terms of this
Lease, including the provisions of this paragraph. Said holdover term shall
terminate upon thirty (30) days notice from one party to the other.
Notwithstanding the foregoing, in the event Tenant is in default hereunder
beyond the expiration of the applicable notice and cure period, Tenant shall not
be entitled to any notice to quit, the usual thirty (30) days notice to quit
being hereby expressly waived. Nothing contained herein shall be construed
within said thirty (30) days after the date of Lease termination as aforesaid as
a consent by Landlord to the occupancy or possession of the Leased Premises by
Tenant after the termination of this Lease, and Landlord, upon said termination,
if Landlord elects to treat Tenant as a trespasser, shall be entitled to the
benefit, through judicial process, of all laws relating to the speedy recovery
of the possession of Land and tenements held over by Tenant, whether now or
hereafter in force and effect. If Tenant fails to surrender the Leased Premises
upon the expiration or other termination of this Lease despite demand to do so
by Landlord, then Tenant, subject to any waivers expressly set forth in this
Lease, shall be responsible for any and all resulting damages incurred by
Landlord as a result of Tenant’s failure to vacate the Leased Premises in a
timely manner.


17. Covenant Against Assignment and Subletting.
(a)    General    Subject to the provisions of this Section 17, Tenant shall not
(i) mortgage or encumber this Lease without the prior written consent of
Landlord, which consent may be granted or withheld in Landlord’s sole discretion
or (ii) assign this Lease or sublet the Leased Premises, Supplemental

--------------------------------------------------------------------------------

Premises (if any) or Storage Area or any parts thereof (collectively for the
purposes of this Section 17 only the “Premises”) without the prior written
consent of Landlord, which consent shall not be unreasonably withheld, delayed,
or conditioned.


Tenant shall notify Landlord in writing of its desire to assign this Lease,
mortgage the Premises, or sublet the Premises or any portion thereof. Within
thirty (30) days of Landlord’s receipt of such request (such period being
hereinafter referred to as the "Request Period"), Landlord, in writing, shall,
either consent to such request on such reasonable terms and conditions as
Landlord may require or reject such request (and if such request is rejected,
the rejection notice shall include a reasonably detailed explanation for such
rejection).


(b)    Subleases    Subject to the terms of Section 17(e) below, if Tenant
desires to sublet all or a portion of the Premises, Landlord shall have the
following options (collectively, the "Landlord Sublease Options"): (1) to
consent to such subletting (which consent shall not be unreasonably withheld,
delayed, or conditioned) and, for the portion of sublet space in excess of an
aggregate of 20,000 rentable square feet of the Premises, require, if the
sublessee is not an Affiliate, that Tenant pay Landlord as Additional Rent
one-half (1/2) of any net profits from such subletting as and when received by
Tenant after deducting the Sublease Costs (as hereinafter defined) (it being
understood that of all amounts received by Tenant from any sublesee in excess of
the amounts payable by Tenant to Landlord hereunder shall first be applied the
Sublease Costs) or (2) provided that such refusal is not unreasonable, to refuse
to consent to the proposed subletting (provided in connection with a refusal
Landlord shall provide Tenant with a reasonably detailed explanation for such
refusal) or (3) in the event the proposed space to be sublet is more than a
single floor, to elect to take back and repossess (i.e., recapture) the portion
of the Leased Premises proposed to be sublet by Tenant for the period of time
stipulated by Tenant; in which case, the Minimum Annual Rent that Tenant is
required to pay under this Lease for such portion of the Leased Premises for
such period shall be waived and Tenant's Proportionate Share that Tenant is
required to pay under this Lease shall be adjusted accordingly during such
period to reflect such square footage recaptured by Landlord (provided however,
that if Landlord notifies Tenant, in writing, of Landlord’s intention to
recapture then Tenant, within ten (10) Business Days after receiving such
notification, may rescind Tenant’s notice of intent to sublease). As used
herein, the term "Sublease Costs" shall mean the reasonable and substantiated
costs incurred by Tenant in consummating the sublease [e. g. brokerage
commissions, legal fees (including reasonable in-house legal fees), marketing
costs, concessions, free rent and leasehold improvement costs or allowances]. In
the event Landlord shall have not elected any Landlord Sublease Option in a
written notice delivered to Tenant during the Request Period and still fails to
elect any Landlord Sublease Option in a written notice delivered to Tenant
within five (5) days after Landlord's receipt of a written notice advising
Landlord that Landlord failed to elect any Landlord Sublease Option during the
Request Period, Landlord shall be deemed to have consented to the subletting in
accordance with Option 1 above. The CHI Guaranty shall remain in full force and
effect with respect to any subleased portion of the Premises.


(c)    Assignments    Subject to the terms of Section 17(e) below, if Tenant
desires to assign this Lease, Landlord shall have the followings options (the
"Landlord Assignment Options"): (1) to consent to such assignment (which consent
shall not be unreasonably withheld, delayed, or conditioned) and, for an
assignment of space in excess of an aggregate of 20,000 rentable square feet of
the Leased Premises to an assignee which is not Affiliate require that Tenant
pay Landlord as Additional Rent one-half (1/2) of any net profits from such
assignment attributable to the portion of the Leased Premises in excess of
20,000 rentable square feet as and when received by Tenant after deducting the
Assignment Costs (as hereinafter defined) (it being understood that of all
amounts received by Tenant from any assignee in excess of the amounts payable by
Tenant to Landlord hereunder shall first be applied

--------------------------------------------------------------------------------

the Assignment Costs) or (2) provided that such refusal is not unreasonable, to
refuse to consent to the proposed assignment; provided that in connection with a
refusal Landlord shall provide Tenant with a reasonably detailed explanation for
such refusal) or (3) if the request is to assign this Lease in total to
terminate this Lease; provided however, that if Landlord notifies Tenant, in
writing, of Landlord’s intention to terminate this Lease then Tenant, within ten
(10) Business Days after receiving such notification, may rescind Tenant’s
notice of intent to assign this Lease. As used herein, the term "Assignment
Costs" shall mean the reasonable and substantiated costs incurred by Tenant in
consummating the assignment [e. g. brokerage commissions, legal fees (including
reasonable in-house legal fees), marketing costs, concessions and leasehold
improvement costs or allowances]. In the event Landlord shall have not elected
any Landlord Assignment Option in a written notice delivered to Tenant during
the Request Period and still fails to elect any Landlord Assignment Option in a
written notice delivered to Tenant within five (5) days after Landlord's receipt
of a written notice advising Landlord that Landlord failed to elect any Landlord
Assignment Option during the Request Period, Landlord shall be deemed to have
consented to the assignment in accordance with Option 1 above. Tenant agrees
that the requirement by Landlord that the CHI Guaranty remain in full force and
effect shall not be deemed an unreasonable condition of Landlord’s consent to an
assignment or partial assignment.


Landlord need not commence its review of any proposed assignment, or respond to
any request by Tenant with respect to such, unless and until it has received
from Tenant reasonably detailed information concerning the business to be
conducted by the proposed assignee, the assignee’s financial capacity (in the
event Tenant and CHI are requesting to be relieved of liability), and such other
information as may reasonably be required in order to form a prudent judgment as
to the acceptability of the proposed Assignment, including, without limitation,
the following:


(i)In the event Tenant and CHI are requesting to be relieved of liability, the
past two years Federal Income Tax returns of the proposed assignee or, in the
alternative, the past two years (or such lesser period as the proposed assignee
has operated)annual Balance Sheets and Profit and Loss statement, certified as
true and correct by a principal or officer of the proposed assignee;
 
(ii)    A resume of the business background and experience of the proposed
assignee;


(iii)     A copy of the proposed instrument by which Tenant proposes to
effectuate the Assignment.


(d)    Attempted Transfer Without Consent.    Any attempted assignment or
subletting for which Landlord’s consent is required under this Section 17 that
is made without Landlord’s consent shall, at the option of Landlord, constitute
a default under this Lease for which, notwithstanding anything in this Lease to
the contrary, the notice and cure period shall be ten (10) Business Days.


(e)    Affiliate Transfer.    Notwithstanding anything to the contrary contained
in this Section 17, Tenant shall have the right, without Landlord's consent to
assign this Lease or sublet the whole or any part of the Premises to: any of the
following (each an “Affiliate”) (i) any parent, subsidiary or affiliate of
Tenant; (ii) any successor (by merger, consolidation, transfer of assets,
assumption or otherwise) of Tenant; (iii) an entity which purchases
substantially all of the interest in or assets of an operating division, group
or department of Tenant, or which purchases the majority of Tenant’s business as
conducted in the Premises; (iv) any entity (or entities) created by the division
of Tenant into one or more separate corporations, partnerships or other
entities; (v) any affiliated or successor entity of Tenant, or any entity
created in connection with the “spin-off” of an operating division, group or
department of

--------------------------------------------------------------------------------

Tenant; and (vi) Commonweal Foundation (each of the transactions referenced
above are hereinafter referred to as an "Affiliate Transfer”); provided that
such Affiliate Transfer is subject to the following conditions: (w) any such
Affiliate shall be subject to all of the terms, covenants, and conditions of
this Lease except as otherwise specifically provided in this Lease; (x) as to an
assignee but not a subtenant, any such Affiliate expressly assumes the
obligations of Tenant under this Lease (unless such assumption is automatically
effective by operation of law); (y) as soon as reasonably practicable, but no
longer than ten (10) Business Days after the Affiliate Transfer in question,
Tenant shall provide Landlord with written notice of such transaction and (z)
the CHI Guaranty shall be unimpaired and shall remain in full force and effect.


(f)    Effect of Landlord Consent.    Landlord’s consent in any specific
instance to any assignment, mortgage, encumbrance, subletting or use of the
Premises and its collection and acceptance of rent from any such approved
assignee, subtenant or other occupant shall neither constitute a waiver of the
provisions of this paragraph, nor be construed as permission for any subsequent
assignment, mortgage, encumbrance, subletting or use without compliance with
this paragraph. No permitted assignment or sublease or collection of rent from
an approved assignee or subtenant shall relieve Tenant of its obligations
hereunder nor shall it relieve the Guarantor of this Lease of its obligations
under the CHI Guaranty. In the event Tenant defaults hereunder with respect to
any monetary obligation beyond the expiration of the applicable notice and cure
period then for so long as such default remains uncured, Tenant hereby assigns
to Landlord the rent due from any subtenant or assignee of Tenant and hereby
authorizes each such subtenant or assignee to pay such rent directly to Landlord
and Landlord shall provide Tenant with a credit against the rent payable
hereunder for all amounts Landlord receives from any subtenant or assignee
(provided however that nothing herein shall obligate Landlord to enter into a
direct lease with any such subtenant or assignee upon the termination of this
Lease or the termination of Tenant’s right to possession of the Premises as a
result of Tenant’s default).
 
(g)    Non-Disturbance for Qualified Sublease.    Upon Tenant's request,
Landlord shall execute and deliver to a sublessee under a Qualified Sublease (as
hereinafter defined), a non-disturbance and attornment consent and recognition
agreement (a "Sublessee Recognition Agreement"). "Qualified Sublease" means a
Landlord approved (or deemed approved) sublease that: (a) is for space with a
rentable area of at least ten thousand (10,000) rentable square feet; (b) is for
space which has a separate entrance; (c) leaves the balance of the Premises as a
reasonably, commercially viable and leasable unit; (d) with respect to the use,
maintenance and operation of the subleased premises, imposes upon sublessee
substantially all of the duties and liabilities imposed upon Tenant under this
Lease (adjusted for the size, location, and configuration of the subleased
space); and (e) obligates sublessee to pay with respect to the subleased
premises, taxes, utilities, and all other charges paid by Tenant with respect to
the Leased Premises under this Lease. The Sublessee Recognition Agreement shall
provide that in the event this Lease is terminated for any reason, if no default
exists under the sublease (beyond applicable notice and cure periods), then such
sublease and the rights of the sublessee thereunder shall not be disturbed by
Landlord but shall continue in full force and effect so long as such sublessee
shall continue to observe and perform all of its obligations under such
sublease. Such sublessee shall attorn to Landlord, including the payment to
Landlord of the Basic Monthly Rent and Additional Rent equal (on a per rentable
square foot basis) to that provided for in this Lease. Such sublease shall
become a direct lease between Landlord and such sublessee and those parties will
execute and deliver any further reasonable documents at such time to more fully
effectuate the foregoing. Notwithstanding the foregoing, in the event of any
such attornment, Landlord shall not be: (i) liable for any previous act or
omission by Tenant under any such sublease not then continuing; (ii) subject to
any offset of rent that shall thereunto have accrued to any such sublessee
against Tenant not specifically provided for in the Sublease; (iii) bound by any
previous prepayment of rent made by any such sublessee to Tenant for more than
the

--------------------------------------------------------------------------------

current month; or (iv) liable to any such sublessee for any security deposit
made by any such sublessee to Tenant unless Tenant pays such security deposit
over to Landlord.


    (h)    Client Use.    Tenant shall have the right to permit clients and/or
business associates working with Tenant to use offices in the Leased Premises on
a temporary basis without such office sharing arrangement constituting a
sublease of the Leased Premises, and Tenant may enter into sublease or license
agreements permitting Tenant’s subcontractors to utilize portions of the
Premises up to 5,000 rentable square feet in the aggregate at any one time upon
written notice to Landlord but without Landlord’s prior consent.


(i)    Notices to Tenant After Assignment.        From and after an assignment
of this Lease, Landlord shall provide a copy of any notices of default
thereafter given to a successor tenant to the original named Tenant, and
Landlord shall permit the original named Tenant to cure such default within the
applicable cure period (it being understood that as to the original named
Tenant, such cure period shall commence upon delivery of a copy of the default
notice to such original named Tenant) and Tenant shall be entitled to reoccupy
the Leased Premises for the remainder of the Lease Term.


18.    Bankruptcy.
(a)    The following shall be Events of Bankruptcy under this Lease: (1)
Tenant’s becoming insolvent, as that term is defined in Title 11 of the United
States Code (the “Bankruptcy Code”), or under the insolvency laws of any state,
district, commonwealth or territory of the United States (the “Insolvency
Laws”); (2) the appointment of a receiver or custodian for any or all of
Tenant’s property or assets, or the institution of a foreclosure action upon any
of Tenant’s real or personal property that is not dismissed within ninety (90)
days; (3) the filing of a voluntary petition under the provisions of the
Bankruptcy Code or Insolvency Laws; (4) the filing of an involuntary petition
against Tenant as the subject debtor under the Bankruptcy Code or Insolvency
Laws, which either (A) is not dismissed within ninety (90) days of filing, or
(B) results in the issuance of an order for relief against the debtor; or (5)
Tenant’s making or consenting to an assignment for the benefit of creditors or a
common law composition of creditors.


(b)    Upon occurrence of an Event of Bankruptcy, Landlord shall have all rights
and remedies available to Landlord pursuant to Section 20; provided, however,
that while a case in which Tenant is the subject debtor under the Bankruptcy
Code is pending, Landlord shall not exercise its rights and remedies pursuant to
Section 20 (1) during the period the Bankruptcy Code prohibits the exercise of
such rights and remedies, and (2) as long as Tenant or its Trustee in Bankruptcy
(hereinafter referred to as “Trustee”) (i) cures all defaults under this Lease,
(ii) compensates Landlord for monetary damages incurred as a result of such
defaults, (iii) provides adequate assurance of future performance on the part of
Tenant as debtor in possession or on the part of the assignee tenant, and (iv)
complies with all other requirements of the Bankruptcy Code.


19.    Default. Each of the following shall be deemed a default by Tenant and a
breach of this Lease:


(a)    A failure by Tenant to pay when due (1) Minimum Annual Rent which failure
shall continue for five (5) Business Days following written notice or (2)
Additional Rent herein reserved which failure continues for ten (10) Business
Days following written notice;


(b)    A failure by Tenant in the performance of any other term, covenant,
agreement or condition of this Lease on the part of Tenant to be performed which
continues for thirty (30) days after

--------------------------------------------------------------------------------

written notice from Landlord provided however that if the matter complained of
in Landlord’s notice is not capable of being cured within the said thirty (30)
day period then Tenant shall not be in default as long as within the thirty (30)
day period it commences and thereafter diligently pursues the cure until
completion;


(c)    An Event of Bankruptcy as defined in Section 18;


(d)An encumbrance of Tenant’s interest in this Lease or the Leased Premises in
violation of the provisions of Section 17 hereof that is not released within
thirty (30) days after written notice; or


(e)    An assignment of this Lease or a subletting of any part of the Leased
Premises in violation of Section 17 hereof which is not rescinded/terminated
within ten (10) Business Days after written notice.


20.    Landlord’s Rights Upon Tenant’s Default. For so long as any default by
Tenant remains uncured beyond the applicable notice and cure period, Landlord
shall be entitled to remedy such default as follows:
(a)    Re-Entry. Landlord, through legal process, shall have the right,
immediately or at any time thereafter, without further notice to Tenant (unless
otherwise provided herein), to enter the Leased Premises, without terminating
this Lease or being guilty of trespass, and do any and all acts as Landlord may
deem necessary, proper or convenient to cure such default, for the account and
at the expense of Tenant, any notice to quit or notice of Landlord’s intention
to re-enter being hereby expressly waived, and Tenant agrees to pay to Landlord
as Additional Rent all damage and/or expense incurred by Landlord in so doing,
including interest at the Default Rate, from the due date until the date payment
is received by Landlord.


(b)    Termination. (i)    Landlord shall have the right to terminate this Lease
and Tenant's right to possession of the Leased Premises and, with legal process,
take possession of the Leased Premises and remove Tenant, any occupant and any
property there from, without being guilty of trespass and without relinquishing
any rights of Landlord against Tenant, any notice to quit, or notice of
Landlord's intention to re-enter being hereby expressly waived. Landlord shall
be entitled to recover damages from Tenant on a monthly basis in an amount equal
to the amount herein covenanted to be paid as Minimum Annual Rent during the
remainder of the Lease Term together with (a) all expenses of any proceedings
(including, but not limited to, court costs and reasonable attorney's fees)
which may be necessary in order for Landlord to recover possession of the Leased
Premises and (b) the expenses of the re-renting of the Leased Premises
(including, but not limited to, any commissions paid to any real estate agent,
advertising expense and the costs of such alterations, repairs, replacements and
decoration or re-decoration as Landlord, in its sole but reasonable judgment,
considers advisable and necessary for the purpose of re-renting the Leased
Premises, which amounts shall be prorated in the event the term of the
replacement lease shall extend beyond the term which remained hereunder at the
time of the Default or the replacement lease includes portions of the Building
beyond the Leased Premises), and (c) interest computed at the Default Rate on
the amounts described in (a) and (b) above from the due date until paid;
provided, however, that there shall be credited against the amount of such
damages all amounts received by Landlord from such re-renting of the Leased
Premises and such amounts shall be refunded to Tenant. Landlord shall make
commercially reasonable efforts to mitigate its damages but Landlord shall in no
event be liable in any way whatsoever for failure to re-rent the Leased Premises
or, in the event that the Leased Premises are re-rented, for failure to collect
the rent thereof under such re-renting. No act or

--------------------------------------------------------------------------------

thing done by Landlord shall be deemed to be an acceptance of a surrender of the
Leased Premises, unless Landlord shall execute a written agreement of surrender
with Tenant. Tenant's liability hereunder and CHI’s liability under the CHI
Guaranty shall not be terminated by the execution of a new lease of the Leased
Premises by Landlord. Separate actions may be maintained each month or at other
times by Landlord against Tenant to recover the damages then due, without
waiting until the end of the Lease Term to determine the aggregate amount of
such damages. Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Tenant being
evicted or being dispossessed for any cause, or in the event of Landlord
obtaining possession of the Leased Premises by reason of the violation by Tenant
of any of the covenants and conditions of this Lease.


(i)    If Landlord terminates this Lease pursuant to Section 20(b)(i), Landlord
shall have the right, at any time, at its option, to require Tenant to pay to
Landlord, on demand, as liquidated and agreed final damages in lieu of Tenant’s
liability under Section (20)(b)(i), an amount equal to the difference,
discounted by six percent (6%), between (i) the Minimum Annual Rent and
Additional Rent which would have been payable from the date of such demand to
the date when this Lease would have expired, if it had not be terminated, and
(ii) the then fair market rental value of the Leased Premises for the same
period. Upon payment of such liquidated and agreed final damages, Tenant and CHI
shall be released from all further liability under this Lease. If, after the
Event of Default giving rise to the termination of this Lease, but before
presentation of proof of such liquidated damages, the Leased Premises, or any
part thereof, shall be re-let by Landlord for a term of one year or more, the
amount of rent reserved upon such re-letting shall be deemed to be the fair
rental value for the part of the Leased Premises so re-let during the term of
such re-letting provided Landlord shall have negotiated the terms of such lease
in good faith and at arms length and in accordance with Landlord's standard
leasing practices for vacant space.


(c)    Landlord's Remedies Cumulative. All rights and remedies of Landlord
herein enumerated shall be cumulative, and none shall exclude any other right or
remedy allowed by law. For the purposes of any suit brought or based hereon,
this Lease shall be construed to be a divisible contract, to the end that
successive actions may be maintained on this Lease as successive periodic sums
mature hereunder.


(d)    Legal Process.    Notwithstanding anything contained in this Lease to the
contrary, in no event shall Landlord be permitted to engage in self-help (even
if permitted by applicable law) to evict or “lock-out” Tenant from the Leased
Premises, take possession of any of Tenant’s property or any similar action.
Landlord agrees that it shall only proceed to enforce any of its remedies under
this Lease with appropriate legal process.


21.    Lender Requirements.


(a)    Subordination. On or before the date of the Construction Loan Closing
(the “SNDA Delivery Date”), Landlord, Tenant, and the Landlord’s construction
lender (“Construction Lender”) will execute and deliver the Subordination,
Non-Disturbance and Attornment Agreement in the form attached to and made a part
hereof as Exhibit I with such modifications as are agreed upon between Tenant
and Landlord’s Construction Lender (the “Agreed Upon Construction Loan SNDA”).
Any deed of trusts which are currently encumbering the Land shall be released in
connection with the Construction Loan Closing. This Lease is expressly
contingent upon Tenant’s receipt of a fully executed Agreed Upon Construction
Loan SNDA from Construction Lender and Landlord. In the event Tenant does not
receive the fully executed Agreed Upon Construction Loan SNDA by the SNDA
Delivery Date, Tenant shall have the right, upon written notice to Landlord to
terminate this Lease [unless the Agreed Upon

--------------------------------------------------------------------------------

Construction Loan SNDA is delivered before the delivery of Tenant's termination
notice]. Tenant shall not have any obligation to subordinate this Lease to the
lien of any future mortgage, deed of trust, or ground lease unless the holder of
such mortgage or deed of trust, or the ground lessor, as applicable, enters into
a Subordination Non-disturbance and Attornment Agreement (‘Subsequent SNDA” and
collectively with the Agreed Upon Construction Loan SNDA, the “SNDA’s”) with
Tenant in a form that is mutually acceptable to Tenant and such party. Landlord
will cause any future lender and/or ground lessor to enter into a Subsequent
SNDA with Tenant in a form to be mutually agreed between such lender and Tenant.
Landlord shall, upon Tenant’s request, also execute any Subsequent SNDA that
Tenant and any lender or ground lessor execute.


(b)    Financing. In the event that the Construction Lender or any mortgage
lender providing mortgage financing for the Building requires, as a condition of
such financing, that modifications to this Lease be obtained, and provided that
such modifications (i) are reasonable (in Tenant's opinion), (ii) do not
adversely affect (in Tenant's reasonable opinion) Tenant’s use or occupancy of
the Leased Premises as herein permitted, (iii) do not materially alter (in
Tenant's reasonable opinion) the approved plans for the Tenant Improvement Work
or Tenant Base Building Modifications, (iv) do not increase (in Tenant's
reasonable opinion) the rentals and other sums required to be paid by Tenant
hereunder or Tenant’s cost of occupancy of the Leased Premises, (v) do not
materially increase (in Tenant's reasonable opinion) Tenant’s obligations or
materially reduce (in Tenant's reasonable opinion) Tenant’s rights hereunder,
(vi) do not materially alter (in Tenant's reasonable opinion) Landlord's
obligations under this Lease, then Landlord may submit to Tenant a written
amendment to this Lease incorporating such required modifications, and, in the
event Tenant does not execute and return to Landlord such written amendment
within ten (10) Business Days after the same has been submitted to Tenant, and
still fails to do so within ten (10) Business Days of Tenant's receipt of a
second notice (which second notice may not be delivered until after the ten (10)
Business Day period to respond to the initial notice shall have expired) such
failure shall be deemed a default by Tenant and a breach of this Lease.


(c)    Financial Statements. Tenant shall, within ten (10) days after Landlord’s
request [which request shall not be made more than once in any twelve (12) month
period (unless such request is in connection with a sale of the Building or the
refinance of a loan with respect to the Land and the Building)] deliver to
Landlord, Tenant’s most recent unaudited financial statement and (to the extent
not previously delivered by Tenant to Landlord) Tenant’s annual financial
statement for its two (2) most recent fiscal years certified as true and correct
by an officer of Tenant and the most recent unaudited financial statement and
(to the extent not previously delivered by Tenant to Landlord) annual financial
statement of CHI for its two (2) most recent fiscal years certified as true and
correct by an officer of CHI. Such financial statements shall include, at a
minimum, a balance sheet, an income statement, and a statement of change in
financial position or sources and uses of cash, together with any accompanying
notes. Landlord hereby agrees that any financial statements delivered by Tenant
to Landlord hereunder constitute Tenant’s proprietary and confidential
information and, notwithstanding anything to the contrary, Landlord agrees to
use reasonable commercial efforts to protect the confidentiality of such
information.


Notwithstanding anything herein to the contrary, if and as long as CHI is a
publicly traded entity registered and publicly reporting under the then
applicable rules of the United States Securities and Exchange Commission
(“SEC”), (i) Tenant shall not be required to provide Landlord with any financial
statements and (ii) Landlord shall have the right to receive only such financial
information as is filed by CHI from time to time with the SEC.


22.    Estoppel Certificates. Tenant agrees, at any time and from time to time,
upon not less

--------------------------------------------------------------------------------

than twenty (20) days prior written notice by Landlord, to execute, acknowledge
and deliver to Landlord a written estoppel certificate (to the extent accurate),
(i) certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications, stating the nature of same), (ii) stating the
Rent Commencement Date and the Expiration Date of the Lease Term, (iii) stating
the amounts of Minimum Annual Rent and Additional Rent and the dates to which
the Minimum Annual Rent and Additional Rent have been paid by Tenant, (iv)
stating the amount of any Security Deposit, (v) stating whether or not to the
best knowledge of Tenant, Landlord is in default in the performance of any
covenant, agreement or condition contained in this Lease, and, if so, specifying
each such default of which Tenant may have knowledge, (vi) stating whether
Tenant has any right to setoff or any defense against payment of the Minimum
Annual Rent or Additional Rent (and if such right or defense is noted, stating
same with reasonable specificity), (vii) stating the address to which notices to
Tenant should be sent, and (viii) certifying such other matters with respect to
the status of this Lease as may be reasonably requested by Landlord. Any such
certificate delivered pursuant hereto may be relied upon by an owner of the
Building, any prospective purchaser of the Building, any mortgagee or
prospective mortgagee of the Building or of Landlord’s interest therein, or any
prospective assignee of any such mortgage. Failure to deliver the aforesaid
certificate within the twenty (20) day period and the continued failure to do so
within ten (10) days of Tenant's receipt of a second notice (which second notice
may not be delivered until after the twenty (20) day period to respond to the
initial estoppel notice request shall have expired) at the option of Landlord
shall be a default under this Lease for which, notwithstanding anything to the
contrary herein, the notice and cure period shall be five (5) Business Days.


Upon ten (10) Business Days prior written notice from Tenant, Landlord shall
provide Tenant with a similar estoppel certificate, which estoppel certificate
may be relied upon by Tenant, its assignee, its subtenant and by any successor
to Tenant or Tenant's lenders.
  
23.    Damage by Fire or Other Casualty. If the Leased Premises shall be damaged
by fire or other casualty:


(a)    Upon the occurrence of any damage to the Building or the Leased Premises
resulting from a fire or casualty, Landlord shall deliver to Tenant a written
report (the "Damage Report"), certified by Landlord's architect, which report
shall notify Tenant of the estimated length of time to repair or to rebuild any
such damage. Landlord shall use reasonable efforts to deliver the Damage Report
within thirty (30) days (but in no event shall the Damage Report be delivered
later than sixty (60) days) after the occurrence of such fire or casualty.
Except as otherwise provided in Sections 23(b) and 23(d) hereof, Landlord, at
Landlord’s expense, shall promptly restore the Building and the Leased Premises,
and Tenant, at Tenant’s sole expense, shall promptly restore all leasehold
improvements installed in the Leased Premises by Tenant or at Tenant’s request.
No penalty shall accrue for reasonable delay that may arise by reason of
adjustment of insurance on the part of Landlord, or on account of labor
problems, or any other cause beyond Landlord’s reasonable control. If the damage
or destruction is such as to make the Leased Premises or any part thereof
unusable for the purpose for which such portion of the Leased Premises was being
used (in Tenant’s reasonable judgment) and Tenant does, in fact, cease to use
such portion of the Leased Premises, the Minimum Annual Rent and all Additional
Rent shall abate proportionately (based on the proportion of the number of
square feet rendered unusable to the total number of square feet of the Leased
Premises), from the date of the damage or destruction until the date the Leased
Premises has been restored by Landlord and the expiration of a reasonable period
of time for Tenant to undertake the leasehold improvements to the Leased
Premises. For purposes of this Section 23, the Leased Premises (or a portion
thereof) shall be deemed to be "unusable" in the event Tenant is unable to use
the Leased Premises (or the portion thereof) for the purpose for which it was
being used prior to the casualty.

--------------------------------------------------------------------------------



(b)    If the Leased Premises or a "substantial portion" thereof are damaged or
are rendered unusable by Tenant for the normal conduct of its business by fire
or other casualty and if (i) Tenant actually ceases to use such portion of the
Leased Premises and (ii) based on the Damage Report the Leased Premises cannot
be repaired by the date which is the earlier of (A) nine (9) months prior to the
expiration of the Lease Term (unless Tenant has exercised an option to extend
the Lease Term) or (B) twelve (12) months from the date of the casualty, then
Landlord or Tenant may, within fifteen (15) Business Days after receipt of the
Damage Report, terminate this Lease by giving the other party a notice in
writing of such decision to terminate, and thereupon the Lease Term shall expire
by lapse of time upon the thirtieth (30th) day after such notice is given, and
Tenant shall vacate the Leased Premises and surrender the same to Landlord. Upon
the termination of this Lease under the conditions hereinbefore provided
Tenant’s liability for Minimum Annual Rent and Additional Rent shall cease as of
the day following the casualty.


In the event this Lease is not terminated pursuant to the paragraph above but
the Leased Premises, the Building and/or the parking facility are not fully
restored in accordance with the terms of this Lease within the time period
estimated for repair in the Damage Report [with the exception of Force Majeure
Delays not to exceed sixty (60) days] Tenant shall have the right to terminate
this Lease.


(c)    The proceeds payable under all casualty insurance policies maintained by
Landlord on the Leased Premises shall belong to and be the property of Landlord,
and Tenant shall not have any interest in such proceeds. Tenant agrees to look
to Tenant’s casualty insurance policies for the restoration and replacement of
the leasehold improvements installed in the Leased Premises by Tenant or at
Tenant’s request and Tenant’s fixtures, equipment and furnishings in the Leased
Premises.


(d)    For the purposes of this Section 23, "substantial portion" shall mean at
least thirty percent (30%) of the Leased Premises.




24.    Condemnation.


(a)    Landlord’s Termination Right.    In the event the whole (or a substantial
portion) of the Leased Premises, the parking facilities, or the Building shall
be taken for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of appropriation, condemnation or eminent domain, or
sold to said authority to prevent such taking (collectively referred to herein
as a “Taking”), Landlord shall have the right to terminate this Lease effective
as of the date possession is required to be surrendered to said authority, and
the Minimum Annual Rent and Additional Rent shall be apportioned as of that
date. For purposes of this section, a substantial part of the Leased Premises,
the parking facility or the Building shall be considered to have been taken if,
in Landlord’s reasonable opinion, the taking shall render it commercially
undesirable for Landlord to permit this Lease to continue or to continue
operating the Leased Premises or the Building.


(b)    Tenant’s Termination Right.    In the event there is a Taking of a
substantial portion of the Leased Premises or the parking facilities, Tenant
shall have the right to terminate this Lease effective as of the date possession
is required to be surrendered to said authority, and the Minimum Annual Rent and
Additional Rent shall be apportioned as of that date. For purposes of this
Section 24, (i) a substantial portion of the Leased Premises shall be considered
to have been taken if more than twenty percent (20%) of the Leased Premises is
taken and (ii) a substantial part of the Building’s parking facilities shall be
considered to have been taken if the Landlord is no longer able to provide
Tenant with at least

--------------------------------------------------------------------------------

1.8 parking spaces for each 1,000 rentable square feet leased by Tenant. If
Tenant elects not to terminate then Landlord shall restore the remaining portion
of the Leased Premises.


(c)    Adjustment to Rent; Restoration.    If the party or parties having a
right to do so elects not to terminate this Lease or if less than a substantial
part of the Leased Premises, parking facilities or Building shall be taken
hereunder, then (i) the Minimum Annual Rent and Additional Rent shall be
adjusted (based on the ratio that the number of square feet of rentable area
taken from the Leased Premises bears to the number of rentable square feet in
the Leased Premises immediately prior to such taking) as of the date possession
is required to be surrendered to said authority and (ii) Landlord shall restore
the remaining portion of the Leased Premises.


(d)    Allocation of Award.    Tenant shall not assert any claim against
Landlord or the taking authority for any compensation arising out of or related
to such taking and Landlord shall be entitled to receive the entire amount of
any award without deduction for any estate or interest of Tenant. Nothing
contained in this Section 24 shall be deemed to give Landlord any interest in
any award made to Tenant for the taking of personal property and fixtures
belonging to Tenant and for moving and relocation damages, as long as such award
is made in addition to and separately stated from any award made to Landlord for
the Leased Premises or the Building. Landlord shall have no obligation to
contest any taking but, provided Landlord incurs no expense, Landlord will
cooperate with Tenant in any action brought by Tenant against the condemning
authority.
        
25.    Landlord’s Reserved Rights. The Landlord reserves the following rights:


(a)    Upon not less than twenty-four (24) hours prior telephonic or written
notice to Tenant to exhibit the Leased Premises to prospective purchasers or
mortgagees, and within the last twelve (12) months of the Lease Term,
prospective tenants of the Leased Premises; and,


(b)    To change the name of the Building; provided however, that Landlord
agrees that it will not name the Building for any tenant or occupant of the
Building or competitor of Tenant.


26.    Landlord and Tenant Liability.


(a)    Landlord’s Liability. Subject to the terms of Section 28, Landlord, or
its agents, shall not be liable for any injury or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity, water,
rain, or snow or leaks from any part of the Leased Premises or the Building,
including the roof, or from the pipes, conduits, appliances or plumbing works,
or from the roof, street or subsurface or from any other place or by dampness or
by any other cause of whatsoever nature, unless caused by or due to the
negligence or willful misconduct of Landlord, its agents, servants, employees,
invitees or licensees. All personal property and equipment located in the Leased
Premises shall be at the risk of Tenant.


(b)    Tenant’s Liability. Subject to the terms of Section 28 below and except
as may be the direct result of the negligent or intentionally wrongful acts or
omissions of Landlord or its agents and employees, Tenant shall indemnify
Landlord and its agents and employees and save them harmless from and against
any and all claims, actions, damages, liabilities and expense in connection with
loss of life, personal injury and/or damage to property (i) arising from or out
of any occurrence in, upon or at the Leased Premises, or (ii) arising from or
out of the occupancy or use by Tenant of the Leased Premises or any part
thereof, or (iii) occasioned wholly or in part by the negligence or willful
conduct of Tenant, its agents, or employees. In the event that Landlord or its
agents and employees shall, without fault on its or their part, be made a party
to any litigation commenced by or against Tenant, then Tenant shall

--------------------------------------------------------------------------------

protect and hold the same harmless and shall pay all costs, expenses and
reasonable attorneys’ fees incurred or paid in connection with such litigation.


(c)    Criminal Acts of Third Parties. Landlord shall not be liable in any
manner to Tenant, its agents, employees, licensees, invitees or contractors for
any injury or damage to Tenant, Tenant’s agents, employees, licensees, invitees,
or contractors or their property caused by the criminal or intentional
misconduct of third parties, unless said third parties are agents of the
Landlord or the act could have been prevented absent the negligence or willful
misconduct of Landlord or its agents, employees, servants, or licensees. All
claims against Landlord for any such damage or injury are hereby expressly
waived by Tenant.


(d)    Landlord’s Indemnity.      Subject to Section 28 below and except as may
be the direct result of the negligent or intentionally wrongful acts or
omissions of Tenant or its agents and employees, Landlord shall indemnify Tenant
and its agents and employees and save them harmless from and against any and all
claims, actions, damages, liabilities and expense in connection with loss of
life, personal injury and/or damage to property (i) arising from or out of any
occurrence in, upon or at the Common Areas of the Project and/or Landlord’s
failure to undertake its obligations under this Lease, or (ii) occasioned wholly
or in part by the negligence or willful misconduct of Landlord, its agents or
employees. In the event that Tenant or its agents and employees shall, without
fault on its or their part, be made a party to any litigation commenced by or
against Landlord, then Landlord shall protect and hold the same harmless and
shall pay all costs, expenses and reasonable attorneys’ fees incurred or paid in
connection with such litigation.


(e)    Waiver of Consequential Damages. Except as expressly set forth to the
contrary herein with respect to Tenant's right to seek consequential damages (i)
Landlord waives and in no event shall Tenant be liable for any consequential or
punitive damages and (ii) Tenant waives and in no event shall Landlord be liable
for any consequential or punitive damages.
(f)    Indemnification Defense.    If any action is brought against Tenant
pursuant to Section 26(b) or Landlord pursuant to Section 26(d), then the
indemnifying party, upon notice from the other, shall defend the same through
counsel selected by the indemnified party's insurer or other counsel, in each
instance reasonably acceptable to such party.


(g)    Survival.    The provisions of this Section 26 shall survive the
termination of this Lease.


27.    Insurance.
(a)    Coverages. Tenant shall have issued, pay the premiums therefore, and
maintain in full force and effect during the Lease Term:


(i)Commercial General Liability. A commercial general liability insurance policy
or policies in which Landlord, Landlord’s constituent partners, Landlord’s
property manager and Landlord’s lender(s) (collectively the “Landlord Additional
Insured Parties”) shall be named as additional insureds, protecting said
Landlord Insured Parties and Tenant in the amount of Five Million and 00/100
Dollars ($5,000,000.00) per occurrence and in the aggregate for bodily injury or
property damage, which amount may be increased from time to time by the Landlord
in its reasonable determination provided such insurance is then generally being
required by owners of Comparable Buildings located in the Market Area;



--------------------------------------------------------------------------------

(ii)All-Risk Property. All-risk property insurance, including theft, naming
Landlord as a certificate holder, written at replacement cost value and with
replacement cost endorsement, covering all leasehold improvements installed in
the Leased Premises by Tenant or at Tenant’s request. Except for damages caused
by the negligence or willful misconduct of Landlord or its agents or employees,
Tenant hereby expressly waives any claim or cause of action against Landlord for
the value or replacement of Tenant’s personal property in the Leased Premises
(including, without limitation, inventory, trade fixtures, floor coverings,
furniture and other property removable by Tenant under the provisions of this
Lease;
    
(iii)    Workers’ Compensation. If and to the extent required by law, workers’
compensation and employer’s liability or similar insurance in form and amounts
required by law; and


    (iv)    Additional Insurance. Such reasonable and customary additional
insurance as any mortgagee of the Building may reasonably require directly
related to insuring risk of Building operations provided such insurance is then
generally being required by lenders of owners of Comparable Buildings in the
Market Area to be maintained by such owners' tenants.


(b)    Policy Requirements. In the event Landlord or Tenant (such party as the
case may be being hereinafter referred to as the "Maintaining Party") shall fail
to maintain the insurance required to be carried by such party under this Lease,
or shall fail to pay the premiums when due, the other party (such party being
hereinafter referred to as the "Non-Maintaining Party") shall have the right,
upon five (5) Business Days prior written notice to the Maintaining Party, to
cause such insurance to be issued and to pay the premiums therefore, or any
premiums in default (and if Landlord is the Non-Maintaining Party, to collect
same as Additional Rent) together with interest at the Default Rate on the
amount of such premiums from the date of payment by the Non-Maintaining Party
until the date of repayment by the Maintaining Party (provided that if Tenant is
the Non-Maintaining Party, Tenant shall have the right to off-set such amount
from Rent). All such policies shall contain a provision that the Non-Maintaining
Party shall receive not less than ten (10) days advance notice in writing from
the insurance company of any intention of the insurance company to cancel such
policy or policies, and shall contain an endorsement that such policy shall
remain in full force and effect notwithstanding that the insured has waived its
right of action against any party prior to the occurrence of a loss. The
Maintaining Party shall provide written evidence to the Non-Maintaining Party of
its acquisition of such policies prior to this Lease Commencement Date and prior
to any renewal date of such policies. All policies shall be carried with an
insurance company qualified to do business in the State of Maryland and rated A-
VII or better by the A.M. Best Company. The policies maintained by Landlord
shall contain only such reasonable deductible amounts as may be reasonably
approved by Tenant. The policies maintained by Tenant shall contain only such
reasonable deductible amounts as may be reasonably approved by Landlord.
Notwithstanding the foregoing, Landlord hereby approves a deductible amount for
Tenant's insurance policies of up to Two Hundred Fifty Thousand Dollars
($250,000).


(c)    No Limitation of Liability. Neither the issuance of any insurance policy
required under this Lease nor the minimum limits specified herein shall be
deemed to limit or restrict in any way Landlord's or Tenant’s liability arising
under or out of this Lease.


(d)    Notice of Fire and Accident. Tenant shall give Landlord prompt notice in
case of fire, theft, or accidents in the Leased Premises of which Tenant has
actual notice, and in case of fire, theft or accidents in the Building if
involving Tenant, its agents, employees or invitees.


(e)    Landlord’s Insurance    . Throughout the Term, Landlord shall maintain
(i) a

--------------------------------------------------------------------------------

commercial general liability policy or policies protecting Landlord in the
aggregate amount of Five Million and 00/100 Dollars ($5,000,000.00) combined
single limit coverage per occurrence for bodily injury, death or property damage
(which amount may be increased from time to time by Landlord or upon Tenant's
request (provided such determination shall be consistent with the insurance
amount then being carried by owners of Comparable Buildings located in the
Market Area); and (ii) fire and extended coverage insurance in so-called “all
risk” form upon the Building. Such fire and extended coverage shall include
damage done by fire and other casualty typically covered under an “all risk”
policy affecting similar properties in the vicinity of the Building. Such fire
and extended coverage shall be in an amount equal to the actual replacement cost
of the Building with an agreed-value endorsement (in an amount reasonably
acceptable to Tenant) and without any co-insurance requirements.
28.    Waiver of Subrogation. Landlord and Tenant mutually covenant and agree
that each party, in connection with insurance policies required to be furnished
in accordance with the terms and conditions of this Lease, or in connection with
insurance policies which they obtain insuring such insurable interest as
Landlord or Tenant may have in its own properties, whether personal or real,
shall expressly waive any right of subrogation on the part of the insurer
against Landlord (and any mortgagee requested by Landlord) or Tenant as the same
may be applicable. Landlord and Tenant hereby make such waiver on behalf of
their respective insurer(s), which insurer, by insuring Landlord or Tenant (as
the case may be) as contemplated under this Lease, shall be deemed to have
acknowledged the provisions hereof. Landlord and Tenant each mutually waive all
right of recovery against each other, their agents, or employees for any loss,
damage or injury of any nature whatsoever to property or person for which either
party carries insurance or is required by this Lease to carry insurance. The
foregoing waiver shall apply regardless of the cause or origin of the claim,
including but not limited to the negligence of a party or that party's agents,
officers, employees or contractors. In the event of a conflict between the
provisions of this Section 28 and any other provisions set forth in this Lease,
the provisions of this Section 28 shall prevail.




29.    No Liens Permitted; Discharged. Tenant will not permit to be created or
to remain undischarged (or bonded) any lien, encumbrance or charge (arising out
of any work done or materials or supplies furnished by any contractor, mechanic,
laborer or materialman or any mortgage, conditional sale, security agreement or
chattel mortgage, or otherwise by or for Tenant) which might be or become a lien
or encumbrance or charge upon the Building or any part thereof or the income
there from. Tenant will not suffer any other matter or thing whereby the estate,
rights and interests of Landlord in the Building or any part thereof might be
impaired. If any lien, or notice of lien on account of an alleged debt of Tenant
or any notice of contract by a party engaged by Tenant or the Leasehold
Contractor to work on the Leased Premises shall be filed against the Building or
any part thereof, Tenant, within twenty (20) days after notice of the filing
thereof, will cause the same to be discharged of record by payment, deposit,
bond, order of a court of competent jurisdiction or otherwise. If Tenant shall
fail to cause such lien or notice of lien to be discharged within the period
aforesaid, then, in addition to any other right or remedy, Landlord, after not
less than five (5) days prior written notice to Tenant, may, but shall not be
obligated to, discharge the same either by paying the amounts claimed to be due
or by procuring the discharge of such lien by deposit or by bonding proceedings
and in any such event Landlord shall be entitled, if Landlord so elects, to
compel the prosecution of an action for the foreclosure of such lien by the
lienor and to pay the amount of the judgment in favor of the lienor with
interest, costs and allowances. Any amount so paid by Landlord and all costs and
expenses, including reasonable attorneys’ fees, incurred by Landlord in
connection therewith, shall constitute Additional Rent payable by Tenant under
this Lease and shall be paid by Tenant to Landlord on demand. Nothing herein
contained shall obligate Tenant to pay or discharge any lien created by
Landlord.

--------------------------------------------------------------------------------



30.    Signs and Advertisements. Landlord shall provide for Tenant, at
Landlord’s expense, (i) a Building Standard listing of Tenant’s name on the
Building’s lobby directory and, at Tenant’s election, a listing of each of
Tenant’s senior employees or departments and (ii) one (1) Building Standard
suite entry sign on any suite that Tenant leases on a multi-tenant floor. In
addition, Landlord shall provide on or about the Building (i) directional signs
to the Building entrance and parking garage in appearance, number and
location(s) requested by Tenant and approved by Landlord in its reasonable
discretion.


The design and placement of the Building’s lobby directory shall be subject to
Tenant’s reasonable approval. At Tenant's option, the Building’s lobby directory
shall be electronic. As long as Tenant leases and occupies at least four full
floors in the Building Tenant shall have the right to place signage in the first
floor lobby of the Building (“Lobby Signage”) and all costs related to the
design, fabrication, installation, operation, maintenance and removal of the
Lobby Signage shall be at Tenant’s sole cost and expense (however the
Construction Allowance may be used for these purposes). The size, material, and
placement of the Lobby Sign shall be subject to Landlord’s reasonable approval.
Further, as long as Tenant leases four (4) full floors in the Building (i)
Tenant shall have the right to place an exterior sign on each of the north,
south and east sides of the Building (each, a "Choice Exterior Sign" and
collectively, the "Choice Exterior Signs") in the locations identified on
Exhibit T (the “Approved Choice Exterior Signage Locations”) or such other
locations as are reasonably acceptable to Landlord, (ii) if Landlord provides a
monument sign for Rockville Metro Plaza I and the Building (the design of which
shall be subject to Tenant's reasonable approval), Tenant shall have a prominent
listing on the top panel of the of the monument sign if such monument sign is to
list anything beyond the name and address of Rockville Metro Plaza I and the
Building, and (iii) subject to the provision below with respect to exterior
signs for the retail tenants on the Building, only one (1) exterior sign may be
placed on the Building identifying an office tenant of the Building other than
Tenant, provided, however, that such office tenant (the "Qualifying Other
Tenant") must be leasing and occupying at least one (1) full floor of the
Building (a "Non-Choice Exterior Sign"), and Landlord may only permit the
Non-Choice Exterior Sign if the existence of such sign shall in no way limit or
restrict Tenant's rights under this Lease or pursuant to applicable law with
respect to the Choice Exterior Signs. The Choice Exterior Signs shall be subject
to Tenant’s compliance with all applicable governmental regulations and receipt
of all required permits and approvals and Landlord’s approval of the size,
design and method of installation of the Choice Exterior Signs, which approval
shall not be unreasonably withheld, delayed, or conditioned (provided Landlord
hereby expressly permits the Choice Exterior Signs to be back-lit). Landlord
will cooperate with Tenant in Tenant’s efforts to obtain any governmental
approvals that are needed for the Choice Exterior Signs. Landlord shall cause
the Choice Exterior Signs to be installed at Tenant’s expense (subject to
application of the Construction Allowance) and all actual out-of-pocket
subsequent costs and expenses related to the operation, maintenance, repair and
removal of the Choice Exterior Signs shall be at Tenant’s sole cost and expense.


Retail tenants which are leasing store space in the Building shall be permitted
to install store identification signage in a customary size on the spandrel
between the ground floor and the P-6 level as more particularly identified on
Exhibit T (the "Retail Sign Band").
The Non-Choice Exterior Sign shall be located on the Retail Sign Band, unless
the Qualifying Other Tenant is a Qualified Landlord Affiliate (hereinafter
defined), in which event the Non-Choice Exterior Sign may only be placed in one
of the locations marked "Qualified Landlord Affiliate Potential Sign Locations"
on Exhibit T. As used herein, the term "Qualified Landlord Affiliate" shall mean
a parent, subsidiary or affiliate of Landlord.


Tenant shall have the right to place its logo in the elevator lobby and/or
hallways of each floor of the

--------------------------------------------------------------------------------

Building where Tenant leases the entire floor.


Landlord, at no cost to Tenant, will provide directional signage setting forth
Tenant’s suite number in each elevator lobby on a multi-tenant floor and on all
levels of the parking structure(s) serving the Building. Such directional
signage shall be in the Building Standard format consistent with the suite entry
signage, and subject to Tenant’s reasonable approval which approval shall not be
unreasonably withheld, delayed, or conditioned. In addition, Landlord, at
Tenant’s expense (subject to application of the Construction Allowance), will
provide a sign in the first floor elevator lobby and in each elevator cab, which
identifies the floor upon which Tenant’s reception area is located.


No other sign, advertisement or notice shall be inscribed, painted, affixed or
displayed in or about the Building by Tenant that is visible from the exterior
of the Building, except on the directories and doors of offices, and, on
multi-tenant floors only in such place and in such number, size, color and style
as is approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed). If any such sign, advertisement or notice is
nevertheless exhibited and such sign is not removed upon fifteen (15) days
written notice from Landlord, Landlord shall have the right, upon ten (10) days
prior written notice to Tenant to remove the same and Tenant shall be liable for
any and all expenses incurred by Landlord for said removal plus a reasonable
amount (not to exceed ten percent (10%)) for Landlord's overhead and supervision
in performance of such obligations shall be paid by Tenant to Landlord within
thirty (30) days of written demand as Additional Rent.


Landlord, subject to receipt of any required governmental approvals and at
Tenant’s expense (subject to application of the Construction Allowance), shall
erect a flag pole in a location which is reasonably acceptable to Tenant in the
front of the Building. Tenant, as long as Tenant leases and occupies at least
four (4) full floors in the Building, shall have the exclusive right to use such
flagpole and to hang, in addition to an American flag and Maryland flag, a flag
on the flagpole which contains the name and/or logo of Tenant, any Tenant brand
or any affiliate.


31.    Notices. All notices to be given under this Lease shall be in writing,
hand-delivered, sent by Federal Express or other reputable overnight courier, or
mailed by United States Certified or Registered Mail, return receipt requested,
postage prepaid. Notices should be delivered as follows:


(a)    To Landlord at the address specified in Section 1(a) (20) with a copy to
the Property Manager as specified in Section 1(a) (8).


(b)    To Tenant at the addresses specified in Sections 1(a) (18) and 1(a) (19).


Any such notice shall be deemed to be served on the date it is hand-delivered
(or hand-delivery is rejected) or delivered (or delivery is rejected) by Federal
Express or a similar overnight courier, or on the third (3rd) Business Day after
the date on which it is deposited in the U. S. mails. Landlord and Tenant shall
each have the right to change the person and/or address to which notices shall
be delivered upon notice thereof to the other party sent pursuant to the
provisions of this paragraph.


32.    Time. Landlord and Tenant acknowledge that time is of the essence in the
performance of any and all obligations, terms, and provisions of this Lease.


33.    Postponement of Performance. In the event that either party hereto shall
be delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, labor troubles, inability to procure labor or
materials, failure of power, restrictive governmental laws or regulations,
riots, insurrection, war, acts of God, fire or other casualty or other reason of
a similar or

--------------------------------------------------------------------------------

dissimilar nature beyond the reasonable control of the party delayed in
performing work or doing acts required under the terms of this Lease ( a “Force
Majeure Delay”) , then performance of such act shall be excused for the period
of the delay (but in no event by more than sixty (60) days) and the period for
the performance of any such act shall be extended for a period equivalent to the
period of such delay (but in no event by more than sixty (60) days). The
provisions of this paragraph shall not operate to excuse Tenant from the prompt
payment of Minimum Annual Rent or Additional Rent and shall not operate to
extend the Lease Term. The provisions of this paragraph shall not operate to
excuse Landlord from the prompt payment of any sums due to Tenant or to delay
any abatement rights of Tenant. Delays or failures to perform resulting from
lack of funds shall not be deemed delays beyond the reasonable control of a
party.


The parties agree that the provisions of this Section 33 shall not be applicable
with respect to (i) the Termination Events set forth in Section 3(b) hereof or
(ii) any termination, abatement, self-help and off-set rights set forth in this
Lease (including without limitation those set forth in Sections 10, 12, 23, 24
and Exhibit B) or (iii) the failure of Tenant to close on the acquisition of the
RMP III Land in accordance with the terms of Section 39(j) hereof. In addition,
the provisions of this Section 33 shall not be applicable to Landlord's
obligation to construct any portion of the Base Building Work pursuant to the
terms of this Lease or to respond to any submissions by Tenant in connection
with the Tenant’s Plans and Specifications and/or the Tenant Improvement Work.


34.    Broker. (a)    Tenant represents and warrants to Landlord that it has not
authorized any broker, agent or finder purporting to act on its behalf in
respect to this Lease transaction, other than Tenant’s Broker named in Section
1(a) (21) and Tenant hereby agrees to indemnify and hold harmless Landlord from
and against any cost, expense, claims, liability or damage resulting from a
breach of the representation and warranty herein contained. Landlord shall pay
the fee or commission payable to Landlord’s Broker and Tenant’s Broker in
accordance with the terms of a separate agreement.


(b)    Landlord represents and warrants to Tenant that it has not authorized any
broker, agent or finder purporting to act on its behalf in respect to this Lease
transaction, other than Landlord’s Broker named in Section 1(a) (21) and
Landlord hereby agrees to indemnify and hold harmless Tenant from and against
any cost, expense, claims, liability or damage resulting from a breach of the
representation and warranty herein contained.


35.    No Waiver. No provision of this Lease shall be deemed to have been waived
by Landlord or Tenant, unless such waiver is in writing signed by waiving party.
No waiver of any breach of any of the terms, covenants, agreements, or
conditions of this Lease, nor compromise or settlement thereof, shall be deemed
to constitute a waiver of any succeeding breach thereof, or a waiver of any
breach of any of the other terms, covenants, agreements, and conditions herein
contained. No employee of Landlord or of Landlord’s agents shall have any
authority to accept the keys of the Leased Premises prior to termination of this
Lease, and the delivery of keys to any employee of Landlord or Landlord’s agents
shall not operate as a termination of this Lease or a surrender of the Leased
Premises. The receipt by Landlord of any payment of Minimum Annual Rent or
Additional Rent with knowledge of the breach of any covenant of this Lease shall
not be deemed a waiver of such breach. The failure of Landlord to enforce any of
the Rules and Regulations made a part of this Lease, or hereafter adopted,
against Tenant or any other tenant in the Building shall not be deemed a waiver
of any such Rules and Regulations.


36.    Limitation of Liability. (a)    In consideration of the benefits accruing
hereunder, Tenant and all successors and assigns of Tenant covenant and agree
that in the event of any actual or alleged failure, breach or default hereunder
by Landlord: (a) the sole and exclusive remedy shall be

--------------------------------------------------------------------------------

against the interest of Landlord in the Land and the Building (including the
rental income, sales proceeds and proceeds from insurance or condemnation there
from), subject, however, to the prior rights of the holder of any mortgage
covering the Building or Landlord’s interest therein; (b) neither Landlord nor
(if Landlord is a partnership) any partner of Landlord nor (if Landlord is a
corporation) any shareholder of Landlord shall be personally liable with respect
to any claim arising out of or related to this Lease; (c) no partner or
shareholder of Landlord shall be sued or named as a party in any suit or action
(except as may be necessary to secure jurisdiction of Landlord); (d) no service
of process shall be made against any partner or shareholder of Landlord (except
as may be necessary to secure jurisdiction of Landlord); (e) any judgment
granted against any partner or shareholder of Landlord may be vacated and set
aside at any time as if such judgment had never been granted; and (f) these
covenants and agreements are enforceable both by Landlord and also by any
partner or shareholder of Landlord. No other assets of Landlord shall be subject
to levy, execution or other judicial process for the satisfaction of Tenant’s
claim. Nothing in this Section 36(a) shall be deemed to limit the personal
liability of the Damage Guarantor in connection with their guaranty of the
payment of Completion Delay Damages and/or Termination Event Damages.


(b)    Notwithstanding anything herein to the contrary, no officer, shareholder,
partner, director, member, or employee of Tenant shall have any personal
liability for the performance of Tenant’s obligations under this Lease or any
term, covenant or condition thereof.


37.    Transfer of the Building. In the event of the sale or other transfer of
Landlord’s right, title and interest in the Leased Premises or the Building
(except in the case of a sale-leaseback financing transaction in which Landlord
is the tenant), (i) Landlord shall transfer and assign to such purchaser or
transferee all amounts of pre-paid Minimum Annual Rent; and, (ii) the transferee
shall assume in writing all of Landlord’s obligations hereunder. Provided that
(i) and (ii) above have occurred and Tenant shall have received written notice
of such transfer, Landlord, without further act by either party hereto, shall be
released from all liability and obligations hereunder derived from this Lease
arising out of any act, occurrence or omission relating to the Leased Premises
or this Lease occurring after the consummation of such sale or transfer,
provided that the transferee shall have assumed all of Landlord’s obligations
hereunder. Tenant shall have no right to terminate this Lease nor to abate
Minimum Annual Rent nor to deduct from, nor set-off, nor counterclaim against
Minimum Annual Rent because of any sale or transfer (including, without
limitation, any sale-leaseback) by Landlord or its successors or assigns
(however nothing in this sentence shall be deemed to limit any abatement and
set-off rights of Tenant set forth in this Lease).
  
38.    Waiver of Counterclaim and Trial by Jury. Landlord and Tenant waive their
right to trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other (except for personal injury or
property damage) on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
of or occupancy of the Leased Premises, and any emergency statutory or any other
statutory remedy. Except for mandatory counterclaims, Tenant shall not interpose
any counterclaim or counterclaims or claims for set-off, recoupment or deduction
of Minimum Annual Rent or Additional Rent in a summary proceeding for nonpayment
of Minimum Annual Rent or Additional Rent or other action or summary proceeding
based on termination, holdover or other default in which Landlord seeks
repossession of the Leased Premises from Tenant.


39.    Special Terms.
(a)    Floor Plans.    Upon request from time to time, Landlord shall provide
Tenant

--------------------------------------------------------------------------------

with copies of the floor plans of the Building with respect to those floors
which are space contiguous with the Leased Premises and which set forth all
demising walls.


(b)    Supplemental Premises.     At any time prior to June 1, 2012, Tenant, by
written notice to Landlord (the "Supplemental Premises Notice"), may elect to
lease effective on the Lease Commencement Date, in addition to the Leased
Premises, up to 10,000 square feet of space on the P-6 level of the Building for
model room/showroom uses only (“Supplemental Premises”). The Supplemental
Premises Notice shall specify the approximate square footage required by Tenant
as Supplemental Premises. Notwithstanding the foregoing, until June 1, 2012,
Tenant shall have the right to change the size and configuration of the
Supplemental Premises or, if applicable, rescind its election to lease the
Supplemental Premises. Tenant shall have the right to configure the Supplemental
Premises subject to Landlord's reasonable approval (which approval shall not be
unreasonably withheld, conditioned or delayed). Landlord agrees that, subject to
the provisions of the next to last paragraph of this Section 39 (b), the
Supplemental Premises will be available to Tenant at an initial Minimum Annual
Rent equal to the product of (X) $20.00 multiplied by (Y) the number of rentable
square feet in the Supplemental Premises (as determined using the BOMA
Measurement Method and in accordance with the measurement
certification/re-measurement provisions of Article 2 of this Lease) per year. In
addition to Minimum Annual Rent, Tenant shall pay for (i) all electricity
utilized in the Supplemental Premises which shall be measured and charged to
Tenant on the basis of a check meter installed by Landlord, at Tenant’s cost
(but subject to the Construction Allowance) in connection with the demising of
the Supplemental Premises and (ii) if, but only if, the Supplemental Premises
require an FAR Transfer (as defined below) and such FAR Transfer causes an
increase in the Real Estate Taxes for the Building, Tenant’s Supplemental
Premises Proportionate Share (as defined below) of Real Estate Taxes.
Notwithstanding the foregoing, Tenant shall in no event be liable for any costs
associated with installing such check meter for the Supplemental Premises until
such costs would not exceed the Construction Period Maximum Liability. Landlord
shall not be obligated to provide Janitorial Services within the Supplemental
Premises and such services shall be contracted and paid for separately by
Tenant. Payment of rent for the Supplemental Premises shall be made in
accordance with the provisions of the first paragraph of Section 5 (a) hereof.


Tenant, subject to the application of the Construction Allowance, shall be
responsible for all alterations, modifications or improvements to the
Supplemental Premises except that Landlord shall reimburse, or credit, Tenant
for one-half (1/2) of the costs of any demising partitions.


The rental rate of $20.00 per rentable square foot is based, in part, on the
belief of Landlord and Tenant that, in order to provide the Supplemental
Premises in the Building, the Landlord may need to cause a transfer of
development density from Rockville Metro Plaza III in order to increase the
permitted Floor Area Ratio of the Building (an “FAR Transfer”). If the
Supplemental Premises can be provided without such an FAR Transfer then the
initial rental rate for the Supplemental Premises shall be Seventeen Dollars
($17.00) per usable square foot (as determined using the BOMA Measurement Method
and in accordance with the measurement certification/re-measurement provisions
of Article 2 of this Lease).
For the purposes of Section 5(a) (the possible reduction in the initial per
square foot rental rate for the initial Leased Premises), 14 (d) (parking) and
39(l) (Cash Flow Participation), fifty percent (50%) of the Supplemental
Premises leased by Tenant shall constitute “Creditable Square Footage”.


If, in order to provide the Supplemental Premises, Landlord and/or its Affiliate
is required to make an FAR Transfer from Rockville Metro Plaza III to the
Building then notwithstanding anything to the contrary herein, (1) the density
so transferred shall be part of the rentable area of the Building for the
purposes of determining Tenant’s Supplemental Proportionate Share with respect
to the payment of Real Estate Taxes and (2) the Tenant’s Supplemental Premises
Proportionate Share shall be the quotient (expressed as a percentage) resulting
from dividing (X) the number of rentable square feet in the Supplemental
Premises by (Y) the number of rentable square feet in the Building, including
the Supplemental Premises.


If Tenant elects to lease the Supplemental Premises, Landlord shall promptly
prepare and deliver a lease amendment which sets forth the size and location of
the Supplemental Premises and memorializes the terms pursuant to which Tenant
will lease the Supplemental Premises from Landlord.

--------------------------------------------------------------------------------



(c)    Storage Area; Additional Storage Area.    At any time prior to June 1,
2012, Tenant, by written notice to Landlord, may lease, in addition to the
Leased Premises, the Storage Area and the Supplemental Premises (if Tenant shall
have elected to Lease the Supplemental Premises), up to 2,800 additional usable
square feet of space for storage use on the P-6 level of the Building, unless
the parties mutually agree to locate the additional storage area in another
portion of the Building (“Additional Storage Area”). In its written notice,
Tenant shall specify the approximate square footage required by Tenant for the
Additional Storage Area. Tenant shall have the right to configure the Additional
Storage Area subject to Landlord's reasonable approval, which approval shall not
be unreasonably withheld, conditioned or delayed. Landlord agrees that the
Additional Storage Area will be available to Tenant at an initial Minimum Annual
Rent equal to the product of (X) $14.00 multiplied by (Y) the number of usable
square feet in the Additional Storage Area (determined in accordance with the
BOMA Measurement Method and in accordance with the measurement
certification/re-measurement provisions of Article 2 of this Lease). Tenant
shall not be required to pay any Basic Operating Charges with respect to the
Storage Area and any Additional Storage Area. Landlord shall not be obligated to
provide Janitorial Services to the Storage Area and any Additional Storage Area.
Payment of rent for the Storage Area and any Additional Storage Area shall be
made in accordance with the provisions of the first paragraph of Section 5 (a)
hereof. Tenant, subject to the application of the Construction Allowance, shall
be responsible for all alterations, modifications or improvements to the Storage
Area and any Additional Storage Area except that Landlord shall reimburse, or
credit, Tenant for one-half (1/2) of the costs of any demising partitions.


The useable square footage of the Storage Area and any Additional Storage Area
shall not be included in any determination of Tenant's Proportionate Share.


If Tenant elects to lease any Additional Storage Area, Landlord shall promptly
prepare and deliver a lease amendment which sets forth the size and location of
the Additional Storage Area and memorializes the terms pursuant to which Tenant
will lease the Additional Storage Area from Landlord.


(d)    Office Space Options.


(i)    Pre-Rent Commencement Expansion.     By giving written notice to Landlord
prior to June 1, 2012, Tenant shall have the option of increasing the size of
the Leased Premises by up to 22,963 rentable square feet (“Pre-Commencement
Expansion Space”) under all of the same terms and conditions as the initial
Leased Premises (including, but not limited to, the possible reduction in the
initial per square foot rental rate, the per square foot Construction Allowance
and initial build-out period of no less than six (6) months). The
Pre-Commencement Expansion Space must be contiguous to the initial Leased
Premises and, if the Pre-Commencement Expansion Space does not constitute a full
floor of the Building, must be in a location reasonably acceptable to Landlord
and must leave Landlord premises on that floor that, in Landlord’s reasonable
opinion, are leaseable to third parties (i. e. reasonable size (it being agreed
that a square footage of at least 4,600 rentable square feet shall be deemed to
be reasonable so long as such space shall comply with any legal requirements
with respect to egress)and dimensions, elevator exposure and window line). The
Pre-Commencement Expansion Space will be measured in accordance with the BOMA
Measurement Method and in accordance with the measurement
certification/re-measurement provisions of Article 2 of this Lease. In
connection with the leasing of the Pre-Commencement Expansion Space Tenant shall
have the option but not the obligation to lease additional parking spaces at the
ratio set forth in Section 14(d) hereof at the then current parking charge.


If Tenant elects to lease the Pre-Commencement Expansion Space, Landlord shall
promptly prepare and deliver a lease amendment which sets forth the size and
location of the Pre-Commencement Expansion Space and memorializes the terms
pursuant to which Tenant will lease the Pre-Commencement Expansion Space from
Landlord.



--------------------------------------------------------------------------------

(ii)    Post Rent Commencement.    


(1)    First Expansion Space    .    During the first six (6) months following
the Rent Commencement Date, Tenant shall have the option, exercisable upon
written to Landlord, to increase the size of the Leased Premises by leasing up
to one-half (1/2) of the rentable square feet on a floor of the Building (the
“First Expansion Space”) under all of the same terms and conditions as the
Leased Premises except that the Construction Allowance shall be the product of
(X) $.5625 multiplied by (Y) the length of time (as expressed in months and
fractions of months) remaining in the initial Lease Term as of the First
Expansion Space Allowance Determination Date (as hereinafter defined). As used
herein, the term "First Expansion Space Allowance Determination Date" shall mean
the earlier to occur of (a) the date when Tenant signs this Lease amendment with
respect to the First Expansion Space and (b) provided Tenant signs this Lease
amendment with respect to the First Expansion Space within ten (10) days of
Tenant's receipt of a factually correct copy of such document, the date which is
fifteen (15) days after Tenant's exercise of its option to lease the First
Expansion Space. The First Expansion Space must be contiguous to the Leased
Premises (i.e. on the floor above or below the Leased Premises) and must be in
location reasonably acceptable to Landlord and must leave Landlord space, as
reasonably determined by Landlord, on that floor is leaseable to third parties
(i. e. reasonable size (it being agreed that a square footage of at least 4,600
rentable square feet shall be deemed to be reasonable so long as such space
shall comply with any legal requirements with respect to egress) and dimensions,
elevator exposure and window line). The First Expansion Space will be measured
in accordance with the BOMA Measurement Method and in accordance with the
measurement certification/re-measurement provisions of Article 2 of this Lease.
Tenant’s obligation to pay Basic Monthly Rent and Additional Rent for the First
Expansion Space shall begin on the date one hundred twenty (120) days after
Landlord delivers vacant possession of the First Expansion Space to Tenant in
broom clean condition. In connection with the leasing of the First Expansion
Space Tenant shall have the option but not the obligation to lease additional
parking spaces at the ratio set forth in Section 14(d) hereof at the then
current parking charge.


If Tenant elects to lease the First Expansion Space, Landlord shall promptly
prepare and deliver a lease amendment which sets forth the size and location of
the First Expansion Space and memorializes the terms pursuant to which Tenant
will lease First Expansion Space from Landlord.


(2)    Second Expansion Space.    In addition to the First Expansion Space,
Tenant shall have the option, upon giving Landlord written notice (the "Second
Expansion Space Exercise Notice") no later than the last day of the
fifty-seventh (57th) month of the Lease Term, to lease between 8,000 - 12,000
rentable square feet of space contiguous with the Leased Premises (the “Second
Expansion Space”) for the balance of the Lease Term (or exercised renewal option
term, as applicable). The Second Expansion Space of between 8,000 – 12,000
rentable square feet shall be designated in writing by Landlord to Tenant within
eighteen (18) months after the Rent Commencement Date. The Second Expansion
Space shall be in a configuration which is reasonably acceptable to Tenant and
shall encompass (at least in part) a portion of the space on the floor along the
Route 355 side of the Building.


Landlord shall cause the Second Expansion Space to become available for lease by
Tenant during the sixth (6th) Lease Year [i. e., notwithstanding anything herein
to the contrary Landlord will not sign a lease or lease amendment with any
tenants (other than Tenant) that would permit such tenant or tenants to remain
in occupancy of any portion of the Second Expansion Space after the last day of
the sixth (6th) Lease Year if Tenant exercises its option to lease the Second
Expansion Space].


Within five (5) Business Days after Landlord receives the Second Expansion Space
Exercise Notice,

--------------------------------------------------------------------------------

Landlord shall advise Tenant in writing of the projected date for delivery to
Tenant of the Second Expansion Space (the “Planned Second Expansion Space
Delivery Date”), which Planned Second Expansion Space Delivery Date shall occur
during the 6th Lease Year. Landlord acknowledges and agrees that while Landlord
may execute and deliver leases with third parties for all or a portion of the
Second Expansion Space (1) any such third party lease must contain a
cancellation clause permitting Landlord to terminate any such third party lease
or relocate any such third party tenant if Tenant exercises its option to lease
the Second Expansion Space and (2) if Tenant exercises its option to lease the
Second Expansion Space, Landlord will exercise the termination or relocation
clause in any such third party lease. Landlord shall provide Tenant with copies
of any leases entered into by Landlord with respect to any portion of space that
could become the Second Expansion Space (provided the provisions of any such
lease other than those setting forth the relocation and termination provisions
with respect to the space that could become the Second Expansion Space may be
redacted).


Landlord shall deliver the Second Expansion Space to Tenant in broom clean
condition with the prior occupant’s property having been removed there from but
otherwise in its then current as-is, where-is condition. Landlord will endeavor
(using all reasonable means) to deliver the Second Expansion Space to Tenant on
the Planned Second Expansion Space Delivery Date [and, in the event any tenant
in occupancy holds over, Landlord will take the necessary legal action to cause
the tenant (or tenants) to vacate the Second Expansion Space]. In the event
Landlord fails to deliver the Second Expansion Space to Tenant by the date which
is sixty (60) days after the Planned Second Expansion Space Delivery Date (the
"Outside Second Expansion Space Planned Delivery Date"), Minimum Annual Rent and
any other rental obligations with respect to the Second Expansion Space shall be
abated one day for each day after the Outside Second Expansion Space Planned
Delivery Date that the Second Expansion Space has not been delivered to Tenant.
Landlord will provide a per square foot allowance for tenant improvements in the
Second Expansion Space in an amount equal to the product of (X) $.5625
multiplied by (Y) the number of months between the month Landlord delivers
vacant possession of the Second Expansion Space to Tenant in the condition
required by the terms of this Lease and the Expiration Date of the initial Lease
Term (the “Second Expansion Space Improvement Allowance”). The Second Expansion
Space Improvement Allowance may be used for tenant improvements in the entire
Leased Premises (including the Second Expansion Space) and must be drawn against
(and shall be disbursed) in the same manner and with the same procedures that
the initial Construction Allowance is payable and disbursed hereunder pursuant
to the terms of Exhibit B-3.


The per square foot Minimum Annual Rent for the Second Expansion Space shall be
100% of the then current Fair Market Rental (as hereinafter defined) for office
space in Comparable Buildings in the Market Area (with consideration given to
the proximity to Metro) as determined by mutual agreement between Landlord and
Tenant and based on the criteria set forth below with respect to annual
adjustments in Minimum Annual Rent and the Basic Operating Charge Amount and
Base Year [or if Landlord and Tenant are unable to agree upon the Fair Market
Rental within thirty (30) days after delivery of the Second Expansion Space
Exercise Notice then Tenant, at its option, may either (i) rescind the Second
Expansion Space Exercise Notice or (ii) agree to submit the determination of the
Fair Market Rental to arbitration in accordance with the terms of Exhibit E and
be bound by the results thereof and based on the criteria set forth below with
respect to annual adjustments in Minimum Annual Rent and the Base Year. The
leasing of the Second Expansion Space shall include an annual adjustment to the
Minimum Annual Rent in the same percentage and occur on the same date as the
adjustment for the Minimum Annual Rent for the initial Leased Premises (provided
that if the Second Expansion Space Rent Commencement Date is less than six (6)
months from the commencement of the next Lease Year (the “Upcoming Lease Year”),
Minimum Annual Rent with respect to the Second Expansion Space shall not be
increased until the commencement of this Lease Year which begins after the end
of the Upcoming Lease Year. In addition,

--------------------------------------------------------------------------------

the Base Year for the Second Expansion Space shall be equal to the Basic
Operating Charges for first twelve (12) months after the Second Expansion Space
Rent Commencement Date. Tenant’s obligation to pay Basic Monthly Rent and
Additional Rent for the Second Expansion Space shall begin on the date one
hundred twenty (120) days after Landlord delivers vacant possession of the
Second Expansion Space to Tenant in broom clean condition with the prior
occupant’s property having been removed there from (the “Second Expansion Space
Rent Commencement Date”). In connection with the leasing of the Second Expansion
Space Tenant shall have the option but not the obligation to lease additional
parking spaces at the ratio set forth in Section 14(d) hereof at the then
current parking charge.


All other terms and conditions of this Lease shall apply to the Second Expansion
Space. At such time as Landlord and Tenant shall have agreed upon the terms with
respect to the leasing of the Second Expansion Space (including if pursuant to
Exhibit E), Landlord shall promptly prepare and deliver a lease amendment which
sets forth the size and location of the Second Expansion Space and memorializes
the terms pursuant to which Tenant will lease the Second Expansion Space from
Landlord.


(3)    Third Expansion Space.     Provided Tenant (i) shall have exercised its
option to extend the Lease Term by written notice in accordance with Exhibit E
or pursuant to any other agreement between Landlord and Tenant, and (ii) gives
Landlord written notice of its intention to do so not later than the end of the
one hundred seventeenth (117th) month of the Lease Term (the “Third Expansion
Space Exercise Notice”) Tenant shall have the right to lease between 8,000 -
12,000 rentable square feet space contiguous with the Leased Premises (the
“Third Expansion Space”) for the balance of the Lease Term (as extended in
connection with the exercise of any of its renewal rights). The Third Expansion
Space of between 8,000 – 12,000 rentable square feet shall be designated in
writing by Landlord to Tenant not later than the end of the seventh (7th) Lease
Year. The Third Expansion Space shall be in a configuration which is reasonably
acceptable to Tenant and shall encompass (at least in part) a portion of the
space on the floor along the Route 355 side of the Building.


Landlord shall cause the Third Expansion Space to become available for lease by
Tenant during the eleventh (11th) Lease Year (the "Third Expansion Space
Delivery Period") [i. e., notwithstanding anything herein to the contrary the
Landlord will not sign a lease or lease amendment with any tenants (other than
Tenant) that would permit such tenant or tenants to remain in occupancy of the
Third Expansion Space after the last day of the Third Expansion Space Delivery
Period if Tenant exercises its option to lease the Third Expansion Space].


Within fifteen (15) days after Landlord receives Tenant’s written notice
exercising its right to lease the Third Expansion Space, Landlord shall advise
Tenant in writing of the projected date for delivery to Tenant of the Third
Expansion Space (the “Planned Third Expansion Space Delivery Date”), which
Planned Third Expansion Space Delivery Date shall occur during the Third
Expansion Space Delivery Period. Landlord acknowledges and agrees that while
Landlord may execute and deliver leases with third parties for all or a portion
of the Third Expansion Space (1) any such third party lease must contain a
cancellation clause permitting Landlord to terminate any such third party lease
or relocate any such third party tenant if Tenant exercises its option to lease
the Third Expansion Space and (2) if Tenant exercises its option to lease the
Third Expansion Space Landlord will exercise the termination or relocation
clause in any such third party lease. Landlord shall provide Tenant with copies
of any leases entered into by Landlord with respect to any portion of space that
could become the Third Expansion Space (provided the provisions of any such
lease other than those setting forth the relocation and termination provisions
with respect to the space that could become the Third Expansion Space may be
redacted).


Landlord shall deliver the Third Expansion Space to Tenant in broom clean
condition with the prior

--------------------------------------------------------------------------------

occupant’s property having been removed there from its then current as-is,
where-is condition. Landlord will endeavor (using all reasonable means) to
deliver the Third Expansion Space to Tenant on the Planned Third Expansion Space
Delivery Date (and, in the event any tenant in occupancy holds over, Landlord
will take the necessary legal action to cause the tenant (or tenants) to vacate
the Third Expansion Space). In the event Landlord fails to deliver the Third
Expansion Space to Tenant by the date which is sixty (60) days after the Planned
Third Expansion Space Delivery Date (the "Outside Planned Third Expansion Space
Delivery Date"), Minimum Annual Rent and any other rental obligations with
respect to the Third Expansion Space shall be abated one day for each day after
the Outside Third Expansion Space Delivery Date that the Third Expansion Space
has not been delivered to Tenant.


Any concession package (such as any improvement allowances and rental
abatements) to be provided in connection with the leasing of the Third Expansion
Space shall be determined in connection with the determination of Fair Market
Rent for the Third Expansion Space.


The per square foot Minimum Annual Rent for the Third Expansion Space shall be
100% of the then current Fair Market Rental for office space in Comparable
Buildings the Market Area (with consideration given to the proximity to Metro)
as determined by mutual agreement between Landlord and Tenant and based on the
criteria set forth below with respect to annual adjustments and the Basic
Operating Charge Amount and Base Year (or if Landlord and Tenant are unable to
agree upon the Fair Market Rental within thirty (30) days after delivery of the
Third Expansion Space Exercise Notice then Tenant, at its option, may either (i)
rescind the Third Expansion Space Exercise Notice or (ii) agree to submit the
determination of the Fair Market Rental to arbitration in accordance with the
terms of Exhibit E and be bound by the results thereof and based on the criteria
set forth below with respect to annual adjustments in Minimum Annual Rent and
the Base Year. The leasing of the Third Expansion Space shall include an annual
adjustment to the Minimum Annual Rent in the same percentage and occur on the
same date as the adjustment for the Minimum Annual Rent for the initial Leased
Premises (provided that if the Third Expansion Space Rent Commencement Date is
less than six (6) months from the commencement of the next Lease Year (the
“Upcoming Lease Year”), Minimum Annual Rent with respect to the Third Expansion
Space shall not be increased until the commencement of this Lease Year which
begins after the end of the Upcoming Lease Year. In addition, the Base Year for
the Third Expansion Space shall be equal to the Basic Operating Charges for the
first twelve (12) months after the Third Expansion Space Rent Commencement Date.


Tenant’s obligation to pay Basic Monthly Rent and Additional Rent for the Third
Expansion Space shall begin on the date one hundred twenty (120) days after
Landlord delivers vacant possession of the Third Expansion Space to Tenant in
broom clean condition with the prior occupant’s property having been removed
there from (the “Third Expansion Space Rent Commencement Date”). In connection
with the leasing of the Third Expansion Space Tenant shall have the option but
not the obligation to lease additional parking spaces at the ratio set forth in
Section 14(d) hereof at the then current parking charge.


All other terms and conditions of this Lease shall apply to the Third Expansion
Space. At such time as Landlord and Tenant shall have agreed upon the terms with
respect to the leasing of the Third Expansion Space (including if pursuant to
Exhibit E), Landlord shall promptly prepare and deliver a lease amendment which
sets forth the size and location of the Third Expansion Space and memorializes
the terms pursuant to which Tenant will lease the Third Expansion Space to
Landlord.


(4)     Continuing Right of First Offer to Lease.    Subject to Section 39 (d)
(ii) (1) and (2) and (3), and the terms of this Section 39(d)(iii)(4), Tenant
shall have a continuous right of first offer to lease any space in the Building
that becomes available for lease after

--------------------------------------------------------------------------------

the first time that it is leased to a third party (“ROFO Space”). If any ROFO
Space becomes available for lease during the last thirty-six (36) months of the
Lease Term then in order to lease the ROFO Space Tenant must exercise its option
to renew this Lease. Upon request from time-to-time, Landlord shall advise
Tenant when spaces are anticipated to become available for lease, subject to any
rights of renewal to tenants leasing the ROFO Space.


When ROFO Space becomes available then before offering such space to third
parties Landlord shall advise Tenant of the terms and condition under which
Landlord will be marketing the ROFO Space, including but not limited to size and
location of the ROFO Space, term, rental rate, base year for pass-throughs,
improvement allowance and the like (“Landlord’s Notice”). The Landlord's ROFO
Notice shall set forth the date (the "Planned ROFO Space Delivery Date") upon
which Landlord would intend to deliver the ROFO Space to Tenant, which Planned
ROFO Space delivery Date shall be no later than twelve (12) months after the
date of delivery of Landlord's Notice. Tenant shall have ten (10) Business Days
after receipt of Landlord’s Notice to notify Landlord if Tenant will lease the
ROFO Space that is the subject of Landlord’s Notice. If Tenant responds
affirmatively to Landlord’s Notice, then Tenant and Landlord will execute an
amendment to this Lease that incorporates the applicable portion of the ROFO
Space using the economic terms and conditions set forth in Landlord’s Notice;
except that (i) as long as at least three (3) years remain on the term of this
Lease the term of the ROFO Space shall be co-terminus with the Term or Extension
Term as applicable; and (ii) unless otherwise agreed Tenants obligation to pay
Basic Monthly Rent and Additional Rent for the portion of the ROFO Space leased
shall begin on the date (the "ROFO Space Rent Commencement Date") which is one
hundred twenty (120) days after the date Landlord delivers vacant possession of
the ROFO Space to Tenant in broom clean condition with the prior occupant’s
property removed there from; and (iii) if the term of the lease for the ROFO
Space (as incorporated into this Lease) is shorter than the term set forth in
Landlord’s Notice, then any allowances or inducements set forth in Landlord’s
Notice shall be prorated in the same proportion that the number of months in the
term of the this Lease as it relates to the ROFO Space bears to the number of
months in the term as set forth in Landlord’s Notice. The rental rate for the
ROFO Space shall be 100% of the then current Fair Market Rental Value for office
space in Comparable Buildings in the Market Area (with consideration given to
the proximity to Metro) . If Tenant responds affirmatively to Landlord’s Notice
but does not agree to the rental rate set forth therein and Landlord and Tenant
cannot agree on the rental rate within ten (10) Business Days then Tenant may,
at its option, withdraw its notice to lease the ROFO Space or agree to submit
the determination of the Fair Market Rental Value to arbitration in accordance
with the terms of Exhibit E and be bound by the results thereof.


The leasing of the ROFO Space shall include an annual adjustment to the Minimum
Annual Rent in the same percentage and on the same day as the adjustment for the
Minimum Annual Rent for the initial Leased Premises (provided that if the ROFO
Space Rent Commencement Date is less than six (6) months from the commencement
of the Upcoming Lease Year, Minimum Annual Rent with respect to the ROFO Space
shall not be increased until the commencement of this Lease Year which begins
after the end of the Upcoming Lease Year. In addition, the Basic Operating
Charge Amount and Base Year for the ROFO Space shall be equal to the Landlord’s
Basic Operating Charges for the first twelve (12) months after the ROFO Space
Rent Commencement Date. In connection with the leasing of the ROFO Space Tenant
shall have the option but not the obligation to lease additional parking spaces
at the ratio set forth in Section 14(d) hereof at the then current parking
charge.


In the event Landlord fails to deliver the ROFO Space to Tenant by the date
which is sixty (60) days after the Planned ROFO Space Delivery Date (the
"Outside Planned ROFO Space Delivery Date"), Basic Monthly Rent and any other
rental obligations with respect to the ROFO Space shall be abated one day for
each day after the Outside ROFO Space Delivery Date that the ROFO Space has not
been delivered

--------------------------------------------------------------------------------

to Tenant.


All other terms and conditions of this Lease shall apply to the ROFO Space. At
such time as Landlord and Tenant shall have agreed upon the terms with respect
to the leasing of the ROFO Space, Landlord shall promptly prepare a lease
amendment which memorializes the terms pursuant to which Tenant will lease the
ROFO Space.


If Tenant declines to lease the ROFO Space (or does not respond to the
Landlord’s Notice) then Landlord shall be free to lease the ROFO Space without
further notice to Tenant; provided, however that if (i) the Landlord has not
consummated a lease for the ROFO Space within nine (9) months after the date of
Landlord’s Notice or (ii) the net effective rental rate upon which Landlord is
willing to lease the ROFO Space is more than five percent (5%) less than the net
effective rental rate set forth in Landlord’s Notice then Landlord shall send a
new Landlord’s Notice to Tenant.


(e)    Contraction Right.    At the end of the fifth (5th) Lease Year
(“Contraction Date”) Tenant shall have the one–time right to terminate this
Lease as to a portion of the Leased Premises in order to reduce the size of the
Leased Premises (excluding the Supplemental Premises, if any, and the Storage
Area) by between 5,000 and 25,000 rentable square feet (the “Contraction Space”)
but in no event may Tenant reduce the size of the Leased Premises (excluding the
Supplemental Premises, if any, and the Storage Area) below 125,000 rentable
square feet. The Contraction Space must be contiguous, all on one (1) floor, in
a location that provides close elevator access and in a configuration that
presents, in Landlord’s reasonable opinion, a leaseable unit. In order to
exercise this option to terminate this Lease as to the Contraction Space Tenant
shall:






(i)    Give Landlord at least twelve (12) months prior written notice; provided
however that if Tenant gives less than 12 months prior written notice it may
cure such failure by paying Landlord the Notice Fee (as hereinafter defined).
For example, if Tenant gives twelve (12) months written notice of its exercise
of this right then no Notice Fee shall be payable but if Tenant only gives
Landlord three (3) months written notice then a “Notice Fee” equal to nine (9)
months Basic Monthly Rent and Additional Rent shall be payable on the
Contraction Space.


(ii)    In addition to any Notice Fee, pay Landlord a Termination Fee for the
Contraction Space equal to the sum of (i) six (6) months of Basic Monthly Rent
and Additional Rent on the Contraction Space; plus (ii) the portion of the
Construction Allowance (and Additional Construction Allowance, if any) and the
real estate commissions actually paid by Landlord on the Contraction Space that
would remain unamortized on the date that is six (6) months after the
Contraction Date each being amortized over the initial Lease Term in equal
monthly installments with interest at a rate of eight percent (8%).


(iii)    The Notice Fee, if any, shall be paid on the date Tenant’s notice is
given. The Termination Fee shall be paid in full not less than thirty (30) days
prior to the Contraction Date. If Tenant does not timely pay the Notice Fee or
the Termination Fee then the termination shall not be effective and this Lease
shall remain in full force and effect for the Contraction Space.


(iv)     On or before the Contraction Date Tenant shall vacate the Contraction
Space leaving it in the condition required under this Lease.


(f)    LEED.        The Building is being designed, and will be constructed, in
such

--------------------------------------------------------------------------------

a way that it can, and will, be submitted to the United States Green Building
Council (“USGBC”) for final certification at the LEED Silver level. Tenant, in
its Tenant Improvement Work, will reasonably cooperate in such efforts. Landlord
will submit the Building for final certification no later than 2 months from the
date the Base Building Certificate of Occupancy shall have been issued. Landlord
will make commercially reasonable efforts to cause the USGBC to certify the
Building at no less than the LEED Silver Level; however, Landlord makes no
representations or warranties that such certification or certification at any
LEED level will be obtained. Landlord, in its Base Building Work, shall comply
with the City of Rockville’s Green Building Requirements (at no cost to the
Tenant) in addition to the LEED requirements. Tenant, in its Tenant Improvement
Work, shall comply with the City of Rockville’s Green Building Requirements; and
further, Tenant agrees that the Tenant Improvement Work in the Leased Premises
related to the HVAC system shall be designed and constructed to be in compliance
with ASHRAE Standard 55-2004, Thermal Comfort Conditions for Human Occupancy and
in accordance with LEED Credit EQc7; Thermal Comfort Design”.


(g)    Intentionally Omitted.


(h)    Roof Rights.    Tenant shall have the non-exclusive right to install and
operate supplemental heating, ventilating and air conditioning equipment and
antennae, satellite dishes, and other communication systems for Tenant’s
business conducted in the Leased Premises on the roof of the Building in
accordance with Exhibit I.
The number of pieces of equipment, antennae, and/or satellite dishes shall be
subject to Landlord’s reasonable approval.








(i)    Negative Covenants.    


(i)     Landlord will not lease space in the Building to an entity primarily
engaged in the hotel, lodging or hospitality business without Tenant’s approval,
which approval may be granted or withheld in Tenant’s sole discretion. Landlord
shall keep this prohibition confidential and shall not disclose the existence or
substance of this prohibition without the prior written consent of Tenant; and


(ii)     Landlord shall cause its affiliate F. P. Rockville III Limited
Partnership (“FP III”) to record a covenant (in form and content which is
reasonably satisfactory to Tenant), at no cost to Tenant, among the land records
of Montgomery County, Maryland simultaneously with the execution of this Lease,
which covenant shall state that the adjoining site (the “RMP III Land”) may not
be used for hotel purposes without Tenant’s approval, which approval may be
granted or withheld at Tenant’s sole discretion (the “No Hotel Use Covenant”).
FP III shall cause the beneficiary of any deed of trust or other lien
encumbering the RMP III Land at the time of the recordation of the No Hotel Use
Covenant to subordinate such lien to the No Hotel Use Covenant by the
recordation of a subordination document among the Land Records of Montgomery
County, Maryland.


Each of the foregoing covenants shall expire, without any necessity for approval
or consent by Tenant if (A) Tenant no longer leases at least 100,000 rentable
square feet comprised of the office space and the Creditable Square Footage of
the Supplemental Premises, (B) an uncured default exists beyond the applicable
notice and cure period and Landlord pursues its remedies under Section 20 hereof
(unless such default is subsequently cured) or (C) this Lease is terminated in
connection with the right of either party under this Lease to do so. In
addition, the No Hotel Use Covenant shall expire if Tenant either (Y)

--------------------------------------------------------------------------------

acquires the RMP III Land in accordance with the provisions of the Purchase
Option Agreement (as hereinafter defined) and the RMP III Land Purchase
Agreement (as defined in the Purchase Option Agreement) or (Z) exercises the
Purchase Option (as hereinafter defined) and fails to purchase the RMP III Land
due to a default under RMP III Land Purchase Agreement (as defined in the
Purchase Option Agreement) (as opposed to closing not occurring due to (i) any
condition precedent to closing not being satisfied or (ii) any provision in the
RMP III Land Purchase Agreement which permits Tenant to terminate the RMP III
Land Purchase Agreement).


(j)    RMP III Land.    


(i)    As part of the consideration to Tenant for its execution of this Lease,
FP III has granted to Tenant an option to acquire the RMP III Land (the
"Purchase Option") pursuant to the terms of a separate agreement by and between
FP III and Tenant (the "Purchase Option Agreement"). Notwithstanding anything
contained in the Purchase Option Agreement FP III and Tenant acknowledge and
agree that the Purchase Option Agreement shall become null and void and of no
further force or effect if at the time of the closing in connection with
Purchase Option (A) Tenant is not leasing at least 125,000 rentable square feet
comprised of the office space and the Creditable Square Footage of the
Supplemental Premises and/or (B) an uncured default exists under this Lease
beyond the expiration of any applicable notice and cure period


(ii)    If Tenant (or an Affiliate) acquires the RMP III Land and develops a
hotel thereon, Landlord shall record a covenant running with the Land which
grants to Tenant the right to use up to seventy (70) parking spaces in the
Building parking garage for use by the hotel at no additional cost above
Tenant’s monthly parking permit rate; however, Tenant shall be responsible for
any operating costs needed to accommodate the hotel’s use of the parking garage
after normal business hours. For example, but not by way of limitation, if
Landlord does not employ a parking attendant after Standard Building Operating
Hours but Tenant elects to have a parking attendant on hand after those hours
then Tenant shall be responsible for all costs related to the use of a parking
attendant after Standard Building Operating Hours. This covenant shall be null
and void if the RMP III Land is not being used as a hotel site. Further, if and
when Landlord determines to redevelop the Land then during such redevelopment
period Landlord, at Landlord’s expense, may provide these seventy (70) spaces in
an off-site location within a .25 mile radius of the RMP III Land.


(k)    Intentionally Omitted.        
 
(l)    Cash Flow Participation.    As part of the consideration to Tenant for
its execution of this Lease, Landlord agrees that, subject to the provisions of
the last sentence of next succeeding paragraph, Tenant will receive during the
Lease Term a cash flow participation and preference in the cash flow of Landlord
("Cash Flow Participation") equal to the greater of: (1) $1.58 times the total
rentable square feet of the initial Leased Premises along with any Creditable
Square Footage, each determined one-time only as of the Rent Commencement Date,
per Lease Year (the “Fixed Payment Amount”), or (2) seven percent (7%) of the
annual Distributable Cash Flow (as hereinafter defined) including Excess
Proceeds (as herein defined) of sale or refinancing, provided, however, in the
event the Distributable Cash Flow is less than the Fixed Payment Amount in any
lease year, such shortfall shall accrue and earn interest at six percent (6%)
compounded annually to be paid out from the next available cash flow. The Cash
Flow Participation shall be payable in arrears not later than July 31 (beginning
July 31, 2014) for the preceding Lease Year. When Landlord pays the Fixed
Payment Amount or makes the payment of Distributable Cash Flow, Landlord shall
provide Tenant with a written statement, certified as true and correct by a
Manager of Landlord, setting forth the calculation of Distributable Cash Flow
and Excess Proceeds, if applicable, including in each instance reasonable
back-up therefore. If Tenant disagrees with Landlord’s calculation of
Distributable Cash Flow or Excess Proceeds then, provided Tenant give Landlord
written notice of such disagreement within thirty (30) days after receipt of
Landlord’s payment and calculation, Tenant shall have audit rights similar to
those set forth in Section 5 (e) of this Lease.


Tenant’s right to the Cash Flow Participation shall continue during the Lease
Term and any Extension Option periods unless (1) Landlord or an affiliate of
Landlord no longer owns the Building (an "Ownership

--------------------------------------------------------------------------------

Transfer Event") or (2) an uncured default exists beyond the expiration of any
applicable notice and cure period and Landlord pursues its remedies under
Section 20 hereof to terminate this Lease or terminate Tenant’s right to possess
the Leased Premises (even if such default is subsequently cured) or (3) Tenant
no longer leases at least four (4) full floors in the Building for office uses.


In connection with an Ownership Transfer Event prior to the expiration of the
tenth (10th) Lease Year, Landlord shall pay to Tenant an amount equal to the
greater of (i) seven percent (7%) of the Excess Proceeds and (ii) the present
value of the amount equal to the Projected Aggregate Fixed Payment Amount (as
hereinafter defined) discounted using an eight percent (8%) discount rate (the
"Discounted Aggregate Fixed Payment Amount"). As used herein the term "Projected
Aggregate Fixed Payment" shall be the aggregate of what the Fixed Payment
Amounts would have been for each Lease Year commencing with this Lease Year in
which the Ownership Transfer Event occurs and ending with the tenth (10th) Lease
Year as if the Ownership Transfer Event shall have never occurred.


Said Cash Flow Participation shall be established in a separate Cash Flow
Participation Agreement between Landlord and Tenant, or an affiliate of Tenant.
Tenant shall have no ownership interest in F. P. Rockville II or its successor.


For purposes of determining Tenant’s Cash Flow Participation, “Distributable
Cash Flow” shall mean:


(1)    The actual gross revenues received from the operation of RMP II (but not
including any funds received by Landlord by reason of its participation in the
State of Maryland “Brownfields” program) less all amounts actually paid in cash
by Landlord with respect to debt payments, capex expenditures, expenses, escrows
and reasonable reserves directly related to or arising from the operation and
maintenance of the Building and maintaining the legal existence of Landlord.


(2)    “Excess Proceeds” of sale or refinancing shall mean the gross sales price
or amount of the new mortgage less (in order of priority) (i) the outstanding
balance of any third party debt or mortgage at the time of said sale or
refinancing (ii) the actual costs of sale or refinancing, (iii) any and all
liabilities to third parties directly related to or arising from the operation
and maintenance of the Building not otherwise funded by other sources or
escrows, (iv) all accrued interest, if any, on Landlord’s Equity (hereinafter
defined), which interest rate shall accrue at a rate of 6% per year, compounded
annually, (v) the remaining balance, if any, of Landlord’s Equity at the time of
such sale or refinancing, and (vi) reasonable reserves for outstanding payables
and liabilities directly related to or arising from the operation and
maintenance of the Building that do or may exist following such sale or
refinancing.
  
(3)    “Landlord’s Equity” shall mean the total project cost of the development
and construction of the Building (as established by Landlord and its
construction lender at the Construction Loan Closing) less the amount of the
construction loan. Tenant acknowledges that Landlord’s Equity may include both
cash funded by Landlord and Land value as established by Landlord and its
construction lender at the Construction Loan Closing.
    
(m)    Back-Up Generator.    Tenant, at its election, may install a back-up
generator and fuel tank on the Building roof, in the parking garage, or another
mutually agreed location for Tenant’s exclusive use. In addition, Tenant shall
have the right to install conduits and cables from the generator and fuel tank
to the Leased Premises. All costs incurred with respect to the design,
permitting, installation, operation, maintenance and repair of the generator and
any enclosure around the generator shall, subject to application of the
Improvement Allowance, be the sole responsibility of Tenant. All installation,
operation and maintenance shall be done in accordance with applicable
governmental codes, regulations and approvals. Subject to Landlord’s reasonable
security and access procedures, Tenant shall be permitted access to the backup
generator and fuel tank twenty four (24) hours a day, seven (7) days a week.


Notwithstanding anything in this Lease to the contrary Landlord may require that
Tenant remove the generator and any enclosure around the generator upon the
expiration or earlier termination of this Lease.


(n)    Retail Leasing.        Landlord shall only lease the first floor retail
space in the Building to first-class upscale uses consistent with first-class
upscale retail uses in Comparable

--------------------------------------------------------------------------------

Buildings within the Market Area. In furtherance thereof, any such use must be
(1) appropriate for the Building and the Project and (2) complementary to the
then existing retail tenant base within the Project. Landlord shall use
commercially reasonable efforts to Lease a portion of the Retail Space to a
salad/sandwich restaurant similar to Panera and a portion of the Retail Space to
a steakhouse restaurant similar Flemings and to have one or both open for
business on the Rent Commencement Date but Landlord does not warrant or
guarantee that Landlord will be successful in such efforts. “First-class upscale
retail uses" shall not include, among other things, the following: dry cleaners
that conduct dry cleaning on premises, nail salons, hair salons, an off-price
store, a video or adult bookstore or other retailer selling obscene or
pornographic material, an employment agency, a discount drug store and a
souvenir shop.


(o)    Waiver of Statutory Lien.    Notwithstanding anything in this Lease or
any applicable laws, ordinances, regulations or statutes to the contrary,
Landlord hereby waives any statutory and common law lien it may have against
Tenant’s personal property and under no circumstances shall Landlord have any
lien or possessory interest in any of Tenant’s property, including without
limitation, Tenant’s work files, business papers and records including, without
limitation, the media on which those records and data are stored.


(p)    Odor Restriction.    The Base Building and the improvements to all retail
spaces shall be designed in an effort to prevent odors from other areas in the
Building from penetrating into the Leased Premises, the main building lobby and
the multi-tenant corridors on floors on which portions of the Leased Premises
are located. In the event that odors that are unacceptable to Tenant in its sole
but reasonable discretion emanate from retail spaces in the Building, Tenant may
notify Landlord thereof, and Landlord shall take commercially reasonable actions
to satisfy Tenant’s objections.


(q)    Street Name and Public Signage.    Landlord acknowledges that Tenant may
seek to have (1) the name of any public street abutting the Building changed to
identify Tenant and/or (2) the City of Rockville, Montgomery County and/or the
State of Maryland and other governmental bodies install directional signage
identifying Tenant along public roadways and other public spaces (collectively,
the "Public Signage"). Landlord acknowledges that nothing in this Lease shall be
deemed to prohibit Tenant from pursuing the Public Signage and agrees to
reasonably assist Tenant in pursuing the Public Signage but Landlord shall not
be obligated to incur any out-of-pocket expense in so doing.


(r)    Governmental Assistance and Incentives.    Upon Tenant’s written request
from time to time, Landlord shall cooperate with Tenant as reasonably necessary
in Tenant’s efforts to secure governmental incentives and the benefits of
governmental assistance programs; provided, however, that Landlord shall not be
required to incur any risk or out-of-pocket cost or expense in so doing.


(s)    Survival.    Except to the extent expressly provided otherwise in this
Lease (including any exhibits), and obligation of either party to reimburse the
other party for any sums due the other party under and/or in connection with
this Lease shall survive any termination or expiration of this Lease.


40.    Title.    Attached hereto as Exhibit R is a title report for the Land
(the "Title Report"). Landlord represents and warrants that to the best of
Landlord's knowledge there are no liens or encumbrances effecting the Land other
than those set forth in the Title Report.


41.    Miscellaneous Provisions.


(a)    Governing Law. The laws of the State of Maryland shall govern the
validity, performance and enforcement of this Lease.


(b)    Covenants. The parties hereto agree that all the provisions of this Lease
are to be construed as covenants and agreements as though the words importing
such covenants and agreements were used in each separate provision hereof.


(c)    No Representations by Landlord. Neither Landlord nor any agent of
Landlord

--------------------------------------------------------------------------------

has made any representations or promises with respect to the Leased Premises or
the Building except as herein expressly set forth, and no rights, privileges,
easements or licenses are granted to Tenant except as herein expressly set forth
in this Lease or the Exhibits attached hereto.


(d)    Exhibits. It is agreed and understood that any Exhibits referred to
herein, and attached hereto, form an integral part of this Lease and are hereby
incorporated by reference.


(e)    Pronouns. The neuter, feminine or masculine pronoun when used herein
shall each include each of the other genders and the use of the singular shall
include the plural.


(f)    Captions. All section and paragraph captions, marginal references, and
table of contents in this Lease are inserted only as a matter of convenience,
and in no way amplify, define, limit, construe or describe the scope or intent
of this Lease nor in any way affect this Lease.
(g)    Landlord’s Approval. Whenever Landlord’s consent or approval is required
under the terms of this Lease, Landlord’s consent or approval shall not be
unreasonably withheld, conditioned, or delayed unless otherwise specified herein
to the contrary. Anything contained herein to the contrary notwithstanding, in
the event that Landlord fails to respond to a request by Tenant for any consent
or approval of Landlord required under this Lease within the specific time
period set forth in the applicable provision of this Lease, such consent or
approval of Landlord shall be deemed granted.


(h)    Separability. If any term or provision of this Lease or applications
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remaining terms and provisions of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held or unenforceable, shall not be affected thereby,
and each term and provision of this Lease shall be valid and enforced to the
fullest extent permitted by law.


(i)    Counterparts. This Lease has been executed in several counterparts, but
all counterparts shall constitute one and the same legal document.


(j)    Authority. Landlord and Tenant hereby covenant each for itself that each
has full right, power and authority to enter into this Lease upon the terms and
conditions herein set forth. If Tenant signs as a corporation, Tenant does
hereby covenant and warrant that Tenant is a duly authorized and existing
corporation, qualified to do business in the jurisdiction in which the Leased
Premises is located, that the corporation has full right and authority to enter
into this Lease, and that each and both of the persons signing on behalf of the
corporation were authorized to do so.


(k)    Examination of Lease. Submission of this Lease for examination or
signature by Tenant shall not constitute reservation of or option for Lease, and
the same shall not be effective as a Lease or otherwise until execution and
delivery by both Landlord and Tenant.


(l)    Interpretation. Although the printed provisions of this Lease were drawn
by Landlord, this Lease shall not be construed for or against Landlord or
Tenant, but this Lease shall be interpreted in accordance with the general tenor
of the language in an effort to reach the intended result.


(m)    Entire Agreement; Modification. This Lease contains the entire agreement
between the parties, and any agreement hereafter made shall be ineffective to
change, discharge or effect an abandonment in whole or in part unless such
agreement is in writing and signed by the party against

--------------------------------------------------------------------------------

whom enforcement of the change, modification, discharge or abandonment is
sought.


(n)    Attorney’s Fees. If, as a result of any breach or default in the
performance of any of the provisions of this Lease, litigation ensues then the
losing party in any such litigation shall reimburse the prevailing party (as
specifically determined by the court presiding over such action) upon demand for
any and all reasonable attorneys’ fees and expenses (excluding “in-house” legal
fees) so incurred by the prevailing party after rendering of a final,
non-appealable judgment.


(o)Business Days        Days other than Saturdays, Sundays or Building Holidays.
Unless noted to the contrary herein references to “days” shall mean calendar
days.


(o)    Fee Simple    . Landlord represents and warrants to Tenant that Landlord
is the fee simple owner of the Land subject to the encumbrances indicated on the
Title Commitment delivered to Tenant before the Tenant’s execution of this
Lease.


(o)     Quiet Enjoyment    . So long as Tenant shall observe and perform all the
covenants and agreements binding on it hereunder, Tenant shall at all times
during the term herein granted, peacefully and quietly have and enjoy possession
of the Leased Premises without any encumbrance or hindrance or molestation by
Landlord or, subject to the terms of the SNDA’s, anyone acting by, through or
under Landlord.
(r)    OFAC Compliance.    Tenant hereby makes the following representations and
warranties, to the best of Tenant’s knowledge, each of which is material and
being relied upon by Landlord, is true in all respects as of the date of this
Lease, and shall survive the expiration or termination of this Lease.


(1)    Tenant and each person and entity owning a fifteen percent (15%) or
greater beneficial interest in Tenant (“Owner”) is not in violation of any
Anti-Terrorism Law;


(2)    Tenant and each Owner is not, as of the date hereof:


(i)     conducting any business or engaging in any transaction or dealing with
any Prohibited Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;


(ii)     dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or


(iii)     engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law; and


(3)    to the best of its knowledge, neither Tenant nor any of its officers,
directors or Owners, as applicable, is a Prohibited Person.


Tenant hereby agrees to defend, indemnify, and hold harmless Landlord from and
against any and all claims, damages, losses, risks, liabilities, and expenses
(including attorneys’ fees and costs) arising from or related to any breach of
the foregoing representations.


Landlord hereby makes the following representations and warranties, to the best
of Landlord’s knowledge,

--------------------------------------------------------------------------------

each of which is material and being relied upon by Tenant, is true in all
respects as of the date of this Lease, and shall survive the expiration or
termination of this Lease.


(1)    Landlord and each person and entity owning a fifteen percent (15%) or
greater beneficial interest in Landlord (“Landlord Owner”) is not in violation
of any Anti-Terrorism Law;


(2)    Landlord and each Landlord Owner is not, as of the date hereof:


(i)     conducting any business or engaging in any transaction or dealing with
any Prohibited Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;


(ii)     dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or


(iii)     engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law; and


(3)    to the best of its knowledge, neither Landlord nor any of its officers,
directors or Landlord Owners, as applicable, is a Prohibited Person.


Landlord hereby agrees to defend, indemnify, and hold harmless Tenant from and
against any and all claims, damages, losses, risks, liabilities, and expenses
(including attorneys’ fees and costs) arising from or related to any breach of
the foregoing representations.


If at any time any of these representations becomes false, then it shall be
considered an Event of Default under this Lease.


As used herein, “Anti-Terrorism Law” is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including without limitation the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, and
Title 3 of the USA Patriot Act, and any regulations promulgated under any of
them. As used herein “Executive Order No. 13224” is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism”, as may be amended from time to time.
“Prohibited Person” is defined as (i) a person or entity that is listed in the
Annex to Executive Order No. 13224, or a person or entity owned or controlled by
an entity that is listed in the Annex to Executive Order No. 13224; (ii) a
person or entity with whom Landlord is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; or (iii) a person or
entity that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/offices/enforcement/ofac/sdn or at any replacement website
or other official publication of such list. “USA Patriot Act” is defined as the
“Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001” (Public Law 107-56), as may be
amended from time to time.
(s)    Rule Against Perpetuities. In order to ensure the compliance of this
Lease with any rule against perpetuities that may be in force in the state in
which the Leased Premises are located, and without limiting or otherwise
affecting Landlord’s and Tenant’s rights and obligations under this

--------------------------------------------------------------------------------

Lease, as stated in the other sections hereof, Landlord and Tenant agree that,
irrespective of the reasons therefore in the event Tenant fails to take
possession of the Leased Premises and commence paying Base Rent hereunder within
five (5) years after the date of execution of this Lease, then this Lease, and
the obligations of the parties hereunder, shall be deemed to be null and void
and of no further force and effect. Without affecting the specific timing
requirements otherwise applicable thereto under this Lease, any and all options
granted to Tenant under this Lease (including, without limitation, expansion,
renewal, right of first refusal, right of first offer, and like options) must be
exercised by Tenant, if at all, during the Term. Nothing contained in this
Section 41 (t) shall be construed to limit Landlord’s right and remedies
hereunder or otherwise with respect to the failure by Tenant to take possession
of the Leased Premises and/or commence paying Rent hereunder.


42.    Binding Effect.    This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto, and the heirs, personal representatives,
successors and assigns of said parties.


[Signature Page Follows]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.


WITNESS/ATTEST:            LANDLORD:


F. P. ROCKVILLE II LIMITED PARTNERSHIP
_______________________         a Maryland limited partnership


By: Foulger Investments, Inc., its General
Partner                                                




By: ______________________________ (Seal)


Name: _________________________
        
Title: _____________________________


                            
WITNESS/ATTEST:            TENANT:


CHOICE HOTELS INTERNATIONAL
SERVICES CORP.,
a Delaware corporation
_________________________        


By: ____________________________ (Seal)
                            
Name: _________________________
        
Title: ___________________________





--------------------------------------------------------------------------------

Acknowledgement by F. P. Rockville III Limited Partnership


F. P. Rockville III Limited Partnership executes this Lease for the sole purpose
of acknowledging its obligations under Section 2 (b), 14 (d) and Section 39 (j)
hereof.     


WITNESS/ATTEST:            F. P. ROCKVILLE III LIMITED PARTNERSHIP
        a Maryland limited partnership
____________________
By: Foulger Investments, Inc., its General Partner    
                                 



By: ______________________________ (Seal)


Name: _________________________
        
Title:_____________________________


Acknowledgement by Rockville Metro Plaza I L.L.C.


Rockville Metro Plaza I L.L.C. executes this Lease for the sole purpose of
acknowledging its obligations under Section 14 (d) hereof.


            


WITNESS/ATTEST:            ROCKVILLE METRO PLAZA I L.L.C.
        a Maryland limited partnership
____________________
By: F.P. Rockville L.P., its Member


By: Foulger Investments, Inc., its General
Partner                                            



By: ______________________________ (Seal)


Name: _________________________
        
Title:_____________________________
            
                            

--------------------------------------------------------------------------------

EXHIBIT A
Description of Land/Site Plan




[rockvillelease1.jpg]

--------------------------------------------------------------------------------

[clip_image002.jpg]

--------------------------------------------------------------------------------

[clip_image003a01.jpg]

--------------------------------------------------------------------------------

[clip_image004.jpg]













--------------------------------------------------------------------------------



[clip_image005.jpg]











--------------------------------------------------------------------------------

EXHIBIT B
Floor Plan Showing Location of Leased Premises and Storage Area


[clip_image006.jpg]

--------------------------------------------------------------------------------

[clip_image007.jpg][clip_image008.jpg]

--------------------------------------------------------------------------------

[clip_image010.jpg]























--------------------------------------------------------------------------------

[clip_image011.jpg]



















--------------------------------------------------------------------------------

[clip_image012.jpg][clip_image013.jpg]





--------------------------------------------------------------------------------

EXHIBIT B-1
Fourth (4th) Floor Cross-section


[clip_image014.jpg]

















--------------------------------------------------------------------------------

















[clip_image015.jpg]

--------------------------------------------------------------------------------

[clip_image016.jpg]

















--------------------------------------------------------------------------------

EXHIBIT B-2
Plan of the North Patio
[clip_image017.jpg]









--------------------------------------------------------------------------------

EXHIBIT B-3
Landlord and Tenant Construction Responsibilities


1.    DEFINITIONS.


(a)     Base Building Plans.    The term "Base Building Plans" shall mean the
plans and specifications developed by Landlord's architect and engineers (and
approved by Tenant in accordance with the terms of this Exhibit B-3, but subject
to subsequent modification by Landlord pursuant to the terms of this Exhibit
B-3) to construct the Base Building Work and achieve the Rent Commencement
Condition (as hereinafter defined).


(b)    Rent Commencement Condition. The term “Rent Commencement Condition” shall
mean the condition achieved when Landlord has (i) completed the construction and
installation of the Landlord Constructed Tenant Improvement Work (hereinafter
defined), if any, and the Base Building Work in accordance with the terms of
this Lease (and all components of such work are fully operational), subject to
the completion of Punch List Items (hereinafter defined) and (ii) obtained a
final, unconditional Certificate of Occupancy, or its equivalent, for the shell
and core of the Building (and delivered a copy of same to Tenant).


(c)    Base Building Work.     The term "Base Building Work" shall mean the work
set forth on the Base Building Plans, which Base Building Plans shall include
the following work (i) the installation of (A) the medium pressure trunk line
for base building HVAC on each floor of the Building, (B) the energy management
system for the Building, (C) two (2) additional riser sleeves in the concrete
slabs in the telephone/electrical rooms on each floor for Tenant’s exclusive use
(the "Dedicated Sleeves") having the size and in the locations set forth on the
attached Exhibit B-8, and (D) a sprinklered shell with a fire and life safety
system which shall meet all code requirements for the issuance of a final,
unconditional Certificate of Occupancy, or its equivalent, for the shell and
core of the Building, (ii) 9' finished ceilings, with an 11’8” slab to slab
height with typical column spacing of 20' by 40' utilizing a post tension beam
design with typical window mullions 5' on center at the perimeter, (iii) all
work listed as "Base Building Work" on the attached Exhibit B-4 (the "Matrix")
and (iv) any other work specifically designated as Base Building Work pursuant
to the terms of this Lease. The Base Building Work will be constructed in
compliance with all applicable codes, and all materials and equipment to be
incorporated into the Base Building Work shall be of first-class quality and in
full operational condition.


(d)    Building Standard.     The term "Building Standard" shall mean the
standard of all material, finishes and workmanship established by Landlord for
the Building. All Building Standard materials, finishes and workmanship shall be
consistent with the first-class nature of the Building, the Base Building Plans,
and comply with all applicable codes, regulations, and statutes including fire
and life safety codes and the Americans with Disabilities Act. Except as may be
otherwise expressly agreed to by Landlord and Tenant, Tenant will be solely
responsible for such compliance with respect to the Tenant Improvement Work. The
Improvement Allowance shall be available for such purpose.
(e)    Landlord's Authorized Representative. Landlord designates Clayton Foulger
or Adam Davis or any other party designated in writing by Landlord (“Landlord's
Authorized Representative”) as the person authorized to approve in writing, on
behalf of Landlord, all plans, drawings, change orders and approvals pursuant to
this Exhibit. Tenant shall not be obligated to respond to or act upon any such
item until such item has been initialed by Landlord's Authorized Representative.





--------------------------------------------------------------------------------

(f)    Plans and Specifications.     The term "Plans and Specifications" or
“Tenant Plans and Specifications” shall mean the working drawings and
specifications, as approved by Landlord, for the construction of the Tenant
Improvement Work in the Leased Premises including, without limitation, complete,
“permit ready” detailed architectural drawings and specifications for Tenant's
partition layout, reflected ceiling and other installations, and complete
mechanical and electrical plans and specifications for installation of
supplemental air conditioning systems, fire protection and electrical systems.
Tenant, at Tenant's sole cost and expense, shall cause the proposed Plans and
Specifications to be prepared by Tenant's Architect and/or designer. Subject to
the provisions of Section 4 below, all such proposed Plans and Specifications
are expressly subject to Landlord's approval and shall comply with all
applicable laws, rules and regulations. The term "Plans and Specifications" or
“Tenant Plans and Specifications” shall also mean the foregoing working drawings
and specifications, as amended by any Plan Change (hereinafter defined) approved
by Landlord. Tenant will cause the Tenant Plans and Specifications to be filed,
at Tenant's sole cost and expense, but subject to the application of the
Construction Allowance, with the appropriate governmental agencies.
 
(g)     Intentionally Omitted.    


(h)    Tenant's Architect.    The term "Tenant's Architect" shall mean VOA
Associates Incorporated or such other architect as may be designated by Tenant
and approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed) for the design of the Tenant Improvement Work and the
preparation of the Plans and Specifications for the Tenant Improvement Work
(hereinafter defined).


(i)    Tenant’s Authorized Representative. Tenant designates Dan Slear or Robert
Dinkelspiel or Chip Ranno or any other party designated in writing by Tenant
(“Tenant’s Authorized Representative”) as the person authorized to approve in
writing, on behalf of Tenant, all plans, drawings, change orders and approvals
pursuant to this Exhibit. Landlord shall not be obligated to respond to or act
upon any such item until such item has been initialed by Tenant’s Authorized
Representative.


(j)    Tenant Improvement Work.    The term "Tenant Improvement Work" shall mean
all work set forth on the Tenant Plans and Specifications, which work shall
commence no earlier than the End of the Construction Period, and which work
shall include (i) all work listed as "Tenant Work" on the Matrix and (ii) all
job plant, labor, equipment, materials, and appurtenances necessary to fully
complete the construction, finishing, and installation of all of the leasehold
improvements to the portion of the Leased Premises to be initially built-out as
shown on the Plans and Specifications, including without limitation, those items
shown above as part of the Tenant Improvement Work and the following, but in no
event including all or any component of the following to the extent such work is
part of the Base Building Work:


(1)    HVAC supply diffusers, perimeter diffusing system, perimeter gypboard
soffit for ceilings more than 9' above the finished floor, thermostats and
controls throughout the Leased Premises and all connections to the Base Building
Systems.


(2)    The ceiling grid and tiles in the Leased Premises.


(3)    Electrical and telephone:


(i)    All light fixtures and light switches in the Leased Premises.


(ii)    All electrical outlets and all conduit and wiring throughout the Leased
Premises for electrical power including connections to the Building Standard
buss duct in

--------------------------------------------------------------------------------

the core of the Building.


(iii)     All telephone outlets, conduit and wiring throughout the Leased
Premises and any necessary connections in the Building core except for the Base
Building Work.


(iv)    All conduit and wiring for lights throughout the Leased Premises and
connections to Building Standard tenant electrical panels in the core of the
Building, and any increase to the number of Building Standard panel boards.


(v)    Any provision for supplying power to the Leased Premises beyond the
amount required to be provided by Landlord as part of the Base Building Work,
including necessary metering to measure excess electrical usage.


(vi)    All exit light fixtures, exit signs and emergency circuits in the Leased
Premises, except that Base Building Work shall include those fixtures, signs and
circuits which would be required on each floor if each floor had no interior
partitions.


(4)    All plumbing work for facilities such as toilets and sinks in the Leased
Premises.


(5)    All interior partitions including finish, and the finish to the inside of
the Building's perimeter walls.


(6)    All doors, frames and hardware not included in the Base Building Work.
(7)    All floor finishes in the Leased Premises including base.


(8)    Any modification to or deviation from the sprinkler system to be provided
by Landlord as part of the Rent Commencement Condition.


(9)    Tenant's identification sign(s) with the exception of the Base Building
Work.


(10)    Tenant's communication and telephone equipment and installation thereof.


2.    BASE BUILDING PLANS; BASE BUILDING WORK.


(a)     Base Building Plans.


(1)    Tenant Approval.


A.    Landlord has provided Tenant with a copy of the most current set of Base
Building Plan base sheets in Auto CAD format. At Landlord's request, Tenant
shall execute a document reasonably acceptable to Tenant whereby Tenant shall
agree not to utilize the plans, except in connection with the construction of
the Building. Tenant shall review such Base Building Plans and provide revisions
thereto for Landlord consideration on or before May 2, 2011. Within five (5)
Business Days after Tenant delivers such revisions to Landlord, Landlord shall
provide Tenant with revised Base Building Plans containing those revisions
acceptable to Landlord, Landlord being under no obligation to accept Tenant’s
proposed modifications. Within five (5) Business Days after Tenant's receipt of
the revised Base Building Plans, Tenant shall deliver to Landlord revisions to
the revised Base Building Plans for Landlord's consideration and the foregoing
process shall continue until Tenant approves the

--------------------------------------------------------------------------------

Base Building Plans. If Tenant has not approved such Base Building Plans in
writing on or before May 1, 2011, Tenant shall have the right to terminate this
Lease without penalty upon written notice to Landlord, in which event this Lease
shall immediately terminate and be of no further force or effect. If Tenant does
not exercise the foregoing option to terminate the Lease on or before May 15,
2011 then Tenant shall be deemed to have approved the Base Building Plans last
presented to Tenant. Landlord and Tenant shall work together in good faith to
address any revisions provided by Tenant pursuant to the terms of this
subparagraph A.


B.    Within thirty (30) days after Tenant's approval of the Base Building Plans
pursuant to subparagraph A, above, Tenant shall provide revisions to such Base
Building Plans necessitated by Tenant's proposed Tenant Improvement Work. Within
ten (10) Business Days after Tenant delivers such revisions to Landlord,
Landlord shall provide Tenant with revised Base Building Plans containing those
revisions acceptable to Landlord, Landlord being under no obligation to accept
Tenant’s proposed modifications. Within ten (10) Business Days after Tenant's
receipt of the revised Base Building Plans, Tenant shall deliver to Landlord
revisions to the revised Base Building Plans for Landlord's consideration and
the foregoing process shall continue until Tenant approves such Base Building
Plans. If Tenant has not approved such Base Building Plans in writing on or
before August 1, 2011, Tenant shall have the right to terminate this Lease
without penalty upon written notice to Landlord, in which event this Lease shall
immediately terminate and be of no further force or effect. If Tenant does not
exercise the foregoing option to terminate the Lease on or before August 15,
2011 then Tenant shall be deemed to have approved the Base Building Plans last
presented to Tenant. Landlord and Tenant shall work together in good faith to
address any revisions provided by Tenant pursuant to the terms of this
subparagraph B.


C.    If the Base Building Plans approved by Tenant conflict with the terms of
the Matrix or with Exhibit B-5 attached hereto, the Base Building Plans shall
control and Landlord and Tenant shall enter into an amendment to the Lease
revising the terms of the Matrix and/or Exhibit B-5 attached hereto, as
applicable, such that the terms of the Matrix and/or Exhibit B-5 as so revised
comport with such approved Base Building Plans.


(2)    Intentionally Omitted.


(3)    Landlord Modifications to Base Building Plans. Landlord shall have the
right to make changes and modifications in the Base Building Plans after
Tenant's approval thereof, but only to the extent that such changes and
modifications (i) are required due to changes in applicable law or (ii) (A) do
not materially affect the Leased Premises (including the ceiling height of the
Leased Premises), (B) do not reduce the quality of the materials, finishes or
Base Building Systems below the quality of the materials, finishes and Base
Building Systems shown on the Base Building Plans, (C) do not reduce the
performance or the capacity or configuration of the Base Building Systems, (D)
do not materially alter the parking circulation, the parking facility
configuration or the size of the parking stalls, (E) do not materially alter the
size or materially alter the location of Tenant's signage set forth in Section
30 of the Lease, or (F) do not materially change the aesthetics or finishes of
the exterior of the Building, the Building envelope, the floor load of the
Building, the Building structure or the elevator cabs and other common and
public areas of the Building (“Permitted Base Building Modifications”). Landlord
shall promptly inform Tenant of any Permitted Base Building Modifications and
provide copies thereof to Tenant as soon as practicable [but, in any event
within ten (10) Business Days thereafter].


Subject to the provisions set forth in the next succeeding paragraph, if
Landlord modifies any portion of the Base Building Plans, and such modification
materially affects the design or implementation of the Tenant Improvement Work,
then, provided Tenant notifies Landlord of such effect within five (5) days
after Tenant first becomes aware of such effect, Landlord shall bear all
reasonable, out-of-pocket, third-party costs incurred by Tenant as a result of
such change or modification as may be necessary to (1) correct the Tenant Plans
and Specifications to reflect the change or modification, or (2) modify any
construction already completed as of the time Tenant is given notice

--------------------------------------------------------------------------------

of the change or modification to the Base Building Plans to conform the same to
such change or modification. In addition, any delay incurred by Tenant to
incorporate any such change to the Tenant Plans and Specifications, or to modify
any already completed construction that is necessitated because of a Base
Building Plan change or modification, that would not have occurred but for such
change or modification [but not to exceed five (5) Business Days, as such five
(5) Business Day period shall be extended as reasonably necessary to allow
re-permitting of the Tenant Plans and Specifications, if required by such Base
Building Plan change or modification, and as otherwise reasonably necessary]
shall constitute Landlord Delay hereunder.


For the purposes hereof, (1) Landlord shall have no obligation to reimburse
Tenant with respect to modifications to the Tenant Plans and Specifications or
modifications to the Tenant Improvement Work related to changes in the Base
Building Plans and there shall be no Landlord Delay resulting there from if such
changes to the Base Building Plans are required due to changes in applicable law
and (2) a change to the Base Building Plans shall only be deemed to “materially
affect the design or implementation of the Tenant Improvement Work” if the
redesign and/or additional construction costs exceed $10,000 in any single
instance or $50,000 in the aggregate. Further, the right of Tenant to request
reimbursement with respect to changes in the Tenant Plans and Specifications
resulting from Landlord’s modification of the Base Building Plans shall end on
the date which is one (1) year after the Rent Commencement Date.
  
(b)    Base Building Work.


(1)    Landlord Construction of the Base Building Work. Landlord, at its sole
cost and expense and without application of any part of the Construction
Allowance, shall cause the Base Building Work to be performed on a schedule that
will (i) cause the End of the Construction Period to be achieved for the entire
Leased Premises on or before December 1, 2012, and (ii) cause the Rent
Commencement Condition to be achieved on or before May 1, 2013. A schedule
setting forth construction milestones for the Base Building Work is attached
hereto as Exhibit B-7. As used herein, the term "Construction Schedule" shall
mean the construction schedule attached hereto as Exhibit B-7 and any updates to
such schedule.


Landlord shall be responsible for obtaining all necessary permits for the Base
Building Work and the construction thereof (collectively, the "Base Building
Permits"). Landlord shall promptly deliver to Tenant copies of the final,
non-contingent Base Building Permits. On a monthly basis (or as otherwise
reasonably requested by Tenant), Landlord shall provide Tenant with a written
status report regarding its efforts to obtain the Base Building Permits and, at
the request of Tenant's Representative, Landlord will provide Tenant's
Representative with ad hoc verbal status reports and updates regarding its
efforts to obtain the Base Building Permits.


Landlord shall perform any additional work, if and to the extent reasonably
required, to correct or satisfy errors or omissions in the Base Building Plans
caused by field conditions. Landlord shall (A) deliver to Tenant, on a monthly
basis, a copy of the Construction Schedule and (B) upon Tenant’s request from
time to time, make a representative available to meet with Tenant to discuss the
Construction Schedule and (C) deliver prior notice to Tenant of all construction
meetings and any meetings relating to the Base Building Work with applicable
governmental authorities the results of which, in Landlord’s reasonable opinion,
might result in a material adverse impact on Landlord’s construction schedule
and Tenant shall have the right to attend any or all such meetings. Tenant shall
have access to the Building and the Leased Premises from time to time to inspect
the construction of the Base Building Work. If Tenant or the Leasehold
Contractor (as hereinafter defined) proposes an expedited construction schedule
for the Base Building Work, Landlord shall in good faith consider such schedule,
but Landlord shall not be required to agree to any such schedule or incur any
risk or additional cost or expense (including, without limitation overtime or
after-hours labor costs) in furtherance of any such schedule. Landlord shall be
deemed the owner of the Base Building Work, any personal property of Landlord
incorporated

--------------------------------------------------------------------------------

within the Common Areas of the Building, and the Tenant Improvement Work to the
extent constructed using funds supplied through the Construction Allowance;
provided, however, that Tenant shall be deemed the owner of the Tenant
Improvement Work to the extent funded by Tenant and of any personal property
incorporated within the Leased Premises (whether paid for out of the
Construction Allowance or otherwise).


(2)    Landlord Constructed Tenant Improvement Work. Tenant may request that
Landlord cause certain Tenant Improvement Work to be completed along with the
Base Building Work (“Landlord Constructed Tenant Improvement Work”). Landlord
may elect to do any requested Landlord Constructed Tenant Improvement Work by
providing written notice of such election to Tenant within five (5) Business
Days after Tenant's request. If Landlord shall fail to timely deliver such
notice, Landlord shall be deemed to have declined to undertake the Landlord
Constructed Tenant Improvement Work requested by Tenant. If Tenant wishes for
Landlord to do any Landlord Constructed Tenant Improvement Work (and Landlord
agrees to undertake same or if Landlord is deemed to have agreed to undertake
same) Tenant must (i) deliver to Landlord complete permit-ready construction
drawings for the Landlord Constructed Tenant Improvement Work on or before
September 1, 2011 and (ii) timely approve the Up-Charge (as hereinafter
defined), if applicable, in accordance with the terms of this subparagraph (2).
If Landlord has agreed to undertake such Landlord Constructed Tenant Improvement
Work (or Landlord is deemed to have agreed to undertake same) and conditions (i)
and (ii) above are satisfied then Landlord shall be responsible for obtaining
all necessary permits for the construction of any Landlord Constructed Tenant
Improvement Work but the cost of such permit(s) shall be payable by Tenant,
subject to the application of the Construction Allowance. Tenant shall in no
event be liable for such costs until the reimbursement of these amounts would
not exceed the Construction Period Maximum Liability. Tenant shall be solely
responsible for all architectural and engineering costs related to any Landlord
Constructed Tenant Improvement Work, subject to the application of the
Construction Allowance.


If Landlord agrees (or is deemed to have agreed) to complete any Landlord
Constructed Tenant Improvement Work, then, within fifteen (15) Business Days
after Tenant requests that Landlord complete such Landlord Constructed Tenant
Improvement Work, Landlord shall provide Tenant with a detailed estimate (the
"Landlord Constructed Tenant Improvement Work Estimate") of the total costs of
constructing the Landlord Constructed Tenant Improvement Work (the "Landlord
Constructed Tenant Improvement Work Costs"). The Landlord Constructed Tenant
Improvement Work Estimate shall include all of the following: (i) the Landlord
Constructed Tenant Improvement Work Costs presented in Construction
Specifications Institute (CSI) 50 division format including a reasonable
contingency; (ii) any Up Charge; (iii) the general contractors' fee; (iv) the
general contractors' proposed change order fee; (v) subcontractors' proposed
change order fee; and (vi) any exclusions and/or clarifications. Within ten (10)
Business Days after Tenant's receipt of the Landlord Constructed Tenant
Improvement Work Estimate, Tenant shall elect, by written notice to Landlord, to
either (a) accept the Landlord Constructed Tenant Improvement Work Estimate, in
which event Landlord shall construct the Landlord Constructed Tenant Improvement
Work in accordance with the terms of this Lease, (b) reject the Landlord
Constructed Tenant Improvement Work Estimate, in which event Landlord shall not
be obligated to construct the Landlord Constructed Tenant Improvement Work or
(c) "value engineer" the Landlord Constructed Tenant Improvement Work. If Tenant
elects to "value engineer" the Landlord Constructed Tenant Improvement Work,
then Landlord shall provide Tenant with a new Landlord Constructed Tenant
Improvement Work Estimate (which complies with the terms of this paragraph)
within ten (10) Business Days after Tenant has completed such value engineering
and the process set forth in this paragraph shall continue until Tenant either
approves or rejects the Landlord Constructed Tenant Improvement Work Estimate.
If Tenant rejects the Landlord Constructed Tenant Improvement Work Estimate,
Landlord shall have no obligation to undertake the Landlord Constructed Tenant
Improvement Work. If Tenant elects to “value engineer” the Landlord Constructed
Tenant Improvement Work then the failure of Tenant to finally approve or finally
reject the Landlord Constructed Tenant Improvement Work Estimate by November 1,
2011 shall be a Tenant Delay.

--------------------------------------------------------------------------------



Tenant shall pay Landlord, in accordance with the terms of this subparagraph
(2), the cost difference, if any, between the relevant Base Building Work
depicted on the Base Building Plans and the cost resulting from the Landlord
Constructed Tenant Improvement Work (the “Up-Charge”), as such Up-Charge is set
forth in the approved Landlord Constructed Tenant Improvement Work Estimate.
Notwithstanding anything to the contrary contained herein (i) Tenant shall have
no obligation to reimburse to Landlord any Up-Charge that exceeds the Up-Charge
set forth in the Landlord Constructed Tenant Improvement Work Estimate approved
by Tenant and (ii) Tenant shall in no event be required to pay the portion of
any Up-Charge to the extent payment of such portion would exceed the
Construction Period Maximum Liability (as defined in Section 3(g) of the Lease);
provided, that Landlord shall be under no obligation to undertake any Landlord
Constructed Tenant Improvement Work if Landlord reasonably believes that the
Up-Charge related to such modifications may exceed the Construction Period
Maximum Liability. If there is any Landlord Constructed Tenant Improvement Work
for which Tenant is obligated to reimburse Landlord, Tenant shall in no event be
liable for such costs until the reimbursement of these amounts would not exceed
the Construction Period Maximum Liability.


Provided Landlord is not in default of the Lease, except in connection with the
Final Landlord Constructed Tenant Improvement Work Reimbursement Request
(hereinafter defined), Tenant shall reimburse to Landlord, within thirty (30)
days after Tenant's receipt of Landlord's request for reimbursement (but in no
event more than once during any calendar month), ninety-five percent (95%) of
the Up-Charge set forth in Landlord's request, it being expressly understood
that any such request ("Landlord Constructed Tenant Improvement Work
Reimbursement Request") shall contain all of the following: (i) a copy of all
invoices (and reasonable back-up information relating thereto) for Landlord
Constructed Tenant Improvement Work Costs covered by such Landlord Constructed
Tenant Improvement Work Reimbursement Request; (ii) an application for payment
and sworn statement of contractor substantially in the form of AIA Document
G-702 or G-703 covering all hard costs for which reimbursement is to be made to
a date specified therein; (iii) a certification from Tenant’s architect
substantially in the form of the Architect’s Certificate for Payment which is
located on AIA Document G702, Application and Certificate of Payment; (iv)
contractor’s and subcontractor’s partial waivers of liens and claims (for
contractors and subcontractors providing in excess of $10,000 in materials
and/or services) conditioned upon payment for the current request and waiving
all claims for amounts previously paid which shall cover the Landlord
Constructed Tenant Improvement Work Costs set forth in the applicable Landlord
Constructed Tenant Improvement Work Reimbursement Request; and (v) all
construction relating to the Landlord Constructed Tenant Improvement Work Costs
set forth in the applicable Landlord Constructed Tenant Improvement Work
Reimbursement Request have been permanently incorporated into the Building, free
of any security interest, lien, claim or encumbrance. Upon the completion of the
construction of the Landlord Constructed Tenant Improvement Work in accordance
with the terms of this Lease, and provided Landlord is not in default under this
Lease, Tenant shall reimburse to Landlord, any remaining Up-Charge which is
Tenant's obligation to reimburse to Landlord pursuant to the terms of this
subparagraph (2) within thirty (30) days after Tenant's receipt of Landlord's
request for final reimbursement ("Landlord Constructed Tenant Improvement Work
Costs Final Reimbursement Request"), it being expressly understood that any such
request shall contain all of the following: (a) contractor’s and subcontractor’s
final waivers of liens and claims (for contractors and subcontractors providing
in excess of $10,000 in materials and/or services) which shall cover all the
Landlord Constructed Tenant Improvement Work Costs, (b) any information required
to be submitted had the Landlord Constructed Tenant Improvement Work Costs Final
Reimbursement Request been a Landlord Constructed Tenant Improvement Work Costs
Reimbursement Request, but only to the extent such information had not been
previously submitted to Tenant pursuant to the delivery of a Landlord
Constructed Tenant Improvement Work Costs Reimbursement Request and (c) Tenant's
inspection and approval of the Landlord Constructed Tenant Improvement Work.
Notwithstanding anything to the contrary contained in this Lease, Tenant may
elect to apply any available Construction Allowance against any Up-Charge for
which Tenant is obligated to reimburse to Landlord pursuant to the terms of this
subparagraph (2). If Tenant fails to reimburse Landlord for, or dispute, any
Landlord Constructed Tenant Improvement Work Reimbursement Request or Landlord
Constructed Tenant Improvement

--------------------------------------------------------------------------------

Work Costs Final Reimbursement Request within the applicable period then
Landlord may elect to apply any available Construction Allowance against any
Up-Charge for which Tenant is obligated to reimburse to Landlord.


Landlord hereby expressly acknowledges and agrees that (i) Landlord shall bid
all work relating to the construction of the Landlord Constructed Tenant
Improvement Work to at least three (3) subcontractors for each trade, (ii)
Landlord shall use commercially reasonable efforts to solicit bids from
subcontractors that are certified by the State of Maryland as minority or women
owned business enterprise (MBE/WBE) and (iii) all change orders with respect to
such work shall require Tenant's written approval.


(3)    End of the Construction Period.


A.    As used herein and in the Lease, the term “End of the Construction Period”
shall mean that, with respect to the entire Leased Premises, the Landlord has
obtained all permits and approvals relating to the Building and the Base
Building Work that are necessary for Tenant to obtain a permit to commence the
Tenant Improvement Work, the Building’s ventilation, electrical and lighting
systems are distributed to and in the Leased Premises in accordance with the
provisions of Exhibit B-6, and all of the other conditions set forth on the
attached Exhibit B-6 shall have occurred [subject to the completion of any End
of the Construction Period Punch List Items (hereinafter defined)], so that the
Tenant can take occupancy of the Leased Premises for Tenant’s intended purpose
of authorizing the Leasehold Contractor to commence the Tenant Improvement Work
without material interference from Landlord. When Landlord believes in the
exercise of Landlord's reasonable discretion that Landlord is approximately
forty-five (45) days from achieving the End of the Construction Period, Landlord
shall notify Tenant thereof. Notwithstanding anything to the contrary contained
herein, the Lease Commencement Date shall not occur prior to the expiration of
the foregoing forty-five (45) day period. When Landlord believes that the End of
the Construction Period has occurred, Landlord shall request that Landlord’s
architect certify in writing that the End of the Construction Period has
occurred (the "End of the Construction Period Certification"). If Landlord’s
architect so certifies but Tenant disagrees with such certification, Tenant,
within five (5) Business Days after Tenant's receipt of such certification,
shall cause Tenant's Architect to provide notice to Landlord setting forth with
reasonable specificity the reasons why the End of the Construction Period has
not occurred (the "End of the Construction Period Dispute Notice"). If
Landlord’s architect and Tenant’s Architect do not reach an agreement that the
End of the Construction Period has or has not occurred within five (5) Business
Days after Landlord's receipt of the End of the Construction Period Dispute
Notice, then, within two (2) Business Days following the expiration of such five
(5) Business Day period, Landlord's architect and Tenant's Architect shall
jointly select a third architect to make a determination of whether or not the
End of the Construction Period has occurred. If Landlord's architect and
Tenant's Architect are not able to agree upon a third architect within such two
(2) Business Day period, the selection of such third architect shall be made by
the Arbitrator pursuant to an Arbitration conducted pursuant to the terms of
Section 5(b)(4) of this Exhibit B-3. Such determination by the third architect
shall be made within five (5) Business Days after the third architect has been
selected and such determination shall be binding on Landlord and Tenant. The
fees of the third architect shall be paid by the party whose position is not
sustained by the third (3rd) architect (it being expressly acknowledged that, if
Tenant is the party whose position is not sustained, Tenant may elect to have
such fees deducted from the Construction Allowance, however, in no event shall
Tenant be liable for such fees until the reimbursement of such fees would not
exceed the Construction Period Maximum Liability)). Landlord shall use
commercially reasonable efforts to achieve the End of the Construction Period on
or before December 1, 2012. Notwithstanding anything to the contrary contained
herein, Tenant shall be permitted to commence the construction of the Tenant
Improvement Work while any Arbitration conducted pursuant to the terms of this
Paragraph is ongoing, and, if the third architect selected by the Arbitrator
pursuant to such Arbitration determines that the End of the Construction Period
has not occurred, Tenant shall cease such construction in order to permit
Landlord to undertake the work necessary to achieve the End of the Construction
Period.

--------------------------------------------------------------------------------



B.    Tenant shall field verify the Leased Premises for compliance with the Base
Building Plans during the thirty (30) day period immediately prior to the date
on which Landlord anticipates delivering the End of the Construction Period
Certification. Landlord shall notify Tenant not less than thirty (30) days prior
to the date on which Landlord anticipates delivering the End of the Construction
Period Certification that the Leased Premises are ready for field verification
and punch list review. In the event that such field verification reveals a
material discrepancy between the Base Building Plans and the actual construction
of the Base Building Work as such Base Building Plans have been modified in
accordance with the provisions of Section 2 (a) (3) of this Exhibit B-3 as
applicable, and such discrepancy is of a degree that Landlord was required
pursuant to this Exhibit B-3 to provide Tenant with written notice of such Base
Building Plan modification and provided that such Base Building modification
will require modifications to the Tenant Plans and Specifications, then Tenant
shall notify Landlord thereof within five (5) Business Days after Tenant’s
becoming aware thereof. If Tenant timely notifies Landlord thereof as aforesaid,
or if such discrepancy could not have been revealed through a commercially
reasonable field verification, then any commercially reasonable delay incurred
by Tenant to revise the Tenant Plans and Specifications to accommodate any such
discrepancy (but not to exceed five (5) Business Days) shall also constitute
Landlord Delay and Landlord shall bear all reasonable, out-of-pocket,
third-party costs incurred by Tenant as a result of such discrepancy as may be
necessary to correct the Tenant Plans and Specifications to reflect the
discrepancy. In the event that Landlord’s architect and Tenant’s Architect
disagree as to whether any such discrepancy could or could not have been
revealed through a commercially reasonable field verification, then, within two
(2) Business Days, such architects shall jointly appoint a third (3rd) architect
[the fees of which shall be borne by the party whose position is not sustained
by the third (3rd) architect (it being expressly acknowledged that, if Tenant is
the party whose position is not sustained, Tenant may elect to have such fees
deducted from the Construction Allowance, however, in no event shall Tenant be
liable for such fees until the reimbursement of such fees would not exceed the
Construction Period Maximum Liability)], and the determination of such third
(3rd) architect shall be final and conclusive. If Landlord's architect and
Tenant's Architect are not able to agree upon a third architect within such two
(2) Business Day period, the selection of such third architect shall be made by
the Arbitrator pursuant to an Arbitration conducted pursuant to the terms of
Section 5(b)(4) of this Exhibit B-3.


C.    Within thirty (30) days after the Lease Commencement Date, Tenant shall
notify Landlord of any defect or incomplete work relating to the Base Building
Work necessary to achieve the End of the Construction Period but which does not
affect the Leasehold Contractor from commencing the Tenant Improvement Work.
Landlord will in accordance with the terms of this paragraph correct and
complete those defects and incomplete items described in such notice which
Landlord’s architect and Tenant’s Architect confirm are in fact defects or
incomplete items. If Landlord’s architect and Tenant’s Architect disagree as to
whether the defects and incomplete items described in such notice actually
constitute defects or incomplete items, then, within two (2) Business Days, such
architects shall jointly appoint a third (3rd) architect [the fees of which
shall be borne by the party whose position is not sustained by the third (3rd)
architect (it being expressly acknowledged that, if Tenant is the party whose
position is not sustained, Tenant may elect to have such fees deducted from the
Construction Allowance, however, in no event shall Tenant be liable for such
fees until the reimbursement of such fees would not exceed the Construction
Period Maximum Liability)], and the determination of such third (3rd) architect
shall be final and conclusive. If Landlord's architect and Tenant's Architect
are not able to agree upon a third architect within such two (2) Business Day
period, the selection of such third architect shall be made by the Arbitrator
pursuant to an Arbitration conducted pursuant to the terms of Section 5(b)(4) of
this Exhibit B-3. The particular defects and incomplete items as finally
determined pursuant to the terms of this subparagraph C shall be collectively
referred to herein as "End of the Construction Period Punch List Items".
Landlord shall work diligently to complete the End of the Construction Period
Punch List Items and shall endeavor to complete all End of the Construction
Period Punch List Items within thirty (30) days after such items have been
finally

--------------------------------------------------------------------------------

determined in accordance with the terms of this subparagraph C. If the
performance of work necessary to complete the End of the Construction Period
Punch List Items interferes with, and as a result delays, the performance of
Tenant Improvement Work, such delay shall constitute Landlord Delay. In
addition, if Landlord fails to timely complete the End of the Construction
Period Punch List Items within sixty (60) days, Tenant shall have the right, but
not the obligation, to complete same and any amounts incurred by Tenant in
connection therewith shall be applied as a credit against the next amounts due
from Tenant under this Lease.


(4)    Base Building Condition; Punch List Items; Latent Defects.


A.    When Landlord believes the Rent Commencement Condition has occurred,
Landlord shall request that Landlord’s architect certify in writing that the
Rent Commencement Condition has occurred ("Rent Commencement Condition
Certification"). If Landlord’s architect so certifies but Tenant disagrees with
such certification, Tenant, within five (5) Business Days after Tenant's receipt
of such certification, shall cause Tenant's Architect to provide notice to
Landlord setting forth with reasonable specificity the reasons why the Rent
Commencement Condition has not occurred ("Rent Commencement Condition Dispute
Notice"). If Landlord’s architect and Tenant’s Architect do not reach an
agreement that the Rent Commencement Condition has occurred within five (5)
Business Days after Landlord's receipt of the Rent Commencement Condition
Dispute Notice, then, within two (2) Business Days following the expiration of
such five (5) Business Day period, Landlord's architect and Tenant's Architect
shall jointly select a third architect to make a determination of whether or not
the Rent Commencement Condition has occurred. If Landlord's architect and
Tenant's Architect are not able to agree upon a third architect within such two
(2) Business Day period, the selection of such third architect shall be made by
the Arbitrator pursuant to an Arbitration conducted pursuant to the terms of
Paragraph 5(b)(4) of this Exhibit B-3. Such determination by the third architect
shall be made within five (5) Business Days after the third architect has been
selected and such determination shall be binding on Landlord and Tenant. The
fees of the third architect shall be borne by the party whose position is not
sustained by the third (3rd) architect (it being expressly acknowledged that, if
Tenant is the party whose position is not sustained, Tenant may elect to have
such fees deducted from the Construction Allowance, however, in no event shall
Tenant be liable for such fees until the reimbursement of such fees would not
exceed the Construction Period Maximum Liability).


B.    Within thirty (30) days after the date on which Landlord achieves the Rent
Commencement Condition (as determined in accordance with the terms of
subparagraph A immediately above), Tenant shall notify Landlord of any defect or
incomplete work with respect to the Base Building Work and/or any Landlord
Constructed Tenant Improvement Work that does not materially interfere with
Tenant's use or enjoyment of the Leased Premises for Tenant's permitted use.
Landlord will correct and complete those defects and incomplete items described
in such notice which Landlord’s architect and Tenant’s Architect confirm are in
fact defects or incomplete items. If Landlord’s architect and Tenant’s Architect
disagree as to whether the defects and incomplete items described in such notice
actually constitute defects or incomplete items, then, within two (2) Business
Days, such architects shall jointly appoint a third (3rd) architect [the fees of
which shall be borne in proportion to the number of items upon which a party’s
position is not sustained (it being expressly acknowledged that, if Tenant is
the party whose position is not sustained, Tenant may elect to have Tenant's
portion of such fees deducted from the Construction Allowance, however, in no
event shall Tenant be liable for such fees until the reimbursement of such fees
would not exceed the Construction Period Maximum Liability)], and the
determination of such third (3rd) architect shall be final and conclusive. If
Landlord's architect and Tenant's Architect are not able to agree upon a third
architect within such two (2) Business Day period, the selection of such third
architect shall be made by the Arbitrator pursuant to an Arbitration conducted
pursuant to the terms of Paragraph 5(b)(4)of this Exhibit B-3. The particular
defects and incomplete items as finally determined pursuant to the terms of this
paragraph B shall be collectively referred to herein as "Punch List Items".
Landlord shall complete

--------------------------------------------------------------------------------

all Punch List Items within thirty (30) days after such items have been finally
determined in accordance with the terms of this subparagraph B. In addition, if
Landlord fails to timely complete the Punch List Items within sixty (60) days,
Tenant shall have the right, but not the obligation to complete same and any
amounts incurred by Tenant in connection therewith shall be applied as a credit
against the next amounts due from Tenant under this Lease.


C.    Provided Tenant identifies latent defects in the Base Building Work and/or
any Landlord Constructed Tenant Work and causes Tenant’s Architect to provide
written notice thereof to Landlord within twenty-four (24) months after the Rent
Commencement Date, Landlord (or Landlord's contractor, at Landlord's discretion)
shall, at Landlord's sole cost and expense, remedy such defects promptly
thereafter. If Landlord’s disagrees with Tenant’s contention that such condition
is a latent defect, Landlord, within ten (10) Business Days after Landlord's
receipt of such notice from Tenant, shall cause Landlord’s architect to provide
notice to Tenant setting forth with reasonable specificity the reasons why the
condition is not a latent defect ("Latent Defect Dispute Notice"). If Landlord’s
architect and Tenant’s Architect do not reach an agreement that the condition is
or is not a latent defect within five (5) Business Days after Tenant's receipt
of the Latent Defect Dispute Notice, then, within two (2) Business Days
following the expiration of such five (5) Business Day period, Landlord's
architect and Tenant's Architect shall jointly select a third architect to make
a determination of whether or not the condition is a latent defect. If
Landlord's architect and Tenant's Architect are not able to agree upon a third
architect within such two (2) Business Day period, the selection of such third
architect shall be made by the Arbitrator pursuant to an Arbitration conducted
pursuant to the terms of Paragraph 5(b)(4) of this Exhibit B-3. Such
determination by the third architect shall be made within five (5) Business Days
after the third architect has been selected and such determination shall be on
Landlord and Tenant. The fees of the third architect shall be borne by the party
whose position is not sustained by the third (3rd) architect, provided however
that, if Tenant is the party whose position is not sustained, Tenant may elect
to have such fees deducted from the Construction Allowance.


(5)    Landlord Insurance.    In connection with the construction of the Base
Building Work, Landlord or Landlord's contractors shall obtain types and amounts
of insurance as are customarily carried in connection with the construction of
office buildings comparable to the Building in the Washington, DC area. Landlord
shall provide evidence of such insurance to Tenant upon Tenant's request.


3.    TENANT DELAY; LANDLORD DELAY; CONTRACTOR COOPERATION.


(a)    Tenant Delay. Notwithstanding the foregoing provisions of this Exhibit
B-3, to the extent Landlord is actually delayed in achieving the End of the
Construction Period or the Rent Commencement Condition as a direct result of:
(i) Tenant's failure to comply with any of the deadlines specified in this
Exhibit B-3 or elsewhere in the Lease with respect to Landlord's construction of
the Base Building Work and/or any Landlord Constructed Tenant Improvement Work,
(ii) Tenant's failure to pay when due any amount required pursuant to this
Exhibit B-3, (iii) Tenant’s or the Leasehold Contractor’s (or its
subcontractors’) unreasonable interference with, or failure to cooperate [as
required in Section 3(d), below)] with, Landlord and the contractors undertaking
any Base Building Work and/or any Landlord Constructed Tenant Improvement Work,
(iv) any other event expressly deemed to be a “Tenant Delay” pursuant to the
terms of the Lease, or (v) any interruption or delay in Landlord’s construction
of the Base Building Work and/or any Landlord Constructed Tenant Improvement
Work directly caused by the failure of the Tenant Improvement Work to comply
with applicable law, then, the End of the Construction Period or the Rent
Commencement Condition, as applicable shall be deemed to have been achieved on
the date such condition would have been achieved had such delay or delays not
occurred (each of which is referred to herein as a "Tenant Delay"). Landlord
shall notify Tenant’s Authorized Representative (in writing which writing shall
include an identification of the cause of such delay with reasonable
specificity) promptly upon Landlord’s becoming aware of the existence of any
such delay and, notwithstanding the preceding sentence, if Landlord fails to so
notify Tenant’s

--------------------------------------------------------------------------------

Authorized Representative (in writing) as soon as reasonably practicable after
becoming aware thereof, then, to the extent that timely notice would have
mitigated the effects of such delay, any period prior to such notice shall not
constitute Tenant Delay; provided, however, that no notice shall be required
with respect to any Tenant Delay caused by clause (i) above (i.e., Tenant's
failure to timely comply with deadlines). Within two (2) Business Days after
Tenant’s written request therefor, Landlord shall notify Tenant in writing
whether or not Landlord is aware of any Tenant Delay or is aware of any event
which might reasonably lead to any Tenant Delay. Landlord agrees to use good
faith reasonable efforts to counter the effect of any Tenant Delay; however,
Landlord shall not be obligated to expend any additional amounts in such efforts
(e.g., by employing overtime labor) unless Tenant agrees in advance to bear any
incremental cost associated with such efforts (whether or not such efforts are
ultimately successful). For purposes of this Section 3(a), the terms “actually
delayed” and “actual delay(s)” shall mean delay in the completion of the work
necessary to achieve the End of the Construction Period or the Rent Commencement
Condition, as applicable, that would not have occurred but for the applicable
event, it being expressly agreed that the incurrence of overtime labor costs
shall not be a prerequisite for the existence of such delay.


(b)    Landlord Delay. As used in the Lease, each of the following shall
constitute a "Landlord Delay" to the extent Tenant is actually delayed in
completing the Tenant Improvement Work as a direct result of: (i) Landlord's
failure to comply with any deadline specified in this Exhibit B-3 or elsewhere
in the Lease with respect to Tenant's construction of the Tenant Improvement
Work and/or the Tenant Plans and Specifications, (ii) Landlord's failure to pay
when due any portion of the Construction Allowance for which Tenant has timely
and properly submitted its request pursuant to the provisions of this Exhibit
B-3, (iii) Landlord’s or its contractors’, subcontractors', material suppliers'
or vendors' unreasonable interference with, or failure to cooperate [as required
in Section 3(d), below] with, Tenant and the Leasehold Contractor, (iv) any
other event expressly deemed to be a Landlord Delay pursuant to the terms of the
Lease and (v) any interruption or delay in Tenant’s construction of the Tenant
Improvement Work or in Tenant’s obtaining a certificate of occupancy (or
equivalent) for the Leased Premises caused by the failure of the Base Building
Structure and systems to comply with applicable law or any other violation of
applicable law by Landlord. Tenant shall notify Landlord’s Authorized
Representative (in writing and including an identification of the cause of such
delay with reasonable specificity) promptly upon Tenant's becoming aware of the
existence of any such delay and, notwithstanding the preceding sentence, if
Tenant fails to so notify Landlord’s Authorized Representative (in writing) as
soon as reasonably practicable after becoming aware thereof, then, to the extent
that timely notice would have mitigated the effects of such delay, any period of
delay prior to such notice shall not constitute Landlord Delay; provided,
however, that no notice shall be required with respect to any Landlord Delay
caused by clause (i) above (i.e., Landlord's failure to timely comply with
deadlines). Tenant agrees to use good faith reasonable efforts to counter the
effect of any Landlord Delay; however, Tenant shall not be obligated to expend
any additional amounts in such efforts (e.g., by employing overtime labor)
unless Landlord agrees in advance to bear any incremental cost associated with
such efforts (whether or not such efforts are ultimately successful).


(c)    Confirmation of Delay. Landlord’s and Tenant’s architects in good faith
shall jointly determine the existence and (if applicable) duration of any
Landlord Delay and/or Tenant Delay; provided, however, that if such architects
disagree as to the existence and/or duration of any Landlord Delay and/or Tenant
Delay, then, within two (2) Business Days, such architects shall jointly appoint
a third (3rd) architect [the fees of which shall be borne by the party whose
position is not sustained by the third (3rd) architect (it being expressly
acknowledged that, if Tenant is the party whose position is not sustained,
Tenant may elect to have such fees deducted from the Construction Allowance,
however, in no event shall Tenant be liable for such fees until the
reimbursement of such fees would not exceed the Construction Period Maximum
Liability)], and the determination of such third (3rd) architect concerning the
delay matters on which Landlord’s architect and Tenant’s Architect are unable to
agree (which determination shall be made within five (5) Business Days after his
or her appointment) shall be final and conclusive. If Landlord's architect and
Tenant's Architect are not able to agree upon a third architect within such two
(2) Business Day period, the selection of such third architect shall be made by
the

--------------------------------------------------------------------------------

Arbitrator pursuant to an Arbitration conducted pursuant to the terms of Section
5(b)(4) of this Exhibit B-3.


(d)    Contractor Cooperation; "Hard Hat" Tour. Landlord and Tenant shall, and
shall cause their respective contractors and subcontractors to, reasonably
cooperate in good faith with each other to permit both of them to meet their
respective construction schedule obligations (including, without limitation,
sharing access and scheduling the Base Building Work and Tenant Improvement Work
in a manner that permits each party to maintain its construction schedule). In
the event the construction activities of another tenant or occupant of the
Building is interfering with Tenant's construction of the Tenant Improvement
Work, then, upon Tenant's written request, Landlord shall use commercially
reasonable best efforts to cause such tenant or occupant to immediately cease
such activities. From time to time after the Lease Commencement Date, Tenant
shall have the right to conduct "Hard Hat" tours of the Building for Tenant's
employees. Tenant shall provide Landlord with prior written notice of the date
and time of any such tour. Landlord and Tenant shall cooperate in conducting any
such tour, including, without limitation (i) scheduling such tours at agreed
upon times so as to minimize disruption of the construction process and (ii)
ensuring that Landlord's contractors cease construction of the Base Building
Work for the duration of any such tour; provided however that any requirement
that Landlord cause its contractors to stop construction of the Base Building
Work for more than four (4) hours in any one (1) month may constitute a Tenant
Delay.     


4.    TENANT IMPROVEMENT WORK.
(a)    Tenant Plans and Specifications.
(1)    Construction Documents. Tenant shall furnish to Landlord for its review
and approval “permit ready” detailed Plans and Specifications for the Tenant
Improvement Work (the "Construction Documents"). Landlord shall advise Tenant of
Landlord's written approval or disapproval of the Construction Documents within
fifteen (15) Business Days after Tenant submits the Construction Documents to
Landlord, it being expressly acknowledged and agreed that Landlord's sole basis
for denying approval of any submission of the Construction Documents by Tenant
shall be (i) the non-compliance of the Construction Documents with applicable
law and/or (ii) the Tenant Improvement Work depicted on the Construction
Documents would require Landlord to make modifications to the Base Building
Plans that would not be Permitted Base Building Modifications [as defined in
Section 2 (a) (3) of this Exhibit B-3] or (iii) the Tenant Improvement Work
shown on the Construction Documents will materially and adversely affect the
design of the Base Building Structure or the Base Building Systems
(subparagraphs (i), (ii) and (iii) being hereinafter collectively referred to
herein as the "Construction Documents Disapproval Criteria"). If Landlord timely
disapproves of the Construction Documents in accordance with the Construction
Documents Disapproval Criteria, Tenant shall revise the Construction Documents,
and resubmit the Construction Documents to Landlord only for review of those
issues noted by Landlord which conform to the Construction Documents Disapproval
Criteria. Landlord shall provide Tenant with written approval or disapproval of
the revised Construction Documents in accordance with the terms of this Section
4(a)(1) within seven (7) Business Days after Landlord's receipt of the revised
Construction Documents and the review procedure set forth above shall be
repeated until the Construction Documents are approved by Landlord. If Landlord
disapproves any submission by Tenant of the Construction Documents, Landlord
shall provide Tenant with a detailed written explanation setting forth the
reasons for such disapproval, which reasons shall be consistent with the
Construction Documents Disapproval Criteria.
(2)    Changes to the Tenant Plans and Specifications. If Tenant desires to
materially change the Tenant Plans and Specifications, Tenant shall furnish such
change to Landlord for its review and approval (the "Plan Change"). Landlord
shall advise Tenant of Landlord's written

--------------------------------------------------------------------------------

approval or disapproval of the Plan Change within ten (10) Business Days after
Tenant submits the Plan Change to Landlord, it being expressly acknowledged and
agreed that Landlord's sole basis for denying approval of any Plan Change shall
be (i) the non-compliance of the Plan Change with applicable law and/or (ii) the
Tenant Improvement Work depicted on the Plan Change would require Landlord to
make modifications to the Base Building Plans that would not be Permitted Base
Building Modifications [as defined in Section 2 (a) (3) of this Exhibit B-3] or
(iii) the Plan Change will materially and adversely affect the design of the
Base Building Structure or the Base Building Systems (subparagraphs (i), (ii)
and (iii) being hereinafter collectively referred to herein as the "Plan Change
Disapproval Criteria"). If Landlord timely disapproves of the Plan Change in
accordance with the Plan Change Disapproval Criteria, Tenant shall revise the
Plan Change, and resubmit the Plan Change to Landlord only for review of those
issues noted by Landlord which conform to the Plan Change Disapproval Criteria.
Landlord shall provide Tenant with written approval or disapproval of the
revised Plan Change in accordance with the terms of this Paragraph 4(a)(2)
within five (5) Business Days after Landlord's receipt of the revised Plan
Change and the review procedure set forth above shall be repeated until the Plan
Change is approved by Landlord. If Landlord disapproves any submission by Tenant
of a Plan Change, Landlord shall provide Tenant with a written explanation
setting forth the reasons for such disapproval, which reasons shall be
consistent with the Plan Change Disapproval Criteria. Any delay Landlord incurs
in reaching the End of the Construction Period or Rent Commencement Condition
directly attributable to a Plan Change shall be a Tenant Delay.
(3)    Consent by Landlord to Plans for the Tenant Improvement Work. Any
approval or consent by Landlord of any of the Tenant Plans and Specifications,
or other items to be submitted by Tenant to and/or reviewed by Landlord pursuant
to this Exhibit B-3 shall be deemed to be strictly limited to an acknowledgement
of approval or consent by Landlord thereto and such approval or consent shall
not constitute an assumption by Landlord of any responsibility for the accuracy,
sufficiency or feasibility of any plans, specifications or other such items and
shall not imply any representation, acknowledgment or warranty by Landlord that
the design is safe, feasible or structurally sound or will comply with any legal
or governmental requirements.
(4)    Cost of the Tenant Plans and Specifications. All costs relating to the
Tenant Plans and Specifications shall be paid by Tenant, subject to application
of the Construction Allowance.
(b)    Construction of the Tenant Improvement Work.
(1)    Leasehold Contractor. Following the Lease Commencement Date, Tenant shall
cause Foulger-Pratt Contracting, LLC (“FPC”) or another general contractor of
Tenant’s choosing, but subject, however, to the approval of Landlord, which
approval shall not be unreasonably withheld, delayed or conditioned, to
construct the Tenant Improvement Work in accordance with the Tenant Plans and
Specifications.
Tenant shall give FPC the opportunity to bid on the Tenant Improvement Work.
Notwithstanding the foregoing, Landlord hereby approves the following general
contractors to undertake the Tenant Improvement Work: (i) FPC; (ii) Rand; (iii)
Hitt; (iv) Davis; and (v) Whiting-Turner (the "Pre-Approved General
Contractors"). If Tenant notifies Landlord that Tenant desires to utilize a
general contractor other than one of the Pre-Approved General Contractors, and
if Landlord fails to approve or disapprove such general contractor in accordance
with the terms of this Paragraph 4(b)(1) within five (5) Business Days of
Tenant's notice, then Landlord shall be deemed to have approved

--------------------------------------------------------------------------------

such general contractor. The general contractor selected by Tenant (and approved
by Landlord (or deemed approved by Landlord), if applicable) to undertake the
Tenant Improvement Work is referred to herein as the "Leasehold Contractor".
(2)    Permits. Tenant shall obtain all necessary permits for the construction
of the Tenant Improvement Work and for Tenant's initial occupancy of the Leased
Premises [it being expressly understood and acknowledged that Landlord shall
obtain the certificate of occupancy (or equivalent) for the Base Building]. Upon
Tenant's request, Landlord shall, without additional cost to Tenant, cooperate
with Tenant in connection with Tenant's efforts to obtain all such permits.
Tenant shall deliver a copy of its final non-conditional building permit to
Landlord.


(3)    Utilities; Parking; Fees. For and during the period of the design,
coordination and construction of the Tenant Improvement Work and Tenant's move
to the Leased Premises, Landlord shall not charge Tenant, the Leasehold
Contractor and any subcontractors, material suppliers or vendors performing the
Tenant Improvement Work and/or assisting Tenant in Tenant's move to the Leased
Premises for parking for the Project Manager and Superintendant of the Tenant
Improvement Work and for any principal of the Leasehold Contractor (it being
expressly acknowledged and agreed that the foregoing parties shall have the
right to park in the parking garage serving the Building or at other location(s)
at the Project reasonably designated by Landlord), electricity, HVAC, water or
loading dock or freight elevator use, nor shall Landlord limit the hours during
which such services are available. In the event that Tenant desires to deliver
construction materials to the Leased Premises by means of a crane prior to
substantial completion of the Building’s freight elevator, then Landlord shall
fully cooperate with Tenant in exploring the use of a crane for such purpose.
Other than the Construction Management Fee (hereinafter defined), if any, in no
event shall Tenant be charged any fee, including any fee relating to any
Building engineer, in connection with Landlord's review of the Tenant Plans and
Specifications or Landlord's supervision of the Tenant Improvement Work or
Tenant's move to the Leased Premises.


(4)    Exterior Staging Period. Tenant, the Leasehold Contractor and any
subcontractors, material suppliers or vendors performing the Tenant Improvement
Work and/or assisting Tenant in Tenant's move to the Leased Premises shall be
allowed, at no additional cost from Landlord, access to a portion of the
designated staging areas reasonably designated by Landlord from time to time
during the Exterior Staging Period (hereinafter defined) in order to stage
construction materials, subject to the terms and conditions of this Paragraph
4(b)(4). The "Exterior Staging Period" shall be a period commencing on a date
prior to the Lease Commencement Date and having a duration as Tenant shall
reasonably determine to be appropriate for Tenant to stage construction
materials in the designated portion of the staging areas. Tenant shall inform
Landlord of Tenant's good faith determination of Tenant's estimated date of the
commencement of the Exterior Staging Period. Notwithstanding anything in the
Lease to the contrary, all of the provisions of the Lease applicable during the
period commencing on the Lease Commencement Date and expiring on the Rent
Commencement Date shall apply during the Exterior Staging Period. Landlord shall
have no responsibility with respect to any items placed in the staging areas by
Tenant or its Leasehold Contractor. Any fencing or other means of access control
with respect to the staging areas designated for exclusive use by Tenant or its
Leasehold Contractor shall be installed by Tenant at Tenant's sole cost and
expense (subject to applicable of the Construction Allowance), subject to
Landlord’s reasonable approval thereof. At the expiration of the Exterior
Staging Period, Tenant shall remove any such fencing or other means of access
control and clean the portion of the staging areas that was designated for
Tenant’s use of any construction materials and/or other debris.



--------------------------------------------------------------------------------

(5)    Construction Management Fee. Tenant shall pay Landlord’s managing agent a
construction supervision fee (the "Construction Supervision Fee") equal to the
lesser of (i) one percent (1.0%) of the Hard Construction Costs (hereinafter
defined) or (ii) one percent (1.0%) of the Construction Allowance, which fee
shall be deducted from the Construction Allowance. Notwithstanding the
foregoing, if FPC is the Leasehold Contractor, Landlord shall not charge, and
Tenant shall have no obligation to pay, the Construction Supervision Fee. As
used herein, the term "Hard Construction Costs" means only those actual and
verifiable costs of the Tenant Improvement Work for (1) materials and equipment
that are permanently incorporated into the Building, and (2) the labor required
in incorporating such materials and equipment.


(6)    Insurance. The Leasehold Contractor and the subcontractors undertaking
the Tenant Improvement Work shall obtain the types and amounts of insurance set
forth in Exhibit G to the Lease.


(7)    LEED Certification. Landlord hereby expressly acknowledges and agrees
that (i) Tenant will seek to obtain LEED Gold or LEED Silver certification for
the Leased Premises and (ii) Landlord will use reasonable efforts to cooperate
in such efforts at no cost to Landlord.


5.    TENANT IMPROVEMENT WORK COSTS; CONSTRUCTION ALLOWANCE.    


(a)    Tenant Improvement Work Costs. Except as otherwise expressly set forth
herein, all of the costs and expenses incurred by Tenant for the Tenant
Improvement Work (including, but not limited to, architectural and engineering
fees, permitting costs, insurance, labor and materials) shall be borne by
Tenant, subject to application of the Construction Allowance.


Tenant shall employ the same HVAC control system in the Leased Premises that
Landlord uses for the Base Building Work.


(b)    Construction Allowance.


(1)    Amount and Disbursement. Landlord will provide Tenant with an allowance
(the “Construction Allowance”) equal to the product of (i) Sixty-Seven and
50/100 Dollars ($67.50) multiplied by (ii) the number of rentable square feet in
the Leased Premises. The Construction Allowance may be used by Tenant to defray
any cost or expense incurred by Tenant in connection with the Tenant Improvement
Work, the installation by Tenant of Tenant's furniture, fixtures and equipment
at the Building and in the Leased Premises, Tenant's move to the Leased Premises
or any other cost which Tenant is permitted to pay out of the Construction
Allowance pursuant to the terms of this Lease, which costs and expenses shall
include, without limitation, the cost of the Tenant Plans and Specifications,
all labor, materials, permits, fees, and consultants, contractors and
subcontractors' charges, engineering and architectural fees, other professional
costs and fees, the cost of purchasing and installing Tenant's
telecommunications wiring, cabling, infrastructure, furniture, fixtures,
equipment, signage, any rooftop equipment, back-up generator or supplemental
HVAC system installed by Tenant and any and all moving expenses and move-related
costs associated with Tenant's move to the Leased Premises, including legal fees
and other professional fees (collectively, "Allowed Expenditures").


Notwithstanding the foregoing, (i) Tenant may not draw on the Construction
Allowance until after the Construction Loan Closing and (ii) Tenant may not use
more than twenty percent (20%) of the Construction Allowance (i. e., $13.50 for
each rentable square foot in the initial Leased Premises – the “Soft Costs
Portion”) to pay for “soft costs” of the Tenant Improvement Work (i. e., space
planning,

--------------------------------------------------------------------------------

construction drawings, architectural costs, engineering costs, consultant fees
and/or moving expenses). The remaining eighty percent (80%) of the Construction
Allowance (i. e., $54.00 for each rentable square foot in the initial Leased
Premises) shall be used for the payment of invoices relating to costs of the
Tenant Improvement Work other than the foregoing "soft costs" (which other costs
shall include the purchase and installation of systems furniture and computer
and telephone wiring and cabling).


Provided the Draw Conditions (hereinafter defined) are satisfied, Landlord
shall, within thirty (30) days after Landlord’s receipt of Tenant’s written draw
request therefor (but in no event more than once in any calendar month),
reimburse (or pay) Tenant (or, at Tenant's direction, which shall be stated in
such request, pay directly to the applicable contractors, subcontractors or
other vendors) for Allowed Expenditures (or Allowed Expenditures that are the
subject of a payable invoice) in the amount requested by Tenant. With respect to
each draw request by Tenant, the term “Draw Conditions” shall mean each of the
following: the applicable request is accompanied by (i) a copy of all invoices
for Tenant Improvement Work costs covered by such draw request (and reasonable
back-up information relating thereto), (ii) an application for payment and sworn
statement of the Leasehold Contractor substantially in the form of AIA Document
G-702 or G-703 covering all hard costs for which reimbursement is to be made to
a date specified therein; (iii) a certification from Tenant’s Architect
substantially in the form of the Architect’s Certificate for Payment which is
located on AIA Document G702, Application and Certificate of Payment; and (iv)
contractor’s and subcontractor’s partial waivers of liens and claims (for
contractors and subcontractors providing in excess of $10,000 in materials
and/or services) conditioned upon payment for the current request and waiving
all claims for amounts previously paid. Any portion of the Construction
Allowance remaining unused shall be applied by Landlord against the Minimum
Annual Rent and/or Additional Rent next due and payable by Tenant under the
Lease.


    (2)    Additional Allowance. In the event that Tenant notifies Landlord in
writing, on or before the Construction Loan Closing, that Tenant wishes to
increase the Construction Allowance, and specifies the amount of such proposed
increase, not to exceed the Maximum Increase Amount (hereinafter defined), then
Landlord shall make available to Tenant an additional allowance (the "Additional
Construction Allowance") in the amount requested by Tenant, but not to exceed
the Maximum Increase Amount. As used herein, the term "Maximum Increase Amount"
means the product of (i) Ten Dollars ($10.00) multiplied by (ii) the number of
rentable square feet in the Leased Premises. In the event Tenant requests and
Landlord provides the Additional Construction Allowance, then, the term
"Construction Allowance" as used herein shall be deemed to include the
Additional Construction Allowance. Tenant shall repay to Landlord the amount of
the Additional Construction Allowance over the initial Lease Term (beginning on
the Rent Commencement Date) in equal monthly installments in the amount
necessary to fully repay to Landlord the Additional Construction Allowance, with
interest at the rate of eight and one-half percent (8½%) per annum. Such equal
monthly installments shall be added to the monthly installments of Minimum
Annual Rent payable by Tenant under the Lease, provided that such installments
shall not be subject to the annual escalations applicable to Minimum Annual
Rent. As an example of the foregoing, for each $100.00 (or portion thereof) of
Additional Construction Allowance provided to Tenant, the Basic Monthly Rent
payable by Tenant under the Lease shall increase by $1.24.


(3)    Tenant's Right of Offset. If Landlord disputes in writing ("Dispute
Notice") Landlord's obligation to disburse any amount of the Construction
Allowance that Tenant requests be disbursed by Landlord pursuant to the terms of
Paragraph 5(b)(1), above, prior to the expiration of the thirty (30) day period
set forth in Paragraph 5(b)(1), above, then Landlord shall have no obligation to
disburse such disputed amount until five (5) Business Days following the date
that a final decision awarding such amounts to Tenant is entered in arbitration
conducted in accordance with

--------------------------------------------------------------------------------

the terms of Paragraph 5(b)(4), below (it being expressly understood, however,
that Landlord shall pay Tenant within such thirty (30) day period all amounts
which Landlord is not disputing, and only amounts in dispute shall be subject to
such arbitration). If Landlord fails to pay any amounts requested by Tenant on
or before the expiration of such thirty (30) day period or on or before the
expiration of such five (5) Business Day period (if any such amounts are
disputed and a final decision awarding such amounts to Tenant is entered in
arbitration conducted in accordance with the terms of Paragraph 5(b)(4), below),
then, without limiting Tenant's rights at law or in equity, Tenant may deduct
any such amounts, plus interest thereon accruing at a rate equal to ten percent
(10%) per annum from the date such amount was due to Tenant (collectively,
"Offset Amounts"), against Minimum Annual Rent next due and payable by Tenant
under the Lease. If this Lease is terminated for any reason other than an Event
of Default by Tenant hereunder prior to the date on which all Offset Amounts
have been applied against Minimum Annual Rent, then Landlord shall be liable to
Tenant for any unapplied amounts.


(4)    Arbitration. If Landlord timely delivers a Dispute Notice, or if any
other matter under the Lease is to be determined by arbitration, then, Landlord
and Tenant shall submit the matter to binding expedited arbitration under the
Commercial Arbitration Rules (the "AAA Rules") of the American Arbitration
Association ("AAA"), and in particular, the Expedited Procedures of such
Commercial Arbitration Rules (the "Arbitration"). With respect to such
Arbitration (i) the arbitrator shall expert in the applicable subject matter of
the Arbitration (the "Arbitrator"), (ii) the parties will have no right to
object if the Arbitrator so appointed was on the list submitted by the AAA and
was not objected to in accordance with Expedited Procedures of the AAA Rules,
(iii) the first hearing shall be held within seven (7) Business Days after the
appointment of the Arbitrator, and (iv) the standards applied by the Arbitrator
to resolve such dispute shall be the same standards which would be applied by a
court of competent jurisdiction. The losing party in the Arbitration (as
determined by the Arbitrator) shall pay the arbitration costs charged by the AAA
and/or the Arbitrator and shall pay the attorneys' fees and costs of the
prevailing party. The decision of the Arbitrator shall be confidential, final
and binding on the parties, and shall be rendered in a thorough opinion with
findings of fact and conclusions of law.

--------------------------------------------------------------------------------

EXHBIT B – 4


Matrix of Base Building Work and Tenant Improvement Work


MATRIX OF BASE BUILDING / TENANT IMPROVEMENT WORK


ROCKVILLE METRO PLAZA II






Description
Base Building
Tenant Work
 
 
 
ARCHITECTURAL
 
 
Concrete Floor in Tenant Area
X
 
Concrete Floors in Mech./Elec./Tel./Jan.
X
 
Gypsum Board Partitions (taped & spackled)
 
 
•Perimeter (including columns)
X
 
•Columns (interior)
 
X
•Core
X
 
Base Building Toilet Rooms (all finishes)
X
 
MEP Rooms (all finishes)
X
 
Exit Stairs (all finishes)
X
 
Janitor Closets (all finishes)
X
 
Main Lobbies (all finishes)
X
 
Typical elevator lobby finishes, Floors (4-11)
 
 
•Multi-Tenant Floors
X
 
•Single Tenant Floors
 
X
Painting / Wallcovering in Tenant Areas
 
X
Ceiling System
 
 
•Base Building Toilet Rooms
X
 
•Tenant Area
 
X
•MEP Rooms
N/A
 
•Janitors Closets
N/A
 
•Elevator Lobby – Multi-Tenant Floor
X
 
•Elevator Lobby – Single Tenant Floor
 
X
Floor Covering w/base
 
 
•Tenant Area
 
X
•Elevator Lobby – Multi-Tenant Floor
X
 
•Elevator Lobby – Single Tenant Floor
 
X
Window Blinds
X
 




--------------------------------------------------------------------------------

BASE BUILDING / TENANT WORK


Description
Base Building
Tenant Work
 
 
 
ARCHITECTURAL (Continued)
 
 
 
 
 
Doors & Hardware
 
 
•Core
X
 
•Tenant Area
 
X
Mullion Adapters
 
X
ADA Code Requirements
 
 
•Parking Garage
X
 
•Site
X
 
•Building Entries
X
 
•Main Lobby
X
 
•Elevator
X
 
•Exit Stairs
X
 
•Base Building Toilet Rooms
X
 
•Tenant Area
 
X
Exterior Signage
 
 
•Directional Site Signage (if applicable)
X
 
•Exterior Signage/ Retail
 
X
Interior Signage
 
 
•Building Directories
X
 
•Core Areas
X
 
•Tenant Areas
 
X
 
 
 
STRUCTURAL
 
 
Loading Capacity (per code/ specifications)
X
 
Additional Loading Capacity
 
X
 
 
 
ELECTRICAL
 
 
Incoming Service
X
 
Switchgear
X
 
Buss Duct Riser (capacity per specification shown
in Exhibit B-5)
X
 







--------------------------------------------------------------------------------

BASE BUILDING/ TENANT WORK






Description
Base Building
Tenant Work
 
 
 
ELECTRICAL (Continued)
 
 
 
 
 
Distribution to Closets
 
 
•Low Voltage Panels
X
 
•High Voltage Panels
X
 
•Transformers
X
 
Emergency Lighting
 
 
•Core Area
X
 
•Tenant Area
 
X
Light Fixtures
 
 
•Core Area
X
 
•Tenant Area
 
X
•Elevator Lobby – Multi-Tenant Floor
X
 
•Elevator Lobby – Single Tenant Floor
 
X
•Main Lobbies
X
 
Convenience Outlets
 
 
•Core Area
X
 
•Tenant Area
 
X
Surge Protection
 
 
•Main Switchgear
X
 
•Floor Panels – Harmonic Filter
 
X
Strobe Lighting
 
 
•Core Areas
X
 
•Tenant Areas
 
X
•Panel Contacts
X
 
Telephone/Data Core Drills in Core Closets
X
 
Voice/Data Distribution
 
 
•Incoming Service
X
 
•Vertical Backbone
 
X
•Horizontal Distribution
 
X
•Grounding System
 
X
•Outlets
 
X
Telephone Switch
 
X
UPS System
 
X
Automatic Transfer Switch (for UPS)
 
X
Emergency Generator – Base Building Use Only
X
 
Battery Back-up
 
X







--------------------------------------------------------------------------------

BASE BUILDING / TENANT WORK






Description
Base Building
Tenant Work
 
 
 
MECHANICAL
 
 
Air Handling Units (1 per Floor)
X
 
Perimeter Fan Powered VAV Boxes
 
 
•VAV Boxes with ECM Motors
 
X
•Thermostats/Controls/Power/ Balancing
 
X
Exhaust/ Ventilation
 
 
•MEP Rooms
X
 
•Toilet Rooms
X
 
•Elevator Rooms
X
 
•Stairs
X
 
Medium Pressure Trunk Duct
X
 
Low Pressure Trunk Duct
 
X
Duct Runouts
 
X
Diffusers (Perimeter slot and interior)
 
X
Interior VAV boxes
 
X
•Thermostats/Controls/Power/Balancing
 
X
Supplemental A/C Units
 
 
•Units (power, piping, controls)
 
X







--------------------------------------------------------------------------------

BASE BUILDING/ TENANT WORK






Description
Base Building
Tenant Work
 
 
 
FIRE PROTECTION
 
 
Standpipes
X
 
Distribution to main loop
X
 
•Valved Connections
X
 
•Flow & Tamper Switches
X
 
Branches, drops and heads (per code)
 
 
•Core
X
 
•Tenant Area (code minimum, 1 per 225 rsf)
X
 
•Additional or Relocated Heads per Tenant Plan
 
X
•Main Lobbies
X
 
Extinguisher Cabinets/Extinguishers
 
 
•Core
X
 
•Tenant Area
 
X
•Local Fire Alarm
X
 
•For Tenant Tie-in; every other floor
 
X
Fire Phones (per code)
 
 
•Fire Control Room
X
 
•Elevators
X
 
•Stairways
X
 
Annunciator Panels (per code/specifications)
X
 
 
 
 
PLUMBING
 
 
Wet columns (2 per floor)
X
 
Core Fixtures
X
 
Electric Water Coolers
X
 
Supplemental A/C Piping
 
X
Janitors Sink
X
 
Pantries (typical Floor)
 
X







--------------------------------------------------------------------------------

BASE BUILDING/ TENANT WORK


Description
Base Building
Tenant Work
 
 
 
SECURITY
 
 
Garage Control Gates
X
 
Card readers (including power & conduit)
 
 
•Garage Gates
X
 
•Building Entries
X
 
•Elevators
X
 
•Typical Floors – Suite Entry
 
X





--------------------------------------------------------------------------------

EXHIBIT B – 5
MEP Narrative
ROCKVILLE METRO PLAZA II
121 ROCKVILLE PIKE
ROCKVILLE, MD




MONTGOMERY COUNTY, MARYLAND








MECHANICAL, PLUMBING AND ELECTRIC
SYSTEM NARRATIVE
















WFT ENGINEERING, INC.
9737 WASHINGTONIAN BOULEVARD, SUITE 588
GAITHERSBURG, MD 20878








JANUARY 14, 2011
















































--------------------------------------------------------------------------------

Mechanical System Description


Office Floor Air Conditioning:
Each office floor shall be air conditioned by a variable air volume (VAV) system
utilizing a self-contained, water-cooled air conditioning unit, parallel fan
powered VAV terminal units and single duct shut-off VAV terminal units. The
nominal 65 ton air conditioning unit shall have an actual cooling capacity of 69
tons and shall include a variable frequency fan drive and a waterside economizer
for “free cooling.” The unit shall supply constant temperature cooled air
(approximately 55°F) through a looped medium pressure duct system to VAV
terminal units. Parallel fan powered VAV terminal units shall be used for
conditioning perimeter zones of the 4th through 10th floors and all zones of the
11th floor. Single duct shut-off VAV terminal units shall be used for
conditioning interior zones of the 4th through 10th floors.


Office Floor Heating:
Heating for perimeter zones of all floors and the entire 11th floor shall be
provided by electric resistance heat coils included in the parallel fan powered
VAV terminal units. 4th through 10th floor interior zones shall not include
heat.


Office Floor Ventilation:
Outdoor air shall be supplied by a central fan in the mechanical penthouse to a
VAV terminal unit in each office floor mechanical equipment room. The outdoor
air shall mix with return air and be supplied to the tenant space by the air
conditioning unit. For energy savings, the VAV terminal units shall modulate the
outdoor air based on return air CO2 level at each floor. CO2 setpoint shall be
530 ppm above outdoor ambient. The outdoor air fan shall have a variable
frequency drive to realize the energy savings. A relief duct with static
pressure control shall allow excess outdoor air to exit the building while still
maintaining a slight positive building pressure.


Office Floor Air Distribution:
Plenum slot diffusers proximate to the exterior walls shall be used to supply
air to perimeter zone spaces. Lay-in, 24”x24” perforated face diffusers shall be
used to supply air to interior zone spaces. The ceiling space shall be utilized
as a return air plenum. To attenuate air conditioning unit noise transmission, a
“Z-wall” shall be provided to transfer return air from the ceiling plenum to the
mechanical equipment room.
 
Office Floor Exhaust:
A central system shall be provided to exhaust core toilet rooms (75 cfm per
toilet or urinal) and janitor closets. An exhaust duct riser to the roof shall
be provided at each of two wetstacks for tenants to add small exhaust systems.
Such shall necessitate fan and duct connection to the riser with fire damper.


Office Floor Supplemental 24/7 Air Conditioning:
Capped closed loop condenser water pipes from the same system that serves retail
tenants (see description below) shall be provided at each office floor for
tenant use. System capacity allows a maximum of 80 tons (10 tons per floor). For
pump energy savings, tenants must include a normally-closed, 2-way, 2-position
motorized valve in the condenser water supply pipe serving each air conditioning
unit. The valve shall only open when the unit compressor is required to run.


Retail Space HVAC:
A closed loop condenser water system shall be provided for retail tenant use.
The system includes a cooling tower, a plate and frame heat exchanger, pumps,
controls and water treatment. The same system shall be used for office floor
supplemental air conditioning units and the main lobby air conditioning unit.




--------------------------------------------------------------------------------

Of the 200 ton system capacity, 110 tons is dedicated for the retail spaces.
Capped pipes shall be located at two locations where the pipes enter the retail
shell space from the building core. Such shall be extended once retail tenant
spaces are defined. Retail tenant spaces shall be conditioned by tenant-provided
water-cooled air conditioning units and electric heat. Outdoor air shall be
ducted from overhang soffit grilles or exterior wall louvers as approved by the
Landlord. For pump energy savings, tenants must include a normally-closed,
2-way, 2-position motorized valve in the condenser water supply pipe serving
each air conditioning unit. The valve shall only open when the unit compressor
is required to run.


Retail Space Exhaust:
Tenant toilet rooms shall be exhausted by the tenant to overhang soffit grilles
or exterior wall louvers as approved by the Landlord. Dedicated space to the
penthouse roof has been reserved for the installation of two restaurant tenant
grease hood exhaust ducts. Space has been reserved on the penthouse roof for the
two associated exhaust fans.


Closed Loop Condenser Water System Energy Metering:
The building automation system (BAS) shall accumulate electrical energy
consumption (kwh) for the cooling tower and pumps that comprise the closed loop
condenser water system that serves retail tenant air conditioning units and
office tenant supplemental air conditioning units. The central closed loop
condenser water system in the penthouse shall include a BTU meter that shall
determine total system heat rejection and communicate such to the BAS.
Components shall include a BTU meter with water temperature sensors, a dual
turbine insertion flow meter and installation kits. Tenants utilizing the closed
loop condenser water system shall be required to provide the same for purposes
of sub-metering the electrical energy consumption for the cooling tower and
pumps. Wiring from tenant BTU meters to the BAS must be by the building BAS
installation contractor.


Garage Ventilation:
A code-compliant mechanical exhaust system shall be provided for the below-grade
parking levels. For energy savings, the BAS shall control the system fans in
response to CO level in the garage as measured by multiple CO sensors.


Controls:
The building shall include a fully integrated, open protocol, direct digital
control (DDC), building automation system (BAS).




Plumbing System Description


General:
A complete plumbing and fire sprinkler system shall be provided in accordance
with all state and local codes.


Sanitary System:
The entire office building shall be served by a gravity type sanitary and waste
pipe system. The core toilet rooms shall be served by vertical soil and vent
stack risers. All sanitary risers shall be collected below the ground floor
level within the highest garage level and piped to the sewer lateral leaving the
building. Capped sanitary and vent connections shall be provided at each floor
level for future tenant use.


The garage levels shall be piped to the lowest level. The garage drainage system
shall be piped through a garage interceptor and to a duplex sump pump.






--------------------------------------------------------------------------------

Capped kitchen grease waste connections for (2) future tenant restaurants shall
be provided below grade level. Grease waste will discharge into (2) grease
interceptors located below the grade accessible from outside of the building in
accordance with local code. The grease interceptors shall discharge to the
public sewer system.


Sanitary and vent piping materials shall be based on longevity. Above grade
piping shall cast iron no-hub or copper DWV. Below grade piping shall be
cast-iron hub and spigot.


Domestic Water System:
Domestic water shall be distributed throughout the entire office building. The
4” incoming domestic water service shall include a reduced pressure backflow
preventer and be pumped throughout the building by a duplex domestic water
booster system package. The booster system shall provide a minimum of 30-PSI
pressure to the top floor fixtures. Domestic water risers serving the core
toilets shall be installed with ball valves at the base of each riser. Domestic
cold water distribution mains shall be located in the P-6 level heated ceiling
plenum feeding up to the risers. Capped and valved cold water connections shall
be provided at each floor level off of the core domestic water risers for future
tenant use.


Central electric water heater located in the penthouse will provide domestic hot
water to the core toilet room fixtures and mop sinks. Hot water circulation
system will be provided to maintain hot water temperature at all times.


Recessed box type exterior freeze proof wall hydrants shall be provided no more
than 100 feet apart around the perimeter of the building. Wall hydrants shall be
vandal and freeze proof, and provided with individual shut-off valves.


Domestic water piping materials shall be based on longevity. The incoming
service shall be either galvanized steel or copper type K. Above grade material
shall be copper type L. All domestic hot and cold water shall be insulated
through-out. Where subject to freezing, piping shall be heat traced and
insulated.


Storm Water system:
Internal roof drains shall provide roof drainage. An emergency secondary roof
drainage system will also be provided by means of exterior parapet scuppers.
Storm water will be collected and piped by gravity to the site storm water sewer
system. The piping materials will be selected based on longevity. Interior below
grade piping shall be hub and spigot cast-iron and above grade piping shall be
no-hub cast-iron with heavy-duty fittings. All horizontal roof drainage roof
drain bodies shall be insulated.


Natural Gas:
Capped and valved 3” 2 PSI natural gas connection will be provided by local gas
company for the future restaurant tenants and food service equipment.


Plumbing Fixtures and Equipment:
Fixtures shall include water closets, urinals, lavatories, and electric water
coolers. ADA fixtures and trim shall be provided as required. Water conserving
fixtures shall be installed throughout the facility.


All water closet and urinals shall be vitreous china. Sensor operated battery
powered flush valves will be provided.


All lavatories shall be counter top mounted and the sensor battery powered
faucet will be provided.






--------------------------------------------------------------------------------

Electric water coolers and drinking fountains will be provided throughout the
facility as required.


A minimum of one Mop/service sink per floor will be provided in the facility as
required.


An emergency eye/face wash unit will be provided in mechanical rooms where
required in compliance with ANSI Z358.1.


Floor drains shall be required in all toilet rooms and mechanical/plumbing
rooms. All drains not receiving a constant discharge from equipment shall have
trap primer connections.




Fire Sprinkler System:


The entire office building and garage shall be protected in accordance with NFPA
and provided with a complete automatic wet sprinkler/standpipe system, utilizing
the available water pressure and supply from the public mains and an electric
fire pump. A new 6” fire service with an approved double check valve assembly
shall be provided. The garage sprinkler/standpipe system shall be a dry system
connected to the wet system.


Combination standpipe/sprinkler risers will be installed in each stairwell as
required. All standpipes will be interconnected at the first level and provided
with control valves with tamper switches, and flow alarm switches. 2-1/2” fire
hose valves will be provided at each floor level on each standpipe. A sprinkler
system control valve with tamper switch, flow alarm switch and check valve will
be provided at each connection to the standpipe. Areas of the office building
subject to freezing will be protected with dry sprinkler systems or dry pendent
or sidewall type sprinkler heads.


The entire garage shall be protected with a dry sprinkler/standpipe system
interconnected to the office building fire protection system with an approved
dry valve.


Siamese connections will provided for both the office building and garage
systems. A fire pump test manifold will be provided as required.


The piping materials will be selected based on longevity. Material to be used
shall be schedule 40 standard weight black steel pipe. Dry pipe systems shall
use schedule 40 standard weight galvanized steel pipe.


Electrical System Description


General:


The incoming electric service for Phase II will be provided for base building
(house), tenant occupied office space, retail space and the Underground Parking
Garage. The service voltage to the Building will be 277/480V, 3-Phase, 4-Wire.
The electrical service will be provided by 2-3000Ampere Main switchboards. The
retail tenant electrical service will be provided by two (2) - 800Ampere main
switches and associated wiring troughs to allow the retail tenants the means to
provide their own utility service(s), which will be separately metered by the
Utility Company. All main switches shall be provided with integral zero-sequence
ground fault protection, where required by the NEC. The Office Building and
Garage service will be separately metered by the Utility. The fire pump will be
provided utility power directly from the directly from the utility transformer
vault via an integral automatic transfer switch/




--------------------------------------------------------------------------------

controller.


The main electrical service equipment will be located in a room, along the
foundation wall of the P-1 level. The Utility Transformers will be located in a
below grade vault, just beyond the foundation wall in a location to be
coordinated with the Utility Consultants


The Entire parking garage will be provided with Distribution and Branch circuit
panels located in strategic points throughout the garage to serve the lighting,
receptacles and ventilation equipment required as part of the design. The branch
panels will be evenly spaced throughout the building so as to provide both
flexibility in design and ease of construction.


The Office building will be provided with two electric closets per floor with
277/480V and 120/208V, 3-Phase, 4-Wire branch circuit panelboards to serve the
tenant lighting, receptacle and HVAC loads. The two cooling towers and
associated pumps served by individual feeders, which will originate from a motor
control center located in the penthouse.


The first bus riser will serve the 277/480V panels providing a power density of
3.5W/square-foot to serve lighting loads and VAV Boxes. Additionally, the
120/208V panels will be provided a power density of 5W/square-foot to serve the
office tenants receptacle and computer loads. Each panel will be provided with
insulated and isolated ground busses to serve sensitive computer equipment. The
step-down transformers provided will be K-rated, to mitigate any disturbances
due to loads with harmonic components.


A second bus riser will provide power to the floor by floor HVAC units and other
miscellaneous HVAC needs.


Wiring Methods:


Incoming Utility service conductors shall be installed in 4” PVC ducts encased
in a concrete ductbank from the Utility source to the main electric room.


Interior Main Distribution feeder conductors shall be installed in Electrical
Metallic Tubing (EMT) or plug-in busway for the main building risers.


Interior Branch circuits installed in exposed dry areas shall be installed in
EMT.


Interior Branch circuits installed concealed in ceiling or wall spaces,
generally shall be Metal-Clad (MC) cable with an insulated green grounding
conductor.


Garage Main Distribution Feeder and Branch Circuits shall be installed in
Intermediate Metal Conduit (IMC).
 
All Fire Alarm wiring shall be required to be installed in conduit, and subject
to the constraints of the installation applications noted above.


Lighting:


All lighting shall be designed to meet the standards set by the Illuminating
Engineering Society of North America and the International Energy Conservation
Code.
 
The lighting for the garage will be provided via Parking Garage type fixtures,
which will utilize High Intensity Discharge (HID) source lamps (metal halide)
with high power factor ballasts. This lamp source allows for




--------------------------------------------------------------------------------

greater spacing of fixtures and ultimately minimizes the number of fixtures
required. Further, this lamp is a medium life rated lamp of approximately 10,000
hours per lamp. The lighting shall be designed for 10 foot-candles in the drive
aisles, with general parking to be designed for 5 foot-candles. All entrances to
the underground garage shall be designed to 50 foot-candles for the first 50
feet of entrance to allow a smooth transition from an outdoor to an indoor
environment.


The back of house spaces, public spaces and tenant areas shall be designed with
fluorescent lighting utilizing electronic ballasts and T8 or T5 lamps and or
compact fluorescent lighting fixtures, except where special accent lighting is
required such as displays or special architectural features.


The lighting shall provide on average about 30 foot-candles for the common
spaces, 50 foot- candles for the office spaces. The standard office lighting for
the typical floors shall utilize energy efficient fluorescent lighting fixtures.


Lighting controls shall be achieved via of manual or occupancy sensor switches
in utilitarian areas, occupancy sensors in storage rooms, public toilet rooms.
Tenant office lighting control shall generally be via manual switches and
occupancy sensors for open area, as well as individual office rooms.


Garage lighting control shall be achieved by circuiting fixtures alternately, so
after hours fixture circuits can be de-energized, either manually or via a
system of contactors and time clocks. However, if a garage operator is in place
the fixture control shall be as determined by the operator.


Emergency/Life Safety Systems:


The building and garage will be served by a standby rated, diesel driven
emergency generator located on the Plaza level. The generator will provided with
a weatherproof housing and a sub-base mounted, UL 142A compliant fuel oil
storage tank. The generator will be located in an architectural enclosure
designed to accommodate all NEC and engine generator required operational
clearances. The generator will be sized to the serve the following code required
systems and equipment:


Egress and Exit Lighting
Fire Alarm System    
Fire Pumps
Sump Pumps
Sewage Ejectors
Elevators (one per bank)
Elevator Equipment Room HVAC Systems
Telephone System
Air Compressor for dry pipe sprinkler system
Stairwell Pressurization Fans
    
The Life/Safety and the other generator supported systems, mentioned above, will
be segregated by a series of Automatic Transfer switches.


Fire Alarm:


A state-of-the-art "point addressable" Voice Fire Alarm Notification and
detection system connected to an integrated fire control panel located in the
Main Fire Control Room, located on the Plaza Level Entrance


The entire system shall be designed per NFPA 72 and shall be UL Listed. This
system shall incorporate




--------------------------------------------------------------------------------

voice alarm speakers with a pre-recorded or live evacuation message.
Firefighter’s communication will be provided, as this building is classified as
a “High Rise” structure. The Fire control panel provides the necessary
communications and control to monitor and control relevant building systems and
direct building evacuation. Features of the control panel include:


•
An alarm amplification and speaker system to provide live voice instructions

or pre-recorded instruction to any combination of zones (or all zones).
•
Elevator status indicators to monitor and control the elevators.

•
Indicators to show the operating status of the emergency generator, fire pump
and the Stair Pressurization equipment.

•
Devices and Features shall include: Manual Stations, Smoke Detection, Elevator
Lobby/Machine Room Smoke detection and interface with elevator recall, Voice
Alarm Notification speakers, Flashing Strobes, Duct Smoke detectors, interface
with Sprinkler system alarm devices and a auto-dialer of DACT technology to
communicate to a central station monitoring agency, as contracted by the
building owner

•
An LCD or Graphic Annunciator Panel located at the building main entrance and in
the Fire Control Room. Exact type of annunciator shall be as per the direction
of the AHJ.

•
System circuitry will be electrically monitored by the system.

•
Fire Alarm System Wiring: Initiating Circuits Class “A”, Style D; Signaling Line
Circuits shall be Class “A”, Style 2; Notification Appliance Circuits shall be
Class “A”, Style Z.



Incoming Telephone/Information Technology Service:


An empty conduit system shall be provided from the property line to the incoming
telephone service room (or MDF) located on the first garage level, adjacent to
the foundation wall. Service shall be provided via five (5) - 4” conduits, two
(2) shall be reserved for the major tenant’s use. The service room shall be
provided with 3/4” fire rated, plywood sheeting for termination of telephone
cabling, overhead wire runway to allow incoming and distribution cabling to be
managed, power for service provider electronics, and the main telecommunications
ground bar.


Typical Floor Telephone Closet:


Each floor shall be provided with telephone space in the electric closet, where
tenants will access the building riser to obtain their communications service.
Tenants will allocate space within their leased area to create a private
communications equipment and termination space. Cabling will be routed from the
incoming service room to the first floor closet via 4-4” conduits. Four (4) – 4”
sleeves will be provided between closets up through each floor. Two (2) of the
conduits/sleeves shall be reserved for the major tenant’s use.


Each closet will be provided with a 3/4” fire rated, plywood backboard for
termination blocks, a double duplex receptacle for local power needs, and a
separate ground buss shall be provided in each closet with a separate ground
riser connected to the main telecommunications ground bar in the entrance room.
The ground buss will provide a segregated (from power grounds) low impedance
path to ground for connection of sensitive communication switches and internet
interface devices.


Each of the retail tenant spaces will be provided with an empty 2” conduit
pathway to the entrance room.


Communication Device Pathways and Outlets:


Communication Telephone/Data outlets will be provided as required to support
shell building operation (building entry phone, elevator phones, fire control
room phone and communications connection, security




--------------------------------------------------------------------------------

communications connections, building automation system, etc,). All data and
telephone outlets will be provided with plaster rings, and Cat 6 UTP cabling.
Where insulated walls are provided a raceway shall be provided from the outlet
to the closest accessible ceiling space or directly to the telephone closet
serving the respective floor.






--------------------------------------------------------------------------------



EXHIBIT B – 6
End of the Construction Period Work
1.The Leased Premises, as delivered, shall be free from debris and construction
materials, and the floor(s) as delivered shall be broom-swept clean;


2.There shall be unimpeded access to the Leased Premises for deliveries and at
least one (1) elevator or material lift available to the Leasehold Contractor(s)
for moving construction materials;


3.Any Landlord Constructed Tenant Improvement Work shall be sufficiently
completed in accordance with applicable codes to permit the Tenant Improvement
Work to be started;


4.All medium pressure trunk duct surrounding the core on each floor and six (6)
VAV boxes shall be installed.


5.    Electric power and lighting shall be available.


6.    Plumbing and life safety systems shall be complete in accordance with
applicable codes such that the Tenant Improvement Work may be commenced on the
applicable floor.


7.    Perimeter walls and window sills shall be completed per the approved Base
Building Plans so as not to impede the construction of the Tenant Improvement
Work in any material manner;


8.    The Leased Premises shall be closed in and dry so as to allow the Tenant
Improvement Work to commence. The permanent roof system in the Building shall be
substantially complete, and all windows (including exterior window frames, glass
and caulking) on floors containing the Leased Premises shall be substantially
complete in accordance with the Base Building Plans;


9.    All rooms located in the Building core on floors containing the Leased
Premises, including mechanical rooms, toilet rooms, electrical closets, janitor
closets, freight elevator anterooms, and stairways, shall be complete in
accordance with applicable codes to a point that allows the Tenant Improvement
Work to commence;


10.    The telephone closet on each floor contains sleeves per the Base Building
Plans;


11.    The Base Building main telephone room shall be complete to a point that
allows the Tenant Improvement Work to commence;


12.    Landlord has obtained all permits and approvals relating to the Base
Building Work that are necessary for Tenant to obtain a building permit for the
Tenant Improvement Work; and


13.    Installation of sprinkler risers, fire hose valves and a sprinkler loop
on each floor of the Leased Premises shall be complete to a point that allows
the Tenant Improvement Work to commence.




--------------------------------------------------------------------------------

EXHIBIT B – 7
CONSTRUCTION SCHEDULE


Start of Construction                    July 5, 2011


Garage-to-Grade                    January 13, 2012


Topping Out                        May 4, 2012


Weather-Tight                        September 17, 2012


Temporary Elevators Operational            November 14, 2012


End of the Construction Period                December 1, 2012*


Power                            December 1, 2012


Rent Commencement Condition                May 1, 2013*




* Subject to Tenant Delay, failure of Landlord to achieve this date is a
Completion Delay






























































--------------------------------------------------------------------------------

EXHIBIT B – 8
SIZE AND LOCATION OF DEDICATED SLEEVES


Those dedicated sleeves more particularly shown on drawings E2.10, E2.11, E2.12
and E2.13 of the "Rockville Metro Plaza II Permit Set Dated 1/20/2011 including
all Landscape, Architectural, Interiors, Structural, Mechanical, Plumbing and
Electrical drawings and the Project Manual-all volumes"




--------------------------------------------------------------------------------

EXHIBIT C
Rules and Regulations


1.    No part of the whole of any sidewalks, plaza areas, entrances, loading
docks, passages, courts, elevators, vestibules, stairways, corridors, balconies
(other than the North and West Patios) or halls of the Building (other than
those which are Limited Common Areas) shall be obstructed or encumbered by any
tenant or used for any purpose other than that expressly provided for in the
Lease.


2.    No awnings or other projections shall be attached to the outside walls,
balconies or windows of the Building (other than as part of the North or West
patios). No curtains, blinds, shades, or screens other than Building Standard
window coverings, shall be attached to or hung in, or used in connection with,
any window or door of the space demised to any tenant.


3.    No showcases or other articles, including furniture, shall be put on the
balcony, in front of or affixed to any part of the exterior of the Leased
Premises balconies (other than the North Patio and West Patio), or placed in the
halls, corridors, vestibules, balconies or other appurtenant or public parts of
the Building (other than those which are Limited Common Areas).


4.    Any water and wash closets and other plumbing fixtures in the Leased
Premises or the Building shall not be used for any purposes other than those for
which they were constructed, and no sweepings, rubbish, rags, or other
substances (including, without limitation, coffee grounds) shall be thrown
therein. Subject to the express terms of the Lease to the contrary, all damages
resulting from misuse of the fixtures shall be borne by the tenant who, or whose
employees, agents, guests, invitees, or licensees, shall have caused the same.


5.    Except as provided in the Lease, no tenant shall bring or keep, or permit
to be brought or kept, any inflammable, combustible, or explosive fluid,
material, chemical, or substance in or about the space demised to such tenant.


6.    Except as provided in the Lease, and except for the hanging of artwork on
interior walls, no tenant shall make, paint, drill into, or in any way deface,
any structural walls within the Leased Premises or any part of the interior or
exterior of the Building outside of the Leased Premises other than the Limited
Common Areas. Except for telephone and computer wiring, cabling and conduit, no
boring, cutting, or stringing of wires shall be permitted.


7.    No tenant shall cause or permit any odors to emanate from the space
demised to such tenant. No cooking shall be done or permitted in the Building by
any office tenant except coffee and other hot beverage preparation, microwaving
and in connection with a cafeteria; provided; however that Landlord acknowledges
that Tenant will, on occasion, have catered luncheons or dinners within the
Leased Premises.


8.    Tenant shall promptly report to Landlord any cracked or broken exterior
glass on the Leased Premises.


9.    No tenant shall intentionally make, or permit to be made, any noises which
may be heard outside of such Tenant’s Leased Premises or unreasonably disturb or
unreasonably interfere with other tenants or occupants of the Building or
neighboring buildings or premises whether by the use of any musical instrument,
radio, television set, or other audio device, unmusical noise, whistling,
singing, or in any other way. Nothing shall be thrown out, or off, of any doors,
windows, balconies or skylights or down any passageways.






--------------------------------------------------------------------------------

10.    Landlord’s shall be furnished with copies of keys for all lockable doors
located with the Leased Premises, Supplemental Premises (if any) and Storage
Area. Each tenant must, upon the termination of his tenancy, return to Landlord
all keys to offices and toilet rooms, either furnished to, or otherwise procured
by, such tenant, and in the event of the loss of any such keys, such tenant
shall pay Landlord the reasonable cost of replacement keys or locks (at
Landlord’s option).


Landlord, at no cost to Tenant, shall provide access cards to Tenant for all
employees of Tenant on the Rent Commencement Date [but in no event at a ratio to
exceed five (5) cards per each 1,000 rentable square feet in the Leased
Premises]. Tenant shall maintain an accurate list of those persons to whom an
access card has been issued and shall reimburse Landlord for the costs of access
cards issued in excess of the above ratio.


11.    Intentionally omitted.


12.    No tenant shall engage or pay any employees in the Building, except those
actually working for such tenant in the Building, nor advertise for laborers
giving an address at the Building.


13.    Intentionally omitted.


14.    Intentionally omitted.


15.    No space demised to any tenant shall be used, or permitted to be used,
for lodging or sleeping or for any immoral or illegal purpose.


16.    The requests of tenants will be attended to only upon verbal or written
request to Landlord or Landlord’s designated Management Agent. Building
employees shall not be required to perform, and shall not be requested by any
tenant to perform, any work outside of their regular duties, unless under
specific instructions from Landlord.


17.    Canvassing, soliciting, and peddling in the Building are prohibited, and
each tenant shall cooperate in seeking their prevention.


18.    There shall not be used in the Building, either by any tenant or by any
of tenant’s employees, agents, or invitees, in the delivery or receipt of
merchandise, freight, or other matter, any hand trucks or other means of
conveyance except those equipped with rubber tires, rubber side guards, and such
other safeguards as Landlord may reasonably require.


19.    Except for fish in small fish tanks and “guide animals”, no animals of
any kind shall be brought into or kept about the Building by any tenant without
the prior consent of Landlord.


20.    No tenant shall place, or permit to be placed, on any part of the floor
or floors of the space demised to such tenant a load exceeding the floor load
per square foot which such floor was designed to carry and which is allowed by
law.


21.    Intentionally omitted.


22.    Subject to the express terms of the Lease to the contrary, no tenant
shall install any equipment of any kind and nature whatsoever to be used on or
in the space demised to such tenant, which will necessitate any changes, or
replacements, or additions to, any water or plumbing, heating, air conditioning,
ventilating, electrical, or other system in or of the space demised to such
tenant of the building without first obtaining the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or




--------------------------------------------------------------------------------

delayed provided Tenant, if requested by Landlord, agrees to pay for all such
changes, replacements and/or additions.


23.    All equipment and machinery belonging to any tenant which causes noise,
vibration or electrical interference that may be transmitted to the structure of
the Building or to any space therein to such a degree to be reasonably
objectionable to Landlord and any tenant in the Building shall be installed and
maintained by each such tenant, at such tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate such noise or vibration.


24.    Bicycles, motorcycles or any other types of vehicles shall not be
permitted in the Building’s lobby, elevators and/or the tenants’ premises
without the prior written consent of Landlord. No bicycles are to be attached or
stored on any part of the Building’s rails, doors, balconies or other parts,
except those areas (if any) designated by Landlord for bicycle storage.


25.    No Building or suite doors (other than on floors leased entirely by
Tenant) shall be propped open at any time.


26.    Each tenant shall cooperate with any commercially reasonable efforts of
Landlord to conserve energy.


27.    Intentionally omitted.


28.    Neither the whole nor any part of the leased premises of any tenant shall
be used for manufacturing, for the storage of merchandise, or for the sale or
auction of merchandise, goods, or property.


29.    Tenant shall have the right to maintain vending machines in the Leased
Premises. Landlord reserves the right to place or install vending machines in
the Common Areas of the Building other than the entrance lobby and the Limited
Common Areas.


30.    Except as may otherwise be contemplated with the Lease (including in
connection with Tenant's initial build-out of the Leased Premises), no plumbing
or electrical fixtures shall be installed by tenants without the prior written
consent of Landlord, which consent shall not be unreasonably withheld, delayed,
or conditioned.


31.    Except for the Leasehold Contractor, Tenant will refer all contractors,
contractor’s representatives, and installation technicians, rendering any
services on or to the premises for any tenant, to Landlord for Landlord’s
approval (which approval shall not be unreasonably withheld, delayed, or
conditioned and unless expressly withheld within 3 days after Tenant’s request
shall be deemed to have been given) and supervision before performance on any
contractual service. This provision shall apply to work performed in the
Building concerning the installation of telephones, telegraph equipment,
electrical devices and attachments, and any carpentry, drywall or ceiling work
or any work in any way affecting the Base Building Systems but shall not be
applicable for contractors performing painting, wall covering or flooring
covering work. Such approval, if given, shall in no way make Landlord a party to
any contract between such tenant and any such contractor, and Landlord shall
have no liability therefore.


32.     Smoking will be strictly prohibited in the Building, the Land and the
Project. This policy applies to all tenants, employees, clients, contractors and
visitors. Landlord shall undertake reasonable steps to enforce this smoking ban
rule with respect to all tenants in the Building (and such tenant's employees,
invitees, licensees and agents).






--------------------------------------------------------------------------------





EXHIBIT D
Certificate of Lease Commencement


THIS CERTIFICATE OF LEASE COMMENCEMENT (“Certificate”) is made this ___ day of
_________________, 201_, by and between F. P. ROCKVILLE II LIMITED PARTNERSHIP,
a Maryland limited partnership (“Landlord”), and CHOICE HOTELS INTERNATIONAL
SERVICES CORP., a Delaware corporation (“Tenant”).


WHEREAS, Landlord and Tenant entered into a Lease dated ________________, 2011,
(“Lease”);


WHEREAS, the Lease Commencement Date of the Lease Term of the Lease, as
described in Section 3(a) thereof, is dependent upon the occurrence of certain
events; and


WHEREAS, those certain events have occurred and Landlord and Tenant now desire
to specify the Lease Commencement Date for purposes of establishing that the End
of Construction Period conditions have been satisfied.


NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant warrant and represent each to the other as
follows:


The Lease Commencement Date is __________, ____, pursuant to Section 3(a).





    
[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant do hereby execute this Certificate under
seal on the day and year first above written.


WITNESS/ATTEST:                LANDLORD:


F. P. ROCKVILLE II LIMITED PARTNERSHIP
_______________________             a Maryland limited partnership


By: Foulger Investments, Inc.
General Partner                                                
By: ______________________________ (Seal)


Name: _________________________
        
Title: _____________________________
                            
WITNESS/ATTEST:                TENANT:
CHOICE HOTELS INTERNATIONAL SERVICES CORP.
a Delaware corporation
_________________________________        


By: _____________________________ (Seal)
                            
Name: _________________________
        
Title: ____________________________




--------------------------------------------------------------------------------

EXHIBIT D-1
Certificate of Rent Commencement


THIS CERTIFICATE OF RENT COMMENCEMENT (“Certificate”) is made this ___ day of
_________________, 201_, by and between F. P. ROCKVILLE II LIMITED PARTNERSHIP,
a Maryland limited partnership (“Landlord”), and CHOICE HOTELS INTERNATIONAL
SERVICES CORP., a Delaware corporation (“Tenant”).


WHEREAS, Landlord and Tenant entered into a Lease dated ________________, 2011,
(“Lease”);


WHEREAS, the Rent Commencement Date of the Lease Term of the Lease, as described
in Section 3(a) thereof, is dependent upon the occurrence of certain events; and


WHEREAS, those certain events have occurred and Landlord and Tenant now desire
to specify the Rent Commencement Date of the Lease Term of the Lease for
purposes of establishing the term of the Lease and the schedule for payment of
rent during said period.


NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant warrant and represent each to the other as
follows:


1.    The rentable area of the Leased Premises is _________ rentable square
feet. The usable area of the Storage Area is ________.


2.    The Rent Commencement Date is __________, ____, pursuant to Section 3(a).


3.    The Expiration Date is ______________, _____.


4.    The initial Basic Monthly Rent for the Leased Premises is $___________ and
the initial Basic Monthly Rent for the Storage Area is $___________.


5.     Tenant’s initial Proportionate Share is ______%.


    
[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant do hereby execute this Certificate under
seal on the day and year first above written.


WITNESS/ATTEST:                LANDLORD:


F. P. ROCKVILLE II LIMITED PARTNERSHIP
_______________________             a Maryland limited partnership


By: Foulger Investments, Inc.
General Partner                                                
By: ______________________________ (Seal)


Name: _________________________
        
Title: _____________________________
                            
WITNESS/ATTEST:                TENANT:
CHOICE HOTELS INTERNATIONAL SERVICES CORP.
a Delaware corporation
_________________________________        


By: _____________________________ (Seal)
                            
Name: _________________________
        
Title: ____________________________




--------------------------------------------------------------------------------

EXHIBIT E
Option to Extend Term


1.     Notice of Exercise. Tenant shall have the right to extend the initial
Lease Term for up to fifteen (15) years to be exercised at Tenant’s option
either as (i) three (3) separate five (5) year options or (ii) a five (5) year
option followed by a ten (10) year option or (iii) a ten (10) year option
followed by a five (5) year option or (iv) a fifteen (15) year option, each on
the same terms and conditions as stated herein, except that (a) the Basic
Monthly Rent for each Extension Term (hereinafter defined) shall be determined
as set forth below; and (b) except as established in accordance with the terms
of this Exhibit E, there shall be no tenant improvement work performed, or
construction allowance paid, by Landlord and (c) Tenant shall be obligated to
pay Landlord Tenant’s Proportionate Share of increases in Basic Operating
Charges over a Base Operating Expense Amount which shall be the Basic Operating
Charges incurred by Landlord during the first full twelve (12) calendar months
after the first day of the Extension Term [grossed up in accordance with the
terms of Section 5 (c) (i) (a) (i) of the Lease] and (iv) there shall be no
option to extend the Lease beyond an aggregate of fifteen (15) years. Each such
extension of the Lease Term is herein referred to as an “Extension Term”.


Landlord agrees that Tenant may exercise any of its options for less than the
full Leased Premises, provided, however, that Tenant must exercise the option
for not less than four (4) Full Floors of the Building. If Tenant wishes to
exercise its option with respect to the Supplemental Premises (if any) or the
Storage Area it must exercise its option as to all of the Supplemental Premises
and/or Storage Area. If, with respect to any floor on which Tenant leases space,
Tenant exercises any of its options for less than the full amount of space
leased by Tenant on such floor, then, (i) the portion of such floor which is not
subject to the option (the "Relinquished Space") shall be in a location and
configuration approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed and (ii) Tenant shall, at Tenant's sole cost
and expense, construct any demising wall or walls necessary to separate the
Relinquished Space from the space subject to the option. If Landlord fails to
approve any Relinquished Space within ten (10) Business Days after Landlord's
receipt of the Notice of Exercise (hereinafter defined), Landlord shall be
deemed to have approved the Relinquished Space.


Tenant must exercise its right, if at all, by written notification (the “Notice
of Exercise”) to Landlord given not less than fifteen (15) months prior to the
expiration of the then current Lease Term.


2.     Intentionally Omitted.


3.    Cash Flow Participation. Subject to the terms of Section 39(l) of the
Lease, during any Extension Term, Tenant shall continue to receive the Cash Flow
Participation described in Section 39(l) of the Lease during any Extension Term.


4.    Fair Market Rental. If Tenant timely delivers a Notice of Exercise, the
Minimum Annual Rent for the applicable Extension Term shall be adjusted to an
amount equal to the Fair Market Rental (as defined below) for the Leased
Premises (and/or Supplemental Premises and/or Storage Area, as the case may be)
as of the date of the commencement of the Extension Term, pursuant to the
procedures hereinafter set forth.  As used herein, “Fair Market Rental” shall
mean the net effective base rent for the lease of comparable office space in
Comparable Buildings in the Market Area after taking into account all relevant
factors, including, without limitation, the following:


                  (a)        Full service rental rates being charged for
comparable premises in Comparable Buildings in the Market Area.






--------------------------------------------------------------------------------

                            (b)        The relative locations of the comparable
premises within the building.


                        (c)        Rental adjustments, if any, and rental
concessions or tenant improvement allowances offered to renewal tenants in
comparable premises in Comparable Buildings in the Market Area.


                            (d)       Services and utilities provided or to be
provided.


                            (e)        Use limitations or restrictions.


                            (f)        Proximity to Metro.


(g)        Any other relevant terms or conditions related to tenants with credit
similar to the credit of Tenant.  


The Fair Market Rental evaluation may include provision for further rent
adjustments during the Extension Term if such adjustments are commonly required
for similar leases in Comparable Buildings in the Market Area. Notwithstanding
anything to the contrary contained in this Exhibit E, Landlord and Tenant
acknowledge that in determining Fair Market Rental an appropriate adjustment
shall be made to those economic terms then-existing in Comparable Buildings
located outside of the area immediately surrounding the Building so as to equate
such economic terms to the economic terms then-existing in Comparable Buildings
in the area immediately surrounding the Building.


5.    Determination of Fair Market Rental. Included in the Notice of Exercise
shall be Tenant's opinion of Fair Market Rental for the applicable Extension
Term. If Landlord disagrees with Tenant’s opinion of Fair Market Rental, it
shall so notify Tenant (“Landlord’s Value Notice”) within thirty (30) Business
Days after receipt of Tenant’s Notice of Exercise. If Landlord has not delivered
Landlord’s Value Notice to Tenant within fifteen (15) Business Days after the
date of Tenant’s Notice of Exercise, Tenant shall send Landlord a second notice
with a legend stating: LANDLORD’S FAILURE TO RESPOND TO THIS NOTICE WITHIN 15
BUSINESS DAYS WILL CONSTITUTE LANDLORD’S ACCEPTANCE OF THE FAIR MARKET RENTAL
SET FORTH IN TENANT’S NOTICE OF EXERCISE.


The failure of Landlord to so notify Tenant of Landlord’s disagreement within
thirty (30) Business Days after receipt of Tenant’s Notice of Exercise shall be
considered an acceptance by Landlord of Tenant’s opinion of Fair Market Rental.
If Landlord timely sends Tenant Landlord’s Value Notice and the parties are
unable to resolve their differences within thirty (30) Business Days following
Tenant's receipt of Landlord’s Value Notice, then Tenant may, at its option, by
written notice to Landlord within ten (10) Business Days following the
expiration of the foregoing thirty (30) Business Day period either (i) rescind
its Notice of Exercise, in which event the Lease Term shall expire on the date
then set for its expiration, unless the Lease Term is earlier terminated in
accordance with its terms or (ii) submit the determination of Fair Market Rental
to arbitration in accordance with the terms of this Exhibit E (the "Arbitration
Notice"). If Tenant fails to make either election in accordance with the terms
of the immediately preceding sentence, the Lease Term shall expire on the date
then set for its expiration, unless the Lease Term is earlier terminated in
accordance with its terms.


6.    Arbitration. In the event Tenant seeks Arbitration of Fair Market Rental
under the provisions hereof for the Extended Term, Landlord shall be bound to
submit the matter for determination by Arbitration and each of Landlord and
Tenant shall be bound by the results of the Arbitration. The Arbitration shall
be conducted and determined in Rockville, Maryland. Within ten (10) days after
Tenant delivers the Arbitration Notice, if applicable, Landlord and Tenant shall
each select a real estate broker (based on the criteria set




--------------------------------------------------------------------------------

forth in Paragraph 7, below). Within five (5) days after such brokers are
selected, such brokers shall select a third broker (the third broker also having
the qualifications set forth in Paragraph 7, below) (the "Third Broker"). Within
fifteen (15) days of their selection, each of the initial two (2) brokers shall
make a written determination of the Fair Market Rental. All such determinations
of Fair Market Rental shall be in writing. The party appointing each of the
initial two (2) brokers shall be obligated, promptly after receipt of the
valuation report prepared by the broker appointed by such party, to deliver a
copy of such valuation report to the other party. Within five (5) days after the
initial two valuation reports have been delivered to the parties, the Third
Broker shall select one (1) of the two (2) determinations of Fair Market Rental
submitted by the initial (2) brokers and such determination shall be deemed to
be the Fair Market Rental for the applicable Extension Term. The determination
of Fair Market Rental for the applicable Extension Term made in accordance with
the terms of this Paragraph 6 shall be binding upon Landlord and Tenant. The
expenses of each of the first two brokers appointed under this Paragraph 6 shall
be borne by the party appointing such broker. The expenses of the Third Broker
shall be paid one-half (1/2) by Landlord and one-half (1/2) by Tenant.


7.    Broker Qualifications. The real estate brokers selected by Landlord and
Tenant (as well as the Third Broker) shall have the following qualifications:
(i) must be an independent and licensed real estate broker in the State of
Maryland; (ii) must have a minimum of ten (10) years' experience in commercial
office leasing in the Rockville submarket; (iii) must be an active broker in the
State of Maryland and known for commercial office expertise; (iv) must have
experience representing both landlords and tenants; (v) in the case of the third
broker only, is not then representing either Landlord or Tenant; and (vi) in the
case of the third broker only, shall not have been involved in any disputes with
Landlord, Tenant or any of the other brokers. In the event that real estate
brokers with the qualifications described in this Paragraph 7 are unavailable,
qualified consultants with similar qualifications may be substitutes.






--------------------------------------------------------------------------------

    
EXHIBIT F
Specifications for Janitorial Services


The Landlord shall maintain the Building as a Class A office building and at
least equivalent to those provided at Comparable Buildings in the Market Area.
All personnel performing Janitorial Services shall be of the highest quality
possible. All personnel performing Janitorial Services shall be uniformed and
identifiable with a security-type badge. The contractor responsible for
furnishing the Janitorial Services shall furnish all labor, supplies, materials,
equipment and supervision and perform satisfactorily the services and functions
shown below at the frequencies and during the times specified. The contractor
responsible for furnishing the Janitorial Services shall purchase sustainable
cleaning, hard-floor and carpet products, and entryway systems; procuring
sustainable cleaning equipment; developing and implementing standard operating
procedures for effective cleaning; promoting and improving hand hygiene;
developing guidelines for handling cleaning chemicals; developing staffing and
employee training requirements; collecting and addressing occupant feedback; and
establishing procedures for use of chemical concentrates and dilution systems.
The Janitorial Services shall include all functions normally considered a part
of workmanlike janitorial services at Comparable Buildings in the Market Area.
Areas to be Covered:
Clean all areas of the building, including entrance lobby, basement areas,
loading platforms, public halls, stairwells, lavatories, passageways, and
elevator cabs. Areas not normally included are retail areas, garages, elevator
shafts, elevator pits, mechanical rooms, or electrical rooms.
1.     Restrooms: Daily/Weekly/Monthly
a.    Wash all mirrors.
b.    Wash hand basins and bright work with a non-abrasive cleaner.
c.    Wash urinals and bright work
d.    Wash toilet seats.
e.    Wash toilet bowls and bright work
f.    Damp mop floor.
g.
Damp wipe and clean where necessary. Walls and partitions are to be free of
handprints and dust.

h.
Replenish hand soap, towels, tissues, and feminine supplies.

i.
Partition and ventilating louvers are to be damp-wiped weekly.

j.
Machine scrub floors with approved germicidal detergent solution on a monthly
basis.

Toilet bowl brush shall be used on toilet bowls, and care shall be given to
clean flush holes under the rim of bowls and passage traps. Bowl cleaner shall
be used at least once each month, and more often, if necessary.
The intent of this specification is that restrooms shall be maintained in a
spotlessly clean and odor free condition at all times.
2.     Offices and Hallways (Corridors)
a.    Dusting: Weekly
All unobstructed furniture, office equipment and appliances, windowsills, etc.,
shall be dusted with a treated cloth or static duster. This shall include all
horizontal surfaces up to 84 inches high. Enough vertical surfaces shall be
completed daily to complete all vertical surfaces each week. Desks and




--------------------------------------------------------------------------------

tables not cleared of paper and work materials shall only be dusted where the
desktop is exposed. Equipment such as computers, calculators, telephones,
printers, etc., shall not be dusted.
b.    Dust Mopping
All non-carpeted floor areas shall be dust mopped with a treated yarn dust mop,
with special attention being given to areas under desks and furniture to prevent
accumulation of dust and dirt. Dust mopping shall be performed after furniture
has been dusted.
c.    Wastepaper/Ashtrays
Wastepaper baskets and ashtrays are to be emptied daily and ashtrays are to be
wiped clean. Wastebaskets shall be damp-wiped as necessary. Plastic liners,
where utilized, shall be changed as needed.
d.    Vacuuming: Daily/Weekly
All rugs and carpets in office areas, as well as public spaces, shall be
vacuumed daily in all traffic areas. Hard to reach places, such as under desk
and chairs, shall be vacuumed weekly.
e.    Spot Cleaning Carpet: Daily
All carpeted areas shall be inspected daily for spots and stains. All spots and
stains shall be removed, if possible, as soon as possible. Where difficult spots
art encountered, &-notation shall be left with the building management
representative.
f.    Wet Mopping
When floors require wet mopping, they shall be left in a streak free condition.
Extreme care shall be exercised in all mopping as to avoid splashing walls or
furniture. Transporting of water and other liquids over carpet areas shall be
accomplished in such a manner as to avoid spillage.
g.    Tile Floors
All tile floors shall be refinished, buffed, and kept in a consistently clean
condition at all times. Since some tile areas require more attention than
others, refinishing and buffing shall be accomplished on an as needed basis.
Transporting of floor finish and other liquids over carpeted areas shall be
accomplished in such a manner as to avoid spillage.
Care shall be exercised in applying finish so as to keep it off furniture and
walls. Floor machines shall be used in a careful manner to avoid damage to the
walls, baseboards, and furniture.
h.    Special Floor Coverings: As Necessary
Parquet, quarry, ceramic, raised computer floors, and other special floor
coverings shall be treated with appropriate methods and approved materials
separately, and at possible additional costs as determined with management
i.    Water Coolers: Daily
All water coolers shall be cleaned and polished daily.
j.    Spot Cleaning: Daily/As Needed
All hand prints and spots shall be removed from doors and light switches daily.
Walls, woodwork, and interior glass shall be spot cleaned as needed.
k.    Cigarette Urns: Daily
Cigarette urns and ash receivers shall be cleaned and sanitized as necessary,
and where required, the sand level shall be maintained.
l.    High Dusting: Quarterly
Ledges, moldings, picture frames, etc., shall be cleaned quarterly, or more
frequently, if necessary.
m.    Venetian Blinds: Periodic




--------------------------------------------------------------------------------

A sufficient number of Venetian blinds shall be dusted daily, so that all blinds
are dusted every 90 days.
n.    Air Conditioning Grilles: Monthly
All areas around air conditioning and return air grilles shall be cleaned once
each month, or more often, if necessary.
3.     Stairways & Landings: Weekly/ Daily
All stairways and landings shall be policed daily. They shall be damp mopped, as
necessary. Spot cleaning of walls and floors shall be performed monthly.
Handrails, fire points, and other miscellaneous hardware shall be cleaned
periodically. If day personnel are available in the facility, stairwells and
landings shall be dust mopped daily:
The intent of this specification is that all stairways are maintained in a neat
and clean condition at all times.
4.     Entrance Lobby: Daily
Entrance lobbies shall be cleaned thoroughly, daily. Lobby glass and metal shall
be cleaned and dusted daily. Directory board glass shall be damp cleaned and
wiped. Lobby walls up to 84 inches shall be dusted and kept free from finger
marks, smudges, etc. Lobby floors and entranceways are to be dust mopped
thoroughly nightly, damp mopped as needed, and buffed and refinished as
necessary to maintain, a clean and lustrous appearance.
5.     Polishing: As Necessary
All doorplates, kick plates, and brass and metal fixtures within the building
shall be polished as necessary and residue from floor maintenance cleaned as
necessary.


The performance of the above mentioned items will be measured in the following
manner:


Task, Frequency and Staffing Plan
Each job task shall be documented by doing a step by step procedure for each
task. Every employee shall receive task specific training during the orientation
process. Throughout the year additional task specific training shall be given to
each employee, which is based on trends that have been identified as a result of
Quality Assurance Inspection Program. The Quality Assurance Program is the basis
for continuous quality improvement. The training curriculum shall be developed
by the Director of Safety and Training with input from Senior Management. The
training shall be documented with files being retained by the Director of Safety
and Training.


Custodial Effectiveness Assessment
The effectiveness of the custodial program shall be evaluated using the APPA
Leadership in Education Facilities Guidelines. Level three is one point and
level two is two points. See criteria below.


Level 1 – Orderly Spotlessness
•
Floor and base moldings shine and/or are bright and clean; colors are fresh.
There is no build up in corners or along walls.

•
All vertical and horizontal surfaces have freshly cleaned or polished appearance
and have no





--------------------------------------------------------------------------------

accumulation of dust, dirt, marks, streaks, smudges or fingerprints. Lights all
work and fixtures are clean.
•
Washroom and shower fixtures and tile gleam and are odor‐free. Supplies are
adequate.



Level 2 – Ordinary Tidiness
•
Floor and base moldings shine and/or are bright and clean. There is no build up
in corners or along walls, but there can be up to two days worth of dust, dirt,
stains or streaks.

•
All vertical and horizontal surfaces are clean, but marks, dust smudges and
fingerprints are noticeable upon close observation. Lights all work and fixtures
are clean.

•
Trash containers and pencil sharpeners hold only daily waste, are clean and odor
free.



Level 3 – Casual Inattention
•
Floors are swept or vacuumed clean, but upon close observation there can be
stains. A build up of dirt and/or floor finish in corners and along walls can be
seen.

•
There are dull spots and/or matted carpet in walking lanes. There are streaks or
splashes on base molding.

•
All vertical and horizontal surfaces have obvious dust, dirt, marks, smudges,
and fingerprints. Lamps all work and fixtures are clean.

•
Trash containers and pencil sharpeners hold only daily waste, are clean and odor
free.



Sustainable Cleaning Systems


The following documents and logs must be set in place on a continuous basis:
•
Fire safety, health, and environmental code compliance records

•
Log of chemicals in use and in inventory

•
MSDS records for all cleaning products should be on site and located in chemical
storage area

•
Training materials from suppliers concerning hazardous materials

•
Floor maintenance log

•
Maintenance personnel training records



Sustainable Cleaning Products


Sustainable cleaning products purchased for the use this facility must meet one
or more of the following standards for the appropriate product category:
•
Green Seal GS-37 for General Purpose, bathroom, glass, and carpet cleaners used
for industrial and institutional purposes

•
Environmental Choice CCD-110 for Cleaning and Degreasing Compounds

•
Environmental Choice CCD-146 for Hard Surface Cleaners

•
Environmental Choice CCD-148 for Carpet and Upholstery Care



If the above standards are not applicable for a specific product category,
products shall meet one or more of the following programs for the appropriate
product category:
•
Green Seal GS-40 for Industrial and Institutional Floor-Care Products

•
Environmental Choice CCD-112 for Digestion additives for Cleaning and Odor
Control

•
Environmental Choice CCD-113 for Drain or Grease Trap Additives

•
Environmental Choice CCD-115 for Odor Control Additives

•
Environmental Choice CCD-147 for Hard Floor Care

•
California Code of Regulations maximum allowable VOC levels for the specific
product category



Disposable janitorial paper products and trash bags shall meet the minimum
requirements of one or more of the following programs for the applicable product
category:




--------------------------------------------------------------------------------

•
US EPA Comprehensive Procurement Guidelines for Janitorial Paper and Plastic
Trash Can Liners

•
Green Seal GS-09 for Paper Towels and Napkins

•
Green Seal GS-01 for Tissue Paper

•
Environmental Choice CCD-082 for Toilet Tissue

•
Environmental Choice CCD-086 for Hand Towels

•
Janitorial paper products derived from rapidly renewable resources or made from
tree-free fibers



Sustainable Cleaning Equipment
Powered equipment shall be utilized to help reduce contaminants and minimize
negative impact on the environment. Equipment manuals shall be made available
onsite for each piece of equipment used. Records shall be maintained on each
piece of equipment reflecting date of purchase, recommended routine maintenance,
date of routine maintenance and any repairs. Repairs need to be documented
stating the type of repair that was performed. See criteria below.
•
Vacuum cleaners must be certified by the Carpet and Rug Institute Green Label
Testing Program and operate at less that seventy decibels and capture 99% of
particulates .3 microns in size.

•
Carpet extraction equipment must meet Carpet and Institute standards for deep
cleaning extractors. Must remove sufficient moisture so that the carpet is dry
in less than twenty four hours.

•
Power floor maintenance equipment has devices that can capture fine particulates
and operate at seventy decibels or less.

•
Battery powered equipment is equipped with environmentally preferably gel
batteries.

•
Equipment must be ergonomically designed to reduce user fatigue.

•
Equipment must have safeguards, i.e. rollers, buffer guards to reduce potential
damage to the building.





Chemical Concentrates and Dilution Systems
When available, chemical concentrates dispensed from portion-controlled, closed
dilution systems should be used alternatives to open dilution systems or
non-concentrated products.
 
High Performance Floor Maintenance Protocol
A protocol will be developed and followed addressing the effective cleaning and
hardfloor and carpet maintenance system.


Hand Soap Protocol
Hand soaps shall meet one or more of the following:
•
Shall not contain antimicrobial agents (other than as a preservative system),
except where required by health codes and other regulations (i.e., food service
and health care requirements)

•
Green Seal GS-41 for Industrial and Institutional Hand Cleaners

•
Environmental Choice CCD-104 for Hand Cleaners/Hand Soaps



Indoor Air Quality (IAQ) Compliant Equipment


Implement a program for the use of janitorial equipment that maximizes effective
reduction of building contaminants with minimum environmental impact. The
cleaning program shall require the following:
•
Vacuum cleaners certified by Carpet & Rug Institute “Green Label” testing
program and must operate less than 70dBA

•
Carpet extraction equipment used for deep cleaning certified by Carpet & Rug
Institute’s “Seal of Approval” Testing Program for Certified Deep Cleaning
Extractors





--------------------------------------------------------------------------------

•
Powered floor maintenance equipment including electric and battery powered floor
buffers and burnishes are equipped with vacuums, guard and/or other devices for
capturing fine particulates and operate below 70dBA

•
Propane-powered floor equipment has high-efficiency, low-emissions engines with
catalytic converter/muffler which meet the CARB/EPA standards for the specific
engine size and operate with a sound level less than 90dBA

•
Automated scrubbing machines are equipped with environmentally preferable gel
batteries

•
Powered equipment is ergonomically designed to reduce minimize vibration, noise
and user fatigue

•
Equipment is designed to reduce potential damage to building surfaces by using
safeguards, such as rollers or rubber bumpers



Procedures and Strategies


For Internally Hired Cleaning Operations:
•
Keep all logs of equipment use and inventory updated on a continuous basis

•
Make sure all documents are up to date for all new training, code compliances,
new equipment and chemical purchases



For Outsourced Cleaning Operations:
•
Develop RFPs for applicable vendors that meet the set sustainable cleaning
criteria stated above

Maintain documentation of the outsourced company’s list of chemicals and
equipment used to ensure compliance with sustainable cleaning criteria.






--------------------------------------------------------------------------------

EXHIBIT G
Rules and Regulations for Tenant Alterations


A.    Prior to Commencing Construction


1.    Plans.    Tenant shall submit plans and specifications (or other
descriptions reasonably acceptable to Landlord) of any proposed Alterations that
require Landlord's prior consent to Landlord for its review and written
approval, which approval shall not be unreasonably withheld, delayed or
conditioned. If Landlord raises any reasonable issues as a result of its review
of the submitted plans and specifications, these issues must be resolved to
Landlord’s reasonable satisfaction. Once approved, no material changes,
amendments or additions to the plans and specifications may be made without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, delayed, or conditioned. If Landlord fails to respond to any
submission by Tenant of such plans and specifications within ten (10) Business
Days after Landlord's receipt thereof, then Landlord shall be deemed to have
approved such plans and specifications.


2.    Contractors.    The general contractor, contractors and subcontractors
selected by Tenant must be approved by Landlord, which approval shall not be
unreasonably withheld, delayed, or conditioned.     


3.    Insurance.    The general contractor, contractors and subcontractors
selected by Tenant must provide certificates of insurance evidencing the
coverage shown below prior to beginning any work on the approved Alterations.
This coverage must be maintained in full force and effect until such time as the
approved Alterations are fully completed. Any delay by Tenant in causing these
certificates to be provided will result in a delay in the commencement of the
approved Alterations.    


4.    Permits.    Tenant must obtain all permits required for the construction
of the Alterations (“Permits”) and furnish copies thereof to Landlord.


5.    Coordination.    Tenant shall contact Landlord’s Property Manager to
arrange a pre-construction meeting and walk-through with the general contractor
performing the approved Alterations. During this walk-through these Rules and
Regulations, hours of operation and access will be reviewed and areas of the
Building (e.g., lobby floors and walls, elevators, electrical closets and doors)
will be inspected. These areas will be inspected after completion of the
approved Alterations to determine whether or not any damage has occurred
thereto.


B.    During Construction


1.    Compliance.    All work on the approved Alterations shall, at all times,
comply with applicable laws, rules, orders and regulations of all applicable
governmental authorities and the Permits.


2.    Schedule.    If requested, construction work schedules must be filed with
the Property Manager. Contractors must check in each day with the designated
Building engineer. The Property Manager must be notified, in writing, of the
names of any persons working on the approved Alterations who may be working in
the Building after the normal business hours.


3.    Coordination.    Twenty-four (24) hour advance notice (which notice may be
oral) must be provided to the Property Manager (except in the event of an
emergency, in which event no prior notice shall be required, but Tenant shall
provide such notice as soon as reasonably practicable under the circumstances):


(a)    before commencing any and all work which would reasonably be expected to
cause




--------------------------------------------------------------------------------

unreasonable disruption to other tenants or interruption to the Building’s
systems and the Property Manager may require that any such work that the
Property Manager reasonably determines to be inappropriate to be conducted
during Standard Building Operating Hours to be performed outside of such hours;
or,


(b)    if access to utility rooms or the roof will be necessary (anyone on the
roof must be escorted by property management at all times); or,


(c)    if the fire panel is to be taken out of service; or,


(d)    if cranes are to be placed on the property; or,        


(e)    if a window is to be removed for the delivery of drywall or any other
large item; or
        
(f)    if there is to be a delivery after normal business hours.


4.    Material Delivery and Storage.    All deliveries are to come through the
loading and service areas of the Building. All construction materials, tools and
trash are to be transferred to and from the construction floor via the freight
elevator or stairs. At no time may the passenger elevators be used to move
materials, tools or trash. Tenant and its contractor shall be responsible for
(i) protecting the freight elevator to the reasonable satisfaction of the
Property Manager, (ii) observing the load limits for the freight elevator and
(iii) any damages due to improper use or overloading of the freight elevator.
Use of the freight elevator shall be scheduled in advance with the Building
Engineer and the contractor may be required to share the freight elevator with
the cleaning crew. Materials must be immediately placed in Tenant’s Leased
Premises and may not be stored in any of the Building’s Common Areas.


5.    Damage.    Subject to the provisions of Section 28 of the Lease, Tenant
and its contractors shall be responsible for any damage to the Building or the
Building systems caused by or arising out of the making of the approved
Alterations and shall promptly repair same to the reasonable satisfaction of
Landlord. Precautions to minimize damage to the Common Areas of the Building
should be taken including protection of doors, carpets, elevator cabs and
hallways. Masonite must be placed on the floors of any public corridor to
protect the floor covering. In Common Areas with carpeting, the floor protection
is to be removed and the carpet vacuumed daily. If the approved Alteration will
involve drywall sanding or other dust producing activities, all air return ducts
are to be covered with filter material prior to the commencement of such
activities. In addition, all lighting and smoke detectors must be covered during
drywall sanding or other dust producing activities.


6.    Trash.    Regular Building dumpsters are not to be used for construction
debris without the prior approval of the Property Manager, which approval shall
not be unreasonably withheld, conditioned or delayed. Tenant and its
contractor(s) are responsible for ensuring that all trash is placed properly
within a separate construction dumpster and for clearing, on a daily basis, the
Common Areas and exterior of the Building of all trash, debris and the like
caused by the approved Alterations. The location and installation of all
dumpsters and trash chutes are to be approved by the Property Manager prior to
beginning the approved Alterations, which approval shall not be unreasonably
withheld, conditioned or delayed. The dumpster shall be placed on plywood to
protect any travel/parking areas.


7.    Miscellaneous. No vehicles of any contractor or subcontractor are to block
service areas or any dumpster at any time. There is to be no smoking in the
Building and the volume of all radios shall be kept at a level that will not be
audible to other tenants in the Building. No contractor or subcontractor may
display any signage on the Building, in the Building Common Areas or on any of
the window glass without the prior written consent of the Property Manager,
which approval shall not be unreasonably withheld,




--------------------------------------------------------------------------------

conditioned or delayed; provided, however, that no such consent shall be
required if such signage is required pursuant to applicable law.


C.    After Completion.


1.    Coordination.     A re-inspection of the lobby floor and walls, doors,
electrical closets and any other areas impacted by the approved Alterations
shall be made by the Property Manager to determine whether any construction
damage has occurred or any clean-up is required.


2.    Plans.    Tenant shall provide Landlord with:


(a)    one (1) reproducible mylar and two (2) blueprints of final architectural,
plumbing, electrical and mechanical plans for construction of the Leased
Premises each signed and stamped by a licensed architect or engineer; and,


(b)    complete specifications for the approved Alterations, including shop
drawings and cut sheets for all new equipment and a detailed description of all
finishes actually installed; and,


(c)    two (2) copies of operations and maintenance information for all new
equipment and an air balance report in a format reasonably acceptable to
Landlord.


3.    Permits. If applicable, Tenant will obtain a final Occupancy Permit from
the applicable authority and will provide Landlord with a copy thereof.


4.    Contractor.    A final waiver and release of liens shall be provided from
the general contractor and major subcontractors upon completion of the approved
Alterations.


5.    No Fees. Tenant shall not be obligated to pay Landlord or Landlord's
agents any fee relating to the review of plans and specifications or the
inspection of any work.
                                        




--------------------------------------------------------------------------------

REQUIRED INSURANCE FOR CONTRACTORS AND SUBCONTRACTORS


General Liability (Occurrence Form)                 Additional Named Insureds
$1,000,000    General Aggregate                 Foulger-Pratt Management, Inc.
$1,000,000    Products/Completed Operations Aggregate     9600 Blackwell Road,
Suite 200
$500,000    Personal and Advertising Injury             Rockville, Maryland
20850
$500,000    Each Occurrence                Certificate Holder
$ 50,000    Fire Damage                    F. P. Rockville II LP
$ 5,000    Medical Expense                9600 Blackwell Road, Suite 200
Rockville, Maryland 20850


Automobile Liability (Owned, Non-Owned & Hired)
$500,000    Each Occurrence                Notice of Cancellation
Certificate must provide that the
Umbrella Liability                        insurer will endeavor to give the
$2,000,000    Each Occurrence                Certificate Holder and each
additional insured at least ten (10)
days’ notice prior to cancellation
 
Worker’s Compensation                        Statutory Limits


Large or complex approved Alterations (including by way of example but not
limitation, those requiring the use of a crane, roof penetrations, or the
staging of materials and equipment on the Land) may require that the contractors
provide insurance in excess of these minimum required levels.




--------------------------------------------------------------------------------



EXHIBIT H
Matters to be Excluded from the Calculation of Basic Operating Charges


Notwithstanding any provision contained in the Lease to the contrary, Basic
Operating Charges shall not include the following:
(a)all costs and expenses for any item or service which any tenant (including
Tenant) is required to or does pay directly to a third party or is required or
does separately reimburse Landlord (regardless of whether any such reimbursement
is received), and expenses incurred by Landlord to the extent the same are
reimbursable from any tenants, occupants of the property, or third parties
(other than pursuant to Basic Operating Charges pass through provisions in other
tenant leases);
(b)    any cost or expense with respect to an item which is specifically
excluded from the definition of Real Estate Taxes;


(c)    any charge for Landlord’s income tax, excess profit tax, franchise tax,
or like tax on Landlord’s net income and tax penalties incurred as a result of
Landlord’s negligence, inability or unwillingness to make payments and/or to
file any income tax or informational returns when due;


(d)    costs of repairing, replacing or otherwise correcting defects (latent or
otherwise) (but not the costs of repair of normal wear and tear) in the
construction, materials, equipment or design of the Building (including but not
limited to the Base Building Structure and Base Building Systems) and any
parking garage or parking deck;
(e)    cost of repairs necessitated by the negligence or willful misconduct of
Landlord, its employees, agents, contractors or vendors;
(f)    costs incurred by Landlord to lease space to new tenants or to retain
existing tenants including, without limitation leasing commissions, attorneys’
fees, costs and disbursements and advertising and promotional expenditure;
(g)    except to the extent that such costs exceed Landlord’s net revenue
therefrom and except for any costs described in Section 39 of the Lease with
respect to parking and the parking facilities at the Building, any expenses with
respect to the operation, maintenance, management and repair of the parking
garage and any surface parking lot serving the Building including but not
limited to parking management fees and salaries and benefits of any attendants,
electricity, insurance and taxes;


(h)    except for the Permitted Personnel Costs set forth in Section 5 (c) (i)
(a) (ii) of the Lease, salaries, compensation and benefits paid to officers,
executives and employees of Landlord above the grade of property manager;
(i)    any fines or penalties incurred due to violations by Landlord or
Landlord's managing agent of any applicable federal, state or local law, code,
statute, order or regulation;
(j)    the cost of any additions, changes, replacements and other items which
are made in preparing, completing, fixturing, furnishing, renovating or
otherwise improving, decorating or redecorating or performing any other work in
any space leased to an existing tenant or prospective tenant of the Building;
(k)    interest, depreciation and amortization of funds borrowed by Landlord
except for interest




--------------------------------------------------------------------------------

in connection with the amortization of Permitted Capital Expenditures as
specifically permitted under the terms of Section 5 (c) (i) (a) (ii) of the
Lease;
(l)    except as specifically permitted under the terms of Section 5 (c) (i) (a)
(ii) of the Lease with respect to Permitted Capital Expenditures, interest,
principal, points and fees, amortization or any other costs associated with any
debt (including any mortgage to which the Land is subject) and any rent payable
under any lease to which the Lease is subject and all costs and expenses
associated with any such debt or lease and any ground lease rent, irrespective
of whether the Lease is subject or subordinate thereto;
(m)    rental under any ground lease or other underlying lease or easement;
(n)    interest or penalties incurred due to Landlord’s failure to timely pay
any element of Basic Operating Charges;
(o)    any marketing costs and expenses incurred in connection with the
marketing of the Building or any rentable space therein;
(p)    any expenses for repairs or maintenance which are recovered under
warranties and service contracts (or which would have been covered had any such
warranty or service contract not been voided by the acts or omissions of
Landlord its agents or employees);
(q)    expenses, including, without limitation, legal fees and disbursements,
incurred by Landlord in connection with (i) the negotiation, preparation or
termination of leases or other occupancy agreements, (ii) the interpretation of
leases or other occupancy agreements, (iii) the enforcement of the provisions of
any lease or other occupancy agreement affecting the Land or Building including
without limitation the Lease, (iv) any action or dispute by or against a present
or former tenant or occupant under a lease or other occupancy agreement,
including, without limitation, eviction, distraint, levy and collection actions;
(r)    costs related to the sale or refinancing of the Building; provided
however that increased Real Estate Taxes resulting from the sale of the Building
shall remain includable;
(s)    costs incurred as a result of the violation by Landlord or any tenant of
the terms and conditions of any lease;
(t)    the cost of any item paid to any entity or person related to or
affiliated with Landlord to the extent such cost exceeds the amount payable for
such services at the then existing market rates to unrelated persons or entities
(provided however that the parties acknowledge that property management fees are
expressly covered elsewhere in the Lease);
(u)    the cost of acquisition of any sculpture, paintings or other objects of
art;
(v)    deductions for income tax purposes attributable to depreciation of the
Building or any improvements on the Land or any Building equipment;
(w)    except as allowed pursuant to the terms of Section 5 (c) (i) (a) (ii) of
this Lease with respect to Permitted Capital Expenditures, the cost of
alterations, improvements, equipment replacement and other items which under
GAAP are properly classified as capital items or expenditures;
(x)    except for the Permitted Personnel Allocations as set forth in Section 5
(c) (i) (a) (ii) of this Lease, Landlord’s general overhead expenses;




--------------------------------------------------------------------------------

(y)    Basic Operating Charges that are directly and solely related to any
retail portions of the Building – i. e. Basic Operating Charges that would not
be incurred if there were no retail operations located in the Building;
(z)    costs and expenses incurred by Landlord and associated with the operation
of the business of the legal entity or entities which constitute Landlord (as
opposed to operation of the Building), including without limitation, sale and
financing matters, legal entity accounting, income taxation matters and disputes
with employees or persons who own an interest in Landlord;
(aa)    costs of additional insurance premiums for the Building due to any
tenant’s operations within such tenant’s leased premises;
(bb)    wages, salaries or other compensation and benefits of any employees of
Landlord or its managing agent that do not dedicate 100% of their time to the
operation, management, maintenance, or repair of the Building, provided however,
Basic Operating Charges shall include Landlord’s reasonable allocation (based on
time spent in connection with the Building) of compensation paid for the wages,
salary, and other compensation and benefits paid to such employees who are
assigned part-time to the operation, management, maintenance, or repair of the
Building (it being understood and agreed that in no event shall Landlord
allocate more than 100% of the compensation and benefits for any single employee
among the properties serviced by such employee);
(cc)    any cost incurred by Landlord in connection with performing compliance
actions on the Common Areas or public areas of the Building or the Base Building
Structure or systems if required under the Americans with Disabilities Act to
the extent that the matters of non-compliance related to the Rent Commencement
Condition;
(dd)    any costs incurred by Landlord in order bring the Building into
compliance with all laws, ordinances, requirements, orders, directives, rules
and regulations of federal, state, county and city governments and of all other
governmental authorities having or claiming jurisdiction over the building,
including without limitation ADA and any of said laws, rules and regulations
relating to environmental, health or safety matters which were in effect on the
Lease Commencement Date;
(ee)    rent for any fitness facility or any on-site offices of Landlord or its
managing agent;
(ff)    any costs or expenses incurred by Landlord to the extent Landlord
actually receives reimbursement from any source, including without limitation,
insurance, condemnation awards, warranties or tenants;
(gg)    except for Permitted Capital Expenditures and Permitted Personnel
Allocations, any other cost or expense which, under GAAP as customarily applied
in the real estate industry , would not be normally treated as a Basic Operating
Charge in comparable first-class office buildings in the Market Area;
(hh)    except expressly permitted pursuant to the terms of Section
5(c)(i)(a)(ii) of this Lease with respect to Permitted Capital Expenditures,
capital improvements or capital expenditures;
(ii)    reserves of any kind;
(jj)    amounts paid to any partners, trustee, shareholder, officer or director
or Landlord for salary or other compensation;






--------------------------------------------------------------------------------

(kk)    costs of electricity outside normal business hours sold to tenants of
the Building by Landlord or the cost to Landlord of providing any other special
services to tenants or services in excess of that furnished to Tenant;
(ll)    expenses for repairs, replacements or improvements arising from the
initial construction of the Building;
(mm)    a property management fee for the Building in excess of two percent (2%)
of the gross rents of the Building;
(nn)    costs of signs in or on the Building or complex identifying the owner of
the Building or other tenants’ signs;
(oo)    costs of Landlord’s charitable or political contributions;
(pp)    rentals for items which if purchased, rather than rented, would
constitute a capital expenditure under GAAP;
(qq)    rent for any on-site offices of Landlord or its managing agent;
(rr)    intentionally omitted;
(ss)    costs reimbursed to Landlord by governmental authorities;
(tt)    any cost or expense incurred by Landlord in connection with an insurable
casualty; provided however that the amount of the deductible and/or any
self-insured retention ("SIR") for any claim or occurrence may be included as a
Basic Operating Charge to the extent such deductible or SIR either individually
or in the aggregate for a calendar year does not exceed $75,000;
(uu)    accounting fees or consulting fees other than those incurred in
connection with the preparation of statements required pursuant to the terms of
the Lease;
(vv)    costs incurred by Landlord in defending lawsuits against Landlord and
any judgments or costs of settlement;
(ww)    Asset Management fees;
(xx)    direct and indirect costs incurred to clean up, contain, abate, remove,
or otherwise remedy Hazardous Materials or Biological Containments (as
hereinafter defined) from the Building if such were in or on the Leased Premises
or the Building because of the acts or omissions of Landlord (or its agents,
employees or contractors) or a tenant.         
(yy)    Basic Operating Charges incurred by Landlord that relate to any retail
store and/or any specialty service or commercial concession in the Building
(including, without limitation (1) the costs of providing cleaning and char
services and electricity to the premises of any retail tenant in the Building
and (2) a reasonable allocation of chiller costs for the Building that benefit
the retail tenants thereof;
(zz)    unless the Base Operating Expense Amount is appropriately adjusted, all
categories of costs not included in the calculation of Base Operating Expense
Amount, including, additional types and amounts of insurance not maintained in
the Base Year;




--------------------------------------------------------------------------------

(aaa)    consulting costs and expenses paid by Landlord;
(bbb)    administrative, management and engineering payroll expenses in excess
of the prevailing market rates for comparable buildings located in the Market
Area;
(ccc)    any costs and expenses allocated to the retail areas of the Building;
(ddd)    any component of the expenses which comprise any fee or expenses 
allocated to the Building in connection with any Recorded Covenants or the Land
Condominium which would have been excluded from Basic Operating Charges had such
expense been incurred in connection with the Building; and
(eee)     the cost of providing any service customarily provided by a managing
agent or which is customarily included in management fees (e.g., bookkeeping,
accounting, information technology, travel for corporate related meetings,
training, etc).






--------------------------------------------------------------------------------

EXHIBIT I
Form of Subordination, Non-Disturbance and Attornment Agreement




THIS SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE/ESTOPPEL AGREEMENT (this
"Agreement"), dated this ________ day of ___________, 2011, between CHOICE
HOTELS INTERNATIONAL SERVICES CORP., a Delaware corporation with offices at
10750 Columbia Pike, Silver Spring, Maryland 20901 06903 (“Tenant”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION and its successors and assigns ("Mortgagee")
having an address at 1750 H Street, NW, Suite 400, Washington, D.C. 20006, Attn.
Real Estate Banking Group, Loan Administration Manager.


RECITALS:


A.    F. P. Rockville II Limited Partnership, LLC, a Maryland limited
partnership, whose address is 9600 Blackwell Road, Suite 200, Rockville,
Maryland 20850 (the “Landlord”) owns fee simple title in the real property
described in Exhibit A attached hereto (the “Property”).
B.    Mortgagee has made or intends to make a loan to Landlord (the “Loan”) for
the construction of an office building on the Property.
C.    To secure the Loan, Landlord has or will encumber the Property by entering
into a mortgage or deed of trust in favor of Mortgagee (as amended, increased,
renewed, extended, spread, consolidated, severed, restated, or otherwise changed
from time to time, the “Mortgage”) to be recorded in the Land Records in and for
the County of Montgomery, State of Maryland.
D.    Pursuant to the Lease dated May______, 2011 (the “Lease”), Landlord
demised to Tenant a portion of the Property consisting of the following (the
“Leased Premises”): ______________________________________________.
E.    Tenant and Mortgagee desire to agree upon the relative priorities of their
interests in the Property and their rights and obligations if certain events
occur.
NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1.    Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
Construction-Related Obligation. A "Construction-Related Obligation" means any
obligation of Landlord under the Lease to make, pay for, or reimburse Tenant for
any alterations, demolition or other improvements or work at the Property,
including the Leased Premises. Construction-Related Obligations shall not
include: (a) reconstruction or repair following fire, casualty or condemnation;
or (b) day-to-day maintenance and repairs.
Landlord Damage Obligation. A "Landlord Damage Obligation" means any obligation
of Landlord or any guarantor of the Lease, to pay for, or reimburseTenant for
any and all liquidated and agreed final damages (including consequential
damages) specifically set forth in the Lease, including without limitation any
Completion Delay Damages and/or Termination Event Damages as such terms are
defined in the Lease.




--------------------------------------------------------------------------------

Foreclosure Event. A “Foreclosure Event” means: (i) foreclosure under the
Mortgage; (ii) any other exercise by Mortgagee of rights and remedies (whether
under the Mortgage or under applicable law, including bankruptcy law) as holder
of the Loan and/or the Mortgage, as a result of which a Successor Landlord
becomes owner of the Property; or (iii) delivery by Landlord to Mortgagee (or
its designee or nominee) of a deed or other conveyance of Landlord’s interest in
the Property in lieu of any of the foregoing.         
Former Landlord. A “Former Landlord” means Landlord and any other party that was
landlord under the Lease at any time before the occurrence of any attornment
under this Agreement.     
Offset Right. An “Offset Right” means any right or alleged right of Tenant to
any offset, defense (other than one arising from actual payment and performance,
which payment and performance would bind a Successor Landlord pursuant to this
Agreement), claim, counterclaim, reduction, deduction, or abatement against
Tenant’s payment of Rent or performance of Tenant’s other obligations under the
Lease, arising (whether under the Lease or under applicable law) from Landlord’s
breach or default under the Lease.
Rent. The “Rent” means any fixed rent, base rent or additional rent under the
Lease.
Successor Landlord. A “Successor Landlord” means any party that becomes owner of
the Property as the result of a Foreclosure Event.
Termination Right. A “Termination Right” means any right of Tenant to cancel or
terminate the Lease or to claim a partial or total eviction arising (whether
under the Lease or under applicable law) from Landlord’s breach or default under
the Lease.
Other Capitalized Terms. If any capitalized term is used in this Agreement and
no separate definition is contained in this Agreement, then such term shall have
the same respective definition as set forth in the Lease.
2.    Subordination. The Lease, as the same may hereafter be modified, amended
or extended, shall be, and shall at all times remain, subject and subordinate to
the Mortgage, the lien imposed by the Mortgage, and all indebtedness secured by
the Mortgage including without limitation, advances made under the Mortgage.
Notwithstanding the foregoing, Mortgagee may elect, in its sole and absolute
discretion, to subordinate the lien of the Mortgage to the Lease.
3.    Non-Disturbance, Recognition and Attornment; No Exercise of Mortgage
Remedies Against Tenant. So long as the Lease has not been terminated and Tenant
is not in default beyond any applicable grace or cure periods under the Lease or
this Agreement (an “Event of Default”), Mortgagee (i) shall not terminate or
disturb Tenant’s possession of the Leased Premises under the Lease, except in
accordance with the terms of the Lease and this Agreement and (ii) shall not
name or join Tenant as a defendant in any exercise of Mortgagee’s rights and
remedies arising upon a default under the Mortgage (an “Action”) unless
applicable law requires Tenant to be made a party thereto as a condition to
proceeding against Landlord or prosecuting such rights and remedies. In the
latter case, Mortgagee may join Tenant as a defendant in such Action only for
such purpose and not to terminate the Lease (or disturb Tenant’s rights under
the Lease) or otherwise adversely affect Tenant’s rights under the Lease or this
Agreement in such and Mortgagee will not seek affirmative relief from Tenant,
except in accordance with the terms of the Lease. Tenant waives any and all
rights to terminate the Lease solely by reason of the foreclosure of the
Mortgage. If any court in connection with an Action holds the Lease to be
terminated by reason of such foreclosure and if Mortgagee or its nominee,
assignee or any Successor Landlord has not exercised any available right to
terminate the Lease as expressly set forth under the terms of the Lease, a lease
between Successor Landlord and Tenant




--------------------------------------------------------------------------------

will be deemed created on the same terms as the Lease except that the term of
the replacement lease will be the then unexpired term of the Lease. In such a
limited circumstance, at the request or either party, Successor Landlord and
Tenant will execute a replacement lease for the balance of the term of the Lease
at the same rental therein provided and upon the same terms and conditions as
therein.
4.    Recognition and Attornment. Upon Successor Landlord taking title to the
Property (i) Successor Landlord shall be bound to Tenant under all the terms and
conditions of the Lease (except as provided in this Agreement); (ii) Tenant
shall recognize and attorn to Successor Landlord as Tenant’s direct landlord
under the Lease as affected by this Agreement; and (iii) the Lease shall
continue in full force and effect as a direct lease, in accordance with its
terms (except as provided in this Agreement), between Successor Landlord and
Tenant. Tenant hereby acknowledges notice that pursuant to the Mortgage and
assignment of rents, leases and profits, Landlord has granted to the Mortgagee
an absolute, present assignment of the Lease and Rents which provides that
Tenant continue making payments of Rents and other amounts owed by Tenant under
the Lease to the Landlord and to recognize the rights of Landlord under the
Lease until notified otherwise in writing by the Mortgagee. After receipt of
such notice from Mortgagee, the Tenant shall thereafter make all such payments
directly to the Mortgagee or as the Mortgagee may otherwise direct, without any
further inquiry on the part of the Tenant. Landlord consents to the foregoing
and waives any right, claim or demand which Landlord may have against Tenant by
reason of such payments to Mortgagee or as Mortgagee directs.
5.    Further Documentation. The provisions of Article 4 shall be effective and
self-operative without any need for Successor Landlord or Tenant to execute any
further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of Article 4 in writing upon request by either of them within ten
(10) days of such request.
6.    Protection of Successor Landlord. Notwithstanding anything to the contrary
in the Lease or the Mortgage, neither Mortgagee nor Successor Landlord shall be
liable for or bound by any of the following matters:
(a)    Claims Against Former Landlord. Any act or omission of Former Landlord or
any Offset Right that Tenant may have against any Former Landlord, except that,
with respect to defaults of Former Landlord under the Lease or Offset Rights
available to Tenant that are continuing on the date (the "Transfer Date") that
Mortgagee or Successor Landlord, as applicable, succeed to the interest of
Former Landlord under the Lease and of which Mortgagee received prior written
notice contemporaneously with Landlord and failed to cure the same within the
period given to cure such default pursuant to the terms of the Lease, then
Tenant shall have all the rights and remedies under the Lease with respect to
damages and Offset Rights accruing on or after the Transfer Date. The foregoing
shall not limit Tenant's right to exercise against Successor Landlord any Offset
Right otherwise available to Tenant with respect to defaults that are continuing
on the Transfer Date and of which Mortgagee received prior written notice and
failed to cure the same within the applicable period set forth in the Lease.
(b)    Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty (30) days before the date such Rent was first due and
payable under the Lease with respect to any period after the date of attornment
other than, and only to the extent that, the Lease expressly required such a
prepayment.


(c)    Payment; Work. Any obligation to pay Tenant any sum(s) that any Former
Landlord owed to Tenant unless such sums, if any, shall have been actually
delivered to Mortgagee by way of an assumption of escrow accounts or otherwise
(provided in no event shall this be deemed to limit Tenant’s




--------------------------------------------------------------------------------

Offset Rights).


(d)    Modification, Amendment or Waiver. Any modification or amendment of the
Lease, or any waiver of the terms of the Lease, made without Mortgagee’s written
consent which consent shall not be unreasonably withheld, delayed or
conditioned. In no event shall consent be required with respect to any amendment
that is solely for the purpose of confirming the exercise of an expansion,
extension or purchase option pursuant to Section 39 or the terms specifically
set forth in the Lease, as approved by Mortgagee, when (1) all material aspects
thereof have been pre-negotiated and fully set forth in those sections of the
Lease, and (2) the only material aspect thereof that has not been pre-negotiated
and fully set forth in those sections of the Lease is the rental rate and such
rental rate is no less than ninety percent (90%) of the then-escalated rental
rate under the Lease for space leased by Tenant (on a per square foot basis). In
addition, no consent shall be required with respect to any amendment that is
solely for the purpose of confirming the re-measurement of the Leased Premises,
the Lease Commencement Date, Rent Commencement Date, Lease expiration date under
the Lease and other similar terms pursuant to the terms of the Lease). No
consent may be unreasonably withheld or delayed, unless such amendment, renewal
or extension (1) results in a reduction of rent or other sums due and payable
pursuant to the Lease (on a per square foot basis) (2) reduces the term of the
Lease, (3) terminates the Lease, (4) except as specifically set forth in this
subsection (d) above as it relates to the exercise of an expansion, extension or
purchase option, increases Landlord's obligations under the Lease, (5) modifies
any of the insurance requirements of the Lease, or (6) otherwise adversely
affects the value of the Lease as collateral for the loan secured by the
Mortgage.


(e)    Surrender, Etc. Except for cancellations or terminations effected
unilaterally by Tenant pursuant to the express terms of the Lease, any
consensual or negotiated surrender, cancellation, or termination of the Lease,
in whole or in part, agreed upon between Landlord and Tenant without the prior
written consent of Lender.


(f)    Construction Related Obligations. Any Construction Related Obligation of
Former Landlord, except that, if at the time Mortgagee or Successor Landlord
succeeds to the interest of Former Landlord, (i) the construction of the Tenant
Improvements Work (as defined in the Lease) has not yet been completed, and/or
(ii) the Construction Allowance (as defined in the Lease) has not been paid by
Former Landlord after Tenant has met the terms and conditions of the Lease
applicable to the same, and if Mortgagee or Successor Landlord notifies Tenant
in writing within thirty (30) days after Tenant's written demand following the
Transfer Date, that it is unwilling to assume such Construction Related
Obligation, then Tenant, by written notice to Mortgagee or Successor Landlord,
shall have, as its exclusive remedy under the Lease, the right to (i) terminate
the Lease, or (ii) perform such Tenant Improvement Work at Tenant's sole cost
and expense and receive from Successor Landlord the payment of the Construction
Allowance or shall be entitled to offset the Construction Allowance due in
accordance with the terms of the Lease, against the monthly installments of
Minimum Rent (as defined in the Lease) next due under the Lease until Tenant
shall have received payment in full of the Construction Allowance owed to Tenant
in accordance with the Lease.


(g)    Landlord Damage Obligations. Any Landlord Damage Obligation of Former
Landlord and/or any guarantor of the Lease.


(h)    Supplemental Premises; RMP III Land; Mezzanine Financing; Cash Flow
Participation. Any obligation or liability with respect to: (1) any action that
must be taken by Rockville I Limited Partnership and/or Rockville III Limited
Partnership, (2) the delivery of the Supplemental Premises if a FAR Transfer (as
defined in the Lease) is required, (3) the sale of the RMP III Land, (4) the
repayment




--------------------------------------------------------------------------------

of any Mezzanine Financing, (5) the payment of any cash flow participation or
preference from Former Landlord, each as more particularly set forth in Sections
2, 14 and 39 of the Lease, or (6) any other obligation or liability set forth in
the Lease which would require Mortgagee or Successor Landlord to own property
which it would not otherwise own or be capable of owning after the Transfer
Date.
6.1    Abatement and Self-help. Notwithstanding anything to the contrary in the
Mortgage of this Agreement to the contrary, the acquisition of the Property by
Successor Landlord's shall not limit, reduce or effect in any manner whatsoever
(a) any abatement and self-help rights of Tenant under the Lease for events that
occur after the Transfer Date, or (b) any abatement and self-help rights of
Tenant under the Lease for events that occur prior to the Transfer Date and of
which Successor Landlord received prior written notice contemporaneously with
Landlord and failed to cure the same within the applicable period set forth in
the Lease.
  
7.    Exculpation of Successor Landlord. Notwithstanding anything to the
contrary in this Agreement or the Lease, Successor Landlord’s obligations and
liability under the Lease shall never extend beyond Successor Landlord’s (or its
successors’ or assigns’) interest, if any, in the Building from time to time,
including insurance condemnation proceeds and rental income, Successor
Landlord’s interest in the Lease, and the proceeds from any sale, lease or other
disposition of the Property (or any portion thereof) by Successor Landlord
(collectively, the “Successor Landlord’s Interest”). Tenant shall look
exclusively to Successor Landlord’s Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord.


8.    Mortgagee’s Right to Cure. Notwithstanding anything to the contrary in the
Lease or this Agreement, before exercising any Offset Right or Termination
Right:


(a)    Notice to Mortgagee. Contemporaneously with providing notice to Landlord,
Tenant shall provide Mortgagee with written notice of any breach or default by
Landlord giving rise to same, including without limitation any default which
would entitle Tenant to terminate the Lease, receive a rent abatement or an
offset or credit against rent or exercise a right of self-help, (the “Default
Notice”) and, thereafter, the opportunity to cure such breach or default as
provided for below.


(b)    Mortgagee’s Cure Period. After Mortgagee receives a Default Notice,
Mortgagee shall have the same rights to cure any and all defaults by Landlord
under the Lease within the same grace, notice and cure periods provided to
Landlord in relation thereto; provided however Mortgagee shall, except as
provided otherwise in this Agreement, have a period of ten (10) business days
beyond any cure period specifically made available to Landlord under the Lease
(or f no cure period is provided, ten (10) business days after Mortgagee
receives the Default Notice) in which to cure the breach or default by Landlord.
Mortgagee shall have no obligation to cure (and shall have no liability or
obligation for not curing) any breach or default by Landlord, except to the
extent that Mortgagee agrees or undertakes otherwise in writing. In addition, as
to any breach or default by Landlord the cure of which requires possession and
control of the Property, provided that Mortgagee undertakes by written notice to
Tenant to exercise reasonable efforts to cure or cause to be cured by a receiver
such breach or default within the period permitted by this paragraph,
Mortgagee’s cure period shall continue for such additional time as Mortgagee may
reasonably require, proceeding with due diligence, to either: (i) obtain
possession and control of the Property with due diligence and thereafter cure
the breach or default with reasonable diligence and continuity; or (ii) obtain
the appointment of a receiver and give such receiver a reasonable period of time
in which to cure the default.




--------------------------------------------------------------------------------

Nothing in this Section 8(b) shall be deemed to limit or restrict Tenant’s
Offset Rights and rights of self-help as set forth in the Lease so long as
Successor Landlord shall have received notice in accordance with this Agreement
and an opportunity to cure such event in accordance with the terms of the Lease.


9.    CONFIRMATION OF FACTS. Tenant represents to Mortgagee and to any Successor
Landlord, in each case as of the date of this Agreement (“Effective Date”):


(a)    Effectiveness of Lease. The Lease is in full force and effect, has not
been modified, and constitutes the entire agreement between Landlord and Tenant
relating to Tenant’s Premises. Tenant has no interest in Landlord’s Premises
except pursuant to the Lease. No unfulfilled conditions exist to Tenant’s
obligations under the Lease.


(b)    Rent. Tenant has not paid any Rent that is first due and payable under
the Lease after the Effective Date.


(c)    No Landlord Default. To the best of Tenant’s knowledge, no breach or
default by Landlord exists and no event has occurred that, with the giving of
notice, the passage of time, or both, would constitute such a breach or default.


(d)    No Tenant Default. Tenant is not in default under the Lease and has not
received any uncured notice of any default by Tenant under the Lease.


(e)    No Termination. Tenant has not commenced any action nor sent or received
any notice to terminate the Lease. Tenant has no presently exercisable
Termination Right(s) or Offset Right(s).


(f)    Due Authorization. Tenant has full authority to enter into this
Agreement, which has been duly authorized by all necessary actions.


9.    Miscellaneous.
        
(a)    Notices. Any notice or request given or demand made under this Agreement
by one party to the other shall be in writing, and may be given or be served by
hand delivered personal service, or by depositing the same with a reliable
overnight courier service or by deposit in the United States mail, postpaid,
registered or certified mail, and addressed to the party to be notified, with
return receipt requested or by facsimile transmission, with the original
machine- generated transmit confirmation report as evidence of transmission.
Notice deposited in the mail in the manner hereinabove described shall be
effective from and after the expiration of three (3) Business Days after it is
so deposited; however, delivery by overnight courier service shall be deemed
effective on the next succeeding Business Day after it is so deposited and
notice by personal service or facsimile transmission shall be deemed effective
when delivered to its addressee or within two (2) hours after its transmission
unless given after 3:00 p.m. on a Business Day, in which case it shall be deemed
effective at 9:00 a.m. on the next Business Day. For purposes of notice, the
addresses and facsimile number of the parties shall, until changed as herein
provided, be as follows:


If to the Mortgagee, at:    Wells Fargo Bank, National Association
1750 H Street, NW
Suite 400
Washington, D.C. 20006
Attn. Real Estate Banking Group, Loan Administration Manager








--------------------------------------------------------------------------------

If to the Tenant, at:        Until the Rent Commencement Date:


Choice Hotels International Services Corp.
10750 Columbia Pike
Silver Spring, Maryland 20901
Attention: ________________
Facsimile Number: ________________
                
After the Lease Commencement Date
                
Choice Hotels International Services Corp.
Rockville Metro Plaza II
121 Rockville Pike
Rockville, Maryland 20850
Attention: ________________
Facsimile Number: ________________


If to Landlord:            F. P. Rockville II Limited
Partnership                                c/o Foulger-Pratt Companies
9600 Blackwell Road, Suite 200
Rockville, Maryland 20850
Attention: Corporate Counsel
Facsimile Number 240-499-9601


(b)    Successors and Assigns. This Agreement shall bind and benefit the
parties, their successors and assigns, any Successor Landlord, and its
successors and assigns. If Mortgagee assigns the Mortgage, then upon delivery to
Tenant of written notice thereof accompanied by the assignee’s written
assumption of all obligations under this Agreement, all liability of the
assignor shall terminate.


(c)    Entire Agreement. This Agreement constitutes the entire agreement between
Mortgagee and Tenant regarding the subordination of the Lease to the Mortgage
and the rights and obligations of Tenant and Mortgagee as to the subject matter
of this Agreement.


(d)    Interaction with Lease and with Mortgage. With respect to the provisions
of Lease dealing with subordination, non-disturbance and attornment, if this
Agreement conflicts with the Lease, then this Agreement shall govern as between
the parties and any Successor Landlord. With respect to the Loan only, this
Agreement supersedes, and constitutes full compliance with, any provisions in
the Lease that provide for subordination of the Lease to, or for delivery of
non-disturbance agreements by the holder of, the Mortgage.


(e)    Mortgagee’s Rights and Obligations. Except as expressly provided for in
this Agreement, Mortgagee shall have no obligations to Tenant with respect to
the Lease. If an attornment occurs pursuant to this Agreement, then all rights
and obligations of Mortgagee under this Agreement shall terminate, without
thereby affecting in any way the rights and obligations of Successor Landlord
provided for in this Agreement.
        
(f)    Interpretation; Governing Law. The interpretation, validity and
enforcement of this Agreement shall be governed by and construed under the
internal laws of the State in which the Leased Premises are located, excluding
such State’s principles of conflict of laws.




--------------------------------------------------------------------------------



(g)    Amendments. This Agreement may be amended, discharged or terminated, or
any of its provisions waived, only by a written instrument executed by the party
to be charged.


(h)    Due Authorization. Tenant represents to Mortgagee that it has full
authority to enter into this Agreement, which has been duly authorized by all
necessary actions. Mortgagee represents to Tenant that it has full authority to
enter into this Agreement, which has been duly authorized by all necessary
actions.


(i)    Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


(j)    WAIVER OF JURY TRIAL. TENANT AND THE MORTGAGEE HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY EACH WAIVE ANY RIGHT TO TRIAL BY JURY THEY MAY
HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS RELATED THERETO. TENANT REPRESENTS AND WARRANTS
THAT NO REPRESENTATIVE OR AGENT OF THE MORTGAGEE HAS REPRESENTED, EXPRESSLY OR
OTHERWISE THAT THE MORTGAGEE WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THIS RIGHT TO JURY TRIAL WAIVER. THE TENANT ACKNOWLEDGES THAT THE
MORTGAGEE HAS BEEN INDUCED TO ACCEPT THIS AGREEMENT BY, AMONG OTHER THINGS, THE
PROVISIONS OF THIS SECTION.


(k)    Lease Requirement. The delivery of this Agreement satisfies the
requirement set forth in Section 21(a) of the Lease.




[THIS SPACE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
WITNESS/ATTEST:                TENANT:
Choice Hotels International Services Corp.




By:                    
                
Name:                        
                
Its:                    




WITNESS/ATTEST:                MORTGAGEE:
WELLS FARGO BANK, NATIONAL ASSOCIATION




By:                    
                
Name:                        
                
Its:                    




Agreed and Accepted:


WITNESS/ATTEST:                LANDLORD:
F. P. ROCKVILLE II LIMITED PARTNERSHIP


By: Foulger Investments, Inc.
General Partner
                        


By:                    (SEAL)
                
Name:                        
                
Its:                    








--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION




--------------------------------------------------------------------------------

EXHIBIT J
Roof Rights    
1.    Subject to the terms and conditions set forth below, Tenant shall have the
right, at Tenant’s sole cost and expense (subject to the application of the
Construction Allowance) to place on the roof of the Building and thereafter to
maintain and operate (i) supplemental heating ventilating and air conditioning
equipment and (ii) telecommunications equipment (collectively the “Rooftop
Installations”) and related hardware and cabling to connect the Rooftop
Installations to the Leased Premises. Tenant may use the Building's risers for
such connections in accordance the terms of the Lease with due regard to the use
of such risers by Landlord and others.
The Rooftop Installations shall include microwave/satellite dishes/earth
satellite disks or whip antennae, supplemental heating, ventilating and air
conditioning equipment and related equipment, conduits, cables and materials to
be located on the roof as well as conduits, cables and materials related
thereto. In addition, Tenant shall have the right, at no cost to Tenant, to
tie-in its supplemental heating, ventilating and air conditioning systems into
the Building's chiller loop.


2.    The right of Tenant to make Rooftop Installations shall be non-exclusive
and Landlord may grant similar rights to others (provided any other party shall
have the obligation to screen their installations in a manner which is at least
as stringent as the screening obligations of Tenant set forth in this Exhibit
J). Tenant shall have the right to use a portion of the roof that is to be made
available for Rooftop Installations equal to Tenant's proportionate share of the
Building.


3.    The right of Tenant to make Rooftop Installations is expressly conditioned
upon the Rooftop Installations not damaging or interfering with Landlord’s roof
warranty, communication devices or building systems or any similar equipment and
related hardware that other tenants of the Building may have installed.


4.    Tenant shall not be charged any rent or other fees by Landlord in
connection with the placement of the Rooftop Installations on the roof of the
Building. However, if Tenant receives any revenues from any other party with
respect to the use and operation of the Rooftop Installations (other than from
an Affiliate), then Tenant shall pay Landlord one hundred percent (100%) of said
revenues.


5.    The right of Tenant to make Rooftop Installations shall in each event be
subject to Landlord’s prior written approval of the plans, specifications,
location, method of installation and method of connecting the Rooftop
Installations to the Leased Premises, which approval shall not be unreasonably
withheld, delayed or conditioned. Tenant shall furnish Landlord detailed plans
and specifications for the Rooftop Installations for Landlord’s consent, which
consent, which approval shall not be unreasonably withheld, delayed or
conditioned. Landlord shall approve or disapprove within ten (10) days after
Tenant delivers the plans, specifications and other documents to Landlord (and
the failure to approve or disapprove within such ten (10) day period shall be
deemed an approval). Landlord may condition its consent by requiring that the
Rooftop Installations be installed in the least conspicuous location where
adequate service is still obtained and that all components and elements thereof
(except terminal devises and structures) be either screened or concealed from
view from within and without the Building. Upon receipt of Landlord’s consent,
the Rooftop Installations shall be installed and maintained, at Tenant’s sole
cost and expense, by a contractor selected by Tenant and approved by Landlord,
such approval not to be unreasonably withheld, delayed or conditioned. Landlord
shall approve or disapprove within ten (10) days after Tenant requests
Landlord's approval with respect to the contractor (and the failure to approve
or disapprove within such ten (10) day period shall be deemed an approval). In
undertaking the installation of the Rooftop Installations, Tenant shall comply
with all applicable laws, codes, ordinances, and building and zoning rules and
regulations and keep the Leased




--------------------------------------------------------------------------------

Premises and Building free from liens arising from or related to Tenant’s
installation. Tenant shall consult with Landlord’s roofing contractor to ensure
that neither the integrity of the roof of the Building, nor Landlord’s roof
warranty shall be negatively affected by the placement, installation, operation,
or maintenance of the Rooftop Installations or the walkway described in Section
7 hereof.


Tenant shall be entitled to use such portions of the Building (but not premises
leased to other tenants) as may be reasonably necessary for the installation,
operation and maintenance of the Rooftop Installations and Tenant shall have
reasonable access to such portions of the Building at all times throughout the
Lease Term for such purposes; provided, however that except for the roof of the
Building, any cables, conduits or other physical connections between the Rooftop
Installations and the Leased Premises shall be concealed within permanent walls,
floors, columns and ceilings of the Building and in shafts of the Building
provided for such installations, not damaging the appearance of the Building or
reducing the usable or rentable space of the Building; and, provided, further,
that except for the roof and the Leased Premises any installation or maintenance
work performed by Tenant or at Tenant’s direction shall be performed without
unreasonably interfering with Landlord’s or any other tenant’s use of the
Building, and upon completion of such installations and maintenance (initially
and from time to time) Tenant shall restore such portions of the Building to a
condition reasonably comparable to that existing prior to such installation or
maintenance. In addition and upon Landlord's reasonable request, Tenant shall
screen its Rooftop Installations.


6.    Tenant shall be responsible for procuring and paying for all certificates,
licenses, permits or approvals that may be required for the installation,
operation, use, and maintenance of the Rooftop Installations and Landlord shall
cooperate with Tenant, at Tenant’s sole cost and expense, in procuring such
certificates, licenses, permits, or approvals. Upon receiving a written request
from Landlord, Tenant shall provide Landlord with documentation that Tenant has
obtained all such certificates, licenses, permits, or approvals. Landlord makes
no representations or warranties whatsoever as to the permissibility of the
Rooftop Installations under all applicable laws. The Rooftop Installations shall
be installed, operated, and maintained by Tenant, at Tenant’s sole cost and
expense, in such a manner as not to constitute a nuisance, or unreasonably
interfere with the operations of other tenants in the Building or the normal use
of the area surrounding the Building by Landlord or occupants thereof and their
agents, employees, contractors and invitees.


7.    Tenant shall be responsible for installing and maintaining a walkway
system on the roof to the Rooftop Installations in order to protect the roof of
the Building. Tenant shall furnish plans and specifications for such walkway to
Landlord for Landlord’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed.


8.    Upon termination or expiration of the Lease, Tenant, at Tenant’s sole cost
and expense, shall remove the Rooftop Installations and shall repair and restore
the Building to a condition comparable to that existing prior to such
installation, normal wear and tear and damage by casualty excepted.


9.    Upon thirty (30) days prior notice to Tenant, Landlord reserves the right
to relocate the Rooftop Installations, at Landlord’s sole expense, using a
contractor reasonably acceptable to Tenant and provided such relocation, in the
reasonable opinion of Tenant, shall have no material adverse impact on the
Rooftop Installations.


10.    In the event that any rooftop/communications equipment of Landlord or any
other party causes interference to any Rooftop Installations or (ii) any Rooftop
Installations of Tenant cause interference to any rooftop/communications
equipment of Landlord or any tenant of Landlord, Landlord and Tenant shall use
commercially reasonable efforts to correct and eliminate said interference. In
the event the applicable rooftop/communications equipment is not owned by
Landlord, Landlord shall also cause the party that owns the




--------------------------------------------------------------------------------

applicable rooftop/communications equipment to use commercially reasonable
efforts to correct and eliminate said interference. In the event the inference
cannot be corrected and eliminated, then the party that was the last to install
the interfering Rooftop Installation or rooftop/communications equipment shall
remove the Rooftop Installation or rooftop/communications equipment causing the
interference. In the event the rooftop/communications equipment to be removed is
not owned by Landlord, Landlord shall also cause the party that owns the
applicable rooftop/communications equipment to remove the applicable
rooftop/communications equipment.        


11.    Tenant shall defend, indemnify and hold Landlord harmless from and
against any and all actual claims, liability, judgments, damages, costs and
expenses (including reasonable attorneys’ fees) related to, arising from,
arising out of or attributable to the installation, maintenance, operation or
removal of the Rooftop Installations. In addition (but only to the extent that
such in not covered by the insurance policies being maintained by Tenant
pursuant to the terms of the Lease), Tenant shall maintain in full force and
effect throughout the Lease Term public liability insurance, property damage,
fire and extended coverage insurance in an amount to fully protect the Rooftop
Installations from fire or other loss or damage, as well as contractual
insurance in an amount to fully protect Landlord from any loss or damage related
to, arising from, arising out of or attributable to the installation,
maintenance, operation or removal of the Rooftop Installations.




--------------------------------------------------------------------------------

EXHIBIT K
HVAC Specifications
Landlord shall install, maintain, and operate an environmental control system to
serve the Leased Premises that shall provide heating, cooling and ventilating of
the air within the Leased Premises to a meet the following criteria:
1.
Subject to the provisions of paragraph 4 below, during the normal heating
season, to maintain indoor temperature between 70 degrees F. and 78 degrees F.
when the outdoor temperature is between 0 degrees F. and 55 degrees F. Humidity
to be controlled to prevent interior condensation on the windows, but not to
fall below 30 percent.

1.
Subject to the provisions of paragraph 4 below, during the normal cooling
season, to maintain indoor temperature between 72 degrees F. and 76 degrees F.
when the outdoor temperature is between 55 degrees F. and 95 degrees F. Humidity
not to exceed 50 percent within the Leased Premises.

1.
Subject to the provisions of paragraph 4 below, during the intermediate seasons,
to maintain indoor temperature between 70 degrees F. and 78 degrees F. when the
outdoor temperature is between 55 degrees F. and 74 degrees F., whether by 100
percent air or refrigeration.

1.
These criteria are based on a maximum population of one person per 100 square
feet of usable floor area in any particular room or space and maximum population
of one person per 150 square feet of total usable area within the Leased
Premises on any one floor (and excluding any “assembly areas”) and a maximum
actual electrical load for lighting and office machinery of 5 watts per square
foot of total usable area within the Leased Premises.

5.
Fresh air levels shall be maintained in accordance with prevailing standards for
Comparable Buildings in the Market Area and ASHRAE-62-1989 Standards
(ventilation for acceptable indoor air quality) in effect at the start of
construction. Landlord shall also provide adequate thermal environmental comfort
and air velocity limits in accordance with ASHRAE-55 in effect at the start of
construction.







--------------------------------------------------------------------------------

EXHIBIT L
Telecommunications Provider
Tenant, at its sole cost and expense, shall have the right to contract with an
alternative telecommunications provider ("Alternative Provider") for the
provision to the Leased Premises of local telephone service or other
telecommunication service and permit such Alternative Provider to install
telephone, data or other information cabling or other telecommunications
equipment in the Leased Premises for such purpose. Tenant shall be permitted to
install all appropriate cabling in the Dedicated Sleeves and those risers which
Tenant has the right to use (whether on an exclusive or non-exclusive basis) for
such purpose. The point of entry (and method and manner of same) into the
Building by such Alternative Provider shall be subject to Landlord’s reasonable
approval.


The rights of Tenant provided herein are subject to (i) Landlord’s approval of
plans and specifications regarding any telecommunications equipment or cabling
to be installed in the Building; and (ii) Landlord’s approval of the manner and
method of any such installation. The approval of Landlord required in connection
with the foregoing matters shall not be unreasonably withheld, conditioned or
delayed. Landlord shall not be entitled to receive any compensation from Tenant
in connection with allowing the access described herein, provided such access is
used exclusively to provide service to Tenant in the Building.


Tenant and/or its Alternative Provider shall be permitted access to the
Building’s riser system for the installation of the telecommunications cabling
and other equipment and, in order to install, maintain, and operate the
telecommunications cabling or other equipment, Tenant and the Alternative
Provider shall be permitted access to the telecommunications closet(s) on the
floors on which the Leased Premises is located.
Landlord will make available a secure space in the service entrance portion of
the Building's communications riser to isolate the equipment installed by
Tenant’s telecommunications provider, and the end point of Tenant’s riser shall
be inside the Leased Premises.






--------------------------------------------------------------------------------

EXHIBIT M
Tenant Exclusive Reserved Parking Area[clip_image018.jpg]


















--------------------------------------------------------------------------------

EXHIBIT N
Form of Guaranty
GUARANTY


THIS GUARANTY is executed as of _____, 2011, by CHOICE HOTELS INTERNATIONAL,
INC., a Delaware corporation (whether one or more, collectively, “Guarantor”).


WITNESSETH:
F. P. Rockville II Limited Partnership, a Maryland limited partnership
("Landlord") is willing to execute that certain lease agreement dated
_____________, 2011, (the "Lease"), between Landlord and Choice Hotels
International Services Corp., a Delaware corporation ("Tenant"), pertaining to
certain premises more particularly defined in the Lease (the "Premises") which
are in the building to be constructed at 121 Rockville Pike, Rockville,
Montgomery County, Maryland on condition of receiving this Guaranty;
NOW, THEREFORE, for and in consideration of Landlord's execution and delivery of
the Lease and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by Guarantor, Guarantor hereby agrees as
follows:
1.    Guarantor represents and warrants to Landlord that:
A.Guarantor is financially interested in Tenant.
B.The financial information provided to Landlord by Tenant and Guarantor is
accurate for the periods shown and there has been no material adverse change
since such dates in either Tenant or Guarantor.
C.Guarantor is a corporation duly organized under the laws of the State of
Delaware, in good standing, and has full power and authority to make and deliver
this Guaranty.
D.The execution, delivery, and performance of this Guaranty by Guarantor is duly
authorized by all necessary actions and does not violate the provisions of any
applicable laws, organizational and operating document or any agreement binding
on it.
E.This Guaranty has been duly executed and delivered by an authorized person of
Guarantor and constitutes a legally enforceable document.
2.     Guarantor (jointly and severally, if more than one) unconditionally and
irrevocably guarantees the prompt and faithful performance of all provisions of
the Lease by Tenant and any assignee of Tenant, including, but not limited to,
payment of all rent and other sums due Landlord. Guarantor waives each and every
notice to which Guarantor may be entitled under the Lease, or otherwise, and
consents to any extension of time, leniency, waiver, forbearance, or any
amendment which may be made in the Lease, and no amendment, waiver, or
forbearance will release Guarantor from any liability or obligation hereby
guaranteed. Guarantor further waives any notice of default under the Lease, and
notice of acceptance of this Guaranty. Guarantor shall have the same right to
cure Tenant's default afforded Tenant in the Lease during any cure period
granted Tenant.
3.     If an Event of Default (as defined in the Lease) by Tenant occurs,
Landlord may commence suit against Guarantor and/or exercise any available
remedy at law or equity to enforce the provisions of this Guaranty without first
commencing any suit or otherwise proceeding against Tenant or exhausting its




--------------------------------------------------------------------------------

remedies against Tenant. This is a guaranty of payment and performance and not a
guaranty of collection; Guarantor's liability under this Guaranty is primary.
Landlord's rights shall not be exhausted by its exercise of any remedies or by
any number of successive suits until and unless all obligations hereby
guaranteed have been fully performed.


4.     Landlord and Guarantor each waives any right to a trial by jury in suits
arising out of or concerning the provisions of this Guaranty. If any suit is
commenced with respect to this Guaranty, the prevailing party shall recover all
reasonable costs incurred in connection therewith, including reasonable
attorneys' fees.


5. No payment by Guarantor except full payment and performance shall entitle
Guarantor by subrogation or otherwise, to any payment by Tenant under or out of
the property of Tenant.


6. This Guaranty inures to the benefit of Landlord, its successors and assigns
and
shall be binding upon the heirs, personal representatives, successors, and
assigns of Guarantor.
7.     The liability of Guarantor is not affected by, and Guarantor expressly
waives any defenses by reason of, (a) the release or discharge of Tenant in any
bankruptcy or other proceedings; (b) the rejection or dis-affirmance of the
Lease in any proceeding; or (c) amendment, assignment or transfer of the Lease
by Tenant. It is expressly understood and acknowledged that Guarantor is not
waiving any offset or self help remedy available under the Lease.
8.     Guarantor agrees that if Tenant files a petition for relief under any
provisions of the Federal Bankruptcy Code, or any similar law, if such a
petition filed by creditors of Tenant is approved by a Court, or if any Court
appoints a receiver tenant to operate, including Tenant's obligations under the
Lease and/or a substantial part of Tenant's property:
(a)if the Lease is terminated or rejected, Landlord has the right to recover
from Guarantor that which Landlord would have been entitled to recover from
Tenant upon a termination of the Lease due to a default by Tenant even though
Landlord may not be entitled to recover the same from Tenant in such proceeding;
and
(b)if any obligation under the Lease is performed by Tenant and any part of such
performance is avoided or recovered from Landlord as a preference, fraudulent
transfer or otherwise, the liability of Guarantor under this Guaranty shall
remain in effect with respect to any obligations that were so avoided or
recovered.
9.     Guarantor hereby waives any right, statutory or otherwise, to be
discharged from liability hereunder by reason of Landlord's failure, after
demand from Guarantor, to bring suit against Tenant and further waives notice of
Landlord's acceptance of this Guaranty.


10.     This Guaranty will be governed by the internal laws of the State of
Maryland and shall be deemed executed in Montgomery County, Maryland. Guarantor
consents to and submits to the jurisdiction of the federal and state courts
located in the State of Maryland any suit shall be brought in a federal or state
court located in the State of Maryland, with appropriate jurisdiction over the
subject matter. Guarantor waives any defenses based on the venue, inconvenience
of the forum, lack of personal jurisdiction, or the like in any suit brought as
aforesaid.






--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Guarantor has executed this Guaranty as of the day and
year first above written.


CHOICE HOTELS INTERNATIONAL, INC.


By: _______________________


Name: ____________________


Title: ______________________


Attest:


_______________


Corporate Seal




--------------------------------------------------------------------------------

EXHIBIT O
Form of Estimate Statement[clip_image019.jpg]






--------------------------------------------------------------------------------



EXHIBIT P
Form of Annual Statement
[clip_image021.jpg]












--------------------------------------------------------------------------------

EXHIBIT Q
Form of Damage Guaranty


GUARANTY


THIS GUARANTY is executed as of _______________, 2011, by CLAYTON F. FOULGER,
BRYANT F. FOULGER, BRENT K. PRATT, CFF GUARANTOR, LLC, BFF GUARANTOR, LLC and
BKP GUARANTOR, LLC, jointly and severally (collectively, “Guarantor”).


WITNESSETH:
WHEREAS, F. P. Rockville II Limited Partnership, a Maryland limited partnership
("Landlord"), and Choice Hotels International Services Corp., a Delaware
corporation ("Tenant"), entered into that certain Office Lease dated of even
date herewith (the "Lease"), pertaining to certain premises more particularly
defined in the Lease (the "Premises") which will be in the building to be
constructed at 121 Rockville Pike, Rockville, Montgomery County, Maryland; and
WHEREAS, as a condition of Tenant's execution of the Lease, Guarantor has agreed
to guaranty the payment by Landlord to Tenant of any Completion Delay Damages
and Termination Event Damages (as each such term is defined in the Lease) owed
to Tenant pursuant to the terms of the Lease.
NOW, THEREFORE, for and in consideration of Tenant's execution and delivery of
the Lease and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by Guarantor, Guarantor hereby agrees as
follows:
1.    Guarantor represents and warrants to Tenant that (i) Guarantor is
financially interested in Landlord, (ii) the financial information provided to
Tenant by Guarantor is accurate for the periods shown and there has been no
material adverse change since such dates, and (iii) the execution, delivery, and
performance of this Guaranty by Guarantor does not violate the provisions of any
applicable laws, organizational and operating document or any agreement binding
on Guarantor.
2.     Guarantor, jointly and severally, unconditionally and irrevocably
guarantees the prompt and faithful payment of all Completion Delay Damages and
Termination Event Damages owed to Tenant by Landlord pursuant to the terms of
the Lease. Guarantor waives each and every notice to which Guarantor may be
entitled under the Lease, or otherwise, and consents to any extension of time,
leniency, waiver, forbearance, or any amendment which may be made in the Lease,
and no amendment, waiver, or forbearance will release Guarantor from any
liability or obligation hereby guaranteed. Guarantor further waives any notice
of default under the Lease, and notice of acceptance of this Guaranty.
3.     If Landlord fails to timely pay Tenant any Completion Delay Damages
and/or Termination Event Damages owed to Tenant by Landlord pursuant to the
terms of the Lease, Tenant may commence suit against Guarantor and/or exercise
any available remedy at law or equity to enforce the provisions of this Guaranty
without first commencing any suit or otherwise proceeding against Landlord or
exhausting its remedies against Landlord. This is a guaranty of payment and not
a guaranty of collection. Guarantor's liability under this Guaranty is primary.
Tenant's rights shall not be exhausted by its exercise of any remedies or by any
number of successive suits until and unless all obligations hereby guaranteed
have been fully performed.


4.     Tenant and Guarantor each waives any right to a trial by jury in suits
arising out of or concerning the provisions of this Guaranty. If any suit is
commenced with respect to this Guaranty, the




--------------------------------------------------------------------------------

prevailing party shall recover all reasonable costs incurred in connection
therewith, including reasonable attorneys' fees.


5. No payment by Guarantor except full payment shall entitle Guarantor by
subrogation or otherwise, to any payment by Landlord under or out of the
property of Landlord.


6. This Guaranty inures to the benefit of Tenant, its successors and assigns and
shall be binding upon the heirs, personal representatives, successors, and
assigns of Guarantor.
7.     The liability of Guarantor is not affected by, and Guarantor expressly
waives any defenses by reason of, (a) the release or discharge of Landlord in
any bankruptcy or other proceedings; (b) the rejection or dis-affirmance of the
Lease in any proceeding; or (c) amendment, assignment or transfer of the Lease
by Landlord.
8.     If any payment by Landlord of any Completion Delay Damages and/or
Termination Event Damages is voided or is recovered from Tenant as a preference,
fraudulent transfer or otherwise, the liability of Guarantor under this Guaranty
shall remain in effect with respect to such Completion Delay Damages and/or
Termination Event Damages that were so voided or recovered.
9.     Guarantor hereby waives any right, statutory or otherwise, to be
discharged from liability hereunder by reason of Tenant's failure, after demand
from Guarantor, to bring suit against Landlord and further waives notice of
Landlord's acceptance of this Guaranty.


10.     This Guaranty will be governed by the internal laws of the State of
Maryland and shall be deemed executed in Montgomery County, Maryland. Guarantor
consents to and submits to the jurisdiction of the federal and state courts
located in the State of Maryland any suit shall be brought in a federal or state
court located in the State of Maryland, with appropriate jurisdiction over the
subject matter. Guarantor waives any defenses based on the venue, inconvenience
of the forum, lack of personal jurisdiction, or the like in any suit brought as
aforesaid.






--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Guarantor has executed this Guaranty as of the day and
year first above written.


GUARANTOR:


_______________________
CLAYTON F. FOULGER




_______________________
BRYANT F. FOULGER




________________________
BRENT K. PRATT


CFF GUARANTOR, LLC


By:    _______________________
Name:
Title:


BFF GUARANTOR, LLC


By:    _______________________
Name:
Title:


BKP GUARANTOR, LLC


By:    _______________________
Name:
Title:






















--------------------------------------------------------------------------------

EXHBIT R
Title Report


[clip_image025.jpg]




--------------------------------------------------------------------------------

[clip_image024.jpg]




--------------------------------------------------------------------------------

[clip_image026.jpg]




--------------------------------------------------------------------------------

[clip_image027.jpg]












--------------------------------------------------------------------------------

[clip_image028.jpg]














--------------------------------------------------------------------------------

[clip_image029.jpg]




--------------------------------------------------------------------------------

[clip_image030.jpg]




--------------------------------------------------------------------------------

[clip_image031.jpg]




--------------------------------------------------------------------------------

[clip_image032.jpg]




--------------------------------------------------------------------------------

[clip_image033.jpg]




--------------------------------------------------------------------------------

[clip_image034.jpg]




--------------------------------------------------------------------------------

EXHIBIT S
Market Area


[clip_image035.jpg]




--------------------------------------------------------------------------------

EXHIBIT T
Approved Choice Exterior Signage Locations; Location of Retail Sign Band;
Qualified Landlord Affiliate Potential Sign Locations




[clip_image036.jpg]






--------------------------------------------------------------------------------

[clip_image037.jpg]




--------------------------------------------------------------------------------

    


